Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 1 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 2 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 3 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 4 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 5 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 6 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 7 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 8 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 9 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 10 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 11 of 170
Case 19-17921-mkn   Doc 1   Entered 12/15/19 17:30:24   Page 12 of 170
                       Case 19-17921-mkn     Doc 1       Entered 12/15/19 17:30:24       Page 13 of 170
Generation Next Franchise Brands, Inc.     Matthew C. Zirzow                          Internal Revenue Service
2620 Financial Court                       LARSON ZIRZOW KAPLAN & COTTNER             Attn: Bankruptcy Dept/Managing Agent
Suite 100                                  850 E. Bonneville Ave.                     P.O. Box 7346
San Diego, CA 92117                        Las Vegas, NV 89101                        Philadelphia, PA 19101



Clark County Treasurer                     Clark County Assessor                      Dept. of Empl, Training & Rehab
c/o Bankruptcy Clerk                       c/o Bankruptcy Clerk                       Employment Security Division
500 S. Grand Central Pkwy                  500 S. Grand Central Pkwy                  500 East Third Street
P.O. Box 551220                            Box 551401                                 Carson City, NV 89713
Las Vegas, NV 89155                        Las Vegas, NV 89155


Nevada Dept. of Taxation                   Social Security Administration             5W Public Relations, LLC
Bankruptcy Section                         Attn: Bankruptcy Desk/Managing Agent       c/o Shiryak, Bowman, Anderson, et al
555 E. Washington Avenue #1300             PO Box 33021                               Attn: Alexander Kadochnikov
Las Vegas, NV 89101                        Baltimore, MD 21290-3021                   80-20 Kew Gardens Rd, Suite 100,
                                                                                      Kew Gardens, NY 11415


Aanvi, Inc.                                Alex Kennedy                               Alliant Insurance Services
c/o Clarkson & Associates, LLC             7188 Willet Circle                         Attn: Managing Member
162 North 400 East, Suite A 204            Carlsbad, CA 92011                         701 B Street, 6th Floor
St. George, UT 84771                                                                  San Diego, CA 92101-8156



AllServiceUSA.com                          Andy White, David Rapp                     Anthony Richard Pavoni
                                           dba Draw 27 Holdings                       1571 Sea Palms Crest
                                           c/o Baker Hostetler                        Mount Pleasant, SC 29464-9486
                                           One North Wacker Drive, Ste 4500,
                                           Chicago, IL 60606


ANV Global Services, INc.                  Austin Williams                            Avalara Headquarters
Attn: Managing Agent                       c/o Singler Professional Law Corporation   Attn: Managing Member
200 Hudson Street, Ste. 800                Attn: Nathan Verbiscar-Brown               255 S. King St. Ste. 1800
Jersey City, NJ 07311                      127 S. Main Street                         Seattle, WA 98104
                                           Sebastopol, CA 95472


Belknap Mountain Vending, Inc.             Brett Hall                                 Brian Harper
c/o Singler Professional Law Corporation   1466 Turquoise Drive                       5516 Baca Circle
Attn: Nathan Verbiscar-Brown               Carlsbad, CA 92011                         Boulder, CO 80301
127 S. Main Street
Sebastopol, CA 95472


California Dept. of Business Oversight     Carlyon & Cica, PLLC                       CEDE & Co.
Attn: Manuel P. Alvarez, Comm'r            Attn: Dawn Cica, Esq.                      Attn: Bankruptcy Dept/Managing Agent
320 West 4th Street, Ste. 750              265 East Warm Springs Rd.                  PO Box 222 Bowling Green Station
Los Angeles, CA 90013-2344                 Las Vegas, NV 89119                        New York, NY 10274



Chris Horsford                             Christina Mattix Roth IRA                  Chubb Group of Insurance Companies
c/o Marks & Klein, LLP                     2307 Daneswood Ct.                         Attn: Managing Member
Attn: Justin M. Klein                      Spring, TX 77388                           202B Hall's Mill Road
63 Riverside Avenue                                                                   Whitehouse Station, NJ 08889
Red Bank, NJ 07701


CK Green Partners, LLC                     Coronado Development LLC                   Craig Walters
Attn: Kenneth Green                        Attn: Managing Member                      4 Picket Lane
5898 Chandler Court, Suite B               11232 El Camino Real, Ste. 100             Landenberg, PA 19350
Westerville, OH 43082                      San Diego, CA 92130
                        Case 19-17921-mkn     Doc 1       Entered 12/15/19 17:30:24       Page 14 of 170
Curm & Forster Specialy Ins. Company        Dan Rickard and/Tammy Rickard              Daryll Lynnes
Attn: Managing Member                       601 60th St. SW                            dba Promethean Ventures, LLC
305 Madison Ave.                            Watertown, SD 57201-7021                   c/o David Scott Levation, Esq.
Morristown, NJ 07962                                                                   30700 Russell Ranch Rd, Suite 250,
                                                                                       Westlake Village, CA 91362


Demarre Carroll et al.                      Depository Trust Company                   Dillion MIller & Ahuja, LLP
LAD Group, LLC                              Attn: Bankruptcy Dept/Managing Agent       Attn: Managing Agent
Attn: James DiBella, ESQ                    55 Water Street Suite Conc4                Carlsbad, CA 92008
1275 Barclay BlvD.                          New York, NY 10041
Buffalo Grove, IL 60089


Donald Stec                                 Draw 27 Holdings, LLC                      Eagle Equities, LLC
dba TennPing LLC                            c/o Baker Hostetler                        Attn: Yakov Borenstein
c/o Ray Law Firm, PLLC                      Attn: Eric E. Sagerman, Managing Partner   390 Whalley Ave.
6150 Shallowford Rd, Suite 105              11601 Wilshire Blvd., Ste. 1400            New Haven, CT 06511
Chattanooga, TN 37421                       Los Angeles, CA 90025-0509


Federal Trade Commission                    Federal Trade Commission                   FirstFire Global Opposturnities Fund LLC
Attn: Joseph Simons, Director               Western Region-Los Angeles Office          Attn: Managing Member
600 Pennyslvania Ave., NW                   Attn: Maricela Segura, Director            1040 1st Ave.
Washington, DC 20580                        10990 Wilshire Blvd., #400                 New York, NY 10022
                                            Los Angeles, CA 90024


Flex, Ltd.                                  Flex, Ltd.                                 Flextronics Industrial Ltd.
Attn: Thomas M. Connelly, Esq.              Attn: Gregory J. Phillips, Esq.            Level 3, Alexander House
VP, Legal Flex                              Benesch, Friedlander, Coplan et al.        35 Cybercity, Ebene
6201 America Center Drive                   200 Public Square, Ste. 2300               Mauritius 72201
San Jose, CA 95002                          Brookpark, OH 44142-3780


Flextronics Industrial Ltd.                 Fresh Healthy Vending, LLC                 Gary Glacken
Level 3, Alexander House                    c/o Development Specialists, Inc.          c/o David J. Margrave P.C.
35 Cybercity, Ebene                         Attn: Steven L. Victor                     320 South Cascade Avenue
Mauritius 72201                             10 S. LaSalle St., Suite 3300              Colorado Springs, CO 80903
                                            Chicago, IL 60603


Genext Loan, LLC                            Genext Loan, LLC                           Glenn Rogers
Attn: David L. Chessler                     c/o McIntyre Thanasides PA
1991 Main Street, Ste. 208                  Attn: David M. Saslow, Esq.
Sarasota, FL 34236                          500 E. Kennedy Blvd., Ste. 200
                                            Tampa, FL 33602


Hiscox Insurance Company, Inc.              Hopland Ventures                           Isaacson Frederick
Attn: Managing Member                       c/o Landrum & Shouse LLP                   1451 Green Hill Blvd.
104 S. Michigan Ave., STe. 600              106 West Vine St., Suite 800               Brentwood, TN 37027
Chicago, IL 60603                           Lexington, KY 40588



Jack E. Lenhart                             Jacques Beaumont                           Jay Meral
2100 Miracle Dr.                            1795 Arash Circle                          dba Big Easy Robotics, LLC
Casper, WY 82609-4610                       Port Orange, FL 32128-7293                 c/o Chehardy, Sherman et al
                                                                                       111 North Oak St., Suite 200
                                                                                       Hammond, LA 70401


Jayantibhai Patel                           John R. Eslich                             John Socolofsky
dba Aanvi, Inc                              5073 Limerick Ave. NW                      dba Zals Holdings, LLC
c/o Clarkson & Associates, LLC              N. Canton, OH 44720-7438                   Attn: David M. Greeley, Esq.
162 North 400 East, Suite A 204                                                        2550 Fifth Avenue, Suite 515
St. George, UT 84771                                                                   San Diego, CA 92103
                       Case 19-17921-mkn     Doc 1        Entered 12/15/19 17:30:24      Page 15 of 170
John W. Coffin III                         Jolly Backer                               Jonathan M. Younkman
127 S. Main St.                            1817 Bella Vista Way                       5227 Reserve Dr.
Sebastopol, CA 95472                       Santa Rosa, CA 95403                       Dublin, OH 43017




Jorge Corral                               Karen Lindstrom                            Kari Sue Branham
                                           c/o Singler Professional Law Corporation   7188 Willet Circle
                                           Attn: Nathan Verbiscar-Brown               Carlsbad, CA 92011
                                           127 S. Main Street
                                           Sebastopol, CA 95472


Ken Pawlowski                              Ken Wang/Roger Chen                        Kenneth D. Cascarella
c/o Downey Brand LLP                       dba EastCoast Yogurt Corp                  3157 Seward Dr.
Attn: Jamie P. Dreher                      Attn: Louis H. Klein, ESQ                  Eads, TN 38028
621 Capitol Mall, 18th floor               136-20 38th. Ave, Suite 3C
Sacramento, CA 95814-4731                  Flushing, NY 11354


King-Williams Partnership                  KLS Ventures, LLC                          Knovos, LLC
c/o Singler Professional Law Corporation   c/o Singler Professional Law Corporation   Attn: Managing Member
Attn: Nathan Verbiscar-Brown               Attn: Nathan Verbiscar-Brown               10521 Rosehaven Street, STe. 300
127 S. Main Street                         127 S. Main Street                         Fairfax, VA 22030
Sebastopol, CA 95472                       Sebastopol, CA 95472


Kristopher Barlow                          Kurt O. Williams                           Lauren Schlattner
dba Robotic Concepts, LLC                  Trustee of the K.O. Williams Trust         c/o Singler Professional Law Corporation
5710 Smoky Hill Trail                                                                 Attn: Nathan Verbiscar-Brown
Edmond, OK 73034                                                                      127 S. Main Street
                                                                                      Sebastopol, CA 95472


Lavaille Lavette                           Leonard Grecul                             Les Schultz
5318 Weslyan, Suite 154                    c/o Downey Brand LLP                       7824 Rio Senda
Houston, TX 77055                          Attn: Jamie P. Dreher                      Rancho Santa Fe, CA 92067
                                           621 Capitol Mall, 18th floor
                                           Sacramento, CA 95814-4731


Lindstrom et al                            Linkedin                                   Lise Laperriere
c/o Singler Professional Law Corporation   c/o Law Offices of Kennth J. Reed          1795 Arash Circle
Attn: Nathan Verbiscar-Brown               Attn: Michael D. Frischer                  Port Orange, FL 32128
103 Johnson Street, PO BOX 2298            14226 Ventura Blvd.
Windsor, CA 95492                          Sherman Oaks, CA 91413


Lloyd's                                    Mark Fossum                                Mark Trotter
Attn: Managing Member                      dba Bull City Froyo                        2907 Shelter Island Dr.
One LIme Street                            c/o Williams Mullen                        San Diego, CA 92106
London EC3M 7HA                            301 Fayettville St., Suite 1700
                                           Raleigh, NC 27602


McDonald Hopkins                           Melissa Farnsworth                         Melissa Ryan
Attn: Scott Opincar, Esq.                  5668 Amber Ridge Drive                     8384 Grovemont Ct.
600 Superior Ave., East                    Castle Rock, CO 80108                      Grand Blanc, MI 48439
Cleveland, OH 44144



Mesa Strategies, Inc                       Michael Casey                              Mike Tyll
Attn: Allan Ligi                           dba KC's Dessert First, LLC                c/o Snell & Wilmer
18145 Old Coach Dr.                        c/o Greenham, Lacy, Klein, et al.          Attn: Joseph G. Adams
Poway, CA 92064                            900 Pier View Way, Post office Box 299     400 East Van Buren St., Suite 1900,
                                           Oceanside, CA 92049                        Phoenix, AZ 85004-2202
                       Case 19-17921-mkn     Doc 1       Entered 12/15/19 17:30:24      Page 16 of 170
Minor Douglas, PLLC                        Morena III, LLC                           Morena III, LLC
Attn: Thomas D. Minor, Esq.                Attn: Steven Leonard, Manager             c/o Frederick Gartside, Resident Agent
124 Market St.                             5119 El Mirio                             2049 Century Park East, Ste. 2700
Somerville, TN 38068                       Rancho Santa Fe, CA 92067                 Los Angeles, CA 90067



Morrelle Storage                           Nakagawa Family Recovable Living Trust    Neil Lovett
Attn: Managing Member                      Attn: Ted T. Nakagawa, Trustee            c/o Singler Professional Law Corporation
4134 Claybird Rd.                          7902 S. Grandview Ave.                    Attn: Nathan Verbiscar-Brown
Sheboygan, WI 53083                        Tempe, AZ 85284                           127 S. Main Street
                                                                                     Sebastopol, CA 95472


Nicholas Yates                             Nicholas Yates                            Nick Yates
1049 Coast Blvd.                           c/o Generation Next Franchise Brands      c/o Sollertis Attn: Steven Roberts, Esq.
La Jolla, CA 92037                         2620 Financial Court, Ste. 100            P.O. Box 5005 PMB #107
                                           San Diego, CA 92117                       6105 Paseo Delicias, Ste. 7
                                                                                     Rancho Santa Fe, CA 92067


OTC Bulletin Board                         Paychex, Inc.                             Peter Szostak
c/o FINRA                                  Attn: Managing Member                     dba Szostak Froyo Franchising, LLC
Attn: Bankruptcy Dept/Managing Agent       911 Panorama Trail South                  c/o Law Offices of Gregory P. Olson
1735 K Street NW                           Rochester, NY 14625-0397                  501 West Broadway, Suite 1370,
Washington, DC 20006                                                                 San Diego, CA 92101


Pitney Bowes, Inc.                         Pitney Bowes, Inc.                        Richard J. Fried
Attn: Bankruptcy Dept/Managing Agent       Attn: Kerry Caylor, VP Prof. Services     10 Specturm Dr.
3001 Summer Street                         3001 Summer Street                        Sugar Loaf, NY 10981
Stamford, CT 06926                         Stamford, CT 06926



Robofusion Inc.                            Robofusion, Inc.                          Robofusion, Inc.
Attn: Managing Member                      Attn: James Wolf                          c/o Boldmore Growth Parnters, LLC
2300 Clements Ferry Rd.                    925 Moe Drive                             Attn: Wade Myers, Managing Director
Charleston, SC 29492                       Akron, OH 44310                           950 E. State Hightway, #114, Ste. 160
                                                                                     Southlake, TX 76092


Robot Vending, LLC                         Robotic Concepts LLC                      Robotreats, LLC
c/o McCraney Montagnet Quin                Attn: Kris Barlow                         Attn: Jennifer L. Scully
602 Steed Rd.                              1105 Highpoint Way                        6385 Glen Oaks Lane
Ridgeland, MS 39157                        Roanoke, TX 76262                         Atlanta, GA 30328



Sam Williams                               Securities and Exchange Commission        Securities and Exchange Commission
c/o Singler Professional Law Corporation   Attn: Bankrputcy Dept/Managing Agent      Attn: Bankruptcy Dept/Managing Agent
Attn: Nathan Verbiscar-Brown               100 F Street, NE                          444 S. Flower St., Suite 900
127 S. Main Street                         Washington, DC 20549                      Los Angeles, CA 90071
Sebastopol, CA 95472


Service One Transportation, Inc.           Shaun Hagopain                            Shuff Mauldin
Attn: Managing Member                                                                dba Robot Vending, LLC
N5761 City Road M                                                                    c/o McCraney Montagnet Quin et al.
Plymouth, WI 53073                                                                   602 Steed Road
                                                                                     Ridgeland, MS 39157


Socially Responsible Brands Inc.           SR18 Morena Business Center, LLC          Susan Scully
Attn: Managing Member                      Attn: Adam S. Robinson                    dba Robo Treats, LLC
187 E. Warm Springs Rd., Ste. B276         1127 Lomas Santa Fe Dr.                   c/o Bryan M. Grundon
Las Vegas, NV 89119                        Solana Beach, CA 92075                    16870 W. Bernardo Dr., Suite 400
                                                                                     San Diego, CA 92127
                      Case 19-17921-mkn     Doc 1        Entered 12/15/19 17:30:24     Page 17 of 170
Szostak Froyo Franchising, LLC            Tec Art Industries, Inc.                   The Dannon Company, Inc.
Attn: Peter Szostak                       Attn: Managing Agent                       Attn: Benjamin Wexler
5710 Angel View Court                     28059 Center Oaks Ct.                      100 HIllside Ave.
Greewood, IN 46143                        Wixom, MI 48393                            White Plains, NY 10603-2863



The Hartford                              The Lavaille Lavette Company               The Vollrath Company, LLC
Attn: Managing Member                     Attn: Lavaille Lavette                     Attn: Richard Koehl, General Manager
3600 Wiseman Blvd.                        5318 Weslayan, Ste. 154                    502 Hwy 67
 TX 78421                                 Houston, TX 77005                          Kiel, WI 53042



Theresa Ellbogen                          Thomas P. Dobron                           Troy Guerra
903 8th Street                            P.O. Box 9948                              1245 White Sands Drive
Boulder, CO 80302                         Rancho Santa Fe, CA 92067                  San Marcos, CA 92078




William Bland/Joey Hopper                 Worldwide Facilities, Inc.                 California Dept. of Tax
dba Hopeland Ventures, LLC                Attn: Managing Member                      and Fee Administration
c/o Landrum & Shouse LLP                  601 Montgomery Street, Ste. 1110           Attn: Managing Agent
106 West Vine St., Suite 800              San Francisco, CA 94111                    P.O. Box 942879
Lexington, KY 40588                                                                  Sacramento, CA 94279-7072


Frachise Tax Board
Bankruptcy Section, MS A340
PO Box 2952
Sacramento CA 95812-2952
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 18 of 170




                                      LIST OF EQUITY SECURITY HOLDERS



2375812 ONTARIO INC
ATTN JAMES MITCHELL
200 LETT ST, UNIT 110
OTTAWA ON K1R 0A7
CANADA,


3 X 3 LLC ATTN PATRICIA               3XGEAR LLC                             CAMERON WINSER
DONLEVY-ROSEN                         2920 6TH ST E                          18 AINLEY TRAIL
1335 ALEGRIANO AVE                    WEST FARGO, ND 58078-4236              GLEN WILLIAMS ON L7G 0E6,
CORAL GABLES, FL 33146-1101



MS JENNA SHELLEY                      A UHLFELDER & D UHLFELDER TTEE         AARON BYRNE
A - 489 WEST 6TH AVE                  THE AUDREY I UHLFELDER LIVING          2 WYCHWOOD DR
VANCOUVER ON V5Y 1L3                  U/A DTD 11/21/2013                     LITTLETON, MA 01460-1118
CANADA,                               12 PALISADES CT
                                      POMONA, NY 10970


AARON J BADON JR &                    AARON J PARKKONEN &                    AARON M DUBE
ANANDA I BADON JTWROS                 NICOLE J PARKKONEN JT TEN              147 WITCHES ROCK RD
36 MARIAH ANN LN                      PO BOX 1568                            BRISTOL, CT 06010-7188
SAINT JOHNS, FL 32259-7344            GREER, SC 29652-1568



AARON MEIER                           AARON PHAM                             AARON S REDDOCH
3342 S MONTE VERDE DR                 701 BRANTENBURG WAY                    7037 MARINER WAY
SALT LAKE CTY, UT 84109-3227          LUTZ, FL 33548-7932                    LONG BEACH, CA 90803-4309




AARON S ROBERTSON                     AARON SCOTT MCKNIGHT                   ABBE L MILLER &
ROTH IRA E*TRADE CUSTODIAN            1510 7TH AVE                           ADAM HREBINIAK G HREBINIAK JTW
S67 W12559 LARKSPUR ROAD              DODGE CITY, KS 67801-3742              1701 CHINAR DR
MUSKEGO, WI 53150-3516                                                       PETALUMA, CA 94954-3024



ABBIEREIN BUTLER                      ABHINAV SHARMA                         ABIGAIL LILLGE
214 JONATHANS WAY                     3600 GREYSTONE DR APT 706              113 BARKSDALE CT
SUFFOLK, VA 23434-9145                AUSTIN, TX 78731-2250                  MEMPHIS, TN 38104-7625




ABRAHAZION ASGEDE                     ADAM DAVID BEAUDIN IRA TD              ADAM GRIFFIN
921 N 96TH ST APT 15                  AMERITRADE CLEARING CUSTODIAN          701 BLUEGRASS TRL
SEATTLE, WA 98103                     941 DRUMMOND DR                        WATERLOO, WI 53594-2225
                                      PROSPER, TX 75078-3205



ADAM L CHERNOFF                       ADAM MENOS                             ADAM S DOWNER
24 PETERSON RD                        418 E. THEODORE LN                     3441 SE SILVER FOX AVE
HILLSBOROUGH, NJ 08844-1146           ITASCA, IL 60143                       HILLSBORO, OR 97123-8889
                   Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 19 of 170
ADAM T SIEGAL                          ADAM T. WYCOFF                         ADENA P CALDEN
1520 JEFFERSON DR                      1890 FAY ST                            21 CLOVERDALE ST
FLORENCE, SC 29501-5326                BURLINGTON, CO 80807-2204              FLORENCE, MA 01062-1063




ADNAN AKDEMIR IRA                      ADOLFO R DOJER                         ADRIAN A REA
RAYMOND JAMES & ASSOC INC CSDN         416 LONGVIEW DR                        1067 BUNN HILL RD
26 VALENZA LN                          STROUDSBURG, PA 18360-9280             VESTAL, NY 13850-5442
BLAUVELT, NY 10913-1906



ADRIAN GALANG                          ADRIAN RATIU                           ADRIAN S COROBAN
2704 MATHEWS AVE                       3816 W CHOLLA ST                       19824 N CAVE CREEK RD
APT B                                  PHOENIX, AZ 85026                      PHOENIX, AZ 85024
REDONDO BEACH, CA 90278



ADRIENE SUSAN ZEPKA IRA                ADVIELEC INC                           AGATA DUZYNSKI &
TD AMERITRADE CLEARING CUSTODIAN       565 E THORNHILL LN                     KAMIL DUZYNSKI JTWROS
636 LINDEN AVE                         PALATINE, IL 60074                     14 ROGERS LN
WOODBRIDGE, NJ 070953114                                                      YORKTOWN HTS, NY 10598-6528



AHMAD N KHOGYANI                       AILEEN RUSSO EASTERBROOK               AIMEE PATTERSON
1404 CITY LIGHTS DR                    CHARLES SCHWAB & CO INC CUST           704 SANDY HILLS AVE
ALISO VIEJO, CA 92656-2648             IRA CONTRIBUTORY                       TARPON SPRINGS, FL 34689-5788
                                       PO BOX 513
                                       ITHACA, NY 14851


AIMEE PATTERSON IRA TD AMERITRADE      ALAN BROCKLESBY                        ALAN G FORTUNATE
CLEARING CUSTODIAN                     2004 ARCHER AVE                        54669 WHITE SPRUCE LN
704 SANDY HILLS AVE                    FREMONT, CA 94536                      SHELBY TOWNSHIP, MI 48315-1470
TARPON SPRINGS, FL 34689-5788



ALAN J VENNIX                          ALAN KADISH                            ALAN SOOHOO &
RINA Y VENNIX                          6455 NW CONCORD DR                     MARIE SOOHOO JT TEN
3703 DURHILL ST                        CORVALLIS, OR 97330-9577               3322 MURRAY LN
HOUSTON, TX 77025-4109                                                        FLUSHING, NY 11354



ALAN STRONG                            ALAN VENNIX & RINA VENNIX JT TEN       ALBERT CURTIS HALL
CHERYL A STRONG                        3703 DURHILL ST                        545 STRATHCLYDE CT
1645 S FRIENDSHIP RD                   HOUSTON, TX 77025-4109                 APOPKA, FL 32712-4745
PADUCAH, KY 42003-8860



ALBERT FRANCIS BRAND                   ALBERT S REYES                         ALBERT VANINETTI AND JANICE R
DONNA MARIE BRAND                      2192 KNOTT ST                          VANINE
90 ANTHONY RD                          SAN DIEGO, CA 92139-2114               U/A 02/25/1992
WEYMOUTH, MA 02189-1642                                                       9058 N 40TH DR
                                                                              PHOENIX, AZ 85051


ALBERTO FISCHZANG                      ALEC ROY BOGGESS                       ALEJANDRO AGUIRRE
19111 SENECA AV                        1810 MORESHEAD ST                      21243 W MARTIN DR
WESTON, FL 33332-2436                  SAN ANTONIO, TX 78231-2413             PORTER, TX 77365-4605
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 20 of 170
ALEJANDRO RUBIO                       ALEX HSU                                ALEX HSU ROTH IRA
PO BOX 2462                           18209 SE 24TH WAY                       TD AMERITRADE CLEARING CUSTODIAN
CHINO HILLS, CA 91709                 VANCOUVER, WA 98683-1838                18209 SE 24TH WAY
                                                                              VANCOUVER, WA 98683



ALEX JARBOUH                          ALEX SHULMAN                            ALEXANDER CAREAGA
1816 EAGLES GLEN CV                   7702 WESTWOOD FARMS CT                  1123 N. LAMER ST
AUSTIN, TX 78732                      LOUISVILLE, KY 40220-5000               BURBANK, CA 91506




ALEXANDER DANIEL LEWIS                ALEXANDER J MOLDOFF                     ALEXANDER JOHN WINCHELL
2105 SW 169TH ST                      1077 RIVER ROAD                         1645 ELK AVE
BURIEN, WA 98166-3339                 EDGEWATER, NJ 07020                     CASPER, WY 82601-4971




ALEXANDER KATSEVICH                   ALEXANDER NARDELLI                      ALEXANDER RAI
HAKALANIT 61 BOX #570                 19 SMITH AVE                            20 PAVILION RD
ELYACHIN ISRAEL,                      BRIDGETON, NJ 08302                     VOORHEES, NJ 08043




ALEXANDRA H LIBERA                    ALEXANDRO CORTEZ                        ALFRED J CHUTE
817 CHANTERELLE WAY                   515 N. NW HWY                           23 HOLLY STREET
SAINT JOHNS, FL 32259                 PARK RIDGE, IL 60068-2564               BURLINGTON, MA 01803-1731




ALFRED L WELCH IRA                    ALFRED MARSHALL                         ALFRED SCHUBERT
TD AMERITRADE CLEARING CUSTODIAN      528 W MAGNOLIA DR                       2770 STATE ROAD 590
35 GREENGATE RD APT 9B                BAKER, LA 70714                         CLEARWATER, FL 33759-2324
FALMOUTH, MA 02540



ALFREDO B DIAZ                        ALI R MIRZA                             ALICE M SENIW
22490 WESTCHESTER BLVD                38 PENN LYLE RD                         3955 PARK BLVD APT 509
PT CHARLOTTE, FL 33980                PRINCETON JUNCTION, NJ 08550            SAN DIEGO, CA 92103




ALICIA H FEUER                        ALICIA OWENS                            ALINA KHODABAKHSHIAN &
347 W 57TH ST.                        WFCS CUSTODIAN TRAD IRA                 ARIN ISSAGHOLIAN JT WROS
APT. 30A                              5 HOLLY GLEN WAY                        15120 MAGNOLIA BLVD APT 105
NEW YORK, NY 10019-3170               HOLMDEL, NJ 07733                       SHERMAN OAKS, CA 91403-1217



ALISON J WANG                         ALISON T SYKES &                        ALLAN J YAGEMAN
3256 FLEMINGTON CT                    ANDREW V SYKES JT TEN                   1691 CROWN RD
PLEASANTON, CA 94588                  3062 SANTA ANITA AVENUE                 FILION, MI 48432-9758
                                      ALTADENA, CA 91001



ALLEN E HANSON                        ALLEN REGINALD KILPATRICK               ALLEN WHITE
8612 E SIDE DR NE                     ROLLOVER                                10315 W 123RD ST S
TACOMA, WA 98422-1132                 IRA TD AMERITRADE CLEARING              OKTAHA, OK 74450
                                      2374 BRIDGEWOOD TRL
                                      ORLANDO, FL 32818
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 21 of 170
ALLISON SAGE ROTH IRA TD              ALYCE D LEX                            AMANDA L KUCZYNSKI
AMERITRADE CLEARING CUSTODIAN         280 ARGONNE                            IRA E*TRADE CUSTODIAN
8650 TREASURE TROVE ST                LONG BEACH, CA 90803-1742              41 HANNAH LN
LAS VEGAS, NV 89123-2882                                                     JASPER, IN 47546-9044



AMEETA PATEL                          AMELIA ELIZABETH OSTROFF               AMERIPRISE FINANCIAL
1115 OAK AVE                          333 1ST ST APT G306                    ATTN: MANAGING AGENT
EVANSTON, IL 60202-1218               SEAL BEACH, CA 90740-5944              70400 AMERIPRISE FINAICIAL CENTER
                                                                             MINNEAPOLIS, MN 55474



AMIRA FORD                            AMISH J PATEL &                        AMIT PATEL
ROTH IRA E*TRADE CUSTODIAN            POONAM PATEL JT WROS                   4535 NICKLAUS DR
1079 EAST 42ND STREET                 130 SHOAL CREEK DR                     CHAMPAIGN, IL 61822-1166
BROOKLYN, NY 11210-4404               ROSWELL, GA 30075-5089



AMLAND C TOWNSEND &                   AMY BENNETT                            AMY ELIZABETH MCINTOSH
LOREITA B TOWNSEND JTWROS             6883 OLD WATERLOO RD.                  CHARLES SCHWAB & CO INC CUST
20617 AMANDA OAK CT                   APT 2115                               ROTH CONTRIBUTORY IRA
LAND O LAKES, FL 34638-4335           ELKRIDGE, MD 21075                     614 1st ave south
                                                                             HOT SPRINGS, MT 59845


AMY L KOMRSKA                         AMY L MORRIS                           AMY L VAN BECK
305 NORTH 6TH STREET                  DUSTIN MORRIS                          CHARLES SCHWAB & CO INC CUST
MASCOUTAH, IL 62258-1103              PO BOX 664                             IRA CONTRIBUTORY
                                      FILER, ID 83328                        PO BOX 335
                                                                             NEW MUNICH, MN 56356


AMY MYERS VALENTINE IRA TD            AMY NORINE PINGITORE                   AMY S EFTING
AMERITRADE CLEARING CUSTODIAN         597 SHORELY DR                         CHARLES SCHWAB & CO INC CUST
4830 WOLF RD                          BARRINGTON, IL 60010-3340              IRA ROLLOVER
ERIE, PA 165051338                                                           1304 BUTTONWOOD DRIVE
                                                                             FRIENDSWOOD, TX 77546


ANASTASIA KALUZHSKIKH C/F             ANASTASIA S PSALTOPOULOS               ANCHAL JAIN
POLINA KALUZHSKIKH UTMA/GA            87 SHERMAN ST                          9319 PEONY LN N
4286 KINGSTON GATE COVE               BELMONT, MA 02478-3131                 MAPLE GROVE, MN 55311-4452
ATLANTA, GA 30341-1041



ANDERS RUHWALD                        ANDRE A GOLDSON                        ANDRE B LEBLANC
39221 WOODWARD AVE                    805 BRENTON LEAF DR                    MICAELA MARIE LEBLANC
BLOOMFLD HLS, MI 48304-5162           RUSKIN, FL 33570-7923                  62 HILLSIDE RD
                                                                             CUMBERLAND, RI 02864-3206



ANDRE D SILVER                        ANDRE J TWEED SEP IRA TD               ANDRE L CRAWFORD
8920 HOLLYCROFT CT                    AMERITRADE CLEARING CUSTODIAN          7740 SOUTH SIDE BLVD UNIT 603
MECHANICSVILLE, VA 23116-4034         8437 DOVER CT                          JACKSONVILLE, FL 32256-7001
                                      ARVADA, CO 80005-2317



ANDRE MATTHEWS                        ANDRE PERRY                            ANDREA M ROSE
5916 TERRAPIN PL                      9411 TALONCREST CT                     6007 VICKSBURG CT
ALEXANDRIA, VA 22310-5440             HOUSTON, TX 77083-5098                 CONYERS, GA 30094
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 22 of 170
ANDREA MOODIE                         ANDREA NICOLE PANAGOPOULOS             ANDREE JOAN TOWEY &
7746 TREE LANE PEAK CT                152 DEDHAM ST                          DONALD A TOWEY JT TEN WROS
LAS VEGAS, NV 89166-5219              CANTON, MA 02021                       19866 EMILINE CIR
                                                                             GRETNA, NE 68028



ANDREIA L REESE                       ANDREIA L REESE                        ANDREW A GIOTTO
12808 BASKETFLOWER CV                 12808 BASKETFLOWER CV                  3823 MOHAWK ST
ELGIN, TX 78621-6033                  ELGIN, TX 78621                        NEW HARTFORD, NY 13413-3513




ANDREW A KYLE                         ANDREW A KYLE                          ANDREW A KYLE
CHARLES SCHWAB & CO INC CUST          3781 FARM BELL PL                      ROTH IRA E*TRADE CUSTODIAN
IRA CONTRIBUTORY                      LAKE MARY, FL 32746                    3781 FARM BELL PL
3781 FARM BELL PL                                                            LAKE MARY, FL 32746-4100
LAKE MARY, FL 32746


ANDREW A KYLE                         ANDREW A KYLE C/F                      ANDREW BALKAM
3781 FARM BELL PL                     DAVYN R KYLE UTMA/TX                   183 TWIN CREEKS DR
LAKE MARY, FL 32746-4100              3831 ROYAL LN                          TROUTMAN, NC 28166-7680
                                      DALLAS, TX 75229-3958



ANDREW BUCKLIN                        ANDREW BURAK &                         ANDREW C AKINS
MICHELLE BUCKLIN JT TEN               IRENE BURAK JTWROS                     225 LOOKOUT PT B6
2406 MAIN LINE BLVD UNIT 102          211 EAST NORTHFIELD ROAD               HOT SPRINGS NATIONAL PARK, AR 71913
ALEXANDRIA, VA 22301-1376             LIVINGSTON, NJ 07039-4522



ANDREW C SAM                          ANDREW COLLINS                         ANDREW D KRAMER
31 SELWYN RD                          12413 ANGEL FOOD LN                    40 COUNTRY FOREST CT
NEWTON, MA 02461-2123                 KELLER, TX 76248-7542                  SPRING, TX 77380-2853




ANDREW DEE MAGGARD JR                 ANDREW E BERMAN                        ANDREW ELMER HILL &
17388 S HALITE LOOP                   2601 ESPERANZA XING UNIT 2201          GUILLERMINA HILL JTWROS
COEUR D ALENE, ID 83814               AUSTIN, TX 78758-2107                  12072 MOVIUS DR
                                                                             GARDEN GROVE, CA 92840-2930



ANDREW F LUKOWSKI                     ANDREW GARCIA                          ANDREW J HOFFMAN
ELLEN S LUKOWSKI                      4900 TASSAJARA RD APT 1322             617 HOLLIDAY LN
TOD BENES ON FILE                     DUBLIN, CA 94568-4557                  INDIANAPOLIS, IN 46260
33747 STATE HIGHWAY PP
MACON, MO 63552


ANDREW JOERGER ROTH IRA TD            ANDREW JOHN CALVIN                     ANDREW JOHN STASHEK
AMERITRADE CLEARING CUSTODIAN         8440 FOUNTAIN AVENUE                   5499 STASHEK LN
1658 HEADWATERS LN                    PH3                                    JUNCTION CITY, WI 54443-9202
SAINT PAUL, MN 55129-6234             WEST HOLLYWOOD, CA 90069-2512



ANDREW K BARTELL &                    ANDREW KLIPP                           ANDREW MIKESELL ROLLOVER IRA
AMANDA M BARTELL JT TEN               3472 SEXTON WOODS DR                   TD AMERITRADE CLEARING CUSTODIAN
268 DEER VALLEY DR                    ATLANTA, GA 30341                      609 JUDITH DR
PONTE VEDRA, FL 32081                                                        KETTERING, OH 45429
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 23 of 170
ANDREW MORRIS                         ANDREW N NAUSER                        ANDREW PRADELLA JR &
9002 NAUTICAL WATCH DR                3206 ALSEY PL                          JOAN V PRADELLA JT TEN
INDIANAPOLIS, IN 46236-9035           DURHAM, NC 27707-6009                  129 MIDDLETON PL
                                                                             PONTE VEDRA BEACH, FL 32082



ANDREW S WANDS                        ANDREW T OKA                           ANDREW W KOSTER
4831 STERLING BROOKE LN               4535 SE CORA ST                        CHARLES SCHWAB & CO INC CUST
WINSTON SALEM, NC 27103-5292          PORTLAND, OR 97206                     IRA ROLLOVER DTD 05/28/1999
                                                                             215 WHITEHALL BLVD
                                                                             GARDEN CITY, NY 11530


ANDREW W PORA &                       ANDRIANA HENSON                        ANDY L LEHMAN &
STASIA PORA JT TEN                    4202 E CHARLESTON AVE                  NATALIE N LEHMAN TEN ENT
28 FENTON AVE                         PHOENIX, AZ 85032-1721                 662 N STATE ROAD 63
ATTLEBORO, MA 02703                                                          CAYUGA, IN 47928



ANGELA AH YING LEE TSE                ANGELA L COLEMAN                       ANGELA M ALOISI ROTH IRA
CHARLES SCHWAB & CO INC CUST          200 LIBERTY RD                         TD AMERITRADE CLEARING CUSTODIAN
ROTH CONTRIBUTORY IRA                 FAIRVIEW HTS, IL 62208-2517            11 DAVIDA RD
13822 OLEOKE LN                                                              BURLINGTON, MA 01803
HOUSTON, TX 77015


ANGELA M GARCIA                       ANGELA M GREEN &                       ANGELA MARIA FUNK &
TD AMERITRADE CLEARING CUSTODIAN      JEFFREY K GREEN JTWROS                 N BIANCO JT TEN
13625 SW 80TH CT                      602 PITT LN                            1453 COLONIAL DR
VILLAGE OF PALMETTO BAY, FL 33158-1   FOREST HTS, MD 20745-1932              CINCINNATI, OH 45238



ANGELA RENEE MCDILL                   ANGELINA C LAUBSCH &                   ANGELINA NOGUEIRA
238 WOODHAVEN DR                      BERTRAND M LAUBSCH JT TEN              36 ROSS STREET
FOREST, MS 39074-2200                 2290 FOREST VIEW AVE                   CLARK, NJ 07066-2619
                                      HILLSBOROUGH, CA 94010



ANGELINA RENEE FRADELLA               ANGELO J VACCARO AND                   ANGELO MARINO
4024 MC HENRY AVE                     LINDA R VACCARO JT TOD                 811 FOREST DR
#136                                  1133 LOCKWOOD DR                       HAGERSTOWN, MD 21742-3244
MODESTO, CA 95356                     BUFFALO GROVE, IL 60089-1182



ANGELO PALLOCK ROTH IRA TD            ANGELO VASILIOU                        ANIBAL GARCIA
AMERITRADE CLEARING CUSTODIAN         4526 HUNTING TRL                       2486 CENTERGATE DRIVE
1214 SARASOTA DR                      LAKE WORTH, FL 33467                   APT 107
WHEELING, IL 600903979                                                       MIRAMAR, FL 33025-7277



ANIRUDH KHANNA                        ANN BHARWANI &                         ANN BRANDL
5655 BEAVER RIDGE DRIVE               GANESH BHARWANI TEN ENT                2855 S 700 E
CUMMING, GA 30040                     28160 SMYTH DR APT 103                 KNOX, IN 46534-8320
                                      VALENCIA, CA 91355-4093



ANN C NEWMANN                         ANN KAPLAN                             ANN KAPLAN &
6252 PETALUMA DRIVE                   93 JANE ST                             PAUL KAPLAN JT TEN
BOCA RATON, FL 33433-5412             HARTSDALE, NY 10530-1917               93 JANE ST
                                                                             HARTSDALE, NY 105301917
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 24 of 170
ANN M DAWSON                          ANN M ROSPERT                          ANN M ROSPERT &
12 JEFFREY DR                         CHARLES SCHWAB & CO INC CUST           PAUL ROBERT KAELIN JT TEN
MONTICELLO, NY 12701-4428             ROTH CONTRIBUTORY IRA                  3480 REEVES DR
                                      3480 REEVES DR                         FT MITCHELL, KY 41017
                                      DIXIE, KY 41017


ANN M TRINH AS TTEE                   ANN MARIE MCADAM &                     ANNA KALOUJSKIKH C/F
TNT IT CONSULTANCY GROUP ROTH         BRADLEY JAMES MCADAM JTWROS            DANIEL YAGASHKIN UTMA/GA
401(K) FBO PAUL H TRINH               PO BOX 189                             4286 KINGSTON GATE COVE
11015 AYRSHIRE PARK LN                WEAVERVILLE, CA 96093-0189             ATLANTA, GA 30341-1041
HOUSTON, TX 77043-7409


ANNE M SALUTZ                         ANTHONY A BIANCO                       ANTHONY A BIANCO
1517 DELORES ST                       6545 CANDLESTICK DR                    CHARLES SCHWAB & CO INC CUST
GREEN BAY, WI 54304-3315              CINCINNATI, OH 45233                   ROTH CONVERSION IRA
                                                                             6545 CANDLESTICK DR
                                                                             CINCINNATI, OH 45233


ANTHONY A FAZIO                       ANTHONY A MONT AND DARRAH M            ANTHONY ALBERT BERNARDI
20 S ELDERBERRY LN                    MONT TRU                               CHARLES SCHWAB & CO INC CUST
ROCHESTER, NH 03867                   U/A 05/16/2013                         IRA ROLLOVER
                                      185 CIDER HILL RD                      11125 PARK BLVD STE 104-121
                                      YORK, ME 03909                         SEMINOLE, FL 33772


ANTHONY BRYANT                        ANTHONY C ROBINSON                     ANTHONY E SACHER
77 DELAVAN ST                         1834 W 7TH ST                          ROTH IRA
NEW BRUNSWICK, NJ 08901               HASTINGS, NE 68901-4203                TD AMERITRADE CLEARING CUSTODIAN
                                                                             N16177 COUNTY ROAD K
                                                                             GALESVILLE, WI 54630-8787


ANTHONY F ANDERSON &                  ANTHONY FINN                           ANTHONY FRACCALVIERI
ANTOINETTE COLLINS JTWROS             1863 CROWNSVILLE RD                    1031 LA BAMBA CT
33 HILLSIDE AVE                       ANNAPOLIS, MD 21401                    SPRING HILL, FL 34608
SUFFERN, NY 10901-6830



ANTHONY HO                            ANTHONY J ARPINO &                     ANTHONY J ARPINO &
1024 WAYNE AVE #22                    ANN M ARPINO JT TEN                    ANN M ARPINO JT TEN
SAN JOSE, CA 95131                    5 WHITEWOOD DR                         5 WHITEWOOD DR
                                      BRANFORD, CT 06405-3356                BRANFORD, CT 06405



ANTHONY J FRONGILLO                   ANTHONY J LUIZ                         ANTHONY J MECCA
KRISTEN S FRONGILLO                   3721 QUAIL AVE                         R/O IRA E*TRADE CUSTODIAN
240 VAN NORDEN RD                     MERCED, CA 95340-9375                  1008 HERON COURT
READING, MA 01867-1243                                                       DUNEDIN, FL 34698-8209



ANTHONY J MIRAFIORE                   ANTHONY MATRAZZO &                     ANTHONY R PAVONI AND
ROTH IRA E*TRADE CUSTODIAN            KAREN MATRAZZO JT TEN                  MARGARET J PAVONI TIC
115 ISINGLASS ROAD                    51 OUTLET RD                           PLEDGED TO ML LENDER
SHELTON, CT 06484-5816                BALLSTON LAKE, NY 12019                1571 SEA PALMS CRES
                                                                             MT PLEASANT, SC 29464-9486


ANTHONY RICHARD PAVONI                ANTHONY S PARNELL                      ANTHONY T IRELAND
1571 SEA PALMS CRES                   PO BOX 643                             1221 BRENTWOOD CT
MOUNT PLEASANT, SC 29464-9486         TOWNSEND, TN 37882-0643                DOUGLASVILLE, GA 30135-7712
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 25 of 170
ANTHONY T LEHTIO                      ANTHONY TENORE                         ANTHONY TUCKER
1930 VILLAGE CENTER CIR               64 GROVE AVE                           400 SOUTH PROVIDENCE RD
LAS VEGAS, NV 89134-6299              EAST HANOVER, NJ 07936-1520            CHESTERFIELD
                                                                             N CHESTERFLD, VA 23236-3344



ANTHONY V DEGENNARO                   ANTHONY V DEGENNARO                    ANTHONY V MACHI
R/O IRA VFTC AS CUSTODIAN             R/O IRA E*TRADE CUSTODIAN              7042 INDIAN TRAIL
1909 QUENTIN RD APT 6J                1909 QUENTIN RD, 6J                    POLAND, OH 44514-2038
BROOKLYN, NY 11229-2348               BROOKLYN, NY 11229-2348



ANTHONY WARD                          ANTHONY YAW BRAKOHIAPA                 ANTOINE D WILLIAMS
7 DOUGLAS RD                          CHARLES SCHWAB & CO INC CUST           14200 JONES BRIDGE RD
SCHENECTADY, NY 12308-2407            SEP-IRA                                UPPER MARLBORO, MD 20774-9016
                                      126 SANTE FE AVE
                                      RICHMOND, CA 94801


ANTOINE K FOMUFOD                     ANTOINE L JACKSON                      ANTONINO F CACACE
5722 AVERY PARK DRIVE                 PO BOX 51151                           & LISA CESCHIN JT WROS
ROCKVILLE, MD 20855-1738              NEW ORLEANS, LA 70151-1151             300 RIDGEWAY RD
                                                                             WOODSIDE, CA 94062-2344



ANTONIO BATTILORO IRA                 ANTONIO CAMPBELL                       ANTONIO L RICHARDSON
TD AMERITRADE CLEARING INC            3018 ANTLER WAY                        4052 JENSEN ST.
CUSTODIAN                             MISSOURI CITY, TX 77459-2398           PLEASANTON, CA 94566
395 RATHBUN AVE
STATEN ISLAND, NY 10312


ANTONIO LOPES                         ANTONIO T POLLARD                      ANTWAN HASKOOR
22 ROOSEVELT DRIVE                    ROTH IRA E*TRADE CUSTODIAN             58 KNOLLWOOD RD
EAST NORWICH, NY 11554-5308           3630 JAMAICA DR                        ROSLYN, NY 11576
                                      AUGUSTA, GA 30909-2618



ANUP SHARMA                           ANUPAMA VATSAYAN                       ANURADHA MAHADEVAN SASTRI
140 HILLTOP FARMS LN                  1237 ANDREAS WAY                       CHARLES SCHWAB & CO INC CUST
EAST HARTFORD, CT 06118-1758          SAN RAMON, CA 94582-4684               IRA ROLLOVER
                                                                             374 S MARY AVE
                                                                             SUNNYVALE, CA 94086


APEX CLEARING CORPORATION             APRIL N ANDERSON ROTH IRA              APRIL PENDLETON IRA
ATTN: MANAGING AGENT                  TD AMERITRADE CLEARING INC             TD AMERITRADE CLEARING CUSTODIAN
1 DALLAS CENTER                       CUSTODIAN                              6600 VALLEY CREEK RD
350 NORTH ST. PAUL ST., #1300         1136 EGRET CIR S                       ELIZABETHTOWN, KY 42701
DALLAS, TX 75201                      JUPITER, FL 33458-8400


ARDELL E HALVORSON &                  ARGERES GEORGILAS                      ARGIMIRO I MARTIN C/F
ANNE M HALVORSON JT TEN               7 WINSTEAD AVE                         RYAN M MARTIN UTMA/CA
1025 RIMROCK RD                       DEDHAM, MA 02026-6316                  1514 BELLEVILLE WAY
BILLINGS, MT 59102                                                           SUNNYVALE, CA 94087-3923



ARIK SEAN BURKS                       ARLENE CHASE                           ARMAND CORRENTI
1613 SHERMAN DR                       8400 SHORE FRONT PKWY APT 2D           4543 GARLAND RD
CHULA VISTA, CA 91911-6932            ROCKAWAY BEACH, NY 11693               BENSALEM, PA 19020-4905
                   Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 26 of 170
ARNOLD B CHRISTAIN                     ARNOLD SCHLEUNIGER                     ARNOLD SHEIFFER TTEE
104 WESTPORT LN                        35356 MEADOW PARK CIRCLE               ARNOLD SHEIFFER REV TRU
VALLEJO, CA 94591                      WILDOMAR, CA 92595-7729                U/A 11/9/18
                                                                              1150 BEACH RD APT 1M
                                                                              VERO BEACH, FL 32963-3456


ARNOLD X SCHLEUNIGER                   ARRON D JOHNSON                        ART BRIDGE
35356 MEADOW PARK CIR                  846 VALLEYBROOKE DR                    2252 VILLA LN
WILDOMAR, CA 92595-7729                ARLINGTON, TX 76001-8301               PASO ROBLES, CA 93446




ARTHIE M MANN                          ARTHIE MANN                            ARTHUR C JACOBS
10606 ETHENS POINT CT                  10606 ETHENS POINT CT                  3000 TRAIL DAIRY CIR
CHESTER, VA 23831                      CHESTER, VA 23831-1624                 N FORT MYERS, FL 33917




ARTHUR DAVID AYMOND ROLLOVER           ARTHUR GEORGE DROTT                    ARTHUR KANE
IRA                                    CHARLES SCHWAB & CO INC.CUST           7721 MEADOWROBIN AVE
TD AMERITRADE CLEARING CUSTODIAN       ROTH CONVERSION IRA                    LAS VEGAS, NV 89131
27455 HIGHWAY 22                       PO BOX 26561
PONCHATOULA, LA 70454                  BIRMINGHAM, AL 35260


ARTHUR THOMAS STOVER &                 ASHISH GANDHI FBO                      ASHKAN GHAHREMANI
ALICIA PILAR STOVER JT TEN             MAHATMA GANDHI ED SAVINGS ACCT         24207 PINTADO
7841 S.E. RIVER LANE                   CHARLES SCHWAB & CO INC CUST           IRVINE, CA 92618
STUART, FL 34997                       PO BOX 36389
                                       CINCINNATI, OH 45236


ASHLEY A ALFORD                        ASHLEY M LANGE                         ASHLEY WILSON
ROTH IRA E*TRADE CUSTODIAN             31923 CYPRESS GLEN CT                  24332 NEWBURY RD
2460 MIAMI VILLAGE DR                  LAKE ELSINORE, CA 92532-2606           GAITHERSBURG, MD 20882
MIAMISBURG, OH 45342-5205



ASHLEY WIRZ                            ASHLEY WOELKE                          ASHOK KUMAR DHINGRA IRA TD
25210 W WILLOW DR                      1230 WISTERIA DR APT 312               AMERITRAD
PLAINFIELD, IL 60544-1649              ANN ARBOR, MI 48104-4658               INC CUSTODIAN
                                                                              630 N 2ND ST
                                                                              ALBEMARLE, NC 28001-3312


ASIF COCHINWALA                        ASMA MUHAMMAD RAFIQ                    ATC AS CUST FOR IRA
21212 NORTHWEST FREEWAY                1917 W. GRANVILLE AVENUE, 102          FRED CATALANO
SUITE 375                              CHICAGO, IL 60660-6206                 24 QUAIL RUN LN
CYPRESS, TX 77429-5890                                                        LANCASTER, NY 14086-1442



ATC AS CUST FOR IRA                    ATC AS CUST FOR IRA                    ATC AS CUST FOR IRA
DAVID H MULL                           RICHARD M PAPE                         RENA MARIE SCHOOLES
10535 LONGFELLOW TRCE                  S10385A LUEDERS RD                     14980 SPRUCEVALE RD LOT 114
SHREVEPORT, LA 71106-9377              SAUK CITY, WI 53583-9666               EAST LIVERPOOL, OH 43920-9084



ATC AS CUST FOR IRA                    ATC AS CUST FOR IRA                    ATC AS CUST FOR IRA
ANN MARIE BRANDL                       TAMBRA J BELL-LESCHUCK                 AVNER A UZAN
2855 S 700 E                           PO BOX 780407                          3720 MEIER ST
KNOX, IN 46534-8320                    WICHITA, KS 67278-0407                 LOS ANGELES, CA 90066-3614
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 27 of 170
ATC AS CUST FOR IRA                   ATC AS CUST FOR ROTH CONT              ATC AS CUST FOR ROTH CONT
REBECCA LAI                           CLAYTON R WHIPPLE                      ANNA L GOOD
606 213TH ST SW                       800 S 72ND AVE E                       5140 MOLE HILL ROAD
BOTHELL, WA 98021-8100                NEWTON, IA 50208-8461                  DAYTON, VA 22821-2018



ATC AS CUST FOR ROTH CONT             ATC AS CUST FOR ROTH CONT              ATC AS CUST FOR SRA
JOEL H JOHNSON                        SHERYL YASSIN                          BRENDA MAY KANTOR
3048 HACKAMORE DRIVE                  26 MORNINGSIDE RD                      24 JESSIE LN
WARRENVILLE, SC 29851-3424            SAINT CLOUD, MN 56303-0928             WESTFIELD, MA 01085-3755



ATC AS CUST FOR SRA                   ATC AS CUST FOR SRA                    ATC AS CUST OF ROTH CONV IRA
STEVEN C APRILE                       KURT BERTHIAUME                        KEVIN ANTHONY KEANE
11523 STARBOARD DR                    8 LAUREL DR                            325 W 7TH ST
JACKSONVILLE, FL 32225-1014           WARE, MA 01082-1708                    SIOUX CITY, IA 51103-5417



ATC CUST OF IRA FBO                   ATC CUST SEP IRA FBO                   ATC CUST SEP IRA FBO
LAWRENCE SWOPE                        DOROTHY M. FANCETT                     GERALD W FANCETT
1760 AUDREY DR                        707 MELODY LN                          707 MELODY LN
CLEARWATER, FL 33759-1901             FRIENDSWOOD, TX 77546-2139             FRIENDSWOOD, TX 77546-2139



ATUL SAXENA & PARUL BHATNAGAR JT      AUGUST J LUTHMANN &                    AUSTIN DYLAN WILLIAMS
TEN                                   AUDREY RODRIGUEZ JTWROS                CHARLES SCHWAB & CO INC CUST
555 CENTRAL PARK AVE                  2637 STAR MANOR ST                     113 WELCOME WAY
APT 108                               NORTH LAS VEGAS, NV 89030-3716         SNEADS FERRY, NC 28460
SCARSDALE, NY 10583-1036


AUSTIN GREGORY HICKS                  AUSTIN JOSEPH WIERSMA                  AUSTIN RYAN FARR
30100 TOWN CENTER DR STE O-122        9812 MUROC ST                          1000 E JOPPA RD APT 502
LAGUNA NIGUEL, CA 92677               BELLFLOWER, CA 90706                   TOWSON, MD 21286




AVA KING WENDT TTEE                   AVRAHAM ABU                            AYANNA GUZMAN PENN
AVA G KING WENDT LIVING TRUST         861 6TH AVE APT 140                    1523 UNIONPORT RD APT 2C
U/A DTD 12/05/1997                    SAN DIEGO, CA 92101                    BRONX, NY 10462
28113 N 16TH AVE
PHOENIX, AZ 85085


B RAMADOSS                            BABATUNDE MOBOLAJI ADEESO              BALKARAN BASSAW &
3437 GRANDVIEW DR                     10908 MAIDEN DR                        SHIVAN BASSAW JTWROS
SAN ANGELO, TX 76904-8106             BOWIE, MD 20720                        2729 COLDEN AVENUE
                                                                             BRONX, NY 10469-4101



BANK OF AMERICA N.A. TTEE             BAOLIN MA &                            BARB COOK
FCA US LLC UAW SAVINGS PLAN           CINDY XIN MAO JT TEN                   2329 BRISTOL DR UNIT 204
FAO RICHARD H BIERMACHER              10 BURWICK ST                          AMES, IA 50010-7138
1731 MOTOR AVE                        SUGAR LAND, TX 77479
KINGMAN, AZ 86401-4056


BARBARA A ALEXANDER                   BARBARA A WALKER                       BARBARA H GRUNEWALD
2098 WHITES MILL RD                   & DAVID L WALKER JT WROS               2120 W WAVELAND AVE
DECATUR, GA 30032-5558                2203 LAKE ROAD                         CHICAGO, IL 60618-4923
                                      OTTUMWA, IA 52501-8461
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 28 of 170
BARBARA HOADLEY TTEE                  BARBARA J CAPO &                       BARBARA LARRIEU GUNTHER
HOADLEY FAMILY LIVING TRUST           DOMENICO CAPO JT TEN                   DESIGNATED BENE PLAN/TOD
3225 W MOUNT HOPE AVE APT 217         4723 ROLLING VIEW CT                   PO BOX 614
LANSING, MI 48911-1240                KINGWOOD, TX 77345                     VERDI, NV 89439



BARBARA LEE DALBY SEP IRA             BARBARA RUBINSTEIN                     BARBARA S STOLL
TD AMERITRADE CLEARING CUSTODIAN      7 ALDERBROOK RD                        TOD ACCOUNT
25944 W PONTIAC DR                    BRONX, NY 10471                        3950 CARDINAL DR
BUCKEYE, AZ 85396                                                            UNION CITY, TN 38261-7926



BARBARA SGUEGLIA                      BARNEY LOUIS SIEBER                    BARRON M FREEBURGER
825 WHISPER HOLLOW DR                 253 FIR TREE PL                        1120 RAWLINGS CT
CHESAPEAKE, VA 23322-9517             GOLETA, CA 93117-1110                  PRNC FREDERCK, MD 20678-3221




BARRY CROVELLO                        BARRY JON CHRISTENSEN                  BARRY MOORE LYLE & STEFANIE JO
22 PRECOURT LN                        CHARLES SCHWAB & CO INC CUST           LYLE JT TEN
NORTON, MA 02766-2038                 ROTH CONTRIBUTORY IRA                  3330 MUELLER LN
                                      7301 JONES TRCE                        SAINT JOSEPH, MO 64506-1325
                                      CRESTWOOD, KY 40014


BARRY W CLOCKER &                     BART A STARLONE                        BAZZELL FAMILY REV TRUST
JANICE S CLOCKER JTWROS               42285 EGBELU LN                        U/A JULY 25 1997
11573 S 251ST EAST AVE                GONZALES, LA 70737-7587                ELLEN BAZZEL TR
BROKEN ARROW, OK 74014-4205                                                  105 BARITE ST
                                                                             HOT SPRINGS, AR 71901-9541


BB&T COLLATERAL LOAN ACCT FBO         BB&T SECURITIES LLC                    BB&T SECURITIES IRA C/F
GREGG HOWARD RISNER                   ATTN: MANAGING AGENT                   JONATHAN E TRAVERS
FREDERIEKE RISNER JT TEN              901 EAST BYRD STREET                   115 DEER RUN DR
554 FM 115                            RIVERFRONT PLAZA W. TOWER              ZION CROSSROADS, VA 22942-6968
SCROGGINS, TX 75480-2134              RICHMOND, VA 23219


BBS SECURITIES INC                    BEATRIZ NAVARRO GOUDIE                 BELLA BOROVINSKI IRA TD
ATTN: MANAGING AGENT                  5520 SW 82ND AVE                       AMERITRADE
199 BAY ST. COMMERCE COURT W. #2600   MIAMI, FL 33155                        CLEARING CUSTODIAN
TORONTO ON M5L 1E2                                                           494 MOUNTAINVIEW AVE
CANADA,                                                                      STATEN ISLAND, NY 10314-6483


BEN DAVID TOFAUTE ROTH IRA            BEN LEIGHTON &                         BENJAMIN ARTHUR LUX ROTH IRA TD
TD AMERITRADE CLEARING CUSTODIAN      TERESA LEIGHTON TEN ENT                AMERITRADE CLEARING CUSTODIAN
6939 HOLLY SPRINGS PL                 11284 W SAGEWOOD RD                    7219 RAPIDS RD
INDIANAPOLIS, IN 46254-5203           NINE MILE FALLS, WA 99026-9422         LOCKPORT, NY 14094-9355



BENJAMIN ASSUR THOMAS                 BENJAMIN DAVID PHILLIPS & KRISTEN      BENJAMIN E CZAJKA
7083 HOLLYWOOD BLVD                   JONES PHILLIPS JT TEN                  8372 TURNING LEAF XING
HOLLYWOOD BLVD                        108 PARKWOOD CIR                       SPRINGBORO, OH 45066-5254
HOLLYWOOD, CA 90028                   CARROLLTON, GA 30117-8353



BENJAMIN F HARDIMAN                   BENJAMIN J BELL                        BENJAMIN S WOODRING ROLLOVER IRA
PAULA A HARDIMAN                      1408 KNOX ST                           TD AMERITRADE CLEARING CUSTODIAN
9727 THORN BUSH DR                    SAN FERNANDO, CA 91340-1228            7847 LONG SHADOW LN
FAIRFAX STA, VA 22039-2539                                                   NORTH CHARLESTON, SC 29406-9584
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 29 of 170
BENJAMIN STEMRICH                     BENJAMIN YOUNG ROTH IRA                BENNIE A BELL
1330 HAMILTON ST APT D                TD AMERITRADE CLEARING CUSTODIAN       P.O.BOX 541962
ALLENTOWN, PA 18102                   301 PARK ST                            MERRITT ISLAND, FL 32954-1962
                                      CISNE, IL 62823



BENNIE BENTLEY JR IRA                 BENTLEY OLI                            BERNADETTE FAVALORO IRA TD
TD AMERITRADE CLEARING INC            15200 DRUSILLAS DR                     AMERITRADE CLEARING CUSTODIAN
CUSTODIAN                             PFLUGERVILLE, TX 78660-3217            40 BERRY AVE
1275 ATKINS TRIMM BLVD                                                       STATEN ISLAND, NY 10312-1508
BIRMINGHAM, AL 35226-2014


BERNADETTE LOPEZ                      BERNARD D CHANDLER                     BERT RIPPY &
142 MANDALAY AVE                      9729 PEPPERTREE RD                     BECKY FLORES JT TEN
HERCULES, CA 94547                    SPOTSYLVANIA, VA 22553-3639            808 WREN CT
                                                                             FORNEY, TX 75126



BETH LEADER                           BETH SCHRECK                           BETHANY C NEWCOMER
501 N HIGH ST                         3710 WOODLAWN TER                      302 N 30TH ST
ANTLERS, OK 745232240                 SAINT JOSEPH, MO 64506                 HARRISBURG, PA 17109-3507




BETTY ALLEN RHYNE TRUSTEE FBO         BETTY E MCCARTY                        BETTY H MCLACHLAN
BETTY                                 TD AMERITRADE CLEARING CUSTODIAN       4312 N TURNBULL DR
U/A 01/16/2007                        3343 HUNTERS LODGE ROAD                METAIRIE, LA 70002-3142
1257 TULA LAMBERT RD                  MARIETTA, GA 30062
MEBANE, NC 27302-9436


BETTY S NAKAGAWA IRA                  BETTY S NAKAGAWA ROTH IRA              BHARATH SRIVATSA &
TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING CUSTODIAN       SUMATHI SRIVATSA JTWROS
7902 S GRANDVIEW AVE                  7902 S GRANDVIEW AVE                   1917 NORTH AKIN DRIVE NE
TEMPE, AZ 85284                       TEMPE, AZ 85284                        ATLANTA, GA 30345-3951



BHARATKUMAR SHUKLA                    BHARATKUMAR SHUKLA                     BILLIE A LEE
CHARLES SCHWAB & CO INC CUST          565 E THORNHILL LN                     51 HIAWATHA BLVD
IRA ROLLOVER                          PALATINE, IL 60074                     OAKLAND, NJ 07436-2903
565 E THORNHILL LN
PALATINE, IL 60074


BILLY CLARK                           BILLY RAY                              BLAINE W SNOW &
807 COBBLESTONE CIR                   2301 REDWOOD ST APT 1602               DIANA J DAY JT TEN
N LITTLE ROCK, AR 72116-3736          LAS VEGAS, NV 89146-0833               471 S 230 W
                                                                             KAYSVILLE, UT 84037



BLAKE S HEIM                          BOBBIE JEAN COLE                       BOBBY MCGILL
3570 SW RIVER PKWY                    2651 S HIRAM AVE                       1766 WALKER VALLEY RD NW
UNIT 1307                             WICHITA, KS 67217-1823                 CLEVELAND, TN 37312-7503
PORTLAND, OR 97239-4542



BOGUMIL BUDNIAKIEWICZ                 BOK SUN OSBORNE ROLLOVER IRA           BONNIE YEE SHAN LEE
74 STEINBERG AVE                      TD AMERITRADE CLEARING CUSTODIAN       THOMAS K LEE
GARFIELD, NJ 07026-2154               705 MARINA PARK DR SE                  1839 CALLE MADRID
                                      HUNTSVILLE, AL 35803                   ROWLAND HEIGHTS, CA 91748-2515
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 30 of 170
BONNIE YEE SHAN LEE                   BONNIE YEE SHAN LEE                    BRACKEN MCKEY
KRISTEN LEE                           KYLE HAWKIN LEE                        17074 NW REUBEN LN
1839 CALLE MADRID                     1839 CALLE MADRID                      PORTLAND, OR 97229-8392
ROWLAND HGHTS, CA 91748-2515          ROWLAND HGHTS, CA 91748-2515



BRAD DURCHSLAG &                      BRADFORD E PRICE                       BRADLEY D COX
JAMIE E DURCHSLAG JT TEN TOD          727 CHARETTE RD                        LESIA H COX
3357 MAYFLOWER DR                     PHILADELPHIA, PA 19115-3501            6330 VOLUNTEER RESCUE RD
FRISCO, TX 75034                                                             DENTON, NC 27239-9377



BRADLEY GREENWAY                      BRADLEY J FRAEDRICH                    BRADLEY J FRAEDRICH ROLLOVER IRA
922 KIOWA DR                          TOD                                    TD AMERITRADE CLEARING CUSTODIAN
BURKBURNETT, TX 76354-2950            790 GREENWOOD RD                       790 GREENWOOD RD
                                      LANDRUM, SC 29356-9071                 LANDRUM, SC 29356-9071



BRADLEY J FRAEDRICH ROTH IRA          BRADLEY J HERRIN                       BRADLEY PARTIN
TD AMERITRADE CLEARING INC            2307 NE 10TH ST                        1154 PIPER RD
CUSTODIAN                             RENTON, WA 98056                       MANSFIELD, OH 44905-1356
790 GREENWOOD RD
LANDRUM, SC 29356-9071


BRADLEY R WILSON                      BRADLEY T TAYLOR                       BRADLEY WALKER DEVINE
1017 SE 2ND ST APT 3                  128 GOWDY ST                           JULIE BETH DEVINE
FORT LAUDERDALE, FL 33301-3655        CAMPBELLSVILLE, KY 42718-2355          3090 S SALT CEDAR PL
                                                                             CHANDLER, AZ 85286-2374



BRADY KULMUS                          BRADY W NORLAND                        BRANDON C GAY
507 DELAFIELD AVE                     3054 FORSYTHIA BLVD                    3162 MENGE AVE
RICHLAND, WA 99352-4204               BILLINGS, MT 59102-0409                WARREN, MI 48091




BRANDON CHEAL                         BRANDON CHEAL                          BRANDON CHENNAULT
2481 C H ARNOLD RD                    2481 C H ARNOLD RD                     3472 HOLLOW TREE DR
ST AUGUSTINE, FL 32092-0205           SAINT AUGUSTINE, FL 32092-0205         DECATUR, GA 30034-6313




BRANDON COLE HUMPHREYS                BRANDON COLE HUMPHREYS ROTH IRA        BRANDON COMERFORD
3147 HILLBROOK LN APT 203             TD AMERITRADE CLEARING CUSTODIAN       4521 N CLAREMONT AVE
AURORA, IL 60502                      3147 HILLBROOK LN APT 203              APT 2R
                                      AURORA, IL 60502                       CHICAGO, IL 60625-2111



BRANDON L KREGER                      BRANDON M SCHAFFER                     BRANDON MALSON
2217 4TH AVE                          IRA E*TRADE CUSTODIAN                  440 BALDWIN AVE
DODGE CITY, KS 678012540              224 CASTILLIAN GDNS.                   APT 71
                                      HAYS, KS 67601-1850                    ROCHESTER, MI 48307-2127



BRANDON MENN                          BRANDON MINERT                         BRANDON QUANN
6229 PEBBLE BEACH DR                  9543 W EMERALD ST STE 204              14807 COLONY OAK TER
CORPUS CHRISTI, TX 78413-3126         BOISE, ID 83704-9601                   MIDLOTHIAN, VA 23114-4680
                     Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 31 of 170
BRANDON SMITH                            BRANDON T SEWELL                       BRAXTON SNYDER
38623 CHERRY LN                          PO BOX 835                             1720 STERLING RD
APT 197                                  SWANSBORO, NC 28584-0835               CHARLOTTE, NC 28209
FREMONT, CA 94536-4210



BRENDA BERRY &                           BRENDA L HIMES                         BRENDAN BERGIN
RONALD A COLLINS JTWROS                  632 SHAW ROAD                          3870 E. FLAMINGO RD A2
18331 REDRIVER SONG                      HOLLIDAYSBURG, PA 166489798            LAS VEGAS, NV 89121-6241
SAN ANTONIO, TX 78259-3560



BRENDAN MICHAEL ESKIN                    BRENDAN WHITTAKER                      BRENT FARRELL
MARC S ESKIN                             48 RODEO AVE                           4 FRANCIS DR
1578 DOGWOOD CREEK RD                    SAUSALITO, CA 94965-1721               ESSEX JUNCTION, VT 05452
GERMANTOWN, TN 38139-3612



BRENT GUINN                              BRENT LAMAIDE                          BRENT LUIS ULLRICH ROTH IRA TD
855 W DILLON RD APT D106                 318 W MINER ST APT 3B                  AMERITRADE CLEARING CUSTODIAN
LOUISVILLE, CO 80027-3216                ARLINGTON HTS, IL 60005-1371           2213 LEBARON DR NE
                                                                                ATLANTA, GA 30345-3867



BRENT OVERDORF                           BRENT R ASMAN                          BRET BERGHOEFER
SYLVIA YU OVERDORF                       4190 LYON DR                           619 WATERLOO DR
6795 SW 171ST AVE.                       COLUMBUS, OH 43220-4402                WATERLOO, IL 62298-1046
BEAVERTON, OR 97007-5301



BRETT A THALER                           BRETT A. LUX ROTH IRA                  BRETT B NAKAGAWA ROTH IRA
834 ARTHUR DR                            TD AMERITRADE CLEARING CUSTODIAN       TD AMERITRADE CLEARING CUSTODIAN
RED BANK, NJ 07701                       7219 RAPIDS RD                         7902 S GRANDVIEW AVE
                                         LOCKPORT, NY 140949355                 TEMPE, AZ 85284



BRETT CONWAY                             BRETT HAARALA &                        BRETT MICHAEL ASH ROTH IRA
235 S A ST                               LORI ANN HAARALA JT TEN                TD AMERITRADE CLEARING CUSTODIAN
LOMPOC, CA 93436-7323                    21 PITT RD                             3341 SW ABBEY DR
                                         FRAMINGHAM, MA 01701                   TOPEKA, KS 66614



BRETT NEWTON                             BRIAN A & MARTHA W ZUCKERMAN           BRIAN A MARSHALL
ROTH IRA E*TRADE CUSTODIAN               TRS FBO BRIAN A ZUCKERMAN              CHARLES SCHWAB & CO INC CUST
236 SPRING HOUSE LANE                    REVOCABLE TRUST UA 04/29/2004          88 MASSACHUSETTS AVE
LOUISVILLE, KY 40229-4489                19815 SEA RIDER WAY                    FAIRFIELD, CT 06824
                                         LUTZ, FL 33559-7302


BRIAN ALLAN VULPITTA                     BRIAN BORR & JANE BORR TR FBO          BRIAN CALLAHAN &
457 CRESTWOOD DR                         BRIAN JON BORR AND JANE MARY BORR      SHANA CALLAHAN JE TEN
AVON LAKE, OH 44012-3137                 JO                                     2454 N 96TH ST
                                         LIVING TRUST UA 07/10/2006             WAUWATOSA, WI 53226
                                         1287 PRESTWICK DR
                                         HOLLAND, MI 49423-8842

BRIAN CAMPBELL                           BRIAN D COBLE                          BRIAN D MINER
DESIGNATED BENE PLAN/TOD                 2229 42ND AVE. SW UNIT #302            960 NW 4TH AVE
8625 103RD CT                            SEATTLE, WA 98116-2065                 CAMAS, WA 98607
VERO BEACH, FL 32967
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 32 of 170
BRIAN F BLAKE                         BRIAN FELDSCHNEIDER &                  BRIAN H HERSCHFUS
2501 ROYALL AVE                       KATHLEEN FELDSCHNEIDER JT/WROS         17721 ALTA VISTA PL.
RICHMOND, VA 23224-7711               131 SHELLY LN                          SOUTHFIELD, MI 48075-1937
                                      DELRAN, NJ 08075-2034



BRIAN HURST AND                       BRIAN J BENTWOOD & LORI C              BRIAN J HARPER
JOAN HURST JT                         BENTWOOD                               CHARLES SCHWAB & CO INC CUST
36 LAKEWOOD LN                        JT TEN                                 SEP-IRA
FARMINGTON, MO 63640-7377             1449 ARROW WOOD LANE                   5516 BACA CIR
                                      ROSEVILLE, CA 95747                    BOULDER, CO 80301


BRIAN J LENAHAN                       BRIAN J PRENSKY INH IRA                BRIAN JOSEPH CATHCART ROLLOVER
3 N ASHBY WAY                         BENE OF LEONA PRENSKY                  IRA
BENSENVILLE, IL 60106-4113            CHARLES SCHWAB & CO INC CUST           TD AMERITRADE CLEARING CUSTODIAN
                                      9 TAKATS LN                            16539 35TH AVE NE
                                      SAINT JAMES, NY 11780                  LAKE FOREST PARK, WA 98155-6605


BRIAN K MASSEY &                      BRIAN KEITH GRONQUIST &                BRIAN KEITH HARTGERINK AS CUST FOR
LAURIE L MASSEY JTWROS                LUCERO GRONQUIST JT TEN                GAGE KEITH BRIGMAN UTMA NE
545 S CEDAR ST                        2765 NE 165TH TER                      10434 SARASOTA RD
GARDNER, KS 66030-8122                NORTH MIAMI BEACH, FL 33160-4014       PORT CHARLOTTE, FL 33981-5167



BRIAN KEITH HARTGERINK AS CUST FOR    BRIAN L MORRIS                         BRIAN LEE FOCO
COLLIN CHRISTOPHER BRIGMAN UTMA       SEP IRA VFTC AS CUSTODIAN              3031 BEAVER RD
NE                                    980 WILLOW BLUFF DR                    BAY CITY, MI 48706-1103
10434 SARASOTA RD                     COLUMBUS, OH 43235-5047
PORT CHARLOTTE, FL 33981-5167


BRIAN LUBURGH                         BRIAN M WESOLOSKI & NICOLE E           BRIAN P HELMS
4305 ARTESIAN CV                      WESOLOSKI JT TEN                       531 MAIN ST # 409
DENVER, NC 28037-6487                 W1976 FINNIGANS RIDGE LANE             EL SEGUNDO, CA 90245-3060
                                      FREEDOM, WI 54131



BRIAN P MCDONAGH                      BRIAN PATRICK SHEA                     BRIAN PAUL YANCEY
15 ROY DR                             ELIZABETH ANN LUDLOW                   PO BOX 851
HUDSON, NH 03051-3539                 2603 BAY MEADOWS DR                    CHINA, TX 77613-0851
                                      ROSWELL, NM 88201



BRIAN R DEKLEVER                      BRIAN R LOMAX                          BRIAN R LOMAX
2587 MATTERHORN DR                    ROTH IRA E*TRADE CUSTODIAN             1328 MURRAY DR
WEXFORD, PA 15090                     1328 MURRAY DR                         CHESAPEAKE, VA 23322-1834
                                      CHESAPEAKE, VA 23322-1834



BRIAN R LOMAX C/F                     BRIAN R LOMAX C/F                      BRIAN R LOMAX C/F
JEREMY J LOMAX UTMA/MD                EBONY J LOMAX UTMA/MD                  JAXTON R OPIE UTMA/VA
1328 MURRAY DR                        1328 MURRAY DR                         1328 MURRAY DR
CHESAPEAKE, VA 23322-1834             CHESAPEAKE, VA 23322-1834              CHESAPEAKE, VA 23322-1834



BRIAN R LOMAX C/F                     BRIAN R LOMAX C/F                      BRIAN R LOMAX C/F
CHRISTOPHER O LOMAX UTMA/MD           EVAN ANDERSON UTMA/FL                  ETHAN ANDERSON UTMA/FL
1328 MURRAY DR                        1328 MURRAY DR                         1328 MURRAY DR
CHESAPEAKE, VA 23322-1834             CHESAPEAKE, VA 23322-1834              CHESAPEAKE, VA 23322-1834
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 33 of 170
BRIAN RAKERS &                       BRIAN S MAXWELL &                      BRIAN SADOWSKI
MARY RAKERS JT TEN                   CATHERINE MAXWELL                      1 ELM CT
3031 PRAIRIE ROSE DR                 JT TEN WROS                            LITTLE FALLS, NJ 07424-1307
NORWALK, IA 50211-9425               4143 LOVERS LN
                                     AMHERST, WI 54406-8935


BRIAN SCHULMAN &                     BRIAN W LUBURGH                        BRIAN YANDOLI
MARIE SCHULMAN JT/TIC                4305 ARTESIAN CV                       514 MADISON DR
7020 ENDICOTT CT                     DENVER, NC 28037-6487                  STEWARTSVILLE, NJ 08886-2631
BETHESDA, MD 20817-4417



BRITT DAVIS VERGNOLLE                BRITT DAVIS VERGNOLLE &                BRITT DAVIS VERGNOLLE CUST FOR
112 BELMONT AVE                      DAVIS KEATS VERGNOLLE JT TEN           A VERGNOLLE USCUGMA
GREENVILLE, SC 29601                 112 BELMONT AVE                        112 BELMONT AVE
                                     GREENVILLE, SC 29601                   GREENVILLE, SC 29601



BRITT DAVIS VERGNOLLE CUST FOR       BROOKE ANN LUX ROTH IRA TD             BRUCE E MARSEE &
RONALD FINCH VERGNOLLE USCUGMA       AMERITRADE CLEARING CUSTODIAN          SHARON L MARSEE JT TEN
UNTIL AGE 21                         7219 RAPIDS RD                         3020 PATRIOT SQ
112 BELMONT AVE                      LOCKPORT, NY 14094-9355                DAVISBURG, MI 48350
GREENVILLE, SC 29601


BRUCE J HAFT                         BRUCE J RUNNER                         BRUCE LANE & AMANDA LANE JT TEN
CHARLES SCHWAB & CO INC CUST         2705 RICHMOND AVE                      211 SAWYER DR
IRA ROLLOVER                         MATTOON, IL 61938-2438                 HARPERS FERRY, WV 25425-5670
595 SOUTH ST
GLENDALE, CA 91202


BRUCE MCNITT ROTH IRA                BRUCE MEYERS AND                       BRUCE N BANKSTON
TD AMERITRADE CLEARING CUSTODIAN     MARILYN R MEYERS JTWROS                6563 CHARME ROAD
1500 W EL CAMINO AVE 392             5 PRIVATE ROAD                         BON SECOUR, AL 36511
SACRAMENTO, CA 95833                 WATERDOWN ON L0R 2H0,



BRUCE R HEATH                        BRUCE W WHITTAKER                      BRUCE WARD COLES &
1189 COUNTY ROAD 101                 CHARLES SCHWAB & CO INC CUST           LUCY COLES PETERSON JT TEN
CARROLLTON, MS 38917-6981            PO BOX 317                             5600 HIGHWOOD DR W
                                     NAPLES, ID 83847                       EDINA, MN 55436



BRYAN D FLUHRER ROLLOVER IRA         BRYAN DRIMMER &                        BRYAN JAMES PARR & KRISTINE MARIE
TD AMERITRADE CLEARING INC           TOM DRIMMER JT TEN                     PARR JT TEN
CUSTODIAN                            2169 E 63RD ST                         203 WILSEY LN
PO BOX 96                            BROOKLYN, NY 11234-6301                SIDNEY, IL 61877-9618
STANLEY, ND 58784-0096


BRYAN MEREDITH LUCAS                 BRYAN MILANO                           BRYAN S RAYE
1726 LIGHT ST                        34 RUMFORD RD                          ROTH IRA VFTC AS CUSTODIAN
BALTIMORE, MD 21230-4919             KINGS PARK, NY 11754-4113              PSC 9 BOX 3987
                                                                            APO, AE 09123-0040



BRYCE T WAGNER                       BRYON T REMO                           BURNETTA STOKES
4711 MILL POND CT                    IRA E*TRADE CUSTODIAN                  1414 N 24TH ST
GROVETOWN, GA 30813-5332             136 MOUNTAIN RD                        RICHMOND, VA 23223
                                     FARMINGTON, CT 06032-2414
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 34 of 170
BURNETTA STOKES ROTH IRA              BURTON R CARLSON ROLLOVER IRA          BYRON J NIKOLAIDIS &
TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING CUSTODIAN       KATHLEEN NIKOLAIDIS JTWROS
1414 N 24TH ST                        3076 VALENCIA AVE                      36 LINCOLN PKWY
RICHMOND, VA 23223                    SAN BERNARDINO, CA 92404-2452          ANNAPOLIS, MD 21401-2105



BYRON NIELSON                         C & L OLDENBURGER TTEE'S               C MARTIN GIBSON SEP IRA
192 CENTER BLVD E                     OLDENBURGER LIVING TRUST               TD AMERITRADE CLEARING INC
WIXOM, MI 48393-4312                  U/A DTD 02/23/2016                     CUSTODIAN
                                      12835 BLUE SPRUCE LN                   1142 BEL MARIN KEYS BLVD
                                      COLORADO SPRINGS, CO 80908             NOVATO, CA 94949-5307


C VON PARCHMAN                        C W ROBINSON JR                        CALEB J MILLER
3503 W 78TH PL                        CHARLES SCHWAB & CO INC.CUST           2314 N CRESTLINE CT
INGLEWOOD, CA 90305-1207              IRA ROLLOVER                           WICHITA, KS 67205-1577
                                      7902 WOODRIDGE DR
                                      SAN ANTONIO, TX 78209


CALENE ALYNN GENNETT                  CALVIN L ZEISNEISS                     CAMERON DRUMMOND
18 TIMBERLAND DR                      IRA VFTC AS CUSTODIAN                  905 WALDKIRCH AVE
BINGHAMTON, NY 13903-6114             ROLLOVER ACCOUNT                       NASHVILLE, TN 37204-2426
                                      26828 690TH AVE
                                      COLO, IA 50056-8624


CAMERON DRUMMOND ROLLOVER IRA         CAMERON DRUMMOND ROTH IRA              CANDACE E MOORE
TD                                    TD AMERITRADE CLEARING INC             15338 GUNDRY AVE APT 212
AMERITRADE CLEARING CUSTODIAN         CUSTODIAN                              PARAMOUNT, CA 90723-5918
905 WALDKIRCH AVE                     905 WALDKIRCH AVE
NASHVILLE, TN 37204-2426              NASHVILLE, TN 37204-2426


CANDICE L DAVIS                       CANDRA JOHNSON                         CANYON ASSET HOLDINGS INC
CHARLES SCHWAB & CO INC CUST          PO BOX 1279                            ATTN: KEITH WILLIAMS PRESIDENT
609 SAN ROBAR DR                      HACKENSACK, NJ 07602-1279              5874 LUSTROUS CT
ORANGE PARK, FL 32073                                                        LAS VEGAS, NV 89148



CARA M WOOD IRA                       CARD CORNER II                         CARDELL DANIEL ROTH IRA TD
TD AMERITRADE CLEARING CUSTODIAN      JOE ESPOSITO                           AMERITRADE CLEARING CUSTODIAN
11375 SAYBROOK LN                     655 ROSSVILLE AVE                      65 SAINT MONICAS AVE
CHAGRIN FALLS, OH 44023               STATEN ISLAND, NY 10309-1718           HARTFORD, CT 06120-1160



CARL DANT                             CARL E OMOHUNDRO JR                    CARL L WHITAKER
7855 RIDGEMONT DR                     2901 CALCUTT DR                        5559 BURGER RD
NEWBURGH, IN 47630-2817               MIDLOTHIAN, VA 23113-2682              AUBREY, TX 76227-3235




CARL PUTRINO                          CARL S BELLAVIA                        CARL SIMONI ROLLOVER IRA
18174 FAWN CIR                        297 WOODWARD AVE                       TD AMERITRADE CLEARING CUSTODIAN
STRONGSVILLE, OH 44136                BUFFALO, NY 142141904                  220 E 63RD ST APT 3F
                                                                             NEW YORK, NY 10065-7650



CARL W JONES ROLLOVER IRA             CARLOS A ALVES-FERRER                  CARLOS A BLANCO
TD AMERITRADE CLEARING CUSTODIAN      4421 WINRUN CT                         MARTA I BLANCO
270 STATE PARK RD                     SAINT CLOUD, FL 34772-7759             10106 SW 126TH ST
NEW ALEXANDRIA, PA 15670                                                     MIAMI, FL 33176-4874
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 35 of 170
CARLOS ALVARENGA                      CARLOS ENRIQUE YALIBAT                 CARLOS J LANDIN
DBA HEATHER'S HOUSE SITTING SV        2320 EUCLID ST                         639 ROSEDALE AVE
2875 HOMESTEAD DR                     BEAUMONT, TX 77705-1609                APT 1D
OSHKOSH, WI 54904-7411                                                       BRONX, NY 10473



CARLOS R SANCHEZ                      CARMELO VELEZ                          CARMODY LIVING TRUST
5827 BENNINGTON                       590 SEA HOLLY DR                       BRIAN & MARGET S. CARMODY TTEES
SAN ANTONIO, TX 78228                 BROOKSVILLE, FL 34604                  1 ROBERTS ROAD
                                                                             ENFIELD, CT 06082-6126



CAROL A JOINER ROTH IRA TD            CAROL A KONZE                          CAROL A LANE
AMERITRADE CLEARING CUSTODIAN         3229 GALLAHAD DR                       143 LAKESIDE DR.
229 MONTGOMERY LN                     VIRGINIA BEACH, VA 23456-8290          APT. 23
BIRMINGHAM, AL 35209-6542                                                    FORSYTH, MO 65653-7100



CAROL J KAMANASKY ROBINSON            CAROL MILLER & JERRY MILLER JT TEN     CAROL N HOKAVAR IRA
ROLLOVER                              101 LONGLEAF DR                        TD AMERITRADE CLEARING CUSTODIAN
TD AMERITRADE CLEARING INC            CAYCE, SC 29033-1912                   11392 S FOREST DR
CUSTODIAN                                                                    CONCORD, OH 44077
5101 QUAIL RUN
AUSTIN, TX 78746-2310

CAROL ROSTROM EIDMAN                  CAROLYN A WRIGHT                       CAROLYN DENISE GUANELLA
CHARLES SCHWAB & CO INC CUST          5434 CORTE LADERA                      CHARLES SCHWAB & CO INC CUST
SEP-IRA                               HEMET, CA 92545-9720                   IRA ROLLOVER
2218 TANGLEY ST                                                              717 RED OAK LN
HOUSTON, TX 77005                                                            FRIENDSWOOD, TX 77546


CAROLYN K JASPER                      CARROLL WAYNE WILKERSON &              CARYLEE STONE
2449 MAYS CHAPEL ROAD                 JUDY ANN WILKERSON JT TEN              6790 CAURINA COURT
SANFORD, NC 27330-0093                2790 W MILL CREEK TER                  CARLSBAD, CA 92011-4059
                                      COLUMBIA, MO 65203



CASSANDRA MATHIS                      CATHARINE SEAY                         CATHERINE A MALTEZOS
4439 COTTMAN AVE                      690 SPLIT RAIL ROW                     2215 DEWES ST
PHILADELPHIA, PA 19135                HIGHLANDS, NC 28741                    GLENVIEW, IL 60025-4154




CATHERINE BULMAN                      CATHERINE GERROL TOD                   CATHERINE HUANG
6731 RARITAN DR                       1089 SHAFFER TRL                       333 W 56TH ST APT 5D
DENVER, CO 80221-2613                 OVIEDO, FL 32765                       NEW YORK, NY 10019-3739




CATHERINE LOBAUGH                     CATHERINE RENTZ SEIBERT &              CATHERINE T DUSABLON
APT 404                               HOLLIS A. HALL JT TEN                  CHARLES SCHWAB & CO INC CUST
1000 GRANDVIEW AVENUE                 145 EAST BISSELL STREET                ROTH CONVERSION IRA
PITTSBURGH, PA 15211-1352             SYRACUSE, NY 13207                     47131 S. CHIGWIDDEN
                                                                             NORTHVILLE, MI 48167


CATHIE REYES TOD                      CATHY LYNN WISZOWATY ROLLOVER          CATHY NELL DEMENT BOXX HASKELL
29 ROOSEVELT AVE                      IRA                                    1824 HARBOR LN
ORRINGTON, ME 04474                   TD AMERITRADE CLEARING CUSTODIAN       NAPLES, FL 34104
                                      4342 3RD STREET PL NW
                                      HICKORY, NC 28601
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 36 of 170
CEASER GORMAN III                     CELESTE TEMPLE                         CELIA FAULK AS CUST FOR OLAN FAULK
343 CONRAD CIRCLE                     CHARLES SCHWAB & CO INC CUST           V UTMA VA UNTIL AGE 21
COLUMBIA, SC 29212                    ROTH CONTRIBUTORY IRA                  4392 LABRADOR CT
                                      100 E MIDDLEFIELD RD APT 4B            AMISSVILLE, VA 20106-2216
                                      MOUNTAIN VIEW, CA 94043


CELICIA L LONGORIA                    CERISE M JOSEPHS                       CETERA INV SVCS AS C-F ROTH
5406 S CESAR CHAVEZ RD                ROTH IRA                               CATHY A LEMBERG
EDINBURG, TX 78542-6974               TD AMERITRADE CLEARING CUSTODIAN       9337 E NATTI CROW RD
                                      315 ALAN ST                            SYRACUSE, IN 46567-8553
                                      PITTSBURGH, PA 15227-3818


CETERA INV SVCS AS C-F ROTH           CETERA INV SVCS AS CUST FOR            CETERA INVESTMENT SERVICES LLC
RICHARD I LEMBERG SR                  SCOTT SCHUMACHER IRA                   ATTN: MANAGING AGENT
9337 E NATTI CROW RD                  1315 TIGER LN                          401 1ST STREET SOUTH, #300
SYRACUSE, IN 46567-8553               GULF BREEZE, FL 32563-3446             ST. CLOUD, MN 56301



CHAD MANLEY                           CHAD R GULBRANSON TOD                  CHAD RICHARDS
3122 MADISON ELM ST                   308 E PINEHURST DR                     15315 TRILLIUM CT
KATY, TX 77493-4517                   SIOUX FALLS, SD 57108                  SOUTH BELOIT, IL 61080




CHAD WALLACE                          CHAI YUN C CHANG                       CHALLIS WOOD ROLLOVER IRA
9155 JUDICIAL DR APT 5401             ROTH IRA                               TD AMERITRADE CLEARING CUSTODIAN
SAN DIEGO, CA 92122-4669              TD AMERITRADE CLEARING CUSTODIAN       1323 BEDFORDSHIRE DR
                                      21 BEAVER DAM RD                       LOVELAND, OH 45140
                                      COLTS NECK, NJ 07722


CHANDRAKANT G PATEL                   CHARLENE HARGROVE                      CHARLES A LOTT &
4400 VAN KIRK ST                      218 HIGH PATH RD                       BETTY C LOTT JTWROS
PHILA, PA 19135                       WINDSOR, CT 060954103                  5156 KAYWOOD CIR
                                                                             JACKSON, MS 39211-4608



CHARLES A LOTT JR &                   CHARLES ALLEN RAINES                   CHARLES B FINCH
KATHIE G LOTT JTWROS                  12519 MEIGS ST                         2307 SCR 1122
130 SUGALOCH CV                       CARLETON, MI 48117                     MIDLAND, TX 79706-4900
JACKSON, MS 39211-3435



CHARLES BOGLE &                       CHARLES CARROLL ROTH IRA #1            CHARLES D OLIVER TOD
JEANINE BOGLE JT TEN                  TD AMERITRADE CLEARING CUSTODIAN       121 N LAWN DR
1923 HIGHWAY A1A                      26381 AUGUSTA CREEK CT                 SUNSET, SC 29685
APT C2                                BONITA SPRINGS, FL 34134-0759
INDIAN HARBOUR BEACH, FL 32937-3530


CHARLES D STRAUSER SR AND             CHARLES DAVID DURHAM JR &              CHARLES H RICHARDSON JR
BETTY JO STRAUSER JTWROS              CHASTITY                               2787 CORBEL LOOP
1132 WASHINGTON ST                    LATRELL DURHAM JT TEN                  KISSIMMEE, FL 34746-7702
HUNTINGDON, PA 16652-1902             2503 QUARLES RD
                                      ROCKY FACE, GA 30740-9087


CHARLES H WOLFF                       CHARLES JOHN GRAVES                    CHARLES KOT ROLLOVER IRA TD
ALICIA A WOLFF                        4613 E 109TH PL                        AMERITRADE CLEARING CUSTODIAN
1371 WINDY RIDGE CT                   TULSA, OK 74137                        1088 VAUGHN AVE
LONGWOOD, FL 32750-4501                                                      TOMS RIVER, NJ 087532968
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 37 of 170
CHARLES L NEWMAN                      CHARLES LACOUTURE &                    CHARLES LATTANZIO
DELLA S NEWMAN JTROS JT TEN           LUCILLE LACOUTURE JTWROS               14 VAIL RD
10808 GOLDEN MAPLE PLACE              37 SAW MILL RD                         SICKLERVILLE, NJ 08081
LOUISVILLE, KY 40223-5525             KINNELON, NJ 07405-3229



CHARLES LYNCH & LINDA LYNCH JT TEN    CHARLES LYON                           CHARLES M GIBSON III
2401 WEST CREST                       11055 SEVILLE QUARTERS                 8167 S DOWNING ST
CARROLLTON, TX 75006                  SHREVEPORT, LA 71106-7768              CENTENNIAL, CO 80122-2915




CHARLES MALONE III                    CHARLES R BARTLETT                     CHARLES R BRIDGES
1012 BERLIN RD                        1980 TURTLE CREEK WAY                  106 PINE ST
HURON, OH 44839-1916                  LAWRENCEVILLE, GA 30043                AUBURNDALE, MA 02466-1308




CHARLES R MOORE                       CHARLES R MOORE IRA                    CHARLES RICHARD MERRICK
TOD                                   TD AMERITRADE CLEARING INC             262 W WALNUT ST
2904 VICTORY PALM DR                  CUSTODIAN                              YOE, PA 17313-1018
EDGEWATER, FL 32141-5605              2904 VICTORY PALM DR
                                      EDGEWATER, FL 32141-5605


CHARLES SCHWAB & CO. INC.             CHARLES SPENCER SWANSON                CHARLES THOMAS &
ATTN: MANAGING AGENT                  3620 MONTEIGNE DRIVE                   JENNY THOMAS JT TEN
211 MAIN STREET                       PENSACOLA, FL 32504-4537               2670 SAINT MARY RD
SAN FRANCISCO, CA 94105                                                      LINCOLN, AL 35096



CHARLES W BINFORD DEC OF LIV          CHARLES W HOST ROTH IRA                CHARLES W LYNCH &
UAD 03/01/2019                        TD AMERITRADE CLEARING CUSTODIAN       KRISTINA ANNE LYNCH JT TEN
CHARLES W BINFORD TTEE                202 12TH AVE NW                        74 BUCK HILL RD
105 SO HENDERSON DR                   ALTOONA, IA 50009                      EASTON, CT 06612
FULTON, KY 42041-1743


CHARLES WATSON                        CHARLES WILLIAM TORBYN JR &            CHARLES WILLIAM VANCE ROTH IRA
5050 BENHAM DR                        SUSAN LYNNE TORBYN JT TEN              TD AMERITRADE CLEARING CUSTODIAN
SAN ANTONIO, TX 78220-4920            266 ARMSTRONG AVENUE                   2105 HALLMARK AVE N
                                      STATEN ISLAND, NY 10308                OAKDALE, MN 55128



CHARLES WILLIAMS PEMBERTON            CHARLES WILSON ROBINSON AS CUST        CHASE A ELKINS
4929 KAYE RD                          FOR RAMSEY CAMPBELL ROBINSON           P.O. BOX 1854
MEMPHIS, TN 38117                     UTMA                                   GRANTS, NM 87020-1854
                                      237 W HUISACHE AVE
                                      SAN ANTONIO, TX 78212


CHERIEE T MCDONALD                    CHERLYN FLANAGAN TOD                   CHERRONTE L PRINCETON &
118 SOUTHERN PKWY                     8 WHISPERING PINE DR                   JOHN W PRINCETON JTWROS
PLAINVIEW, NY 11803-3748              MILFORD, MA 01757                      3813 WINDSOR WOODS BLVD.
                                                                             VIRGINIA BEACH, VA 23452-2234



CHERYL D ROSENFELD                    CHERYL LYNN HAYWARD &                  CHERYL M HU
R/O IRA VFTC AS CUSTODIAN             DOUGLAS CHARLES HAYWARD JT TEN         6937 FLEET STREET
3186 WHARTON DR                       TOD                                    FOREST HILLS, NY 11375-5165
YORKTOWN HEIGHTS, NY 10598-2525       4974 OAKLAWN DR
                                      CINCINNATI, OH 45227
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 38 of 170
CHERYL MINER &                       CHERYL ROBITAILLE &                    CHERYL SCIGOUSKY
FRANK MINER JTWROS                   GEORGE A ROBITAILLE III JTWROS         21W444 FAIRWAY AVE
527 CRITTENDEN ST NW                 172 MARCY DR                           GLEN ELLYN, IL 60137-4732
WASHINGTON, DC 20011-4742            SOUTHINGTON, CT 06489-3305



CHESTER SOBOL & DOROTHY SOBOL JT     CHIH-HAO NIU ROTH IRA TD               CHIMEZIE IWUANYANWU
TEN                                  AMERITRADE                             4615 WESTERN BRANCH CT
4628 LONGWATER CHASE                 INC CUSTODIAN                          HOUSTON, TX 77066-3350
SARASOTA, FL 34235-7125              4125 NW JASMINE PL.
                                     CORVALLIS, OR 97330


CHIRAG P PATEL                       CHRIS A HYNES                          CHRIS C NEE
208 SEERS CT                         CHARLES SCHWAB & CO INC CUST           913 TIMBER TRL
SCHAUMBURG, IL 60173                 IRA ROLLOVER                           CEDAR PARK, TX 78613-3436
                                     PO BOX 1937
                                     EDWARDS, CO 81632


CHRIS KELLY                          CHRIS ROWTHAM                          CHRISTIAAN R HAMILTON
14000 BRANDYFIELD PL                 IRA R/O ETRADE CUSTODIAN               681 ENCINITAS BLVD STE 313
CHESTERFIELD, VA 23832               15 STARLING ROAD                       ENCINITAS, CA 92024-3762
                                     SPRINGFIELD, MA 01119-2137



CHRISTIAN KRAFT DAHL TR FBO CK       CHRISTIAN WOLD                         CHRISTINA BARNES
DAHL                                 976 LYDIA DR W                         46 SHAW ST
& CO IND 401K FBO CHRISTIAN KRAFT    ROSEVILLE, MN 55113-1923               STRATFORD, CT 06615-6642
DAHL TD AMER CLEAR CUST
211 BOSTON POST RD
EAST LYME, CT 063331659

CHRISTINA D FILLA ROTH IRA           CHRISTINA GIEHL CUST                   CHRISTINA M GEIDE
TD AMERITRADE CLEARING CUSTODIAN     AUSTIN MICHAEL GIEHL UTMA TX           27013 SHANNAHAN RD
6201 S BROADWAY                      20505 NATIONAL DR                      RAMROD KEY, FL 33042-5315
SAINT LOUIS, MO 63111                LAGO VISTA, TX 78645-6211



CHRISTINA MARIE MICCIO               CHRISTINE FERGUSON                     CHRISTINE KSB FLETCHER
35 WOODLAND DR                       P.O. BOX 949                           32654 RITCHART CT
SUFFERN, NY 10901-6848               GREENTOWN, PA 18426                    TEMECULA, CA 92592-3375




CHRISTINE M BRITTON                  CHRISTINE M CONNELL                    CHRISTINE M REYES-TRAN
185 CLINTON AVE APT 4C               13274 UMATILLA ST                      3541 REGATTA PL
BROOKLYN, NY 11205-3508              WESTMINSTER, CO 80234-1459             OXNARD, CA 93035-1639




CHRISTINE MARIE MILLER               CHRISTOPHER A MOLANO                   CHRISTOPHER A STAPLES
3850 ROBERT LN                       5317 ROOSEVELT AVE APT 2R              1488 MIDWAY CT
ANN ARBOR, MI 48103                  WOODSIDE, NY 11377-8003                ALPINE, CA 91901




CHRISTOPHER ANTHONY HORNACK &        CHRISTOPHER CARTIER                    CHRISTOPHER D NICASTRO
SYLVIA MAE HORNACK JT TEN            205 WISNER AVE                         PO BOX 267
5816 E ANDERSON DR                   MIDDLETOWN, NY 10940-3209              FRANKFORT, NY 13340-0267
SCOTTSDALE, AZ 85254-5939
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 39 of 170
CHRISTOPHER D PECK                    CHRISTOPHER ERISMAN                    CHRISTOPHER GLADDEN
5124 DOUBS RD                         ROTH IRA E*TRADE CUSTODIAN             2010 BROOK HILL LN
ADAMSTOWN, MD 21710-8919              8 FOX HOLLOW DRIVE                     CHESTERFIELD, MO 63017-7944
                                      JOPLIN, MO 64804-5835



CHRISTOPHER H GIBBONS                 CHRISTOPHER HUCK                       CHRISTOPHER J BLAKE &
7 ELISABETH LANE                      10714 E 44TH                           STEPHANIE A BLAKE TEN ENT
BINGHAMTON, NY 13903                  SPOKANE VALLEY, WA 99206               2012 ALOMA DR
                                                                             VIRGINIA BEACH, VA 23453



CHRISTOPHER J HINOJOSA                CHRISTOPHER J NILES                    CHRISTOPHER JOSEPH CISNEROS
700 W NAZRO ST                        44 PARK TER                            IRA ETRADE CUSTODIAN
BAYTOWN, TX 77520-6929                SHERRILL, NY 13461                     284 HOYT RD
                                                                             GILFORD, NH 03249-6925



CHRISTOPHER KANE ROBERTO              CHRISTOPHER KOCHENBACH                 CHRISTOPHER L HOUDE
426 CROWN ST                          MARGARET M KOCHENBACH                  6801 BAXTER TERRACE CIR
MORRISVILLE, PA 19067                 107 MANNING ST                         ANCHORAGE, AK 99504-3995
                                      NEEDHAM, MA 02494-1534



CHRISTOPHER LEE SEXTON ROTH IRA TD    CHRISTOPHER LYNN IKERD ROTH IRA        CHRISTOPHER M BAGULEY
AMERITRADE CLEARING CUSTODIAN         TD AMERITRADE CLEARING CUSTODIAN       1402 MICHAEL WAY
5602 BLACKBURG DR                     3453 AIRPORT RD                        ROSEVILLE, CA 95661-3519
MEMPHIS, TN 381354200                 MAIDEN, NC 28650



CHRISTOPHER MELLOTT                   CHRISTOPHER R DONALDSON                CHRISTOPHER R LINCOLN
4313 MARQUETTE AVE                    7150 NW 46TH ST                        ROTH IRA E*TRADE CUSTODIAN
JACKSONVILLE, FL 32210-2128           LAUDERHILL, FL 33319-4017              1980 KETTNER BLVD APT 21
                                                                             SAN DIEGO, CA 92101-2252



CHRISTOPHER REED                      CHRISTOPHER REYNOLDS NELSON            CHRISTOPHER S MOSES &
28 BEACON HILL DR                     327 HILL AVE                           TAMERA S MOSES
CHESTER, NJ 07930-3000                GRAND JCT, CO 81501-2431               COMM/PROP
                                                                             120 STAINBACK CT
                                                                             RED OAK, TX 75154


CHRISTOPHER S RICHARDSON              CHRISTOPHER SUSSEK                     CHRISTOPHER VERANI ROTH IRA TD
36441 FORESTDEL DR                    1850 BAKER ROAD                        AMERITRADE CLEARING CUSTODIAN
EUSTIS, FL 32736-9397                 REESEVILLE, WI 53579                   68 CENTENNIAL RD
                                                                             WARMINSTER, PA 18974-5403



CHRISTOPHER W HINES                   CHRISTOPHER WOODSIDE BENE IRA OF       CHRISTOPHER WOODSIDE BENE ROTH
26805 BROOKHOLLOW ROAD                WILLIAM D WOODSIDE IRA                 IRA O
VALENCIA, CA 91355-4952               TD AMERITRADE CLEARING CUSTODIAN       WILLIAM D WOODSIDE ROTH IRA
                                      1587 E 332ND ST                        TD AMERITRADE CLEARING CUSTODIAN
                                      EASTLAKE, OH 44095                     1587 E 332ND ST
                                                                             EASTLAKE, OH 44095

CHRISTOS MICHALAKIS                   CHUKWUOMA C NGOKA & MARIATU S          CIBC WORLD MARKETS INC.
5528 HEATHER LN                       NGOKA JT TEN                           ATTN: MANAGING AGENT
DEARBORN HTS, MI 48125-2345           19430 TAHOKA SPRINGS DR                300 MADISON AVE.
                                      KATY, TX 77449-5299                    NEW YORK, NY 10017
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 40 of 170
CIBC WORLD MARKETS INC.               CINDY FOSTER MARTIN                    CINDY LOU DRAPCHO
ATTN: MANAGING AGENT                  4403 NW 73RD WAY                       508 BAHAMA DRIVE
161 BAY ST. BOOKFIELD PLACE           CORAL SPRINGS, FL 33065-2164           INDN HBR BCH, FL 32937-4407
TORONTO ON M5J 2S8
CANADA,


CINDY M CAMINITE                      CITI RETIREMENT ACCOUNT                CLAIRE M KAELIN
1901 CR 202                           PERSHING LLC AS CUSTODIAN              CHARLES SCHWAB & CO INC CUST
LIBERTY HILL, TX 78642-3763           IRA FBO BETSY CHUNG                    ROTH CONTRIBUTORY IRA
                                      PO BOX 13174                           3480 REEVES DR
                                      OVERLAND PARK, KS 66282-3174           FORT MITCHELL, KY 41017


CLARENCE HENDRIX II ROLLOVER IRA      CLARENCE O WENZEL                      CLAUDE A YARBOROUGH &
TD AMERITRADE CLEARING INC            20625 E OAKS DR                        MARY C YARBOROUGH COMM PROP
CUSTODIAN                             FARMINGTON, MN 55024                   69055 BENNY CRAWFORD RD
14706 RUE RD                                                                 PEARL RIVER, LA 70452-5813
COKER, AL 35452-3837


CLAUDE E WHITE ROLLOVER IRA           CLAUDE EDWARD WHITE                    CLAUDIA R ASCENSAO
TD AMERITRADE CLEARING CUSTODIAN      16196 HARLOW ST                        IRA R/O ETRADE CUSTODIAN
16196 HARLOW ST                       DETROIT, MI 48235                      84 HIGHLAND AVENUE
DETROIT, MI 48235                                                            KEARNY, NJ 07032-1912



CLAYTON FOOR                          CLAYTON SALLEY JR                      CLEBERT J PAYEN
363 SCOTTSDALE RD                     6131 FOREST BROOK LN                   11100 SW 197TH ST APT 101
PLEASANT HILL, CA 94523-5113          ACWORTH, GA 30102-1548                 CUTLER BAY, FL 33157-8230




CLETA M BROOKS                        CLIFF L NGUYEN &                       CLIFFORD W JONES SR
1550 EVERETT RIDGE ROAD               LANDAI V NGUYEN JTWROS                 ANITA E JONES
PRIM, AR 72130-9545                   3393 MEADOWLANDS LN                    3107 ROCKWOOD RD
                                      SAN JOSE, CA 95135-1637                ENID, OK 73703-1413



CLIFTON FRAZIER WEBB                  CLIFTON J HOBGOOD                      CLINT R BARKER
1122 THOMPSON RD                      700 DANIELS AVE                        6016 BRANDON DR
ALABASTER, AL 35007-9469              ORLANDO, FL 32801-4004                 WEATHERFORD, TX 76087-6840




CLINTON E GODOWN JR                   CLINTON S THOMAS &                     CLYDE BENNETT SMITH
R/O IRA E*TRADE CUSTODIAN             VICTORIA L THOMAS JTWROS               1413 COOLIDGE DR
6864 AIROSO AVE                       5 WEBBER ST                            DEER PARK, TX 77536
SAN DIEGO, CA 92120-5323              TEXARKANA, AR 71854-3275



CLYDE HAAS                            CLYDE W ANDERSON TTEE                  CODY ALLEN WHITAKER
1317 RIVER OAKS DRIVE                 ANDERSON LIVING TRUST                  5559 BURGER RD
FLOWER MOUND, TX 75028-1344           U/A DTD 11/19/2014                     AUBREY, TX 76227-3235
                                      101 GEORGANNE LANE
                                      LITTLE ROCK, AR 72223


CODY C BRYSON                         CODY MCCOLLOM                          CODY STEPHENS
13 BRIDLE PATH                        1701 TIFTON DR                         1346 S MARMOT DR
SOUTHAMPTON, NJ 08088-2814            EDMOND, OK 73012-3645                  TUCSON, AZ 85713-1232
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 41 of 170
COLETTE MORISSETTE ROTH IRA TD       COLIN E HINDS JR                       COLIN SHIMP
AMERITRADE CLEARING CUSTODIAN        2220 C ST APT 303                      2207 SPRING LAKE DR
3305 FOXRIDGE CIR                    SUITE 303                              TIMONIUM, MD 21093-3352
TAMPA, FL 33618-2150                 SAN DIEGO, CA 92102-1979



CONCENTRIC OPERATIONS LLC            CONCETTA A GILMORE & ARTHUR P          CONCETTA F DIXON
PO BOX 272                           GILMORE JT TEN                         20 GOZAR LN
OSCEOLA, IA 50213-0272               29 LAKE TRL                            HOT SPRINGS VILLAGE, AR 71909-7835
                                     GREENWOOD LAKE, NY 10925-4236



CONNIE G HENSLEY TOD                 CONNIE S MORGAN                        CONNOR MCHENRY
5 WESTPARK DR                        123 WILLIAMS PRIDE WAY                 2824 SUE DR
HEBER SPRINGS, AR 72543              NEWNAN, GA 30265                       JEFFERSON CITY, MO 65109




CONRAD O SALTENBERGER TOD DIANA      COR A BADER                            COREY J KOEHLER
ALVARADO SUB TO STATE TOD RULES      3835 34TH AVE W                        2235 HIGHWAY E43
2015 HASTINGS SHORE LN               #6                                     TOLEDO, IA 52342-9452
REDWOOD CITY, CA 94065-2118          SEATTLE, WA 98199



COREY V WESSON                       COREY W KOPATICH                       CORNEL OAIDA &
PO BOX 3673                          165 BRODERICK DR                       SANDA OAIDA TEN ENT TOD
GRANADA HILLS, CA 91394-0673         WAUKEE, IA 50263                       24344 N 93RD DR
                                                                            PEORIA, AZ 85383-4047



CORNEL PATALAU                       CORRINE F O'LEARY                      CORY L DALE ROTH IRA
742 W DIAMOND AVE                    4353 NEWPORT AVE                       TD AMERITRADE CLEARING CUSTODIAN
HAZLETON, PA 18201                   SAN DIEGO, CA 92107-2919               60 SUMMERFIELD DR
                                                                            FISHERSVILLE, VA 22939



CORY PERKINS                         CORYE L BEENE                          CRAIG A GOLDSTEIN
6810 SE MITCHELL CT                  CHRIS M BEENE                          CHARLES SCHWAB & CO INC CUST
PORTLAND, OR 97206                   10901 UTICA AVE                        CRAIG GOLDSTEIN I401K PLAN
                                     LUBBOCK, TX 79424                      4912 W 146TH ST
                                                                            LEAWOOD, KS 66224


CRAIG A. HERMONAT                    CRAIG ALAN FRIDLEY RESP INDIV          CRAIG ALLMAN ROLLOVER IRA TD
R/O IRA E*TRADE CUSTODIAN            FBO JOHN WARREN FRIDLEY ESA            AMERITRADE CLEARING CUSTODIAN
4 SCOTT ALAN LANE                    TD AMERITRADE CLEARING CUSTODIAN       5104 SOUTHWIND RD
WESTPORT, CT 06880-4427              4615 MARYLAND AVE.                     GREENSBORO, NC 27455-2231
                                     SAINT LOUIS, MO 63108


CRAIG AWAN                           CRAIG BROWER &                         CRAIG D ZABEL &
1001 MORRIS ST                       SHIRIT VATURI BROWER JTWROS            CAROLE K ZABEL TEN ENT TOD
OGDENSBURG, NY 13669                 4 ACORN HILL DRIVE                     1316 SCENIC VIEW DR
                                     VOORHEES, NJ 08043-1508                IOWA FALLS, IA 50126



CRAIG G INDUCCI                      CRAIG MATTHEW SCHREIBER                CRAIG MICHAEL SCIANTARELLI &
43 WIMAN AVE                         4020 KENDALL ST                        CANDICE E SCIANTARELLI JT TEN
STATEN ISLAND, NY 10308-3254         SAN DIEGO, CA 92109-6148               2630 UNIVERSITY CLUB DR
                                                                            AUSTIN, TX 78732
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 42 of 170
CRAIG R MONTGOMERY                    CRAIG R SPINHARNEY &                    CRAIG S HOLLAND ROTH IRA TD
1061 S 50TH PL                        TEANNE M SPINHARNEY JTWROS              AMERITRADE CLEARING CUSTODIAN
WEST DES MOINES, IA 50265-5437        8524 S. 102ND STREET                    5959 STATE RD
                                      LA VISTA, NE 68128-3229                 WADSWORTH, OH 44281-9723



CRISTON ANDERSON &                    CRYSTAL A ROY                           CURT G ROMENESKO
STEPHANIE SCOGGINS ANDERSON JT        26 MICHAEL DRIVE                        N9629 HANDEL DR
TEN                                   RUTLAND                                 APPLETON, WI 54915-9374
PO BOX 601                            RUTLAND, MA 01543-1790
NASH, TX 75569


CURT ROMENESKO ROTH IRA               CURTIS E JONES                          CURTIS HAYSLIP IRA
TD AMERITRADE CLEARING INC            LEONA J JONES                           TD AMERITRADE CLEARING CUSTODIAN
CUSTODIAN                             TOD BENEFICIARY ON FILE                 2619 STANISLAUS PLZ
N9629 HANDEL DR                       130 DEVON CT                            MACON, GA 31204
APPLETON, WI 54915-9374               WEATHERFORD, TX 76087


CURTIS LEUNG                          CURTIS O HAYSLIP TRUSTEE FBO MGC        CUST FPO
CHARLES SCHWAB & CO INC CUST          FCD                                     STEPHEN P O'BRIEN RRA
IRA CONTRIBUTORY                      FBO CURTIS O HAYSLIP                    FBO STEPHEN P O'BRIEN
51 ORION CT                           U/A 01/01/2003                          3300 26TH AVE E LOT 161
EL SOBRANTE, CA 94803                 2619 STANISLAUS PLZ                     BRADENTON, FL 34208-7208
                                      MACON, GA 31204

CUST FPO                              CUST FPO                                CUST FPO
GARY G KENT RRA                       PRAVIN MAHESHWARI RRA                   MR JOSEPH MEROLA IRA
FBO GARY G KENT                       FBO PRAVIN MAHESHWARI                   FBO MR JOSEPH MEROLA
149 SPRING BROOK LN                   2518 ANDRIA CT                          1523 SE 42ND TER
GREENSBURG, PA 15601-6466             ATCO, NJ 08004-2800                     CAPE CORAL, FL 33904-7341


CUST FPO                              CUST FPO                                CUST FPO
SANGEETHA MAHESHWARI RRA              MS SUSAN R CUCUZZA IRRA                 MARILYN R WRIGHT IRA
FBO SANGEETHA MAHESHWARI              FBO MS SUSAN R CUCUZZA                  FBO MARILYN R WRIGHT
2518 ANDRIA CT                        1987 MILL CREEK DR                      2162 67TH AVE S
ATCO, NJ 08004-2800                   VIRGINIA BCH, VA 23456-4978             ST PETERSBURG, FL 33712-5813


CUST FPO                              CUST FPO                                CYNTHIA LEE GLOWACKI
GREGG E BROOKS IRRA                   MR CARLOS A ALVES-FERRER RRA            CHARLES SCHWAB & CO INC CUST
FBO GREGG E BROOKS                    FBO MR CARLOS A ALVES-FERRER            ROTH CONVERSION IRA
1761 MAIN ST                          4420 WINRUN CT                          232 WILD HAVEN WAY
NEWINGTON, CT 06111-3940              SAINT CLOUD, FL 34772-7758              MILL SPRING, NC 28756


CYNTHIA LEE GLOWACKI                  CYNTHIA S NEVILLS                       DALE DUANE DOBSON
CHARLES SCHWAB & CO INC CUST          20 STILLS CREEK LOOP                    1635 260TH ST
IRA CONTRIBUTORY                      FAIRVIEW, NC 28730-0135                 HARBOR CITY, CA 90710
232 WILD HAVEN WAY
MILL SPRING, NC 28756


DALE H MARBLE TTEE                    DALE J RICKER                           DALE L GRAHAM
THE MARBLE FAMILY TRUST               3131 N. VAN DYKE                        2439 HARWOOD ROAD
478 DE HARO LN                        FILION, MI 48432-9701                   GONZALES, TX 78629-6318
FRIDAY HARBOR, WA 98250



DALE SCOTT BISH (IRA)                 DALLAS ANDREW HEMPHILL                  DALTON J NEWMAN
WFCS AS CUSTODIAN                     2455 DUNSTAN RD                         404 RALPH STREET
14 VICKERMAN RD                       APT 365                                 MIDLAND, LA 70559-1922
MERCER, PA 16137-3244                 HOUSTON, TX 77005-2520
                      Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 43 of 170
DAMIEN J HOBGOOD                          DAMON GERMANTON                        DAMON WEBBER
255 ORANGE ST                             7 FIELDSTONE DR                        14006 WEDGEWOOD LAKES CT
SATELLITE BEACH, FL 32937-3012            KINNELON, NJ 07405                     PEARLAND, TX 77584-5171




DANA B BOYETTE &                          DANE COYLE                             DANIAL ZAHID
LUTHER JR E BOYETTE JTWROS                JOSELYN COYLE                          1026 WEST BEACON ST
305 TINNEY CIR                            948 KING JOHN WAY                      PHILADELPHIA, MS 39350
NASHVILLE, TN 37217-3456                  EL DORADO HLS, CA 95762-4121



DANIEL A RADLER                           DANIEL ALAN EDWARDS                    DANIEL ANTHONY FUCCILLO &
74 PINE HILL RD                           4530 MAPLE ST                          MARY CATHERINE FUCCILLO JT TEN
SOUTHBOROUGH, MA 01772-1322               BELLAIRE, TX 77401-5811                35 PERRYDALE COURT
                                                                                 BABYLON, NY 11702



DANIEL C JOHNSON                          DANIEL C SHEPARD BENE IRA OF           DANIEL CAMPAGNANO
6137 S LAMONT RD                          RICHARD C SHEPARD IRA                  16 VERMONT TER
SPRINGFIELD, TN 37172                     TD AMERITRADE CLEARING CUSTODIAN       SOUTHINGTON, CT 06489-3211
                                          12633 159TH CT N
                                          JUPITER, FL 33478


DANIEL CAMPBELL                           DANIEL D ISENBERG                      DANIEL D SUMMERS
PO BOX 103                                CHARLES SCHWAB & CO INC CUST           6124 MADDOX BLVD
IONA, ID 83427-0103                       IRA ROLLOVER                           PROSPECT, KY 40059-8561
                                          2965 HUMESTON AVE
                                          TUSTIN, CA 92782


DANIEL DESTEFANO                          DANIEL FRIGNITO                        DANIEL GEARHART
1300 HILLSIDE DR SW                       3970 GOSHEN DR                         3859 HOPPER HILL RD
LOS LUNAS, NM 87031-9045                  HARLEYSVILLE, PA 19438                 CINCINNATI, OH 45255




DANIEL GOLCZYNSKI                         DANIEL J DALTON                        DANIEL J FREEMAN
11726 MESA CREEK LN                       164 TAYLOR RD                          PO BOX 223
CYPRESS, TX 77433-6530                    NEW MILFORD, CT 06776-3815             KENSINGTON, CT 06037




DANIEL J ROBERGE                          DANIEL J YATES                         DANIEL J ZATKOS
5 DAMES BROOK DR                          101 S TOPANGA CANYON BLVD UNIT 126     6 SOUTHWIND TRL
MILTON, NH 03851-4705                     TOPANGA, CA 90290-2002                 WILLIAMSVILLE, NY 14221-2238




DANIEL JOHN KELLY                         DANIEL L GOODHART                      DANIEL L GOODHART
4107 WILLOW ST APT 324                    CHARLES SCHWAB & CO INC CUST           7786 MEADOWCREEK DRIVE
PITTSBURGH, PA 15201                      IRA ROLLOVER                           CINCINNATI, OH 45244
                                          7786 MEADOWCREEK DRIVE
                                          CINCINNATI, OH 45244


DANIEL L LARSEN                           DANIEL L STEELE ROTH IRA               DANIEL LEONIDAS GOODHART
9780 S CRYSTAL LAKE DR                    TD AMERITRADE CLEARING CUSTODIAN       UTA CHARLES SCHWAB & CO INC
LITTLETON, CO 80125                       1415 S 4TH ST                          ROTH CONVERSION IRA
                                          OCEANO, CA 93445                       7786 MEADOWCREEK DRIVE
                                                                                 CINCINNATI, OH 45244
                Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 44 of 170
DANIEL MALONEY TOD                  DANIEL PATRICK SMITH                    DANIEL PETRAROI
7 DAKOTA DR                         196 N OCEAN AVE                         24 CHARLEN RD
DALLAS, PA 18612                    PATCHOGUE, NY 11772                     TOMS RIVER, NJ 08755-6316




DANIEL PROVENCHER C/F               DANIEL R ROGERS                         DANIEL R WILKINS
NATHAN PROVENCHER UTMA/NH           4804 DONALDSON DR                       KELLI M WILKINS
1454 CANDIA RD                      SAN DIEGO, CA 92109                     3136 S RIVA RIDGE WAY
MANCHESTER, NH 03109-5506                                                   BOISE, ID 83709



DANIEL RUITER                       DANIEL S CARY                           DANIEL SHEEHAN
ROTH IRA E*TRADE CUSTODIAN          1595 APPLE BLOSSOM DR                   2907 WARFIELD RIDGE TER
412 MORAINE ST                      CUMMING, GA 30041-7991                  CHESTER, VA 23831-2158
MARSHFIELD, MA 02050-5720



DANIEL T BIRCH ROLLOVER IRA TD      DANIEL T ROSS &                         DANIEL W TRAN
AMERITRADE CLEARING CUSTODIAN       DANEA M ROSS JT TEN                     ROTH IRA E*TRADE CUSTODIAN
402 PINEAPPLE ST                    4913 MUSSETTER RD                       287 S OAK KNOLL AVE APT 15
POMONA PARK, FL 32181               IJAMSVILLE, MD 21754                    PASADENA, CA 91101-2983



DANIEL YAW TWUMASI                  DANIELL O DRUMMOND                      DANIELLE MARIE CUCCARO
TD AMERITRADE CLEARING CUSTODIAN    130 DONEGAL DR                          415 SONGBIRD WAY
2626 FRANKFORD RD APT 9104          TYRONE, GA 30290-2599                   APOPKA, FL 32712-3717
DALLAS, TX 75287-4565



DANIELLE N SCHAPER                  DANNETTA N TOWNSEND                     DANNY A HAYES ROLLOVER IRA
CHARLES SCHWAB & CO INC CUST        2117 ROCK CREEK DR                      TD AMERITRADE CLEARING CUSTODIAN
ROTH CONTRIBUTORY IRA               CHESAPEAKE, VA 23325-4818               3837 MEADOW LN
7593 PANTHER AVE NE                                                         OSAGE BEACH, MO 65065-8737
CANTON, OH 44721


DANNY DEVERNE RICKARD               DANNY DEVERNE RICKARD &                 DANNY E SANDOVAL &
ROTH IRA TD                         TAMMY MARIE RICKARD JT TEN              KIM B SANDOVAL JT TEN
AMERITRADE CLEARING CUSTODIAN       601 60TH ST SW                          2660 MANDALAY BEACH RD
601 60TH ST SW                      WATERTOWN, SD 57201-7021                WANTAGH, NY 11793
WATERTOWN, SD 57201-7021


DANNY M TSATAROS ROTH IRA           DAPHNE M PITTS                          DARIA V KNARVIK &
TD AMERITRADE CLEARING INC          13160 SW 13TH STREET                    ROBERT KNARVIK TEN ENT
CUSTODIAN                           DAVIE, FL 33325-5571                    351 HILLSIDE PL
401 CARNABY PLACE                                                           SOUTH ORANGE, NJ 07079
MUNSTER, IN 46321


DARIA V KNARVIK SEP IRA             DARIAN GRAHAM                           DARIN WEDMAN
TD AMERITRADE CLEARING CUSTODIAN    5 ROE DEER CIR                          108 OLD HOME PL
351 HILLSIDE PL                     BLYTHEWOOD, SC 29016                    YUKON, OK 73099-4680
SOUTH ORANGE, NJ 07079



DARLA DEE CHAKKALAKAL               DARREN J FLATER                         DARREN P FITZGERALD
EUGENE AUGUSTINE CHAKKALAKAL        12643 S AVE                             IRA E*TRADE CUSTODIAN
24220 PLANTATION LAKE CT            DIKE, IA 50624-8062                     11401 WINTERBERRY DRIVE
HEMPSTEAD, TX 77445-8053                                                    PLAIN CITY, OH 43064-9388
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 45 of 170
DARREN P FITZGERALD &                 DARRYL BEARD                            DARRYL BEARD ROTH IRA TD
ELISA M FITZGERALD JTWROS             44 CRANBERRY ST                         AMERITRADE CLEARING CUSTODIAN
11401 WINTERBERRY DRIVE               CENTRAL ISLIP, NY 11722-4922            44 CRANBERRY ST
PLAIN CITY, OH 43064-9388                                                     CENTRAL ISLIP, NY 11722-4922



DARRYL L KRAGT ROTH IRA               DARRYL MICHAEL OBERLING                 DARRYL ROTENBERG
TD AMERITRADE CLEARING CUSTODIAN      70265 11TH ST                           8727 ILONA LN APT 3
1415 146TH AVE                        ABITA SPRINGS, LA 70420                 HOUSTON, TX 77025
DORR, MI 49323



DARWIN J WINKOWITSCH &                DAVE L SNYDER                           DAVE R MARTINEZ
JO A WINKOWITSCH JTWROS               8403 STRUB AVE                          73216 SUNNYVALE DR
66 HILL DRIVE                         WHITTIER, CA 90605-1051                 TWENTYNIN PLM, CA 92277-2247
MILFORD, IA 51351-9609



DAVE VAN WEELDEN                      DAVIAN KAPLAN ROTH IRA TD               DAVID A BAUER
209 S. 4TH STREET                     AMERITRADE                              215 WHITWORTH AVE S
PO BOX 211                            INC CUSTODIAN                           #404
CORNELL, IL 61319-0211                93 JANE ST                              RENTON, WA 98057-2016
                                      HARTSDALE, NY 10530-1917


DAVID A BOOTH                         DAVID A GUANELLA &                      DAVID A HARTZKE &
3309 MONTEIGNE PL                     CAROLYN DENISE GUANELLA JT TEN          KARLA E HARTZKE JT TEN
MONROE, LA 71201-2455                 717 RED OAK LN                          3135 CAPE CORAL LN
                                      FRIENDSWOOD, TX 77546                   ARNOLD, MO 63010-3114



DAVID A HARTZKE &                     DAVID A HOWERTON                        DAVID A MARTINEZ
KARLA E HARTZKE                       PO BOX 33723                            56925 A TRL 321
3135 CAPE CORAL                       DAYTON, OH 45433                        YUCCA VALLEY, CA 92284-4055
ARNOLD, MO 63010-3114



DAVID A OWITZ                         DAVID A POWELL                          DAVID ALLAN
82 ALEXANDER CT                       531 OVERTON ROAD                        PO BOX 545
NANUET, NY 10954-5130                 SPRINGFIELD, IL 62711-6098              BLAIRSTOWN, NJ 07825-0545




DAVID ANDREW STANEY                   DAVID AUGER                             DAVID B CLARKE LIVING TRUST
5972 TIMBERLAKE DR                    TOD                                     UAD 06/21/12
WELDON, IL 61882                      892 TAVERNIER CIR NE                    DAVID B CLARKE TTEE
                                      PALM BAY, FL 32905-6344                 1060 WILLOW CREEK DRIVE
                                                                              NEWTON, NC 28658-8485


DAVID B MINTER                        DAVID BERNARD TYLER                     DAVID BRYAN STEELE
4164 STONEGATE DRIVE                  8587 BAYVIEW DR                         1034 25TH ST
EVANS, GA 30809-4614                  CICERO, NY 13039-9779                   SAN DIEGO, CA 92102-2103




DAVID C HACKNEY ROLLOVER IRA          DAVID C RENAUD                          DAVID C SANKEY
TD AMERITRADE CLEARING CUSTODIAN      6895 JULIAN RD SW                       408 E. MICHIGAN AVE. APT 2
CLARENCE, NY 14031                    AMANDA, OH 43102-9363                   URBANA, IL 61801-5064
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 46 of 170
DAVID C WHITE                         DAVID C WOLFORD &                      DAVID CHRISTOPHER HACKNEY
ROTH IRA E*TRADE CUSTODIAN            AMY M WOLFORD JTWROS                   9840 TOTTENHAM AVENUE
25576 W NORTHERN LIGHTS WAY           3170 KENNEY DR                         CLARENCE, NY 14031-2019
BUCKEYE, AZ 85326-1097                GERMANTOWN, TN 38139-8041



DAVID COOPER IRA                      DAVID CRAMER                           DAVID D BLAKESLEE &
TD AMERITRADE CLEARING CUSTODIAN      510 S DAVIS ST                         MARIE E BLAKESLEE JT TEN
5159 NW 48TH AVE                      GIRARD, OH 44420                       198 POND HILL RD
COCONUT CREEK, FL 33073                                                      WALLINGFORD, CT 06492



DAVID D SCHMITT TTEE                  DAVID DUNN &                           DAVID EMILIO CONSTANTINO
ERICCA B SCHMITT TTEE                 MISTY DUNN JT TEN                      2802 GOOD INTENT RD
SCHMITT FAMILY TRUST                  5019 FALLS CIR                         WOODBURY, NJ 08096-4456
16 RACHEL WAY                         MISSOURI CITY, TX 77459-4071
BEDFORD, NH 03110-4125


DAVID F LIDDLE SR & RITA M HOLDEN     DAVID F TAGGART                        DAVID FASKE
JT TEN                                ROTH IRA ETRADE CUSTODIAN              20384 PR 3170
841 BLOOMING GLEN RD                  1500 ELM STREET                        MARQUEZ, TX 77865
PERKASIE, PA 18944-2729               SAN CARLOS, CA 94070-4944



DAVID FAVALORO IRA TD AMERITRADE      DAVID FLEETHAM IRA                     DAVID G WILLMAN &
CLEARING CUSTODIAN                    TD AMERITRADE CLEARING CUSTODIAN       JULIE L WILLMAN JT TEN
40 BERRY AVE                          628 FARMDALE ST                        3620 TRANSIT RD
STATEN ISLAND, NY 10312-1508          FERNDALE, MI 48220                     ORCHARD PARK, NY 14127



DAVID GATELY &                        DAVID GEORGE FEAR &                    DAVID GERZEWSKI &
JANINE GATELY                         DIANA LINN FEAR JT TEN                 ELIZABETH GERZEWSKI JT TEN
6411 PINEHURST ROAD                   423 N CENTER ST                        2161 WILTON DR
BALTIMORE, MD 21212-1719              BREMEN, IN 46506-1165                  CAMBRIA, CA 93428



DAVID GLYN WOODIS                     DAVID GREGORY DUNN ROTH IRA            DAVID GRILL
27099 LEWIS RD                        TD AMERITRADE CLEARING INC             231 MONINGER RD
ATHENS, AL 35613-4923                 CUSTODIAN                              WASHINGTON, PA 15301-6455
                                      5019 FALLS CIR
                                      MISSOURI CITY, TX 77459-4071


DAVID HAMILTON BROWN                  DAVID HANDLEY                          DAVID HOLEMAN ROLLOVER IRA
156 CARRINGTON DR                     473 WALNUT DR                          TD AMERITRADE CLEARING CUSTODIAN
LITTLETON, NC 27850-9012              MILPITAS, CA 95035-4204                7616 WEST DR
                                                                             WESLEY CHAPEL, FL 33544



DAVID J ANDERS                        DAVID J BACKES                         DAVID J KELLY
646 SADDLE RD                         1102 ROBERTS ROAD                      25 RUFUS JONES LN
PALMYRA, PA 17078-8204                MEDIA, PA 19063-2119                   NORTH EASTON, MA 02356-1729




DAVID J PARENT ROTH IRA               DAVID JOSEPH KURSMAN &                 DAVID K SCHMIDT IRA
TD AMERITRADE CLEARING CUSTODIAN      MICHELLE G KURSMAN JT TEN              TD AMERITRADE CLEARING CUSTODIAN
PO BOX 631                            6339 ROGERS AVE                        270 WEATHERFORD RD
GRAY, ME 04039                        PENNSAUKEN, NJ 08109                   ORANGEBURG, SC 29115
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 47 of 170
DAVID KING                            DAVID KRAMER &                         DAVID L AUGER IRA TD AMERITRADE
3675 MOON BEND RD                     SUZETTE KRAMER JTWROS                  INC
CHAPEL HILL, TN 37034-2301            1702 FALL CREEK DR                     CUSTODIAN
                                      CEDAR PARK, TX 78613-5816              892 TAVERNIER CIR NE
                                                                             PALM BAY, FL 32905-6344


DAVID L FRIER SR                      DAVID L GEIGER AND                     DAVID L HUNGERFORD JR
501 S BONHAM RD                       DEBORAH L GEIGER JT                    8554 DEEP COVE DR
COLUMBIA, SC 29205                    603 COUNTRY HILLS DR                   SAGAMORE HILLS, OH 44067
                                      CHURUBUSCO, IN 46723-2021



DAVID LEE BEATY                       DAVID LIND TOD                         DAVID M DURBIN
24 TORO LANE                          4140 E ACAMPO RD                       175 MEADOW DR
SANTA FE, NM 87508-9003               ACAMPO, CA 95220                       LAKE CITY, FL 32024




DAVID M HAWES                         DAVID M SPALA                          DAVID M YANNELLO
24 WHITEWOOD DR                       2423 S. 4TH AVENUE                     241 BENS FARM RD
SUMMIT, NJ 07901-4139                 NORTH RIVERSIDE, IL 60546-1212         GAFFNEY, SC 29341-5700




DAVID MANARINO                        DAVID MARK GERNAL TOD                  DAVID MARK NUDEL
4 JAMAICA AVE                         19575 RIVER RD UNIT 43                 5280 SW 38TH WAY
HOLTSVILLE, NY 11742-2108             GLADSTONE, OR 97027                    FORT LAUDERDALE, FL 33312-8223




DAVID MICHAEL FARR &                  DAVID MILLER COX ROTH IRA TD           DAVID N NICKERSON ROTH IRA TD
SALLY YVONNE FARR TEN BY ENT          AMERITRADE CLEARING CUSTODIAN          AMERITRADE CLEARING CUSTODIAN
9334 HILLSBOROUGH DR                  7725 LA VERDURA DR                     48901 QUAIL DR
FREDERICK, MD 21701                   DALLAS, TX 75248-3142                  OAKHURST, CA 93644-9561



DAVID NEESMITH                        DAVID OLSEN                            DAVID OLSEN &
3929 AIRPORT BLVD BLDG 2 STE 520      R/O IRA E*TRADE CUSTODIAN              MURIEL J OLSEN COMM PROP
MOBILE, AL 36609                      2172 E HECLA DR UNIT A                 2172 E HECLA DR UNIT A
                                      LOUISVILLE, CO 80027-2388              LOUISVILLE, CO 80027-2388



DAVID PATRICK MILLIGAN                DAVID PAUL                             DAVID PAUL CLOSE &
PO BOX 4845                           3703 ECHO GROVE LN                     ANNALISSA C CLOSE COMMUNITY
FLORENCE, SC 29502-4845               HOUSTON, TX 77043                      PROPERTY
                                                                             966 N HAVEN CIR
                                                                             CHESAPEAKE, VA 23322


DAVID PETER BARNA &                   DAVID POWERS                           DAVID Q NGUYEN
LISA GAYLE HEENEY JT TEN              4428 LAUDUN ST                         ROTH IRA E*TRADE CUSTODIAN
12 HILLSIDE RD                        METAIRIE, LA 70006-2226                62 TRIPLE DIAMOND WAY
SPARTA, NJ 07871                                                             WEBSTER, NY 14580



DAVID R DRAPER                        DAVID R DRAPER                         DAVID R ROCHEFORD &
5 SYCAMORE STATION                    ROTH IRA                               DANIELLE M ROCHEFORD JTWROS
DECATUR, GA 30030                     TD AMERITRADE CLEARING CUSTODIAN       156 HAMILTON STREET
                                      5 SYCAMORE STATION                     LEOMINSTER, MA 01453-2310
                                      DECATUR, GA 30030
                    Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 48 of 170
DAVID RAYMOND                           DAVID RILEY GETZ ROTH IRA              DAVID ROBERT DRAPER ROLLOVER IRA
R/O IRA E*TRADE CUSTODIAN               TD AMERITRADE CLEARING CUSTODIAN       TD
609 RIVERSIDE DR                        555 BURKE HILL RD                      AMERITRADE CLEARING CUSTODIAN
LIBERTYVILLE, IL 60048-3347             MAURERTOWN, VA 22644                   5 SYCAMORE STA
                                                                               DECATUR, GA 30030-2754


DAVID S KENNEDY                         DAVID S MANARINO                       DAVID SCHULTZ
TD AMERITRADE CLEARING CUSTODIAN        4 JAMAICA AVE                          151 ANNIES WAY
2771 GERYVILLE PIKE                     HOLTSVILLE, NY 11742-2108              MAPLETON, ND 58059-4061
PENNSBURG, PA 18073-2306



DAVID SOWELL                            DAVID STANLEY WHITE & SHARON KAY       DAVID STANLEY WHITE SEP IRA TD
2844 W SUNRISE ST                       WHITE JT TEN                           AMERITRADE CLEARING CUSTODIAN
LECANTO, FL 34461                       7198 E PINE AVE                        7198 E PINE AVE
                                        FRESNO, CA 93727-9535                  FRESNO, CA 93737-9535



DAVID STEINFELD                         DAVID STEPHEN SMITH                    DAVID VILLAR
3635 E PACES CIR NE UNIT 1411           LYNN H SMITH                           1939 JEFFERSON ST
ATLANTA, GA 30326                       33 PINE GROVE AVE                      HOLLYWOOD, FL 33020-5408
                                        SUMMIT, NJ 07901-2431



DAVID VORGANG                           DAVID W NEWCOMER IV TR FBO DAVID       DAVID W NEWCOMER IV TTEE
2951 CHANCERY CIR                       W. NEWCOMER IV TRUST                   FBO DAVID W NEWCOMER IV REV TR
MEDFORD, OR 97504-2183                  2424 W 71ST ST                         U/A/D 03/24/99
                                        PRAIRIE VLG, KS 66208-2756             2424 W. 71ST STREET
                                                                               PRAIRIE VILLAGE, KS 66208-2756


DAVID W SEILING                         DAVID W STEWART                        DAVID W TWADDELL
WFCS CUSTODIAN ROTH IRA                 SUZANNE L STEWART                      1665 NEDRA AVE
2209 RAGAN WOODS DR                     34 TROY DR                             EUREKA, CA 95501-1539
TOLEDO, OH 43614-1012                   LITITZ, PA 17543



DAVID WAKAZURU                          DAVID WESLEY TWADDELL                  DAVIS CARPENTER
PO BOX 80981                            1665 NEDRA AVE                         1663 DEHAIG LN
SEATTLE, WA 98108-0981                  EUREKA, CA 95501                       COLLIERVILLE, TN 38017-3972




DAWSON PRYOR                            DAX MICHAEL BILLCHECK                  DEAN J DOMACH
38416 GARWAY DR                         19036 GAYNON                           106 KENMARE CT
FREMONT, CA 94536                       CLINTON TOWNSHIP, MI 48035             ROSEVILLE, CA 95747-6014




DEAN K MATT EX                          DEAN M TOTH                            DEAN R DENDINGER
EST OF ROBERT J MATT                    1120 ARMAND AVE                        CHARLES SCHWAB & CO INC.CUST
1759 MUNDELEIN RD                       HERMITAGE, PA 16148-2468               IRA ROLLOVER
NAPERVILLE, IL 60565                                                           56171 880 RD
                                                                               HARTINGTON, NE 68739


DEBBIE A LOWE                           DEBORAH ANN HLAVAC ROTH IRA            DEBORAH JANE LIUM
94 CEDAR DR                             TD AMERITRADE CLEARING CUSTODIAN       2737 CALLE OLIVO
COLUMBUS, MS 39705-3058                 12981 CEDAR CREST LANE                 THOUSAND OAKS, CA 91360-6532
                                        GRASS VALLEY, CA 95945
                     Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 49 of 170
DEBORAH JEAN TOSLINE                     DEBORAH L FORRAY                       DEBORAH LIUM
1238 E RUTH AVE                          CHARLES SCHWAB & CO INC CUST           2737 CALLE OLIVO
PHOENIX, AZ 85020                        IRA ROLLOVER                           THOUSAND OAKS, CA 91360-6532
                                         1120 BAHIA DR
                                         PRESCOTT, AZ 86305


DEBORAH M PETERSEN IRA                   DEBORAH M ROSSA                        DEBRA ANN HAJDASZ
TD AMERITRADE CLEARING CUSTODIAN         15022 S. WOODCREST AVE                 513 WILLOW DR
12085 RICH RD                            HOMER GLEN, IL 60491-8324              UTICA, NY 13502
LOVELAND, OH 45140



DEBRA C MATTHIESEN IRA                   DEBRA DANTES                           DEBRA DAWN KNIGHT
TD AMERITRADE CLEARING CUSTODIAN         13 SYRACUSE RD                         TOD
106 LYLBURN RD                           NASHUA, NH 03064                       1073 MADISON 237
MIDDLETOWN, OH 45044                                                            MARQUAND, MO 63655-9113



DEBRA HAWKINS TEMPLIN ROTH IRA TD        DEBRA K SWIFT &                        DEBRA L PUGH &
AMERITRADE CLEARING CUSTODIAN            GEORGE W SWIFT TEN COM                 PETER T PUGH JTWROS
1346 FIRE TOWER RD                       1875 25TH AVE                          1404 S LAKEWAY DR
PROSPERITY, SC 29127-8324                MOLINE, IL 61265                       MOSES LAKE, WA 98837-2529



DEE C WEISS &                            DELMUS NEESMITH AND DAVID              DEMETRIO PEGUERO (IRA)
ROBERT N WEISS JT TEN                    NEESMITH T                             WFCS AS CUSTODIAN
13204 LANTERN HOLLOW DR                  U/A 10/15/2005                         905 BEECHWOOD LANE
NORTH POTOMAC, MD 20878                  3929 AIRPORT BLVD BLDG 2 STE 520       VESTAL, NY 13850-2501
                                         MOBILE, AL 36609


DEMETRIOS MENOS                          DEMETRIOS MENOS IRA                    DENIS KIMURA
209 E IRVING PARK RD 1N                  TD AMERITRADE CLEARING CUSTODIAN       MARIA CASTELLANOS JTWROS
ITASCA, IL 60143                         209 E IRVING PARK RD UNIT 1N           5646 ALE WAY
                                         ITASCA, IL 60143                       PALMDALE, CA 93551-5709



DENIS W GRISEL                           DENISE BOSCHEE                         DENNIS BILINSKI & KIMBERLY
PO BOX 1607                              7601 MELODY DRIVE                      BILINSKI JT TEN
LA JOLLA, CA 92038                       ROHNERT PARK, CA 94928-5435            1417 TIMBERWOOD CT
                                                                                BREMEN, IN 46506-1966



DENNIS CAROLE A BULINSKI TR'S FBO        DENNIS D BELL                          DENNIS HALL
DENNIS & CAROLE BULINSKI TRUST           1658 PERIDOT DR                        W164N9091 WATER ST APT 412
UA MAR 8 1989                            LIVERMORE, CA 94550                    MENOMONEE FALLS, WI 53051-7938
6960 S TOBAGO DR
CHANDLER, AZ 85249-8653


DENNIS J BARTLEY JR.                     DENNIS J FERRY ROLLOVER IRA            DENNIS J NEALON
22 FERNCLIFF RD                          TD AMERITRADE CLEARING CUSTODIAN       605 NW 12TH LOOP
BLOOMFIELD, NJ 07003-5414                346 ALABAMA ST                         OAK HARBOR, WA 98277-3803
                                         STURGEON BAY, WI 54235



DENNIS J WHITNEY                         DENNIS L WEIL &                        DENNIS MCDANIELS ROTH IRA
20 ROSEWOOD LANE                         DIANA K WEIL JTWROS                    TD AMERITRADE CLEARING CUSTODIAN
RIVERSIDE, WA 98849-9671                 324 AMBER BLUFF LANE                   8723 STARDUST LN
                                         IMPERIAL, MO 63052-3138                PHILADELPHIA, PA 19136
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 50 of 170
DENNIS N WILSON II                    DENNIS R HYMER                         DENNIS R HYMER
12310 SCOTT CREEK DR                  1680 HUNTS BEND RD                     IRA E*TRADE CUSTODIAN
CHARLOTTE, NC 28213                   BOWLING GREEN, KY 42103-9552           1680 HUNTS BEND RD
                                                                             BOWLING GREEN, KY 42103-9552



DENYSE F SPRINGER                     DEREK GLENN WILSON                     DEREK J GARRETT
1020 BRESTWICK COMMON                 4015 CLOUDS HILL RD                    25 ROOSEVELT AVE
VIRGINIA BEACH, VA 23464-5505         ROSEVILLE, CA 95747-4721               FANWOOD, NJ 07023




DEREK NORRIS                          DEREK WEVER                            DERRICK K PREGLER ROLLOVER IRA
12719 THORNBERG WAY                   21868 MARTHA ST                        TD AMERITRADE CLEARING CUSTODIAN
RANCHO CORDOVA, CA 95742-7804         ELKHORN, NE 68022-2868                 1140 BLUEGRASS RD
                                                                             VISTA, CA 92083



DERRILL L GRIFFIN                     DERYL ANDRE WASHINGTON                 DESALEGN T DELELEGN
7524 N WINCHESTER AVE                 10913 PENARTH DR                       4395 WHITMER DR. 10
CHICAGO, IL 60626-1593                CINCINNATI, OH 45251-1078              WOODBRIDGE, VA 22193




DESIREE GRAY & NICKOLAS GRAY JT       DHANPAL H JAIN &                       DHANPAL H JAIN SEP IRA TD
TEN                                   MANIBALA D JAIN JT TEN                 AMERITRADE CLEARING CUSTODIAN
907 20TH ST SW                        6850 N LOCKWOOD                        6850 LOCKWOOD AVE
LOVELAND, CO 80537-7001               SKOKIE, IL 60077                       SKOKIE, IL 60077-3423



DIANA CHASE PHILLIPS                  DIANA RESENDEZ                         DIANA RESENDEZ IRA TD AMERITRADE
18 SAND DOLLAR DR                     17 CAROL ANN DR                        CLEARING CUSTODIAN
FLORENCE, OR 97439                    STREAMWOOD, IL 60107-6608              17 CAROL ANN DR
                                                                             STREAMWOOD, IL 60107-6608



DIANE COCHRAN-HORVATH BENE IRA        DIANE DEITZ                            DIANE E FORD
OF                                    219 CHESTERTOWN ST                     23 HOLLY ST
EMIL L HORVATH IRA                    GAITHERSBURG, MD 20878-5736            BURLINGTON, MA 01803-1731
TD AMERITRADE CLEARING CUSTODIAN
27070 NEWTON CIR
NORTH OLMSTED, OH 44070

DIANE M HORVATH IRA TD AMERITRADE     DIANE S MOBERG                         DIANE WALLICK ROTH IRA
CLEARING CUSTODIAN                    6918 E SWEETWATER AVE                  TD AMERITRADE CLEARING INC
27070 NEWTON CIR                      SCOTTSDALE, AZ 85254-5354              CUSTODIAN
NORTH OLMSTED, OH 44070-1801                                                 41 CHAPEL ST
                                                                             WINDSOR, NY 13865-4334


DIEGO MCCLAIN &                       DINIEL STEPHEL CARTER                  DIPENDAR KOHLI
LYNDSEY MCCLAIN JTWROS                CHARLES SCHWAB & CO INC CUST           13412 PORTAL
5135 BINZ ENGLEMAN                    IRA CONTRIBUTORY                       TUSTIN, CA 92782-8807
SAN ANTONIO, TX 78219-1958            230 DOUGLAS AVE
                                      BOULDER CREEK, CA 95006


DOLORES ADKINS TR FBO HAMILTON        DOLORES ADKINS TTEE                    DOLORES LORENE ADKINS ROTH IRA
TRUST UA APR 07 2016                  U/A DTD APR 7 2016                     TD AMERITRADE CLEARING CUSTODIAN
5040 CARLETON-ROCKWOOD RD             THE HAMILTON TRUST                     15234 TRAVIS
SOUTH ROCKWOOD, MI 48179              15234 TRAVIS ST                        SOUTHGATE, MI 48195
                                      SOUTHGATE, MI 48195-2162
                   Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 51 of 170
DOMENICO CASTALDO                      DOMINIC A APICELLA (ROTH IRA)          DOMINIC M SIMON &
1939 BOGART AVE                        WFCS AS CUSTODIAN                      SUSAN E ALTEN JT TEN
BRONX, NY 10462-3405                   27 S LEWISBERRY RD                     4701 POPLAR DR
                                       MECHANICSBURG, PA 17055-6050           ALEXANDRIA, VA 22310-1338



DOMINIC THOMAS SALLI &                 DOMINIC W MASTRIAN                     DOMINIQUE M CAMPBELL
MARISSA ALBANO-SALLI JTWROS            5207 BAY CLUB CIRCLE                   5258 W 64TH ST
4709 CARTERWOOD DR                     TAMPA, FL 33607-5969                   INGLEWOOD, CA 90302-1016
FAIRFAX, VA 22032-2414



DON A RUFFIN                           DON C BICKLEY                          DON FILER
ARLENE B RUFFIN                        CHARLES SCHWAB & CO INC CUST           25855 APPIAN WAY
28 GRANT                               DON C.BICKLEY PSP PART QRP             LOMITA, CA 90717
IRVINE, CA 92620                       107 CALLAS DELAS ROSAS
                                       RANCHO MIRAGE, CA 92270


DON HA                                 DON R TIBBETS                          DON W BUHLER
1723 WINSTON STREET                    6786 48TH AVE SW                       10971 N 5730 W
SAN JOSE, CA 95131-3144                SEATTLE, WA 98136                      HIGHLAND, UT 84003-8896




DONALD C EDMISTON                      DONALD CARL HUDSON III &               DONALD D WINDSOR
10444 FLANDERS PL                      LINDA L HUDSON JT TEN                  5335 CLARK RD
SAN DIEGO, CA 92126                    9750 ROYAL CHARTRES SQ N               CONESUS, NY 14435-9762
                                       APT 201
                                       CORDOVA, TN 38018


DONALD DEAN STANEK                     DONALD DIEDRICH                        DONALD E HARANG
EILENE F STANEK TTEE                   240 ZANDALE DR                         101 8TH ST N
STANEK FAMILY REV LIV TRUST            LEXINGTON, KY 40503                    NORTHWOOD, IA 50459-1332
204 3RD ST E
TRACY, MN 56175-1525


DONALD EMIL KUSH SEP IRA               DONALD G WOODLOCK                      DONALD GREEN
TD AMERITRADE CLEARING CUSTODIAN       7347 MISTY OAKS LN                     1404 LARSON CREEK DR
1830 KELLEY DR                         FRISCO, TX 75036-1006                  MEDFORD, OR 97504-9631
HOFFMAN ESTATES, IL 60192



DONALD KNAPTON                         DONALD L AKERS IRA                     DONALD L JOHNSON
ROTH IRA                               TD AMERITRADE CLEARING CUSTODIAN       285 MARTINSBURG LN
RBC CAPITAL MARKETS LLC CUST           1200 ARTHUR LN                         IDAHO FALLS, ID 83404
PO BOX 2250                            CHRISTIANSBURG, VA 24073
HILLSBOROUGH, NH 03244-2250


DONALD LEE RHODES &                    DONALD M GEE                           DONALD MINEO
WANDA FAY RHODES JT TEN TOD            SALLY GEE                              28866 ALOMA AVE
8830 PRAIRIETOWN RD                    3115 SUNRISE RIDGE LN                  LAGUNA NIGUEL, CA 92677-1405
DORSEY, IL 62021                       HACIENDA HTS, CA 91745-6251



DONALD R MASON                         DONALD RONDY &                         DONALD S FRANZESE &
63 BETTIE LN                           JUDY RONDY JT TEN TOD                  DEBRA D FRANZESE JTWROS
BRUNSWICK, OH 44212                    4631 CARDINAL DR                       813 POTOMAC AVE
                                       MT PLEASANT, MI 48858                  NAPERVILLE, IL 60565-3420
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 52 of 170
DONALD SHEPHERD                       DONALD STEVENS SR ROTH IRA              DONALD W DAPPRICH ROLLOVER IRA
2301 E 7TH STREET                     TD AMERITRADE CLEARING CUSTODIAN        TD AMERITRADE CLEARING CUSTODIAN
LOS ANGELES, CA 90023-1041            306 NELLIE CT                           201 BRIARHAVEN DR
                                      CLINTON, MI 49236                       DURHAM, NC 27703



DONALD W SEVERSON                     DONALD W TRUEBLOOD                      DONNA BROWN & RICHARD T BROWN JT
JOAN J SEVERSON                       PO BOX 292                              TEN
3321 DRIP ROCK DR                     GLENDALE, AZ 85311-0292                 22 ABERDEEN WAY
MCKINNEY, TX 75070                                                            MONROE TOWNSHIP, NJ 08831-2624



DONNA M CARBAJAL                      DONNA M SHORT &                         DONNIE DYER
6502 OKLAHOMA DR                      CLIFTON S SHORT III JT TEN              TOD PER NAMED BENEFICIARIES
VANCOUVER, WA 98661-7547              7 MILLSTONE COURT                       SUBJECT TO STA TOD RULES
                                      DOVER, DE 19901                         3321 PARAMOUNT AVENUE
                                                                              HUBER HEIGHTS, OH 45424-6219


DONNIE E WIMSATT                      DOROTHY ELIZABETH HYDE ROTH IRA         DOROTHY L SMANIOTTO
DON WIMSATT                           TD AMERITRADE CLEARING CUSTODIAN        3 NADINE BLVD
921 SCHWEITZER CT                     18 FELCH RD                             OCEAN VIEW, NJ 08230-1706
ALEXANDRIA, KY 41001-8555             NATICK, MA 01760



DORRIS IRWIN                          DOUG COHRS                              DOUG J KELLER
2633 E LA PALMA AVE                   1909 WIND WILLOW RD                     103 JOHNSON PL
APT 53                                BELLE ISLE, FL 32809-6880               EUSTIS, NE 69028-2801
ANAHEIM, CA 92806-2346



DOUG KOCH &                           DOUGLAS A SOGN                          DOUGLAS A SOGN
KIMBERLY KOCH JT TEN                  IRA R/O ETRADE CUSTODIAN                SEP IRA E*TRADE CUSTODIAN
4801 S 120TH ST                       18456 W. PARADISE LN                    18456 W. PARADISE LN
WALTON, NE 68461-9574                 SURPRISE, AZ 85388-1695                 SURPRISE, AZ 85388-1695



DOUGLAS ALLAN COHRS TTEE              DOUGLAS CHARLES HAYWARD                 DOUGLAS J BENKOWSKI ROLLOVER IRA
RAFTER C INC SOLO 401K                ROLLOVER IRA                            TD
U/A DTD 12/08/2017                    TD AMERITRADE CLEARING CUSTODIAN        AMERITRADE CLEARING CUSTODIAN
1909 WIND WILLOW RD                   4974 OAKLAWN DR                         2615 COASTAL RANGE WAY
BELLE ISLE, FL 32809                  CINCINNATI, OH 45227                    LUTZ, FL 33559-7345


DOUGLAS MORTON TOD                    DOUGLAS T & JANET SHARMAN TTEE          DOUGLAS WADE W KELLOCK
9799 TAYLOR MAY RD                    DOUGLAS & JANET SHARMAN FAM TR          R/O IRA E*TRADE CUSTODIAN
CHAGRIN FALLS, OH 44023               FBO DOUGLAS & JANET SHARMAN             40907 N PARKER CT
                                      6747 VERDE RIDGE RD                     PHOENIX, AZ 85086-2712
                                      RNCHO PLS VRD, CA 90275-4648


DOUGLAS WAYNE MIZE                    DOUGLAS WILLIAM PALERMO                 DR AHMED A SHALABI
209 LANDING FERRY WAY                 710 BLOOMFIELD ST APT 1                 8308 FENTON RD
GREER, SC 296503683                   HOBOKEN, NJ 07030-5008                  GRAND BLANC, MI 48439-8881




DR BRENT ADAMS                        DR CHARLES R BRIDGES                    DREW N FORRAY
COREEN ADAMS                          106 PINE ST                             CHARLES SCHWAB & CO INC CUST
JT TEN/WROS                           AUBURNDALE, MA 02466-1308               1120 BAHIA DR
2705 MULLIGAN DRIVE                                                           PRESCOTT, AZ 86305
YANKTON, SD 57078-5327
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 53 of 170
DUANE BEDNORZ                         DUANE PATTERSON                        DUANE STEINLY
4980 N MARINE DR, #1232               8323 ARIEL STREET                      866 OLD PINSON RD
CHICAGO, IL 60640-3934                HOUSTON, TX 77074-2802                 PINSON, TN 38366




DUCKMI L YOO                          DUNG VAN NGUYEN SEP IRA                DUST J JONES
26251 60TH AVE                        TD AMERITRADE CLEARING CUSTODIAN       ROTH IRA ETRADE CUSTODIAN
LITTLE NECK, NY 11362                 15423 MILL BEND CT                     2811 ALLENDALE BLVD
                                      MAGNOLIA, TX 77354                     CASPER, WY 82601-5705



DUSTIN B HILLYER                      DUSTIN WIESNER                         DWAIN PAUL OSBURN
ROTH IRA E*TRADE CUSTODIAN            3140 W RIDGE DR                        P.O. BOX 1478
402 ARGYLL CT                         EAU CLAIRE, WI 54703-3771              MORGAN CITY, LA 70381
CAVE SPRINGS, AR 72718-4013



DWAN D STARKS                         DYANA M LEE &                          E ANNE ROSS &
12014 GRANTWOOD DR                    JONI L HULS JTWROS                     DAVID E ROSS JT TEN
FREDERICKSBURG, VA 22407-6259         2122 SOUTH HILL DRIVE                  15505 52ND PL W
                                      IRVING, TX 75038-6207                  EDMONDS, WA 98026



E BERNABEO CUST FOR                   E BERNABEO CUST FOR                    E C VIDYASAGAR MISRA
E BERNABEO UCAUTMA                    GIANNA LYNN BERNABEO UCAUTMA           524 SANTA FE TRL APT 235
UNTIL AGE 18                          UNTIL AGE 21                           IRVING, TX 75063-4636
25 DUNLIN LN                          25 DUNLIN LN
ALISO VIEJO, CA 92656                 ALISO VIEJO, CA 92656


E NIEGOWSKI                           E*TRADE SECURITIES LLC                 EDDY WIBOWO
631 HIGH VISTA DR                     ATTN: MANAGING AGENT                   17018 SILVER CREST DR
DAVENPORT, FL 33837-5599              11 TIMES SQUARE, 32ND FLOOR            SAN DIEGO, CA 92127-2821
                                      NEW YORK, NY 10036-9992



EDGAR BELL SR TOD                     EDMUND A BUTLER &                      EDNA M KUCHINSKI TOD
PO BOX 71572                          KATHLEEN E BUTLER JT TEN               4491 CHURCHILL ST
BAKERSFIELD, CA 93387                 3430 THORNBURY LN                      SHOREVIEW, MN 55126
                                      BONITA SPRINGS, FL 34134-8681



EDUARDO APONTE                        EDWARD A FLIPPEN TOD                   EDWARD ANTHONY BERNABEO &
272 GROUPER CIR SE                    8528 MICHENER AVE                      KELLIE O BERNABEO JT TEN
PALM BAY, FL 32909-3682               PHILADELPHIA, PA 19150                 25 DUNLIN LN
                                                                             ALISO VIEJO, CA 92656



EDWARD AVILA                          EDWARD BARLOW &                        EDWARD C KEEGAN JR
107 MORAIMA ST                        ALOHA M BARLOW JT TEN                  UTA CHARLES SCHWAB & CO INC
SAN ANTONIO, TX 78237-2747            7375 WHITESPIRE RD                     IRA CONTRIBUTORY DTD 06/28/96
                                      APT 11                                 6339 8TH AVE N
                                      SCHOFIELD, WI 54476-4953               SAINT PETERSBURG, FL 33710


EDWARD CHARLES MILLER SEP IRA         EDWARD D GIORDANO                      EDWARD G BROWN
TD AMERITRADE CLEARING CUSTODIAN      96 IDAHO AVENUE                        4313 RANGER AVE
2435 PARKSTREAM AVE                   STATEN ISLAND, NY 10309-2829           TEMPLE HILLS, MD 207481829
CLEARWATER, FL 33759
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24     Page 54 of 170
EDWARD I AVERY II &                   EDWARD J GONSALVES JR &               EDWARD J KAIN
KATHY A AVERY JTWROS                  DIANNA A GONSALVES JR JTWROS          5555 N OCEAN BLVD #62
300 GRAY AVE                          1126 SILVERTON CT                     FT LAUDERDALE, FL 33308-2311
MASONTOWN, PA 15461-2206              BRENTWOOD, CA 94513-6808



EDWARD J MEATH JR                     EDWARD J NAYLOR &                     EDWARD JONES HEADQUARTERS
6442 AMBERWOOD DR.                    KRISTEN E NAYLOR JT TEN               ATTN: MANAGING AGENT
ALTA LOMA, CA 91701-3914              126 RIDGE RD                          12555 MANCHESTER ROAD
                                      WHEATLEY HEIGHTS, NY 11798            ST. LOUIS, MO 63131



EDWARD JONES HEADQUARTERS             EDWARD JONES TRUST CO AS CUST         EDWARD L HOWLETTE JR
ATTN: MANAGING AGENT                  FBO STEPHANIE PORTER     RTH          2986 TURTLE CREEK ROAD
90 BURNHAMTHORPE ROAD WEST,           32 MORIARTY ST NW                     LAUREL, MD 20724-1978
SUSSEX CENTE                          FORT WALTON, FL 32548-4346
MISSISSUAGU ON L5B 3C3
CANADA,

EDWARD MCFARLANE                      EDWARD MILLER &                       EDWARD O BREUNIG III AND
178 SANDY VALLEY RD                   BONNIE MILLER JT TEN                  VONA R BREUNIG TIC
MARTONS MILLS, MA 02648-1156          2435 PARKSTREAM AVE                   3079 E FRUITVALE CT
                                      CLEARWATER, FL 33759                  GILBERT, AZ 85297-5258



EDWARD S HORVATH C/F                  EDWARD S HORVATH C/F                  EDWARD SEMENIUK &
KELLY ANNE HORVATH UTMA/NJ            THOMAS E HORVATH UTMA/NJ              SUSAN A SEMENIUK
877 NEW DOVER ROAD                    877 NEW DOVER ROAD                    DESIGNATED BENE PLAN/TOD
EDISON, NJ 08820-1806                 EDISON, NJ 08820-1806                 2749 DEVONOAK BLVD
                                                                            LAND O LAKES, FL 34638


EDWARD SMITH JR                       EDWARD T MCCORMICK JR AND             EDWARD W HOLUB TTEE
1280 JACKS CREEK RD                   JOANNE F MCCORMICK JT TEN             EDWARD W HOLUB GST EXEMPTION T
KING WILLIAM, VA 23086-2416           15 LIMESTONE TER                      U/A DTD 05/07/1990
                                      RIDGEFIELD, CT 06877-2621             867 ELK SPRINGS DR
                                                                            GLENWOOD SPRINGS, CO 81601


EDWIDG JEAN LOUIS                     EDWIN CLEMENT                         EDWIN L SMITH
11934 225TH ST                        4512 MOUNT LINDSEY PL                 204 LINDENWOOD LN E
CAMBRIA HEIGHTS, NY 11411             SAN DIEGO, CA 92117                   HEWITT, TX 76643-3062




EDWINA MOORE SCARBORO                 ELAINE D GORDON                       ELAINE NEE
211 FALLIGANT AVE                     SIMPLE IRA E*TRADE CUSTODIAN          9795 CYPRESS POINT CIR
SAVANNAH, GA 31410                    6322 MT AINSWORTH CT                  LONE TREE, CO 80124
                                      SAN DIEGO, CA 92111-3220



ELEANOR J SABOL                       ELEANOR M BEHREND TRUSTEE FBO         ELECTRONIC TRANSACTION CLEARING
230 MT LEBANON BLVD                   ROBERT                                ATTN: MANAGING AGENT
PITTSBURGH, PA 15234-1243             U/A 04/13/1988                        660 S. FIGUEROA, STE. 1450
                                      14308 CONWAY MEADOWS CT E UNIT 308    LOS ANGELES, CA 90017
                                      CHESTERFIELD, MO 63017


ELISA M FITZGERALD                    ELISE R MANNING ROTH IRA              ELISEA A FIRMS
R/O IRA E*TRADE CUSTODIAN             TD AMERITRADE CLEARING CUSTODIAN      802 GLASGOW RD
11401 WINTERBERRY DRIVE               23913 SE TIGER MOUNTAIN RD            CHARLOTTE, NC 28214-1523
PLAIN CITY, OH 43064-9388             ISSAQUAH, WA 98027-6700
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 55 of 170
ELISEO RUA RODRIGUEZ                  ELIZABETH A KERR                       ELIZABETH A LUDLOW
CL CANTAURA AV LOS CEDROS 42          633 CASTLEROCK DR                      CHARLES SCHWAB & CO INC CUST
EDIFICIO CAROLINA 4 PISO CARACAS      SHEPHERDSVILLE, KY 40165               740 W MOUNTAIN VIEW DR
1050 VENEZUELA,                                                              MESA, AZ 85201



ELIZABETH A LUDLOW                    ELIZABETH A LUDLOW                     ELIZABETH A LUDLOW
TOD                                   740 W MOUNTAIN VIEW DR                 DESIGNATED BENE PLAN/TOD
740 W MOUNTAIN VIEW DR                MESA, AZ 85201                         740 W MOUNTAIN VIEW DR
MESA, AZ 85201-3211                                                          MESA, AZ 85201



ELIZABETH A LUDLOW CUST FOR           ELIZABETH A LUDLOW FBO                 ELIZABETH A OZUNA BENEFICIARY IRA
G SHEA CUST ROTH CONT IRA             B SHEA ED SAVINGS ACCT                 OF DAVIS F BALL IRA TD AMERITRADE
CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST           225 BURCHAM AVE
740 W MOUNTAIN VIEW DR                740 W MOUNTAIN VIEW DR                 SAN ANTONIO, TX 78221-1118
MESA, AZ 85201                        MESA, AZ 85201


ELIZABETH ALEXANDRA BARON             ELIZABETH ANN CORRIGAN &               ELIZABETH D KARROS
ROLLOVER                              JAMES RICHARD CORRIGAN JT TEN          9180 E EASTMAN AVE
IRA TD AMERITRADE CLEARING            190 KEELERSBURG RD                     DENVER, CO 80231
CUSTODIAN                             TUNKHANNOCK, PA 18657
1966 GLENDO ST
CASPER, WY 82604-3746

ELIZABETH DIETRICH CASCARELLA         ELIZABETH F PRINCE IRA TD              ELIZABETH GEORGIA LUGTEN
3170 SEWARD DRIVE                     AMERITRADE                             75 FEUSTAL STREET
EADS, TN 38028                        INC CUSTODIAN                          LINDENHURST, NY 11757-1527
                                      112 ORCHARD COVE RD
                                      LOCUST HILL, VA 23092-9728


ELIZABETH GORE                        ELIZABETH J JOHNS TR FBO E JANE        ELIZABETH JOHNS IRA TD AMERITRADE
INDIVIDUAL RETIREMENT ACCOUNT         JOHNS REVOCABLE TRUST UA JUN 02        IN
RBC CAPITAL MARKETS LLC CUST          452 SONGBIRD WAY                       CUSTODIAN
15901 RAYEN ST                        APOPKA, FL 32712-3709                  452 SONGBIRD WAY
NORTH HILLS, CA 91343-4811                                                   APOPKA, FL 32712-3709


ELIZABETH L SAMUELS                   ELIZABETH M ARCHER                     ELIZABETH PAREDES
10613 LESLIE DR                       12 COLUMBIA ST                         320 BROWNLEA DR APT 1B
RALEIGH, NC 27615                     WELLESLEY HLS, MA 02481-1603           GREENVILLE, NC 27858-1680




ELIZABETH Q DICKINSON REV             ELIZABETH ROESSLER                     ELIZABETH S MIXON
LIV TR                                4231 BALBOA AVE #1134                  155 WESTCHESTER DR
ELIZABETH Q DICKINSON TTEE            SAN DIEGO, CA 92117-5569               MACON, GA 31210-7523
1808 BIRCHWOOD LANE
ROCKFORD, IL 61107-1814


ELIZABETH SWAIM                       ELIZABETH W WILCOX IRA                 ELIZABETH WEINGARTNER ROTH IRA
24-F BELLES COVE DR APT F             TD AMERITRADE CLEARING CUSTODIAN       TD AMERITRADE CLEARING CUSTODIAN
POQUOSON, VA 23662                    5539 RIVOLI DR                         5922 FRANKLIN TRL
                                      MACON, GA 31210                        HAMILTON, OH 45011



ELLA L WILLIAMS                       ELLEN KESOT CHARNOWITZ                 ELLEN P STEINFELD &
1020 BRESTWICK COMMON                 PO BOX 1166                            MARK S STEINFELD JT TEN
VIRGINIA BEACH, VA 23464-5505         LA SALLE, IL 61301                     635 LINCOLN BLVD
                                                                             WESTWOOD, NJ 07675
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 56 of 170
ELLEN SIMMONS                         ELLEN THEMSTRUP                        ELLIOT MICHAEL ROSADO
WOODCHASE APTS                        IRA E*TRADE CUSTODIAN                  818 E 166TH ST
2900 S GESSNER RD APT 2007            2854 OLD DRAKE DRIVE                   APT 5B
HOUSTON, TX 77063-3749                JOHNS ISLAND, SC 29455-6238            BRONX, NY 10459-2799



ELMO R ZUMWALT IV                     ELTON KERR                             ELTON KERR
LUCIUS P DILLON III &                 CHARLES SCHWAB & CO INC CUST           PO BOX 2218
KATHERINE C DILLON GUARDIANS          ROTH CONTRIBUTORY IRA                  PASCO, WA 99302
175 CHEROKEE RD                       PO BOX 2218
PINEHURST, NC 28374-9269              PASCO, WA 99302


ELTON KERR TOD                        ELTON R KERR                           ELVIS G GREGORY
PO BOX 2218                           1027 COUNTRY CT                        11603 223RD ST
PASCO, WA 99302                       RICHLAND, WA 99352-9500                CAMBRIA HTS, NY 11411-1601




EMIL J TOMAZIN                        EMIL TORRES &                          EMILE VAN BLOMMESTEIN
12815 W PAINTBRUSH DR                 VALERIE TORRES JTWROS                  8707 FARNHAM WAY
SUN CITY WEST, AZ 85375               1217 NW 11TH TERRACE                   BRISTOW, VA 20136-2024
                                      CAPE CORAL, FL 33993-6083



EMILIO SOTO                           EMILIO SOTO ROTH IRA                   EMILY E BARNES TOD
8112 3RD AVE                          TD AMERITRADE CLEARING CUSTODIAN       906 AMERICAN ROSE PKWY
BROOKLYN, NY 11209                    67 PARK ST                             ORLANDO, FL 32825
                                      ARLINGTON, MA 02474-3332



EMILY KATHERINE TOFAUTE ROTH IRA      EMILY L BROWN                          EMLYN A KRONMAN
TD AMERITRADE CLEARING CUSTODIAN      IRA VFTC AS CUSTODIAN                  3416 HAMMOCKS DR APT 206
3202 DUNLOVA CT                       3804 BEAUFORT LN APT A                 BALDWINSVILLE, NY 13027-4236
LOUISVILLE, KY 40241                  LOUISVILLE, KY 40207-4468



EMMETT G HUBARTH II                   ENAYET TALUKDER                        ENAYET TALUKDER
32 N LAPEER ST APT 3                  ANWARA TALUKDER                        35 TAVERN CIR
LAKE ORION, MI 48362-3158             35 TAVERN CIR                          MIDDLETOWN, CT 06457-1563
                                      MIDDLETOWN, CT 06457-1563



EQUITY TRUST COMPANY CUST FBO         ERIC A BORDEN                          ERIC ASTRUP
WHITNEY HAMMOND ROTH IRA              4275 N 18TH ST                         10245 ROLLINS DR
9962 PINEDALE DRIVE                   LINCOLN, NE 68521-1623                 RENO, NV 89521-3173
COLORADO SPGS, CO 80920-2427



ERIC F DUGAN                          ERIC FAVALORO                          ERIC G CUP
3028 W NAVY ST                        65 GUYON AVE                           974 W 18TH ST
KUNA, ID 83634-5402                   STATEN ISLAND, NY 10306-2018           CHICAGO, IL 60608-2305




ERIC G VANDERHEYDEN                   ERIC J ACKEL                           ERIC J BERNHOLZ
9029 SW 15TH CT                       22280 WHIRLAWAY CT                     ANGELA F BERNHOLZ
TRENTON, FL 32693-5691                CANYON LAKE, CA 92587-7625             746 ROCK ELM CT
                                                                             MILLERSVILLE, MD 21108-2429
                      Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 57 of 170
ERIC J ERLING                             ERIC J LEKANDER                        ERIC LARS BAKKE &
373 SAWTELL RD                            4255 E DESERT FOREST TRL               NANCY ANN BENSIK JT TEN
ROSEVILLE, CA 95678-6904                  CAVE CREEK, AZ 85331                   P.O BOX 606
                                                                                 BEULAH, CO 81023



ERIC M BELL                               ERIC MASON                             ERIC MASON IRA
5731 E STATE ROAD 10                      1242 NORTHWESTERN DR                   TD AMERITRADE CLEARING INC
SAN PIERRE, IN 46374-9783                 MONROEVILLE, PA 15146-4438             CUSTODIAN
                                                                                 1242 NORTHWESTERN DR
                                                                                 MONROEVILLE, PA 15146-4438


ERIC QUICK                                ERIC R WALTERS                         ERIC RIVERA
19764 E AUGUSTUS AVE                      112 COLERIDGE TER                      1829 HATCH ST
QUEEN CREEK, AZ 85142                     MILFORD, PA 18337                      DOWNERS GROVE, IL 60516




ERIC TREMAYNE SPIVEY                      ERIC ULLMAN                            ERIC V DELOACH
905 MCMUNN ST                             7773 JAMES HARD CT                     10541 HAILEVILLE DR
PICKERINGTON, OH 43147                    MANASSAS, VA 20111                     LAS VEGAS, NV 89129-3215




ERIC VON MORGAN &                         ERICH S VLACH                          ERICK VILLANUEVA ROTH IRA TD
KAREN JORDAN MORGAN TEN ENT               9068 LIBRA DR                          AMERITRADE CLEARING CUSTODIAN
45 CEDAR CT                               SAN DIEGO, CA 92126                    3702 UNION ST
COVINGTON, GA 30014                                                              ELIZABETH CITY, NC 27909-7055



ERIK A GUSTAFSON                          ERIK J ALEJOS CUST                     ERIK M OLSEN
105 AINTREE CT                            AIDEN C ALEJOS UTMA TX                 10322 CEDAR FALLS RD
ALPHARETTA, GA 30004-6976                 209 CRESCENT BLF                       HAZELHURST, WI 54531-9610
                                          LAKEWAY, TX 78734



ERIN M GARCIA                             ERNEST A DESTEFANO AND                 ERNEST A VILKY
PO BOX 881                                PHYLLIS M DESTEFANO JTTEN              6319 WALTON AVE
KILN, MS 39556-0881                       337 N GARFIELD AVE                     SUITLAND, MD 20746-3865
                                          SCRANTON, PA 18504-1731



ERNEST PAUDA JR                           ERNESTO REINA JR &                     ERROL GEORGE JACOBI MD
1750 PECAN DR UNIT B                      DIANE REINA JT TEN                     DESIGNATED BENE PLAN/TOD
BROWNFIELD, TX 79316                      20 WRANGLE LN                          3 PENNYROYAL LN
                                          FREEHOLD, NJ 07728-3030                SAVANNAH, GA 31411



ERROL GEORGE JACOBI MD                    ESTHER W DUMOND                        EUGENE ETTER
CHARLES SCHWAB & CO INC CUST              364 UPLAND ST                          3039 WILLIAM TELL ST
IRA CONTRIBUTORY                          WESTBURY, NY 11590                     SLIDELL, LA 70458-4343
3 PENNYROYAL LN
SAVANNAH, GA 31411


EUGENE R HERING                           EURICA MORRIS                          EVA GARDOCKI
CHARLES SCHWAB & CO INC CUST              524 S 10TH AVE APT 3                   15 EXETER LN
IRA ROLLOVER                              MOUNT VERNON, NY 10550-4352            MANHASSET, NY 11030-1817
2502 CILANTRO GLEN
ESCONDIDO, CA 92029
                   Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 58 of 170
EVA MOREIRA                            EVAN D DAVIS TOD                       EVAN FULTON HEPTIG
705 85TH ST                            3255 W BLUFFVIEW                       1005 WINDSOR DRIVE
NORTH BERGEN, NJ 07047                 SPRINGFIELD, MO 65810                  LAFAYETTE, CA 94549




EVAN GREGORY ARNOLD SR ROTH IRA        EVARISTO G SANCHEZ                     EVERETT T GATLING
TD                                     802 WALNUT POINTE                      ROTH IRA E*TRADE CUSTODIAN
AMERITRADE CLEARING CUSTODIAN          LEAGUE CITY, TX 77573                  261 S 2ND AVE FL 3
2412 SABAN AVE                                                                MOUNT VERNON, NY 10550-3904
NORFOLK, VA 23518-2244


EVERETT WOOD GARMON                    F FERRETTI &                           F THOMAS SISKRON III
CHARLES SCHWAB & CO INC CUST           LISA FERRETTI &                        IRA E*TRADE CUSTODIAN
IRA ROLLOVER                           FRANK FERRETTI JT TEN                  10420 ELLERBE ROAD
10837 FARRAGUT HILLS BLVD              1776 PHENIX AVE                        SHREVEPORT, LA 71106-7712
KNOXVILLE, TN 37934                    CRANSTON, RI 02921


F THOMAS SISKRON III                   FABIAN R ARMIJO                        FADDY K BAZZI
10420 ELLERBE ROAD                     14632 VIA EL CAMINO                    26137 LILA LN
SHREVEPORT, LA 71106-7712              BALDWIN PARK, CA 91706                 DEARBORN HEIGHTS, MI 48127




FADY ELIAS                             FARRAH ROYBISKIE                       FELIX ALVAREZ
31 GOLF DR                             IRA VFTC AS CUSTODIAN                  6030 MONROE PL APT 404
ALISO VIEJO, CA 92656-1633             SEP ACCOUNT                            WEST NEW YORK, NJ 07093-5491
                                       PO BOX 990
                                       GRAMERCY, LA 70052


FELIX O GOODLY                         FERNANDO J LUCIO                       FIDELITY CLEARING CANADA ULC
108 BROADWAY DR                        22 CORTLAND ST                         ATTN: MANAGING AGENT
SCOTT, LA 70583                        CHICOPEE, MA 01020                     483 BAY ST., STE 300
                                                                              TORONTO ON M5G 2N7
                                                                              CANADA,


FIDELITY MGMT TR CO TTEE               FIDLEITY INVESTMENTS TTEE              FILISHA KAPADIA
UL FINCL SCTY PLAN                     IGT 401(K)                             22034 PRAIRIE ST
FBO MAX D NACHTIGAL                    FBO HOWARD ROITER                      CHATSWORTH, CA 91311-5722
510 N ALMA SCHOOL RD UNIT 296          1230 TROUTWINE RD
MESA, AZ 85201-5465                    CROWN POINT, IN 46307-8213


FINANCIAL COACHING INSTITUTE LLC       FIRST TRUST CO OF ONAGA AS CUST        FLORENCE SCHWARTZ TTEE
ATTN: ASHLEY GILBERT                   NEW DIRECTION TRUST COMPANY            ARTHUR/FLORENCE SCHWARTZ RV TR
7881 MOUNT RANIER DR                   FBO JOHN J GLON ROTH                   U/A 7/7/05
JACKSONVILLE, FL 32256-2999            30482 BRISTOL LN                       8500 RYL PALM BLVD APT C732
                                       NOVI, MI 48377                         CORAL SPRINGS, FL 33065-5768


FLOYD R SUMMERS                        FLOYD W DAVEY &                        FMT CO CUST IRA
581 E KING ST                          LACIE J DAVEY JTWROS                   FBO FREDERICK M ISAACSON
CHAMBERSBURG, PA 17201-1701            PO BOX 1698                            1451 GREEN HILL BLVD
                                       CARLIN, NV 89822-1698                  BRENTWOOD, TN 37027-7492



FMT CO CUST IRA                        FMT CO CUST IRA                        FMT CO CUST IRA
FBO RICHARD J FRIED                    FBO ANTHONY F FERRARO                  FBO DAVID CURTIS TOWER
RICHARD FRIED                          17 HUNTINGTON DRIVE                    195 GRIER LN
PO BOX 118                             BURLINGTON, NJ 08016-9704              WETUMPKA, AL 36092-3956
SUGAR LOAF, NY 10981-0118
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 59 of 170
FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO SHARATH NAVIL                     FBO MITCHEL JAY SHERMAN                FBO DAYANAND MANGRU
42866 CHATELAIN CIR                   4901 RIPPLEMEAD CT                     1 BENJAMIN DR
BRAMBLETON, VA 20148-7271             GAITHERSBURG, MD 20882-1838            WASHINGTON, NJ 07882-3514



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO JOSEPH D DEROSA                   FBO EUGENIA MITCHELL                   FBO MICHELLE RENEE WALSH
1829 HAMPSHIRE DR                     3 HOWARD CT                            1039 TIKI DR
HOFFMAN EST, IL 60192-4124            GOSHEN, NY 10924-6778                  JUPITER, FL 33458-8281



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO LADDA TOWER                       FBO JOSEPHINE CAPECE                   FBO DOMINICK FAZIO
195 GRIER LN                          11109 PINE GREENS CT                   53 HARNED AVE
WETUMPKA, AL 36092-3956               LAS VEGAS, NV 89144-1651               HOPELAWN, NJ 08861-1509



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO EDWARD J MARCH JR                 FBO TAM HOANG                          FBO MIKE LIPKIN
658 PARK DR                           11251 CREEK HAVEN DR                   702 HOOD BLVD
BARRINGTON, IL 60010-1204             RIVERVIEW, FL 33569-6209               FAIRLESS HLS, PA 19030-3103



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO WILLIAM L GOLDSTEIN               FBO ROY EDWIN BOSWELL                  FBO PREYANS AMIN
7751 OCEAN SUNSET DR                  10654 RAPIDS RD                        2 BRIAN CT
LAKE WORTH, FL 33467-6959             CLARENCE CTR, NY 14032-9267            PISCATAWAY, NJ 08854-5230



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO WLADYSLAW WOJNAROWSKI             FBO ROGER A BUXTON                     FBO FELICIA V HOM
1031 S HAMPTON DR                     7887 MILAN-OAKVILLE RD                 136 OAKHILL AVE
ROUND LAKE, IL 60073-5650             MILAN, MI 48160-9004                   WRENTHAM, MA 02093-2522



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO EDWARD JANCO                      FBO THOMAS M JAMBORETZ                 FBO DONNA COLONNA
42 BROOKSTONE DR                      419 LEICESTER SQUARE DR                16 HOME PL
VOORHEES, NJ 08043-3303               BALLWIN, MO 63021-7397                 STATEN ISLAND, NY 10302-2424



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO JEFFERY WAYNE JOHNSON             FBO FRANCISCO Y DEL MAR                FBO ANDREA H MCHENRY
6738 VARN RD                          191 W CHASE ST                         209 BACON ST
PLANT CITY, FL 33565-7379             HERNANDO, FL 34442-8325                NATICK, MA 01760-2009



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO GINA MARIE DEMARTIS               FBO PHYLLIS RENEE CZAPSKI              FBO PETER CASA
15 REYNOLDS PL                        3869 ROSEGLEN CT                       1791 SOMERSET LN
GREENWICH, CT 06831-5111              TROY, MI 48084-2691                    WHEATON, IL 60189-5883



FMT CO CUST IRA                       FMT CO CUST IRA                        FMT CO CUST IRA
FBO DORIS A DEADDER                   FBO STACEY ROXANNE MONTOYA             FBO BONNIE YEE SHAN LEE
125 BOSTON ST                         105 CAPITAL STREET                     1839 CALLE MADRID
NORTH ANDOVER, MA 01845-6224          UNIT 208                               ROWLAND HGHTS, CA 91748-2515
                                      LYNCHBURG, VA 24502-5223
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 60 of 170
FMT CO CUST IRA                       FMT CO CUST IRA                         FMT CO CUST IRA
FBO VICKY LYNN D'AMICO                FBO MARTHA LYNN GRODESKY                FBO KATHLEEN DECOSMO
PO BOX 385                            13232 DURHAM CIR                        9321 ROLLING CIR
NEWPORT, NC 28570-0385                PICKERINGTON, OH 43147-8330             SAN ANTONIO, FL 33576-4651



FMT CO CUST IRA                       FMT CO CUST IRA                         FMT CO CUST IRA
FBO EDWARD THAM                       FBO WILLIAM CLARENCE THOMAS             FBO SHARON KAY CARPENTER
2567 PARKWAY DR                       8138 FAIRCHILD AVE                      201 WALNUT ST
EL MONTE, CA 91732-4033               WINNETKA, CA 91306-2013                 WESTON, MO 64098-1329



FMT CO CUST IRA                       FMT CO CUST IRA                         FMT CO CUST IRA
FBO MARY E EGGERS                     FBO ROBERT J FERNBACHER                 FBO MARK E ALLEN
324 RIVAGE PROMENADE                  501 GOLF VIEW DR                        317 GLEN LAKE RD
WILMINGTON, NC 28412-2732             PEACHTREE CTY, GA 30269-1217            LOVELAND, OH 45140-2635



FMT CO CUST IRA                       FMT CO CUST IRA                         FMT CO CUST IRA
FBO JAMES E SPEAKS JR                 FBO HAINA MEYER                         FBO ANTHONY V DEGENNARO
2914 LANDMARK WAY                     9196 COVE POINT CIR                     1909 QUENTIN ROAD, 6J
PALM HARBOR, FL 34684-5018            BOYNTON BEACH, FL 33472-2764            BROOKLYN, NY 11229-2348



FMT CO CUST IRA                       FMT CO CUST IRA                         FMT CO CUST IRA
FBO ELAINE M SAMPANIS                 FBO WAYNE A VALLEY                      FBO BRIAN J PRENSKY
6437 TYLERS XING                      35W632 PARK LN                          9 TAKATS LN
WEST CHESTER, OH 45069-2080           ST CHARLES, IL 60175-5183               SAINT JAMES, NY 11780-2976



FMT CO CUST IRA                       FMT CO CUST IRA ROLLOVER                FMT CO CUST IRA ROLLOVER
FBO NKWENTEN EJEDEPANG-KOGE           FBO STEVEN O THOMAS                     FBO JOHN H ABINGTON
9920 ROGART RD                        24006 E OLIVE LN                        9770 LIPSEY CV
SILVER SPRING, MD 20901-2250          LIBERTY LAKE, WA 99019-9446             GERMANTOWN, TN 38139-8076



FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER                FMT CO CUST IRA ROLLOVER
FBO BITA O'DONNELL                    FBO MARVIN L TURNAGE                    FBO BRADLEY D COX
13064 VENTURA BLVD                    518 W SURREY AVE                        6330 VOLUNTEER RESCUE RD
STUDIO CITY, CA 91604-2236            PHOENIX, AZ 85029-1827                  DENTON, NC 27239-9377



FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER                FMT CO CUST IRA ROLLOVER
FBO ALAN J VENNIX                     FBO RYAN LARRY POLK                     FBO KEVIN LOUIS SAMPSON
3703 DURHILL ST                       9632 BRYNMAR DR                         5101 N RUSTIN
HOUSTON, TX 77025-4109                VILLA PARK, CA 92861-2655               SIOUX CITY, IA 51108-9742



FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER                FMT CO CUST IRA ROLLOVER
FBO JOSHUA ZUCKERWISE                 FBO MICHELE CHRISTINE TURNAGE           FBO KARISHMA DHRUV
758 14TH ST                           518 W SURREY AVE                        2656 HESSELBEIN WAY
MANHATTAN BCH, CA 90266-4901          PHOENIX, AZ 85029-1827                  SAN JOSE, CA 95148-2566



FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER                FMT CO CUST IRA ROLLOVER
FBO JOSEPH J MOULIA                   FBO JEFFREY R THOMAS                    FBO WILLIAM KEVIN EARLE
87 WAWONA ST                          701 S YORK ST                           3 HOXIE LN
SAN FRANCISCO, CA 94127-1118          DENVER, CO 80209-4644                   SANDWICH, MA 02563-2221
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24     Page 61 of 170
FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO JOSEPH REGISTER                  FBO LYNNE ANN NAWROT                  FBO CHRISTOPHER RAHMAN
PO BOX 303                           4586 SHISLER RD                       37 YEARLING PATH
MANDEVILLE, LA 70470-0303            CLARENCE, NY 14031-2118               COLTS NECK, NJ 07722-2501



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO ROSS A MINERVINI                 FBO RAYMOND K LAW                     FBO KEITH RONALD BRUNO
2086 STAPLETON RD                    2404 134TH AVE SE                     188 MOORE FARM CIR NW
NEW LENOX, IL 60451-3356             BELLEVUE, WA 98005-8012               HUNTSVILLE, AL 35806-1890



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO TIMOTHY JOSEPH SANTOS            FBO RONAN R ROGERS                    FBO SUJAYA C KIKANAMADA
1251 W BARNSTABLE RD                 12100 N MOUNTAIN CENTRE RD            177 COLES RD
MARSTONS MLS, MA 02648-1208          APT 8108                              CROMWELL, CT 06416-1144
                                     MARANA, AZ 85658-5019


FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO CHRISTOPHER L DOCARMO            FBO ROBERT L MORRISETTE               FBO GEORGE CLINTON JOHNSON
116 SOUTHWOOD DR                     13022 SR 78                           105 BRIDLEWOOD TRL
LUDLOW, MA 01056                     HAVANA, IL 62644-6860                 MILLS RIVER, NC 28759-9535



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO JONATHAN K CARTER                FBO MICHELE IARRAPINO                 FBO DANIEL JOSEPH GRAEBER
14415 VIA CONTENTO                   86 BROOKS HILL RD                     PO BOX 2833
BAKERSFIELD, CA 93314-4251           WOLCOTT, CT 06716-2440                CORRALES, NM 87048-2833



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO PAUL E PETERS                    FBO DAVID TEDESCO                     FBO WYNN THAN
10 CORAZON DEL ORO                   326 V ST APT 3                        7960 TERRACE ROCK WAY APT 101
RANCHO SANTA MARGA, CA 92688         SACRAMENTO, CA 95818-1254             LAS VEGAS, NV 89128-3856



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO DANIEL LEONARD MORRISON          FBO BRIAN M MITCHELL                  FBO ANA PATRICIA CANDIANI
105 ROCKINGHAM CT                    3 HOWARD CT                           14115 MOORPARK ST APT 311
LONGWOOD, FL 32779-4635              GOSHEN, NY 10924-6778                 SHERMAN OAKS, CA 91423-2749



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO ROSE A THOMAS                    FBO GARY H PAELICKE                   FBO WILLIAM E FRANKLIN
19190 E 43RD AVE                     1690 JUDD RD                          1412 NE TIMBERLINE CIR
DENVER, CO 80249-7147                SALINE, MI 48176-8820                 LEES SUMMIT, MO 64064-2073



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO ANNA VILLANUEVA                  FBO DON LEE DENELSBECK                FBO DAVID P LALIBERTE
6776 EAST PANORAMA LANE              3911 TAMARA DR                        11718 ANHINGA AVE
UNIT B-2                             BARTLETT, TN 38135-9212               VENICE, FL 34292-4165
DENVER, CO 80224-2348


FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER              FMT CO CUST IRA ROLLOVER
FBO ALCIBIADES ARAUJO                FBO RUSSELL A KELLOCK                 FBO MICHAEL D KAHLENBECK
84 WATER ST                          1516 N DORSEY LN                      4257 N RANGELINE RD
STOUGHTON, MA 02072-2814             TEMPE, AZ 85281-1657                  HUNTINGTON, IN 46750-8953
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 62 of 170
FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO DAVID MONTECINOS                 FBO ALINE U MOULIA                     FBO DONALD LUCAS REEVES
1273 EVERGREEN TRL                   87 WAWONA ST                           2123 E WASHINGTON LN
ADRIAN, MI 49221-8455                SAN FRANCISCO, CA 94127-1118           PHILADELPHIA, PA 19138-1345



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO CHRISTOPHER P FALZON             FBO YOOGOO KANG                        FBO GUILLERMO ECHAVARRIA
5880 SEVILLE CIR                     879 COX RD                             47 TURKEY TROT RD
ORCHARD LAKE, MI 48324-2947          MOORESTOWN, NJ 08057-3939              NEW MILFORD, CT 06776-4664



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO LEO LAWRENCE MAGEE               FBO KEITH A WALTERS                    FBO SERGEY V OKSHIN
11959 VIA SELMA                      4440 BENTON RD                         20 ASHLEY LANE
EL CAJON, CA 92019-4073              CHARLOTTE, MI 48813-8693               STATEN ISLAND, NY 10309-4292



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO MILDRED ROXIANNA LEE             FBO CONAN Q CASTILLO                   FBO STEVE R ULRICH
2309 SUNNYSTONE WAY                  253 W AVENIDA PALIZADA APT B           1005 RED BUD LN.
RALEIGH, NC 27613-6081               SAN CLEMENTE, CA 92672-6733            EUREKA, IL 61530-9780



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO KULDEEP BAKSHI                   FBO ANA CAROLINA RUBIO                 FBO JOAN S WILLIAMSON
15 SHADYBROOK LN                     6238 VALLEY RD                         102 BENTRIDGE DRIVE
OLD BRIDGE, NJ 08857-4226            BETHESDA, MD 20817-3253                MERIDIANVILLE, AL 35759-2281



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO MICHAEL VARDARO                  FBO EDWARD I LEVIN                     FBO DEAN BRYANT
5 THERESA AVENUE                     4628 GREEN VALLEY RD                   836 EAGLE POINT DR
BURLINGTON, MA 01803-4000            FAIRFIELD, CA 94534-1368               ST AUGUSTINE, FL 32092-1065



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO EVA GARDOCKI                     FBO JAMES F SNYDER                     FBO LAWRENCE N GINSBERG
15 EXETER LN                         4248 BOXWOOD LN                        21 SAN ANTONIO
MANHASSET, NY 11030-1817             WILLIAMSBURG, VA 23188-7806            NEWPORT BEACH, CA 92660-9112



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO EDWIN I ROTH MD                  FBO COY DAVIS                          FBO KENNETH T FU
73230 CALLIANDRA ST                  22811 CANTIGNY CT                      6812 PATRICK LN
PALM DESERT, CA 92260                KATY, TX 77450-3689                    PLANO, TX 75024-6349



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO STEPHEN KEEN                     FBO FRANK J KEMPER                     FBO JAMES W BOCK
1104 LAKESHORE DR                    120 WOODBRIDGE CV                      20 VICTORY CT
INVERNESS, FL 34450-6038             SOMERVILLE, TN 38068-1207              SAGINAW, MI 48602-3119



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO PATRICK E MOORE                  FBO PEDRO P PELEGRIN                   FBO STEVEN PLAVIN
3701 S WOODLAND DR                   5534 SW 154TH PL                       PO BOX 119
MEMPHIS, TN 38111-6151               MIAMI, FL 33185-4189                   74 SPLIT ROCK ROAD
                                                                            LAKE HARMONY, PA 18624
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 63 of 170
FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO MARIANNE HIRSCHBERGER            FBO GEORGE BAXTER                      FBO DAVID C BAILIN
15175 PERDIDO DR                     591 CENTER DYRE AVE                    149 DERBY ST
ORLANDO, FL 32828-5219               WEST ISLIP, NY 11795-4007              SALEM, MA 01970-5630



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO TOM G ROE                        FBO KELLI BLAND                        FBO ANTHONY N RUSSO
5616 SEIP RD                         630 HENRY ST                           29 MORTIMER ST
GEORGETOWN, OH 45121-9284            BRIDGE CITY, TX 77611-4412             TORRINGTON, CT 06790-6819



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO PATRICK PETER SIVERLING          FBO KELVIN ORLANDO ELLIS               FBO VINCENT ANTHONY DEMARTIS
4210 MILL RIDGE CIR                  1420 ELDERTON DR                       15 REYNOLDS PL
EAU CLAIRE, WI 54703-3881            APOPKA, FL 32703-6971                  GREENWICH, CT 06831-5111



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO JENNIFER G WATKINS               FBO CRAIG A GOLDSTEIN                  FBO KELLY LEWIS CARLTON
504 CRESTDALE DR                     4912 W 146TH ST                        605 E 56TH ST
CLAYTON, NC 27520-5521               LEAWOOD, KS 66224-3769                 SAVANNAH, GA 31405-3621



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO ALBERTA M SZCZUKOWSKI            FBO DEBRA KENIG                        FBO CHRISTOPHER LOUIS TUMMINELLI
4813 E LINKS CIR                     1028 CHEROKEE RD                       1346 LEURVILLE WAY
CENTENNIAL, CO 80122-3725            WILMETTE, IL 60091-1323                WEBSTER, NY 14580-9426



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO CRAIG A MAXWELL                  FBO LINDA A MORAN                      FBO JAMIE EDGEWORTH
15500 7TH ST                         1303 158TH PL SW                       32282 WILDFLOWER TRL
UNION GROVE, WI 53182-9425           LYNNWOOD, WA 98087-6508                DAPHNE, AL 36527-8707



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO BILLY J GAGE                     FBO GEORGE STEPHEN ACKRON              FBO CHRISTOPHER T PAPROCKI
412 W NORTH ST                       1101 GARRETT WAY                       5005 SW WESTCHESTER RD
BOURBON, IN 46504-1139               MOUNT JULIET, TN 37122-4944            BENTONVILLE, AR 72713-7728



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO LISA ANN WILLIAMS                FBO KEVIN B LAYNE                      FBO GARY GLYNN ALIPIO
4820 PERRY DR                        2500 CHURCH DR                         4820 PERRY DR
METAIRIE, LA 70006-2022              CORINTH, TX 76210-3518                 METAIRIE, LA 70006



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO BRIAN E HUGHES                   FBO KELLY YESKE                        FBO JAMES J GOHS
440 BARTON AVE                       13946 BANDYVILLE RD                    1323 DALE RIDGE RD
EVANSTON, IL 60202-2760              HERRIN, IL 62948-6500                  DOWELLTOWN, TN 37059-1738



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO MARJORIE LEE DUKES               FBO NANCY L BULL                       FBO BRENNA MONTANO
103 BROOKLINE DR                     27500 BISCAYNE AVE                     815 BELLEVIEW AVE #2607
HATTIESBURG, MS 39402-7102           RANDOLPH, MN 55065-9513                CRESTED BUTTE, CO 81224
                Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 64 of 170
FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO ROBERT M HOUSTON                FBO CORY L DALE                        FBO PHYLLIS J PHILLIPS
1708 CROSSWINDS WAY                 60 SUMMERFIELD DR                      13711 224TH ST
ALCOA, TN 37701-1561                FISHERSVILLE, VA 22939-2231            LAURELTON, NY 11413-2427



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO MARCEL GERARD TOUGAS            FBO SCOTT H KENIG                      FBO RAPHAEL PEREZ
43 GREENWICH STREET                 1028 CHEROKEE RD                       19302 DIVERSION DR
SWANTON, VT 05488-1230              WILMETTE, IL 60091-1323                TOMBALL, TX 77375-7739



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO JAMES DANIEL HAGEL              FBO NICOLE CIRA HOUSE                  FBO JAMES E HAGGMARK
45348 HANSEN HARBOR RD N            7700 SHADOWCREEK TER                   32648 S BIRD RD
WILBUR, WA 99185-8722               SPRINGFIELD, VA 22153-3454             TRACY, CA 95304-9331



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO KATHERINE J POYNER              FBO ANTHONY VIGNOLA                    FBO WANDA BAEZ
3622 JOAN DR                        211 COLIN LN                           7734 CREEKMERE DR
WATERLOO, IA 50702-5535             WILLIAMSTOWN, NJ 08094-2367            FRISCO, TX 75035-8942



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO JEFFREY S PARK                  FBO ADRIENNE A MCJIMSEY                FBO DOUGLAS L BETTS
7102 HUDSON ST                      605 STOREY AVE                         1117 QUAIL HOLLOW DR
DARIEN, IL 60561-3720               MIDLAND, TX 79701-3228                 BOWLING GREEN, OH 43402-9021



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO INGRID JINDRA                   FBO SUNIL PALAKODATI                   FBO TIA BAILEY
13419 PARADISE VALLEY DR            10502 GRAND OAK DR                     900 NE 9TH ST
HOUSTON, TX 77069-2532              AUSTIN, TX 78750-3858                  MOORE, OK 73160-6810



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO PATRICIA R CAVALCHIRE           FBO CYNTHIA ANN RUSHLOW                FBO CHRISTINE ANNA TANNER
6115 DUNZO DR                       97 OAK TERRACE                         1207 COUNTY ROAD 20
RALEIGH, NC 27617-8309              DRACUT, MA 01826-3109                  MERINO, CO 80741



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO EUGENE J URYGA                  FBO STEPHEN D RYCZEK                   FBO DAMIAN PAUL LAINFIESTA
8307 FIELD CT                       3818 WISTERIA CT                       7503 VILLAGE DR
ARVADA, CO 80005-2218               TERRE HAUTE, IN 47802-8217             SUMNER, WA 98390-8272



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO EILEEN MARILYN KOHNE            FBO FRANK J KUTCHER III                FBO KANDICE GRIFFITH
950 MUIRFIELD RD                    6499 KIEST FOREST DR                   315 W GORDON PIKE TRLR 87
INVERNESS, IL 60067-4247            FRISCO, TX 75035-7461                  BLOOMINGTON, IN 47403-4525



FMT CO CUST IRA ROLLOVER            FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO AMERICO M CAIXEIRO              FBO JOHN E FORSGREN                    FBO BRAD LYLE BURGESS
5308 SAVILLE DR NW                  7162 S SHADOW CV                       9373 S ELK MEADOWS DR
ACWORTH, GA 30101-6901              SALT LAKE CTY, UT 84121-3665           WEST JORDAN, UT 84088-2372
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 65 of 170
FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO REYNALDO LOPEZ II                FBO CLENDON B CAIRE                    FBO FRANKIE TOLLINCHI
630 RATTLER BLF                      12723 TAYLORCREST RD                   12213 STILL MEADOW DR
SAN ANTONIO, TX 78251-4247           HOUSTON, TX 77024-4026                 CLERMONT, FL 34711-6606



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO DARWIN EARL POYNER               FBO HENRY MATHEWS                      FBO BRYAN DE LA CRUZ
3622 JOAN DR.                        2628 FLEET AVE                         2855 COLIMA AVE
WATERLOO, IA 50702-5535              HENRICO, VA 23228-5136                 SN BERNRDNO, CA 92407-6609



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO KATIE U SNYDER                   FBO RYAN FOSTER                        FBO BRIAN ABRAHAMSON
923 31ST AVE                         2418 NW IRIS CT                        1013 E GRANT ST, #112
SEATTLE, WA 98122-5025               CAMAS, WA 98607-5001                   MARSHFIELD, WI 54449-2394



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO STEVEN A MALACE                  FBO AMELIA ELIZABETH OSTROFF           FBO HO PONG WAN
14264 MUIRFIELD DR                   333 1ST ST APT G306                    28082 TEFIR
ATHENS, AL 35613-1702                SEAL BEACH, CA 90740-5944              MISSION VIEJO, CA 92692-1324



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO KAREN E BROWN                    FBO FREDERICK GREGORY                  FBO TIMOTHY CASTILLO
157 WOODLAND DR                      245 CENTER LN                          122 ROY SMITH ST APT 3108
CROMWELL, CT 06416-1161              LEVITTOWN, NY 11756-1041               SAN ANTONIO, TX 78215-1372



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO SYLVIE MATTEO                    FBO STEVEN T PINTO                     FBO DYLAN FLAITZ
3764 KNIGHT DR                       1913 COLEMAN ST PH                     3767 BROMLEY DR
MACUNGIE, PA 18062-2152              BROOKLYN, NY 11234-4507                FORT COLLINS, CO 80525-9021



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA ROLLOVER               FMT CO CUST IRA ROLLOVER
FBO THOMAS ANDERSON PAYNE JR         FBO FARAUD Y KHAN                      FBO SIMON RAMIREZ ESPARZA III
1025 FORREST ST                      10515 130TH ST                         11527 WHISPER BREEZE ST
LOUISVILLE, KY 40217-2203            S RICHMOND HL, NY 11419-3139           SAN ANTONIO, TX 78230-3524



FMT CO CUST IRA ROLLOVER             FMT CO CUST IRA SEPP                   FMT CO CUST IRA SEPP
FBO ZGIA M HOFFPAUIR                 FBO JAMES LASSEN ANDERSEN              FBO MARY ANN MITCHELL
11385 CHISHOLM CIR NE, UNIT D        5307 PENNOCK POINT RD                  57 SYLVAN WAY
BLAINE, MN 55449-4598                JUPITER, FL 33458-3447                 TUXEDO PARK, NY 10987-3522



FMT CO CUST IRA SEPP                 FMT CO CUST IRA SEPP                   FMT CO CUST IRA SEPP
FBO RANJIT R SHAH                    FBO GEORGE FRANK MITCHELL              FBO DENISE M YOUNG
106 RACCOON PL                       57 SYLVAN WAY                          40 W MEETING HOUSE RD
MEDIA, PA 19063-1179                 TUXEDO PARK, NY 10987-3522             EAST SANDWICH, MA 02537-1518



FMT CO CUST IRA SEPP                 FMT CO CUST IRA SEPP                   FMT CO CUST IRA SEPP
FBO MARC S ESKIN                     FBO ARTHUR G LARSON                    FBO MICHAEL W ISHMAN
1578 DOGWOOD CREEK RD                435 TAYLOR RD                          1180 W 134TH PL
GERMANTOWN, TN 38139-3612            STOW, MA 01775-1606                    DENVER, CO 80234-1146
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 66 of 170
FMT CO CUST IRA SEPP                  FMT CO CUST IRA SEPP                   FMT CO CUST IRA SEPP
FBO SANDRA L MCALLISTER               FBO ALINE U MOULIA                     FBO ANUPAMA VATSAYAN
111 6TH AVE # A                       87 WAWONA ST                           2167 EL CAPITAN AVE
SEASIDE HGTS, NJ 08751-1232           SAN FRANCISCO, CA 94127-1118           SANTA CLARA, CA 95050-3318



FMT CO CUST IRA SEPP                  FMT CO CUST IRA SEPP                   FMT CO CUST IRA SEPP
FBO CHERYL A FOWLER                   FBO PAUL WALSH                         FBO SHIRNIL CHANNAPPA
PO BOX 3065                           44 HUNTERS RIDGE RD                    1814 LANCEFORD CT
WAQUOIT, MA 02536-3065                SHELTON, CT 06484-3575                 FRANKLIN, TN 37067-1481



FMT CO CUST IRA SEPP                  FMT CO CUST IRA SEPP                   FMT CO CUST SEPP IRA
FBO PHILIP WAYNE RAUB II              FBO MARGARET RUTH GRUNEWALD            FBO KEVIN W FINCH
5234 KARRINGTON DR                    4870 N CALIFORNIA AVE APT 2N           75 FARM HILL RD
GIBSONIA, PA 15044-6012               CHICAGO, IL 60625-3644                 ORANGE, CT 06477



FMT CO TTEE FRP PS A/C                FMT CO TTEE FRP PS A/C                 FMT CO TTEE FRP PS A/C
KAREN L GREENSTEIN L AC               SOLUTIONONE INC                        HUI NENG CHEN
2223 DEER PARK RD                     MARK C GRANEY P/ADM                    HUI NENG CHEN P/ADM
FINKSBURG, MD 21048-2122              146 PARKWAY                            5 GREEN WAY
                                      NORTH CHILI, NY 14514-1217             WAYLAND, MA 01778-2615


FMT CO TTEE FRP PS A/C                FMTC CUSTODIAN - IRA BDA               FMTC CUSTODIAN - IRA BDA
WINDOWS OF OPPORTUNITY                NSPS LYNNE ANN NAWROT                  NSPS WILLIAM H SIMMONS
FBO AMELIA ELIZABETH OSTROFF          4586 SHISLER RD                        42 SAMOSET DR
333 1ST ST APT G306                   CLARENCE, NY 14031-2118                SALEM, NH 03079-1508
SEAL BEACH, CA 90740-5944


FMTC CUSTODIAN - IRA BDA              FMTC CUSTODIAN - IRA BDA               FMTC CUSTODIAN - IRA BDA
NSPS RICHARD M MILOSZ                 NSPS PATRICK J COSTABLE                NSPS JACQUELINE FRANCES ENGLISH
204 PROVIDENCE ST                     712 LEXINGTON BLVD                     740 S BAYVIEW AVE
WORCESTER, MA 01607-1110              BETHEL, CT 06801-1336                  FREEPORT, NY 11520-6047



FMTC CUSTODIAN - IRA BDA              FMTC CUSTODIAN - IRA BDA               FMTC CUSTODIAN - IRA BDA
NSPS DOUGLAS L BETTS                  NSPS VINCENT ANTHONY DEMARTIS          NSPS DONNA LYNN HAMILTON
1117 QUAIL HOLLOW DR                  15 REYNOLDS PL                         E 13369 SUEKAY DR
BOWLING GREEN, OH 43402-9021          GREENWICH, CT 06831-5111               MERRIMAC, WI 53561



FMTC CUSTODIAN - IRA BDA              FMTC CUSTODIAN - IRA BDA               FMTC CUSTODIAN - IRA BDA
NSPS RENEE M MCMANUS                  NSPS WILLIAM S BARD                    SPS TONI F HERBERT
1513 CHAPARRAL DR                     3648 LAKE ST                           672 SAN JUAN BAY
SALADO, TX 76571-5684                 HOUSTON, TX 77098-5520                 OVIEDO, FL 32765-8860



FMTC CUSTODIAN - ROTH BDA             FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
NSPS YVETTE BUSCH                     FBO JOHN F KUNZE                       FBO JEFFREY R THOMAS
PO BOX 4613                           622 W 141ST ST APT 6C                  701 S YORK ST
BOULDER, CO 80306-4613                NEW YORK, NY 10031-7141                DENVER, CO 80209-4644



FMTC CUSTODIAN - ROTH IRA             FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO SUSAN MARIE LEE                   FBO PETER C PEDALINO                   FBO RALPH W EVERS
58 HANCOCK ST FL 2                    4228 LAS PALMAS ST                     330 2ND ST E
BRAINTREE, MA 02184                   GALVESTON, TX 77554-8807               WABASHA, MN 55981-1445
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 67 of 170
FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO VADIM A JERRY                    FBO WILLIAM H SIMMONS                  FBO FABIAN CALVO GARCES
1337 MADISON ST                      42 SAMOSET DR                          1601 PACIFIC AVE
GRETNA, LA 70053-3129                SALEM, NH 03079-1508                   APT. 501
                                                                            SAN FRANCISCO, CA 94109-0762


FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO CHRISTY A NICKEL                 FBO JOHN ERWIN SCHROEDER               FBO GEETA BHATT
9467 S WINDERMERE CT                 801 CARRICO RD                         1260 PROMONTORY LN
SOUTH JORDAN, UT 84095-3354          FLORISSANT, MO 63034-1128              MARIETTA, GA 30062



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO HONG GWON KA                     FBO JORDAN THOMAS                      FBO NANCY HUFFMAN
19827 33RD AVE                       5102 WHITMAN WAY APT 210               1 FRANK CT
FLUSHING, NY 11358-1903              CARLSBAD, CA 92008-4635                WARREN, RI 02885-1155



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO PAMELA A STEINBRUCK              FBO JEFFERY BERTON YOUNGINER           FBO MARTIN TREY STEINBRING
248 SUMMERGATE LN                    2545 BENINGTON PL                      716 NICHOLSON ST
VILLA RICA, GA 30180-7050            NOLENSVILLE, TN 37135-9560             HOUSTON, TX 77007-1439



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO MARK D OGLE                      FBO NADIA WALKER SMITH                 FBO JOAN L YORI
8706 N CREEKWOOD CT                  3178 BORING POND RD                    14 BRADLEY DR
MUNCIE, IN 47303-9381                VALDOSTA, GA 31606-2462                WILMINGTON, DE 19803-3147



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO CHRISTOPHER REYNOLDS NELSON      FBO OREST LANG                         FBO ANNIE L WANG
327 HILL AVE                         7901 W CORTLAND STREET                 7552 WOODDALE WAY
GRAND JCT, CO 81501-2431             ELMWOOD PARK, IL 60707-3531            CITRUS HTS, CA 95610-2622



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO SADU VAJRA SAKYA                 FBO DEV DUTTA                          FBO SARAH MAY RUTHERFORD
13332 19TH AVE NE                    8227 LITTLE NECK PKWY                  PO BOX 1620
SEATTLE, WA 98125-4115               FLORAL PARK, NY 11004-1421             SUNSET BEACH, CA 90742-1620



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO TRACY A LEAVITT                  FBO GEORGE BAXTER                      FBO CHRISTOPHER L DOCARMO
16 LAWRENCE RD                       591 CENTER DYRE AVE                    116 SOUTHWOOD DR
ACCORD, NY 12404-5502                WEST ISLIP, NY 11795-4007              LUDLOW, MA 01056-1606



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO BENJAMIN LOUIE                   FBO HYUN LEE                           FBO TARA LYNN HOWARTH
3049 W CANYON BROOK TRL              845 HARBOR CLIFF WAY                   4742 N OAKLEY AVE
TUCSON, AZ 85742-8708                APT #306                               CHICAGO, IL 60625-2098
                                     OCEANSIDE, CA 92054-2285


FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO BRANDON S LAYO                   FBO MIHAELA A POPLICHER                FBO PHILLIP JAY WILLIAMSON
29 TURKEY TRACT PL                   8335 JADWIN STREET                     102 BENTRIDGE DR
KEEDYSVILLE, MD 21756-1318           CINCINNATI, OH 45216-1016              MERIDIANVILLE, AL 35759-2281
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 68 of 170
FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO RYAN LARRY ADAY                  FBO JUDITH M BLEICHFELD                FBO STANLEY LEWIS SCHLEPP
5105 MARTHALER LN                    350 KNOWLTON AVE                       4 JESSERONG DR
LEIGHTON, AL 35646-3513              KENMORE, NY 14217-2908                 MIDDLETOWN, MD 21769-8065



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO JOSH C BROWN                     FBO BRANDON C ROBERT                   FBO SAHAR C BAYAT
3862 CALLE VISTA DR                  8115 GRAY KINGBIRD DR                  288 WHITMORE ST APT 130
MEDFORD, OR 97504-9439               WINTER GARDEN, FL 34787-4919           OAKLAND, CA 94611-4674



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO KEITH A WALTERS                  FBO JOSE M DIAZ                        FBO RYAN PETERSON
4440 BENTON RD                       1791 LONJA WAY                         10590 WREN RIDGE RD
CHARLOTTE, MI 48813-8693             SAN YSIDRO, CA 92173-1219              JOHNS CREEK, GA 30022-6644



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO CARL D SIMONI                    FBO SANAULLAH PERACHA                  FBO JENNIFER G WATKINS
220 E 63RD ST APT 3F                 20254 DOVES POINTE DR                  504 CRESTDALE DR
NEW YORK, NY 10065-7650              ROMULUS, MI 48174-8503                 CLAYTON, NC 27520-5521



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO MICHAEL A NICKEL                 FBO ROGER C GORHAM                     FBO JOHN DAVID GRIESEDIECK
9467 S WINDERMERE CT                 4421 RIDGEMONT DR                      110 E END AVE APT 2A
SOUTH JORDAN, UT 84095-3354          EVERETT, WA 98203-1832                 NEW YORK, NY 10028-7420



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO THERESA LYN STRANGE              FBO ALEXIS THIBAULT                    FBO EUGENE AUGUSTINE
12949 MORNING DEW DR                 4618 LIGHTHOUSE DR NE                  CHAKKALAKAL
WOODBRIDGE, VA 22192-4900            TACOMA, WA 98422-2321                  24220 PLANTATION LAKE CT
                                                                            HEMPSTEAD, TX 77445-8053


FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO SAMANTHA JOAN PERRY              FBO DEBRA KENIG                        FBO PHYLLIS J PHILLIPS
203 DOVE HOLLOW DR                   1028 CHEROKEE RD                       13711 224TH ST
MERIDIANVILLE, AL 35759-1951         WILMETTE, IL 60091-1323                LAURELTON, NY 11413-2427



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO DAVID TEDESCO                    FBO STEPHANIE R LOUIE                  FBO SIGRID T BONNER
326 V ST APT 3                       4526 W 18TH ST                         828 MICHIGAN AVE UNIT D1
SACRAMENTO, CA 95818-1254            LOS ANGELES, CA 90019-5842             EVANSTON, IL 60202-2541



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO ELIZABETH B YOUNGINER            FBO SCOTT H KENIG                      FBO GINA MARIE DEMARTIS
2545 BENINGTON PL                    1028 CHEROKEE RD                       15 REYNOLDS PL
NOLENSVILLE, TN 37135-9560           WILMETTE, IL 60091-1323                GREENWICH, CT 06831-5111



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO SAMUEL R BROOKS                  FBO SCOTT GUMBLE                       FBO ROXANNE M DRAKE
14422 S CHOLLA CANYON DR             454 MORRIS RD                          11302 S 212TH ST
PHOENIX, AZ 85044-6173               COVINGTON, KY 41011-1840               GRETNA, NE 68028-6977
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 69 of 170
FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO CHRISTINE F BERTHELIN-BAKER      FBO RICHARD SCHREIBER                  FBO STEVEN E HOWELL
2630 BRAFFINGTON CT                  1804 PHILLIPS CIR                      4710 SPLIT BRANCH CT
ATLANTA, GA 30350-5606               PRESCOTT, AZ 86303-5064                RALEIGH, NC 27604-2579



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO TIA BAILEY                       FBO JOHN PELLEGRINO                    FBO FRANK H COLEMAN
900 NE 9TH ST                        87 PATCH HILL LN                       5490 DUNFIELD LN, #1
MOORE, OK 73160-6810                 MILFORD, NH 03055-4155                 COLUMBUS, OH 43232



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO VINCENT ANTHONY DEMARTIS         FBO RICHARD STEVEN CUMMINGS            FBO KEITH ANTONIO BUSH
15 REYNOLDS PL                       1355 HEWLETT DR                        356 SILK ST
GREENWICH, CT 06831-5111             ROSSVILLE, TN 38066-3625               LAWNSIDE, NJ 08045-1665



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO JESSICA ROBYN BROWN              FBO RYAN M TIMMER                      FBO JAMES VITO ELARDO
3862 CALLE VISTA DR                  3934 GLENMORE AVE                      293 TENNIS CT
MEDFORD, OR 97504-9439               CINCINNATI, OH 45211-3510              FRANKLIN SQ, NY 11010-3052



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO ALFRED C SNYDER                  FBO TONY S MOLLE                       FBO DANIEL P RYAN
923 31ST AVE                         7 ANNE DR                              1 WALKER STREET
SEATTLE, WA 98122-5025               PEABODY, MA 01960                      WESTBOROUGH, MA 01581-1731



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO TANISHA N JENNINGS               FBO AMELIA ELIZABETH OSTROFF           FBO DAVID DAVID SMITH
1746 KALAMAZOO AVE SE                333 1ST ST APT G306                    2998 SUNRISE CIR APT 105
GRAND RAPIDS, MI 49507-2117          SEAL BEACH, CA 90740-5944              LAKE ORION, MI 48360-2385



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - ROTH IRA              FMTC CUSTODIAN - ROTH IRA
FBO BRYAN PERRY                      FBO GLORIA M STAINBANK                 FBO REMINGTON J TROLLI
50 W WOODBRIDGE RD                   PO BOX 85842                           2204 HAYMONT ST
NORTH ANDOVER, MA 01845-3818         LEXINGTON, SC 29073-0035               EASTON, PA 18045-2740



FMTC CUSTODIAN - ROTH IRA            FMTC CUSTODIAN - SIMPLE                FMTC CUSTODIAN - SIMPLE
FBO DONALD LASHBROOK II              WILLIAM E RINEHART CPA P A             KERWIN CORP DBA SWANSONS NURSE
10405 TROTTERS PNTE DR APT 101       FBO BRANDON S LAYO                     FBO ERICH BYRON NORDSTROM
LOUISVILLE, KY 40241-1284            29 TURKEY TRACT PL                     3403 63RD AVE SW
                                     KEEDYSVILLE, MD 21756-1318             SEATTLE, WA 98116-2712


FMTC CUSTODIAN - SIMPLE              FMTC TTEE                              FMTC TTEE
PRO METALS LLC                       ORACLE CORPORATION                     INFOR GLOBAL
FBO ANTHONY MATTHEW KOPCA            FBO MARK J LEE                         FBO FRED D WILLIAMS
702 ARBURY CT                        707 MORENO AVE                         805 GRANT AVE
ROMEOVILLE, IL 60446-1098            PALO ALTO, CA 94303-3618               HUDSON, WI 54016-7879


FMTC TTEE                            FMTC TTEE                              FMTC TTEE
DANAHER 401K PLAN                    AA PILOTS PLAN                         UNITEDHEALTH 401K
FBO CARL G CUNNINGHAM                FBO GREGORY B OGBURN                   FBO JAMES MICHAEL SHALLOW
100 RED BARN RD                      31711 N 164TH ST                       1900 NORFIELD RD
KINGSLAND, TX 78639-2101             SCOTTSDALE, AZ 85262-5911              SUAMICO, WI 54173-8451
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 70 of 170
FMTC TTEE                             FMTC TTEE                              FMTC TTEE
ORACLE CORPORATION                    FLEX 401(K)                            ARKEMA INC 401K PLAN
FBO JEFF A EASLAND                    FBO MARK D WADEKAMPER                  FBO JAMES HIGGINS
4215 26TH ST                          7861 GARFIELD AVE                      4 AMESBURY RD
SAN FRANCISCO, CA 94131-1836          LONSDALE, MN 55046-3409                FALLSINGTON, PA 19054-1130


FMTC TTEE                             FMTC TTEE                              FMTC TTEE
BRIDGESTONE TESP                      FLEX 401(K)                            NCH 401(K) PLAN
FBO COREY T TREMAIN DINKINS           FBO JOHN R STILES                      FBO SUSANNE ELDUAYEN
2784 SPIRIT CREEK RD                  14956 DUNDEE AVE                       2793 CLIPPER WAY
HEPHZIBAH, GA 30815-7946              APPLE VALLEY, MN 55124-7771            NAPLES, FL 34104-3383


FMTC TTEE                             FMTC TTEE                              FMTC TTEE
AA PILOTS PLAN                        BRIDGESTONE TESP                       UNITED 401(K) PLAN
FBO TUFAIL A KHAN                     FBO LATRAISHA HOLMES                   FBO ROBERT T HIRSCHBERGER
2218 SEAVER LN                        2173 HONORS CIR                        15175 PERDIDO DR
HOFFMAN EST, IL 60169-5008            GRANITEVILLE, SC 29829-4091            ORLANDO, FL 32828-5219


FMTC TTEE                             FMTC TTEE                              FMTC TTEE
DELTA PILOTS PLAN                     OMNOVA SAVINGS PLAN                    SAMSUNG 401(K) SAS
FBO AMERICO M CAIXEIRO                FBO JOSEPH E TALBERT                   FBO STEPHEN RIDGWAY
5308 SAVILLE DR NW                    416 LAUREL ST                          2601 SCOFIELD RIDGE PKWY #1033
ACWORTH, GA 30101-6901                MINERSVILLE, PA 17954-1539             AUSTIN, TX 78727-6329


FORD HOLBROOK &                       FPT CO CUST HSA                        FPT CO CUST HSA
JAN S HOLBROOK JTWROS                 FBO BRADLEY PARTIN                     FBO KEVIN L OCHSNER
2440 DAYBREAKER DR                    209 W COOK RD                          10281 BETHEL RD
PARK CITY, UT 84098-5800              MANSFIELD, OH 44907-2405               OLIVE BRANCH, MS 38654-8880



FRANCIS B FOGLIO                      FRANCIS M GILLESPIE JR ROTH IRA TD     FRANCISCA A MADERA
327 STAGECOACH RD                     AMERITRADE CLEARING CUSTODIAN          4421 WINRUN CT
MARMORA, NJ 08223                     12 OLD ROUTE 17K                       SAINT CLOUD, FL 34772-7759
                                      MONTGOMERY, NY 12549-1931



FRANCISCO NAVARRO III                 FRANCO GESUALDO DIMARIA                FRANCOIS D O'LEARY
13868 WAYLAND GROVE CT                2812 WEST 15 STREET                    7053 GOLDEN EAGLE DR
POWAY, CA 92064-4039                  BROOKLYN, NY 11224                     LOVES PARK, IL 61111-5386




FRANK A FEDELE                        FRANK CHAN                             FRANK EDWARD MASTERJOHN &
945 LOWER BRIDGE DR APT 31            2632 WORKMAN ST                        JANET REED MASTERJOHN JTWROS
FAYETTEVILLE, NC 28303-0856           LOS ANGELES, CA 90031-2329             3610 160TH ST E
                                                                             ROSEMOUNT, MN 55068



FRANK H WU                            FRANK J FERRETTI                       FRANK J RODRIGUEZ &
253 LOIS CIR                          ROTH IRA ETRADE CUSTODIAN              AMBER J RODRIGUEZ JTWROS
LOUISVILLE, CO 80027                  1776 PHENIX AVE                        3871 W 37TH PL
                                      CRANSTON, RI 02921-1258                YUMA, AZ 85365-7964



FRANK JOSEPH GALUPPO &                FRANK JOSEPH SIMMONS                   FRANK LARSON SR
THERESA ANN GUNNELL JT TEN            35 STATESMAN STREET                    TOD
150 S BEACHWOOD DR                    BABYLON, NY 11702                      9334 LITZSINGER RD
BURBANK, CA 91506                                                            SAINT LOUIS, MO 63144-2128
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 71 of 170
FRANK MESSINA &                       FRANK MORGAN CONNELL III               FRANK PIZZURRO
CATHLEEN NEUMAN & SCOTT NEUMANN       2935 DENTON VALLEY RD                  301 SARATOGA DR
JT T                                  BRISTOL, TN 37620-1016                 UNIONTOWN, PA 15401
11493 BRIARCLIFF DR
WARREN, MI 48093


FRANK S WHITEHEAD &                   FRANK S WHITEHEAD ROLLOVER IRA TD      FRANK WHITEHEAD & SHARON
SHARON L WHITEHEAD JTWROS             AMERITRADE CLEARING CUSTODIAN          WHITEHEAD
2629 KENSINGTON DR                    2629 KENSINGTON DR                     JT TEN
DULUTH, GA 30096-3629                 DULUTH, GA 30096-3629                  2629 KENSINGTON DRIVE
                                                                             DULUTH, GA 30096


FRED BAGINSKI TOD                     FRED M DIAZ &                          FRED M MCEUEN SR SR
7920 BELMONT AVE                      MARYELLEN G DIAZ JT TEN                ROTH IRA E*TRADE CUSTODIAN
HAMMOND, IN 46324                     533 FERNSHAW                           3837 S 67TH AVE
                                      LA VERNE, CA 91750                     PHOENIX, AZ 85043-6516



FRED W KIEL SEP IRA                   FREDERIC V TARASEVICIUS                FREDERICK K ALLOTEY
TD AMERITRADE CLEARING INC            BREANNE TARASEVICIUS                   241 RHAPSODY RUN
CUSTODIAN                             2403 FRAZHO RD                         E STROUDSBURG, PA 18301-8079
702 GARFIELD ST                       WARREN, MI 48091-3750
HARVARD, IL 60033-2204


FREDERICK M ISAACSON                  FREDRIC CLIFFORD UNDERWOOD II          FREDRICK ALLEN BRADLEY
1451 GREEN HILL BLVD                  11 JACKSONIA ST                        3870 6TH AVE SE
BRENTWOOD, TN 37027-7492              PITTSBURGH, PA 15212                   NAPLES, FL 34117




FRIEDBERT JOSEPH                      GABRIEL ANDREW FULTON IRA TD           GABRIEL M LOCKLEAR
132 B SPARROW DRIVE                   AMERITRADE CLEARING CUSTODIAN          ROTH IRA E*TRADE CUSTODIAN
ROYAL PLM BCH, FL 33411-5010          15806 WOODGROVE RD                     2114 MORGAN J RD
                                      PURCELLVILLE, VA 20132-2528            SHANNON, NC 28386-6282



GABRIEL SCOTT LUBOFF ROTH IRA         GABRIELA DUMITRAN                      GABRIELLE WILLIAMSON
TD AMERITRADE CLEARING CUSTODIAN      220 MARCOU RD                          10 CAFARO CIR
11550 TOPA VISTA RD                   ONALASKA, WI 54650-8722                SACRAMENTO, CA 95834-1036
SANTA PAULA, CA 93060-9551



GAGAN KAUR GILL                       GAIL T BRESSLER & RYAN C               GAIRO SOTO
9131 PRAIRIE CROSSING DR              MCDERMOTT                              25 MOUNTAIN TRAIL CT SW
FRANKSVILLE, WI 53126-9377            JT TEN                                 CARTERSVILLE, GA 30120-5673
                                      28 WOODLAND RD
                                      DENVILLE, NJ 07834-1723


GALEN M VICKNAIR                      GANGARAM RASA &                        GARRETT A. FENTON &
17715 PECAN SHADOWS DR                YAMUNA GANGADHARAM JT TEN              JESSICA A FENTON JTWROS
BATON ROUGE, LA 70810-6586            1004 WEDGEWOOD DR                      5154 150TH PL SE
                                      MOUNT VERNON, OH 43050-9121            BELLEVUE, WA 98006-3542



GARRETT RYAN PARKHURST                GARRETT THOMAS JOHNSON                 GARRY W MCLEARY
54 ABI LN                             6738 VARN RD                           1190 RAINBOW DR
ARDMORE, OK 73401-5067                PLANT CITY, FL 33565-7379              SILVER SPRING, MD 20905-4124
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 72 of 170
GARY A RANDLES                       GARY C CAPONE                          GARY C DELLOMO
5814 GREENVIEW                       CHARLES SCHWAB & CO INC CUST           7941 US HIGHWAY 1
OAKWOOD HILLS, IL 60013              IRA CONTRIBUTORY                       LOT 18
                                     259 LATHROP ST                         VERO BEACH, FL 32967-5669
                                     SOUTH HADLEY, MA 01075


GARY L WARREN                        GARY M BOHN                            GARY M RIZZIO
872 DANTE CT                         43W318 CREEKSIDE CT                    20992 N LAUREL DR
WEST DEPTFORD, NJ 08051-2054         SAINT CHARLES, IL 60175-8601           DEER PARK, IL 60010-6703




GARY M ROBERTS                       GARY P LUND &                          GARY R GREEN ROTH IRA
IRA E*TRADE CUSTODIAN                SANDRA G LUND JT TEN                   TD AMERITRADE CLEARING CUSTODIAN
72 TINDALL RD                        1776 DUGAN RD                          8724 E EDGEWOOD AVE
MIDDLETOWN, NJ 07748-2700            OLEAN, NY 14760                        INDIANAPOLIS, IN 46239



GARY R SOBIEK                        GARY RAYMOND SPINKS TTEE               GARY REVERS
IRA COR CLEARING CUST                U/A DTD 02/15/2001                     3336 N. LAKEWOOD AVE. #1
5104 WEST BYRON                      BY GARY RAYMOND SPINKS                 CHICAGO, IL 60657
CHICAGO, IL 60641-2621               307 GRAND AVE
                                     SCOTT CITY, MO 63780-2010


GARY STANLEY FARR &                  GARY W FLEMING &                       GARY W HARTZKE TTEE
BETTY JEAMES FARR JT TEN             TERRY FLEMING JTWROS                   U/A DTD 03/01/2006
3321 BUEHLER CT                      42 CLARENDON CT                        GARY & PATRICIA HARTZKE LIV TR
OLNEY, MD 20832                      METUCHEN, NJ 08840-1505                5107 FLAMETREE CT
                                                                            ST LOUIS, MO 63129-2415


GEETA BHATT                          GENA M HAYES                           GENE ANN NEWCOMER OR HER
CHARLES SCHWAB & CO INC CUST         3835 34TH AVE W APT 6                  SUCCESSOR AS TTEE FBO GENE ANN
IRA ROLLOVER                         SEATTLE, WA 98199-1646                 NEWCOMER REV TR UAD 3/24/99
1260 PROMONTORY LANE                                                        2424 W. 71ST STREET
MARIETTA, GA 30062                                                          PRAIRIE VILLAGE, KS 66208-2756


GENERALI BROTHERS LLC                GENEVIEVE GOLD                         GEORGE ALAN OSBORNE
MONEY PURCHASE PLAN QRP              1 WOOLEYS LANE                         TD AMERITRADE CLEARING CUSTODIAN
DOMINIC L. GENERALI TTEE             GREAT NECK, NY 11023                   705 MARINA PARK DR SE
61 ROUTE 37                                                                 HUNTSVILLE, AL 35803
NEW FAIRFIELD, CT 06812


GEORGE ALAN OSBORNE TOD              GEORGE ALBERT FOX                      GEORGE E POLAK &
705 MARINA PARK DR SE                223 GOVERNORS WAY                      CHRISTINE K POLAK JT TEN
HUNTSVILLE, AL 35803                 SAME                                   648 W GLADYS AVE
                                     BRENTWOOD, TN 37027                    ELMHURST, IL 60126



GEORGE FRANK MITCHELL                GEORGE G WIEDLIN                       GEORGE H LOWER
57 SYLVAN WAY                        MELROSE PARK IL 60164-2010             625 E 1355 S
TUXEDO PARK, NY 10987-3522           1630 MANNHEIM APT 2                    SPRINGVILLE, UT 84663
                                     WESTCHESTER, IL 60154-4319



GEORGE J GIZELIS                     GEORGE JOSEPH OUELLETTE                GEORGE JOSEPH SELVESTRA JR
593 PINE ST                          443 PIERCE RUN                         ARLYNE ELSIE SELVESTRA
WEYMOUTH, MA 02190-3237              NEWARK, DE 19702                       31208 EASTWOOD DR
                                                                            PEQUOT LAKES, MN 56472-3116
                   Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 73 of 170
GEORGE L LEONAKIS                      GEORGE M HARVEY                        GEORGE M STERMER AS CUST FOR MALI
SEP IRA E*TRADE CUSTODIAN              598 PADDLEBROOK DR                     LOUISE STERMER UTMA WA \
PO BOX 4418                            DANVILLE, IN 46122                     902 W FULTON ST
CARSON CITY, NV 89702-4418                                                    SEATTLE, WA 98119-2241



GEORGE MATTHEW STERMER                 GEORGE PAPACALOS                       GEORGE S HURTUK
902 W FULTON ST                        TOD ACCOUNT                            TOD
SEATTLE, WA 98119                      6312 E. VISTA ST                       2924 ALGONQUIN DR
                                       LONG BEACH, CA 90803                   POLAND, OH 44514



GEORGE STRUVE                          GEORGE V WEISERT JR                    GEORGE W SCHANTZ
958 COUNTY ROAD 42400                  166 REDBONE CT                         104 E COLLEGE ST
PARIS, TX 75462                        WILLISTON, SC 29853-4925               MOUNT OLIVE, NC 28365-1413




GEORGENE JONES TOD                     GEORGETTE MILDRED STRUTZ TTEE          GERALD BULINSKI
2520 NOTTINGHAM DR                     WILLIAM R STRUTZ LIVING TRUST          2756 CULLENS CT
SAVANNAH, GA 31406                     5821 CLOVER DR                         OCOEE, FL 34761
                                       LISLE, IL 60532



GERALD BULINSKI ROTH IRA               GERALD D MILLER ROTH IRA               GERALD DEAN LARGE
TD AMERITRADE CLEARING INC             TD AMERITRADE CLEARING CUSTODIAN       62197 JIG RD
CUSTODIAN                              152 DEER PARK DR                       MONTROSE, CO 81401-8212
2756 CULLENS CT                        GENESEO, IL 61254
OCOEE, FL 34761-9109


GERALD FRANK MILLER JR                 GERALD H LEAVITT                       GERALD H LEAVITT
CHARLES SCHWAB & CO INC CUST           DESIGNATED BENE PLAN/TOD               CHARLES SCHWAB & CO INC CUST
IRA ROLLOVER                           11480 TOPA VISTA ROAD                  ROTH CONTRIBUTORY IRA
117 RUE LES BOIS                       SANTA PAULA, CA 93060                  11480 TOPA VISTA ROAD
MADISONVILLE, LA 70447                                                        SANTA PAULA, CA 93060


GERALD HAMMOND MARSH & VICKI           GERALD J LLOYD                         GERALD KERKHOFF
LYNN                                   21603 ROBERTS CEMETERY RD              CHARLES SCHWAB & CO INC CUST
MARSH JT TEN                           HOCKLEY, TX 77447-7596                 IRA CONTRIBUTORY
2364 S WALNUT ST                                                              800 SUE STREET
WICHITA, KS 67213-4231                                                        LITTLE CHUTE, WI 54140


GERALD MANOWITZ                        GERALD N SAGEN                         GERALD S RINDLER
CHARLES SCHWAB & CO INC CUST           10880 HIGHWAY 67 SPC 60                215 W 90TH ST APT 11B
IRA CONTRIBUTORY                       LAKESIDE, CA 92040                     NEW YORK, NY 10024-1225
2711 LAKE RIDGE LANE
WESTON, FL 33332


GERALD TEMPLE                          GERALD TEMPLE &                        GERALDINE ANN RASHIDI ROLLOVER
5207 ORKNEY CT                         CANDACE MARIE TEMPLE JT TEN            IRA
NEWARK, CA 94560                       5207 ORKNEY CT                         TD AMERITRADE CLEARING INC
                                       NEWARK, CA 94560                       CUSTODIAN
                                                                              2212 PEBBLE BEACH TRL
                                                                              OXNARD, CA 93036

GERALDINE K GRABER                     GERARDO E SEALEY                       GERARDO PLASENCIA
IRA                                    8823 MISSION TOP                       12833 WALTHAM ST
TD AMERITRADE CLEARING CUSTODIAN       SAN ANTONIO, TX 78223-4746             BALDWIN PARK, CA 91706
265 WREN CT
LANSDALE, PA 19446-5848
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 74 of 170
GINA GONNELLA BARTZ                   GINA L MARHOLZ                         GINNY FOX HOERNER
24 STANFORD AVE                       4527 GREYEDGE DR                       DESIGNATED BENE PLAN/TOD
COLONIA, NJ 07067-2915                VIRGINIA BEACH, VA 23462-7247          26880 WEDGEWOOD DR APT 205
                                                                             BONITA SPRINGS, FL 34134



GISELA A CONNELLY TR FBO              GIULIO MANCUSO &                       GIUSEPPE GAUDESI
GISELA A CONNELLY FAMILY TRUST        ZORAIDA GRILLO-MANCUSO JTWROS          23 MEAGAN LOOP
UA 10 10 01                           6624 16TH AVENUE                       STATEN ISLAND, NY 10307-1163
20435 STARSHINE RD                    BROOKLYN, NY 11204-4201
WALNUT, CA 91789


GLEN CHAFFEE ROTH IRA                 GLEN P DAVIS &                         GLEN PARKER
TD AMERITRADE CLEARING CUSTODIAN      CONNIE S DAVIS JT TEN                  11947 SO PINECREEK
206 ESSEX CT                          1101 ROPER MOUNTAIN RD APT 325         ORLAND PARK, IL 604677195
SEVEN FIELDS, PA 16046                GREENVILLE, SC 29615-4719



GLEN R BROWN &                        GLENDA YVETTE BEATTY-GRAHAM            GLENN LOVING ROTH IRA
ANITA L BROWN JT TEN                  301 SUMMERSWEET CT                     TD AMERITRADE CLEARING CUSTODIAN
39348 PINE ST                         BLYTHEWOOD, SC 29016-7643              4237 GARIBALDI PL
PEARL RIVER, LA 70452                                                        PLEASANTON, CA 94566-7550



GLENN STEPHENSON                      GLORIA A THOMAS                        GLORIA J RICE IRA
TOD REGISTRATION                      14010 ARNETTE PLACE                    TD AMERITRADE CLEARING CUSTODIAN
910 VINE ST                           CHARLOTTE HALL, MD 20622-4400          3440 MOCK ORANGE CT S
RENO, NV 89503-2848                                                          SALEM, OR 97302



GLORIA SUE BECK ROLLOVER IRA          GLYNIS L PHILLIPS                      GOLDEN OCEAN SUPERNOVA LP
TD AMERITRADE CLEARING CUSTODIAN      39 KIRK DR                             ATTN: RANDALL TSE
7183 MILL WAY                         SPRINGFIELD, MA 011091437              1065 LORINDA LN
TUSCALOOSA, AL 35405                                                         LAFAYETTE, CA 94549-2728



GORDON GUENTHER IRA                   GOUTHAM R KIRIKERA &                   GRADY MILLER
TD AMERITRADE CLEARING CUSTODIAN      ANANTA KIRIKERA JTWROS                 4010 FOOTHILLS BLVD
5950 W MISSOURI AVE 21                35 MILLER STREET                       SUITE 103 PMB 83
GLENDALE, AZ 85301                    FRANKLIN, MA 02038-1107                ROSEVILLE, CA 95747-7241



GRANT JOHNSON ROLLOVER IRA            GRANT MAVES                            GRAYSON BENT B PARKHURST
TD AMERITRADE CLEARING CUSTODIAN      2656 S NORMAN CT                       300 S 24TH ST
1291 DONEGAL BAY                      DENVER, CO 80224-2636                  CLINTON, OK 73601-3712
WOODBURY, MN 55125



GREAT- WEST TRUST CO LLC TTEE         GREG A KANGAS                          GREG A KORDELSKI
CITY OF AURORA POLICE MPPP            21664 1ST ST                           11 COPELAND DR
FBO MICHAEL D DZIURGOT                HANCOCK, MI 49930-9408                 BEDFORD, MA 01730-1116
7340 S TEMPE CT
AURORA, CO 80016


GREG MAXWELL                          GREG S CHASE                           GREG S LOVE
1937 ARROWHEAD DR NE                  12001 WOODSIDE AVE                     IRA E*TRADE CUSTODIAN
ST PETERSBURG, FL 33703               APT 77                                 1106 PINE ST UNIT A
                                      LAKESIDE, CA 92040-2935                MENLO PARK, CA 94025-3481
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 75 of 170
GREG T NAKAGAWA ROTH IRA              GREG VIECELLI                          GREG W BOLDEA
TD AMERITRADE CLEARING CUSTODIAN      5455 E HOWELL RD                       412 MCKINNEY ST
7902 S GRANDVIEW AVE                  WEBBERVILLE, MI 48892-9724             ESTILL SPGS, TN 37330-3032
TEMPE, AZ 85284



GREGG BERNE                           GREGG HOWARD RISNER                    GREGG R ARMSTRONG
6 CHAMPIONS WAY                       FREDERIEKE M M RISNER                  311 DANUBE DRIVE
MANALAPAN, NJ 07726-4245              300 W BROADWAY ST                      APTOS, CA 95003-2810
                                      WINNSBORO, TX 75494-2435



GREGG WILHELM                         GREGORY A GOINS & SHERRY L GOINS       GREGORY B MINYARD
4969 COLT LN                          JT TEN                                 4713 COBURN CT
MASON, OH 45040                       6161 W MCDOWELL RD APT 2141            CHARLOTTE, NC 28277-2593
                                      PHOENIX, AZ 85035-4896



GREGORY C SCOTT                       GREGORY CHARLES MCGHEE                 GREGORY G RINI
806 S EDISON AVE                      1 PINERIDGE PLACE                      40 NELDA CT
TAMPA, FL 33606-2919                  JACKSONVILLE, AR 72076-9270            FORT MEYERS, FL 33912




GREGORY J POWELL                      GREGORY JOHNSON ROLLOVER IRA TD        GREGORY KEITH MORROW &
CHARLES SCHWAB & CO INC CUST          AMERITRADE CLEARING CUSTODIAN          NICOLE M MORROW TENANTS BY
IRA ROLLOVER                          1208 PARK AVE                          ENTIRETY
109 CYPRESS LAGOON CT                 GADSDEN, AL 35903-1822                 460 SUDDUTH AVE
PONTE VEDRA BEACH, FL 32082                                                  PANAMA CITY, FL 32401-3958


GREGORY M PUGH                        GREGORY M SMITH                        GREGORY RALPH SWEENEY IRA
AMANDA LEIGH PUGH                     3373 DUNWICK DR                        TD AMERITRADE CLEARING CUSTODIAN
30511 OAKVIEW RD                      JOHNS ISLAND, SC 29455                 4312 SE RIO VISTA ST
BULVERDE, TX 78163                                                           PORTLAND, OR 97222



GREGORY S PAULETTE SR                 GREGORY THOMAS GALVANI IRA TD          GRETCHEN MARY KNAPTON
CHARLES SCHWAB & CO INC CUST          AMERITRADE CLEARING CUSTODIAN          CHARLES SCHWAB & CO INC CUST
IRA CONTRIBUTORY                      2146 ROSEMONT ST                       IRA CONTRIBUTORY
787 BROOKHAVEN SPRINGS CT NE          NORTH BELLMORE, NY 11710-1119          37 MISTY OAK DR
ATLANTA, GA 30342                                                            CONCORD, NH 03301


GUADALUPE GERENA &                    GUS L WRIGHT                           GUY AUGUSTINE
SUZANNE GERENA TEN ENT                1452 E GLADWICK ST                     6021 N DERBIGNY ST
13111 ELK RUN RD                      CARSON, CA 90746                       NEW ORLEANS, LA 70117-1917
BEALETON, VA 22712-7323



GUY BULLIS                            GWENDOLYN CHENNAULT                    H ILANA PARKER ROTH IRA
1911 NELSON STREET                    3472 HOLLOW TREE DR                    TD AMERITRADE CLEARING CUSTODIAN
DUPONT, WA 98327-7743                 DECATUR, GA 30034-6313                 1 ALDEN RD
                                                                             EAST ROCKAWAY, NY 11518-1340



HAILING XIE &                         HAMID MOSTAFA AZIZI IRA TD             HANS ANDERS SELIM
HENRY JZ TAN TEN ENT                  AMERITRADE CLEARING CUSTODIAN          1288 CALLE VIOLETA
15728 STRICKLAND CT                   11615 ALDERHILL TER                    THOUSAND OAKS, CA 91360
CHARLOTTE, NC 28277                   SAN DIEGO, CA 92131-3857
                   Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 76 of 170
HANS W LUTKEFEDDER                     HARLINA MANLEY DIAZ                    HAROLD J MARVIN ROTH IRA
916 TOPMAST WAY                        1642 OCEAN STREET                      TD AMERITRADE CLEARING CUSTODIAN
ANNAPOLIS, MD 21401                    SANTA CRUZ, CA 95060-2800              4121 WANDERING LN NE
                                                                              HICKORY, NC 28601



HAROLD PLATTEBORZE                     HAROLD WAYNE FAILE &                   HAROUT B APRAHAMIAN
3044 FORT STANWIX RD                   MAE M FAILE VIII JT TEN                22 WHISPER DR
HENDERSON, NV 89052-8510               2240 ROCKY RIVER RD                    WORCESTER, MA 01609-1150
                                       HEATH SPRINGS, SC 29058



HAROUTIOUN K PAPAZIAN                  HARPEET S DEWAL ROTH IRA TD            HARPREET SINGH DEWAL
HAMESDOUHI PAPAZIAN                    AMERITRADE CLEARING CUSTODIAN          162 BEDFORD AVE
4814 N CLIFTON AVE                     162 BEDFORD AVE                        STATEN ISLAND, NY 10306-3448
NORRIDGE, IL 60706-2910                STATEN ISLAND, NY 10306-3448



HARRISON DWELLEY                       HARRY D WHEELER &                      HARRY L SAWYER
1730 S CLEMENTINE ST                   CAROL L WHEELER JT TEN                 DIANNE MARIE SAWYER
OCEANSIDE, CA 92054-6012               19551 S TAMIAMI TRL                    4 ALMA RD
                                       FORT MYERS, FL 33908                   BURLINGTON, MA 01803-1606



HARVEY EDWARD SILVER II ROLLOVER       HARVEY K JUNG &                        HAZEL M FOLASHADE C/F
IRA TD AMERITRADE CLEARING             JANET JUNG JT TEN                      CHARLES O FOLASHADE JR UTMA/NV
CUSTODIAN                              4719 SW 47TH AVE                       2846 VIA TERRA ST
1163 40TH ST                           PORTLAND, OR 97221                     HENDERSON, NV 89074-1448
BROOKLYN, NY 112181934


HAZEL OZA                              HEATH SIMMONS                          HEATHER D STICKLIN ROTH IRA TD
PO BOX 4638                            7134 MOUNT HOLLY RD                    AMERITRADE CLEARING CUSTODIAN
SKOKIE, IL 60076-4638                  CHARLOTTE, NC 28214-1758               3264 PICCARD LOOP
                                                                              NEW PORT RICHEY, FL 34655-3206



HEATHER DESTEFANO                      HEATHER J POLTROCK                     HEATHER R MOORE &
57 MAYFLOWER AVE                       158312 BROOKDALE DR                    FRANKIE F DILUZIO JT/TIC
SMITHTOWN, NY 11787-3445               WAUSAU, WI 54403-5822                  7516 POWDER RIVER CT
                                                                              LAS VEGAS, NV 89131-3218



HEIDI A D'ANGELO                       HEIDI BOUCHARD                         HEIDI E ROBERTSON
5465 MARTHA'S VINEYARD                 39 SMITH RD                            741 VALLEY DR
CLARENCE CENTER, NY 14032-9395         GOFFSTOWN, NH 03045-1936               BIRMINGHAM, AL 35206-1834




HEIDI SUZANNE BARTOS                   HELEN A WALSER                         HELEN M BIBB
16261 VINTAGE DR                       TOD BENES ON FILE                      16819 SEPTO ST
PLAINFIELD, IL 60586                   2605 14TH AVE SW                       NORTH HILLS, CA 91343-1025
                                       ROCHESTER, MN 55902-1177



HELEN M BIBB C/F                       HELENA LEE & LEONARD LEDBETTER JT      HENLIJANI S HALIM
JESSICA M BIBB UTMA/CA                 TEN                                    2013 STACEY CT
16819 SEPTO ST                         36496 ACANTHUS CT                      WEST COVINA, CA 91792-2437
NORTH HILLS, CA 91343-1025             LAKE ELSINORE, CA 92532-2663
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 77 of 170
HENRY H MAZAC JR TRUSTEE FBO          HENRY HOOMAN HAJIRNIA                  HENRY K LYLES C/F
HENRY H                               1946 SELBY AVE APT 105                 ARIELLE J LYLES UTMA/VA
U/A 04/24/2006                        LOS ANGELES, CA 90025                  5735 SPRIGGS MEADOW DR
601 HALLVALE DR                                                              WOODBRIDGE, VA 22193-6203
WHITE SETTLEMENT, TX 76108


HENRY KOSTELECKY &                    HENRY MATHEWS                          HENRY S GOTO
FRANCES KOSTELECKY TEN ENT            2628 FLEET AVE                         CHARLES SCHWAB & CO INC CUST
13010 8TH AVE E                       RICHMOND, VA 23228-5136                IRA CONTRIBUTORY
TACOMA, WA 98445                                                             628 151 PL NE
                                                                             BELLEVUE, WA 98007


HENRY S GOTO                          HERBERT R COLOMA                       HERZLIA AMRUSSI
CHARLES SCHWAB & CO INC CUST          1547 CLINTONVILLE ST                   DIMONA A GALLI
ROTH CONVERSION IRA                   WHITESTONE, NY 11357                   312 BEACH 108TH ST
628 151 PL NE                                                                ROCKAWAY PARK, NY 11694
BELLEVUE, WA 98007


HIEN TRAN                             HOA THANH LE                           HOOFAR K TABARI
5421 N BELL ST                        17 SHINNECOCK HILLS DR                 244 LAKE CIR
KANSAS CITY, MO 64118-3189            ALBANY, NY 12205-3636                  MADISON, MS 39110-6303




HOOTAN TABARI                         HOVIK GROZIAN                          HOWARD COHEN TTEE
510 WILLOW CREEK LN                   1180 FOREST AVE                        THE COHEN FAM IRRVOC GRANTOR'S
MADISON, MS 39110-7084                PASADENA, CA 91103                     TR U/A 10/1/18
                                                                             15324 LKS DELRAY BLVD APT 112
                                                                             DELRAY BEACH, FL 33484


HOWARD DEE CARY III                   HOWARD E SMITH &                       HOWARD GOLDSTEIN
2001 HERNDON DR                       NANCY SMITH JT WROS                    ROTH IRA E*TRADE CUSTODIAN
KILLEEN, TX 76543                     45 GOLF ST                             616 CHERVIL VALLEY DRIVE
                                      N DARTMOUTH, MA 02747-2829             LAS VEGAS, NV 89138-2003



HOWARD H KAMPF &                      HOWARD S COHEN TTEE                    HOWARD TIETZ
BEATE W KAMPF JTWROS                  U/A DTD 03/27/1995                     W360S10903 NATURE RD
8651 BASSWOOD RD UNIT 203             BY HOWARD S COHEN                      EAGLE, WI 53119-1815
EDEN PRAIRIE, MN 55344-4191           45 GREY STONE PATH
                                      DEDHAM, MA 02026-4068


HSA BANK AS CUSTODIAN                 HSA BANK AS CUSTODIAN                  HUA ZHEN YANG
HSA BANK                              FBO DAVID ALVIN SCHAY                  6477 YELLOWSTONE WAY
FBO BRENT ULLRICH                     2359 WOODS CHAPEL CV                   LIZELLA, GA 31052
2213 LEBARON DR NE                    GERMANTOWN, TN 38139-5337
ATLANTA, GA 30345-3867


HUBIE R FUNDERBURK                    HUBIE RAY FUNDERBURK                   HUGH HARRELL IV
5414 RICHARD AVE                      R/O IRA VFTC AS CUSTODIAN              21410 FALLING ROCK TER
ALEXANDRIA, LA 71302-2638             5414 RICHARD AVE                       BROADLANDS, VA 20148-4060
                                      ALEXANDRIA, LA 71302-2638



HUIMING MAO &                         HUNG K PHAM ROTH IRA TD                HUNG M TRAN
QINGHUA WANG TEN ENT                  AMERITRADE I                           45 POND LN
301 ODESSA WAY                        CUSTODIAN                              RANDOLPH, MA 02368-3130
NEWARK, DE 19711                      1460 GREENFIELD LN
                                      PAINESVILLE, OH 44077-6115
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 78 of 170
HUNTER M NEVETT                       HUNTER POWELL                          HYACINTH GORDON
PO BOX 234010                         10105 RIDGE MANOR TER UNIT L           2719 PARK OAK CT
ENCINITAS, CA 92023-4010              DAMASCUS, MD 20872-2071                FRESNO, TX 77545-6134




IAN E MCDOUGALD &                     IBI ISRAEL BROKERAGE &                 INGRID HENDRICKS TOD
LENY S MCDOUGALD JTWROS               INVESTMENTS LTD                        1439 CREEK POINT BLVD
44 RAVEN ROCK RD                      PO BOX 29161                           JACKSONVILLE, FL 32218
PIKEVILLE, TN 37367-3620              TEL AVIV 6129101
                                      ISRAEL,


INGRID JINDRA                         INGRID TATE                            INGRID TATE
ROTH IRA E*TRADE CUSTODIAN            CHARLES SCHWAB & CO INC CUST           225 VERA CRUZ RD
13419 PARADISE VALLEY DR              IRA ROLLOVER                           REINHOLDS, PA 17569
HOUSTON, TX 77069-2532                225 VERA CRUZ RD
                                      REINHOLDS, PA 17569


INTELIFI INC                          IRA FBO JOSEPH P TARALLO III           IRA FBO WILLIAM DOROH
ATTN: JOUBIN HANAIE PRESIDENT         TRP TRUST CO CUSTODIAN                 SSB&T CUSTODIAN
8730 WILSHIRE BLVD STE 412            ROTH ACCOUNT                           ROLLOVER ACCOUNT
BEVERLY HILLS, CA 90211               42 NORTH ST                            101 WREN WAY
                                      OLD BRIDGE, NJ 08857-3817              NEWARK, DE 19711-8329


IRA FBO WILLIAM S. GRACE              IRA FBO AZHAGUVEL PERUMAL              IRA FBO BRADY HELTON
SSB&T CUSTODIAN                       TRP TRUST CO CUSTODIAN                 PERSHING LLC AS CUSTODIAN
ROTH ACCOUNT                          ROLLOVER ACCOUNT                       PO BOX 20878
10 ARBORCREST TERR.                   10501 STONECREST DR                    HOT SPRINGS, AR 71903-0878
MATTAPAN, MA 02126-2555               JOHNSTON, IA 50131-2458


IRA FBO CHRISTOPHER C KOKINDA         IRA FBO DENNIS VINCENT                 IRA FBO GARY D MIHALLIK
M&T BANK AS CUSTODIAN                 PERSHING LLC AS CUSTODIAN              PERSHING LLC AS CUSTODIAN
20 PARK CIRCLE                        3993 SUNNYVALE DRIVE                   8149 YORKSHIRE DR
P.O. BOX 523                          DEFOREST, WI 53532-2762                MENTOR, OH 44060-3847
CONYNGHAM, PA 18219-0523


IRA FBO JASON T STEWART               IRA FBO LISA DRAKE                     IRA FBO MICHELE LANDAU
PERSHING LLC AS CUSTODIAN             TRP TRUST CO CUSTODIAN                 PERSHING LLC AS CUSTODIAN
ROTH ACCOUNT                          ROTH ACCOUNT                           2374 FISH AVE
720 DOUGLAS DR                        309 WILLIAMS RD                        N BELLMORE, NY 11710-3036
CHERRY HILL, NJ 08034-1638            GLEN BURNIE, MD 21061-2516


IRA FBO PATRICK M KOLENIK             IRA FBO REMCO P TEN BRINK              IRA FBO RICHARD J TENEYCK
PERSHING LLC AS CUSTODIAN             NM WEALTH MGMT CO AS CUSTODIAN         PERSHING LLC AS CUSTODIAN
ROLLOVER ACCOUNT                      ROLLOVER ACCOUNT                       1457 SCOTT CENTER ROAD
1427 PEMBROKE JONES DR                148 CEDAR WOOD DR                      SUSQUEHANNA, PA 18847-2038
WILMINGTON, NC 28405-5207             LOVELAND, OH 45140


IRA FBO SAMUEL E RILEY                IRA FBO SHAWN R CARSON                 IRA FBO STEVEN C MAIER
PERSHING LLC AS CUSTODIAN             PERSHING LLC AS CUSTODIAN              PERSHING LLC AS CUSTODIAN
ROLLOVER ACCOUNT                      ROTH ACCOUNT                           608 16TH ST NW
12219 POPES HEAD ROAD                 1655 RINCON DE AMIGOS                  JAMESTOWN, ND 58401-2257
FAIRFAX, VA 22030-5813                LAS CRUCES, NM 88012-8313


IRA FBO TAMARA L. FINKS               IRA FBO TERRENCE A BROWN SR.           IRA FBO WILLIAM LYMAN
PERSHING LLC AS CUSTODIAN             TRP TRUST CO CUSTODIAN                 PERSHING LLC AS CUSTODIAN
ROTH ACCOUNT                          15852 IRISH AVE                        ROTH ACCOUNT
131 MARSHALL TUCKER RD                MONKTON, MD 21111-2120                 353 MARSHALL AVE
PAULINE, SC 29374-3215                                                       BELLWOOD, IL 60104-1427
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 79 of 170
IRENE BOSCOE ROTH IRA                 IRIS EMATA                             IRIS J HOWARD ROTH IRA TD
TD AMERITRADE CLEARING CUSTODIAN      16260 WILLIAMSTOWNE DR                 AMERITRADE CLEARING CUSTODIAN
10819 ROCHESTER AVE                   LATHROP, CA 95330                      3902 CANEHILL AVE
LOS ANGELES, CA 90024                                                        LONG BEACH, CA 90808-2205



IRISH M WEISS                         IRVING SHERMAN                         ISAAC RODRIGUEZ
8532 BUENA VISTA AVE                  18 TOWER RD                            12061 MICHELANGELO DR
LOS MOLINOS, CA 96055-9557            BRISTOL, CT 06010-5913                 EL PASO, TX 79936-7189




ISABEL C CHANG                        ISABEL C CHANG                         IVA KIRKLAND
CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST           2519 MANZANA WAY
IRA ROLLOVER                          4455 LISA DR                           SAN DIEGO, CA 92139-4066
4455 LISA DR                          UNION CITY, CA 94587
UNION CITY, CA 94587


IVAN A ORDONEZ                        IVAN RICKARD                           IVY L PARTRIDGE IRA
4745 SW 165TH AVE                     117 GRANITE DR                         TD AMERITRADE CLEARING CUSTODIAN
BEAVERTON, OR 97078-1923              STE 1                                  1120 LASAL AVE
                                      COBLESKILL, NY 12043-5040              MOAB, UT 84532-3146



J COCKBURN & S COCKBURN TTEE          J MARSHALL HORTON                      J MOULIA & A MOULIA TTEE
JAMES W & SANDRA D COCKBURN TR        ANGELA MICHELE HORTON                  JOSEPH J MOULIA & ALINE U MOU
U/A DTD 12/07/2007                    1228 NICHOLSON ST # A                  87 WAWONA ST
34130 ROCKVILLE RD                    HOUSTON, TX 77008-6756                 SAN FRANCISCO, CA 94127
LOUISBURG, KS 66053


J.P. MORGAN SECURITIES LLC            JA-MES A WATSON III                    JACK DONER
ATTN: MANAGING AGENT                  634 TEMPO TRAIL DR.                    12333 TEXAS AVE
383 MADISON AVE.                      UNIT D                                 APT 7
MANHATTAN, NY 10017                   SAINT LOUIS, MO 63141                  LOS ANGELES, CA 90025-1988



JACK E LENHART &                      JACK GALANTE                           JACK J MARGUGLIO
BETTY J LENHART JT TEN                PO BOX 203                             20 AMATO LANE
2100 MIRACLE DR                       PORT JEFFERSON STATION                 HIGHLAND, NY 12528-2900
CASPER, WY 82609-4610                 NORTHPORT, NY 11768



JACK L FISHER IRA                     JACK MASH                              JACK MITCHELL PENN
TD AMERITRADE CLEARING CUSTODIAN      519 SALT ST                            127 S BLUFF CREEK CIR
4543 TOWNSHIP ROAD 400 E              SALTSBURG, PA 15681-1125               THE WOODLANDS, TX 77382
TOULON, IL 61483



JACKIE NORRIS POU &                   JACLYN G LOOSE                         JACLYN G LOOSE
WILLIAM O POU III JT WROS             IRA E*TRADE CUSTODIAN                  ROTH IRA E*TRADE CUSTODIAN
4508 EVANSTON DR                      21730 IDEAL AVE N                      21730 IDEAL AVE N
EVANS, GA 30809-3006                  FOREST LAKE, MN 55025-9146             FOREST LAKE, MN 55025-9146



JACLYN MARIE DEGIORGIO                JACOB A APICELLA                       JACOB BOND
145 PRESIDENT ST                      TOD DTD 06/12/2019                     21 ALAMOOSOOK RD
BROOKLYN, NY 11231-2805               416 CLEMENS DR                         HIGHLAND LAKES, NJ 07422-1436
                                      DILLSBURG, PA 17019-1321
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 80 of 170
JACOB MARK SOWBY                      JACOB VEATER                           JACQUELINE A PENCE
JAIMI SHAW SOWBY                      213 SUMMER PL                          26 E MAIN ST
10068 NE 142ND PL                     MOUNT JULIET, TN 37122-3618            WALLINGFORD, CT 06492-3942
KIRKLAND, WA 98034-9423



JACQUELINE C BROWN &                  JACQUELINE C BROWN C/F                 JACQUELINE R CRECIUN &
BRADLEY J BROWN JTWROS                AIDEN C KOEK UTMA/AZ                   SUSAN R HENRIQUES JT TEN
4675 N THUNDERHEAD TRL                4675 N THUNDERHEAD TRL                 210 PINE CREEK RD
RIMROCK, AZ 86335-6263                RIMROCK, AZ 86335-6263                 KEMPTON, PA 19529-8808



JACQUELINE SIEBERT ROLLOVER IRA       JACQUES BEAUMONT                       JADE ALLAN TRAN
TD AMERITRADE CLEARING CUSTODIAN      1795 ARASH CIR                         6120 OAKDALE AVE
596 LEGENDS VIEW DR                   PORT ORANGE, FL 32128-7293             OAKLAND, CA 94605
EUREKA, MO 63025



JAI NARINE-SINGH                      JAIPRAKASH SHRIVASTAV                  JAIRO A CALLE &
25503 148TH AVE                       2080 NW THORNCRAFT DRIVE               GLORIA MARIA CALLE JT TEN
ROSEDALE, NY 11422-2803               APT 1124                               5046 MARINA CIR
                                      HILLSBORO, OR 97124-9035               BOCA RATON, FL 33486-8553



JAKE BISCHOFF                         JAMAR A DOSSMAN                        JAMAR C JOHNSON
640 S FOREST DR                       5610 SIROCCO LANE                      23241 NORWOOD ST
CASPER, WY 82609-2728                 UNIT 47                                OAK PARK, MI 48237-2282
                                      SAN DIEGO, CA 92120-2743



JAMES A & VICTORIA L WILLIS REV       JAMES A EDWARDS &                      JAMES A GOODCHILD
TRST 1 FBO VICTORIA UAD 08/04/98      JANET E EDWARDS JT TEN                 1559 BEECHNUT CIR
VICTORIA L WILLIS TTEE                673 WASHINGTON DR                      MAPLE GLEN, PA 19002-2833
2856 FALLBROOK LN                     JONESBORO, GA 30238-8521
SAN DIEGO, CA 92117-6732


JAMES A MIERS                         JAMES A PRUSSACK JR                    JAMES ASMUSSEN
9265 176TH AVE NW                     811 N VULCAN AVE                       46725 PEACH TREE ST
ANOKA, MN 55303-3155                  ENCINITAS, CA 92024-2138               TEMECULA, CA 92592-3372




JAMES B IRVING                        JAMES B IRVING                         JAMES BAKER
10 ASH ST                             IRA E*TRADE CUSTODIAN                  3521 EGAN RD
AMESBURY, MA 01913-3807               10 ASH ST                              CHESTERFIELD, VA 23832-8306
                                      AMESBURY, MA 01913-3807



JAMES BART WILLIAMS                   JAMES BENNETT                          JAMES BROOKS
10700 COLIMA RD UNIT 910              2425 COBBLE CT                         4752 EDENWOOD DR
WHITTIER, CA 90604                    STATE COLLEGE, PA 16803                FORT WORTH, TX 76123




JAMES BRYAN ANDREWS SR. (BENE)        JAMES C CONNORS                        JAMES C CZIRR
292 GLADE VIEW COURT                  R/O IRA E*TRADE CUSTODIAN              4908 S ASHTON CT
WINSTON SALEM, NC 27101-1179          14501 BIRCH ST                         SPOKANE, WA 99223-8606
                                      OVERLAND PARK, KS 66224-3743
                    Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 81 of 170
JAMES C JACKSON                         JAMES C JULIAN                         JAMES C THOMPSON
PO BOX 5832                             LYNN MARIE JULIAN                      245 GUNDRY DR
AUSTIN, TX 78763-5832                   4517 BRENT WOOD DR                     FALLS CHURCH, VA 22046
                                        BELMONT, NC 28012



JAMES D CESARIO                         JAMES D FLANIGAN                       JAMES D HEARD
20 D CARNATION CIR                      5331 HAZEL RD                          IRA E*TRADE CUSTODIAN
READING MA 01867                        EDWARDSVILLE, IL 62025-4637            1103 SALLIE SUE DR
READING, MA 01867                                                              MARSHALL, TX 75672-2453



JAMES D HIGH                            JAMES D LANE                           JAMES D LARSON
IRA E*TRADE CUSTODIAN                   TERESA A LANE                          IRA E*TRADE CUSTODIAN
3943 LIZ CIR                            4657 NE COUNTY ROAD 14003              6939 E PARKWAY NORTE
DOYLESTOWN, PA 18902-6233               MONTROSE, MO 64770                     MESA, AZ 85212-3608



JAMES DITTY                             JAMES E GRAY &                         JAMES E JONES
TOD                                     REBECCA S GRAY JT TEN                  3125 RIVEREDGE DR
300 BUFFALO HILLS LN APT 106            9321 HARRIS GLEN DR                    PORTSMOUTH, VA 23703-4307
BRAINERD, MN 56401-4570                 CHARLOTTE, NC 28269



JAMES E JOYCE                           JAMES E MATERA                         JAMES E RICHARDS JR
CHARLES SCHWAB & CO INC CUST            8145 156TH AVE                         2244 REDONDO AVE
SEP-IRA                                 HOWARD BEACH, NY 11414                 SALT LAKE CITY, UT 84108-3208
12396 FALKIRK DR
FAIRFAX, VA 22033


JAMES E WILCHER                         JAMES E WRIGHT JR &                    JAMES EVAN WEBB
1117 GOLD MINE RD                       LORI WRIGHT JT TEN                     570 HUNT LN
HARLEM, GA 30814                        847 E HELMICK ST                       LEBANON, TN 37090-1277
                                        CARSON, CA 90746



JAMES F GARLAND                         JAMES F RICHMOND                       JAMES FRANCIS BUSTA AND RITA A
P.O. BOX 1670                           403 K ST                               BUSTA
LARAMIE, WY 82073-1670                  WYNNE, AR 72396                        U/A 08/10/2007
                                                                               7255 GRIMES MILL DR
                                                                               MOUNTAIN GROVE, MO 65711


JAMES FU                                JAMES G WILCOX IRA                     JAMES GRAVES
CHARLES SCHWAB & CO INC CUST            TD AMERITRADE CLEARING CUSTODIAN       25816 S BELL RD
IRA ROLLOVER                            5539 RIVOLI DR                         CHANNAHON, IL 60410-8792
#7 CAMINO DEL DIABLO                    MACON, GA 31210
ORINDA, CA 94563


JAMES H BENNETT SR                      JAMES H BLAKE                          JAMES H SHIMMEL &
605 WOODLAND DR                         TOD                                    DOROTHY K SHIMMEL JTWROS
GREENSBORO, NC 27408-7416               10323 POWER DR                         6426 HORSESHOE RD
                                        CARMEL, IN 46033-4761                  CLINTON, MD 20735-2533



JAMES HEARD                             JAMES HOWREY ROTH IRA                  JAMES HUMPAL & CANDI HUMPAL JT
4578 SOUTH WEST 114TH AVE               TD AMERITRADE CLEARING CUSTODIAN       TEN
APT 102                                 11707 W 65TH CIR                       1245 ALEXANDER WAY UNIT 202
MIRAMAR, FL 33025-3749                  ARVADA, CO 80004-2466                  NORTH LIBERTY, IA 52317-8909
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 82 of 170
JAMES J CRAWFORD                      JAMES J HORNE                           JAMES J PHILLIPS
318 CRAWFORD RD                       DESIGNATED BENE PLAN/TOD                1936 BEVERLY BLVD
OTEGO, NY 13825-3224                  PO BOX 291025                           BERKLEY, MI 48072-1857
                                      CHICAGO, IL 60629



JAMES J ZAPPAVIGNA                    JAMES JASON DAY                         JAMES KITCHEN
8273 SNOW WILLOW CT                   R/O IRA VFTC AS CUSTODIAN               2433 S TURNBERRY AVE
CASTLE ROCK, CO 80108                 172 CAROLINA OAKS DR                    ZACHARY, LA 70791
                                      FOUNTAIN INN, SC 29644-8506



JAMES L THARRINGTON                   JAMES LASSEN ANDERSEN CUST              JAMES LASSEN ANDERSEN CUST
3303 ALBEMARLE DR                     DEVIN A ANDERSEN UTMA FL                JUSTINE I ANDERSEN UTMA FL
GREENSBORO, NC 27410-3919             5307 PENNOCK POINT RD                   5307 PENNOCK POINT RD
                                      JUPITER, FL 33458-3447                  JUPITER, FL 33458-3447



JAMES M KIEFFER &                     JAMES M MCCOY                           JAMES M WHELAN
BARBARA KIEFFER JT TEN                R/O IRA E*TRADE CUSTODIAN               3671 FRANKFORT RD
5950 THOMPSON RD                      5194 DUNGANNON RD                       GEORGETOWN, KY 40324-9481
CLARENCE CTR, NY 14032                FAIRFAX, VA 22030-5414



JAMES MCQUADE SEP IRA                 JAMES MILTON URNER                      JAMES P CHALUPSKY
TD AMERITRADE CLEARING CUSTODIAN      CHARLES SCHWAB & CO INC CUST            1073 BARFIELD ST
151 CORONADO ST                       IRA CONTRIBUTORY                        DANIEL ISLAND, SC 29492
VENTURA, CA 93001-3515                2224 PAUL AVE
                                      CLOVIS, CA 93611


JAMES P MC GOWAN IRA                  JAMES P SPAGNOLO                        JAMES P SPAGNOLO ROTH IRA
TD AMERITRADE CLEARING CUSTODIAN      1651 RIDGEWOOD DR.                      TD AMERITRADE CLEARING INC
1400 AVION RDG APT 103                SPARTA, TN 385835911                    CUSTODIAN
ARNOLD, MO 63010-5137                                                         1651 RIDGEWOOD DR
                                                                              SPARTA, TN 38583


JAMES PATTIN WARE TOD                 JAMES PERNO DBA                         JAMES R BATTENBERG
23850 NE 130TH COURT RD               ATTN: JAMES PERNO                       6712 WOODDALE DR
FORT MC COY, FL 32134                 PO BOX 907                              WATAUGA, TX 76148
                                      BRICK, NJ 08723-0016



JAMES R JOHNSON                       JAMES R WELLS                           JAMES R WINEGAR
4701 NE PACIFIC AVE                   327 RARITAN RD                          13 CHAPMAN ST
VANCOUVER, WA 98663-1820              LINDEN, NJ 07036-4814                   ROUSES POINT, NY 12979-1301




JAMES RICHARD PACK                    JAMES RICHARD PACK &                    JAMES RICHARD PACK CUST FOR
2214 RIVERWOOD DR                     MAMIE KAY PACK JT TEN                   MARY GRACE PACK UTNUTMA
AUBURN, AL 36830                      2214 RIVERWOOD DR                       UNTIL AGE 25
                                      AUBURN, AL 36830                        2214 RIVERWOOD DR
                                                                              AUBURN, AL 36830


JAMES RICHARD PACK CUST FOR           JAMES S TARAS                           JAMES SAMS
JOHN CHARLES PACK UTNUTMA             5005 VEROSA AVE                         1100 VIA CHAMISA NE
UNTIL AGE 25                          MEMPHIS, TN 38117-2075                  ALBUQUERQUE, NM 87113-1180
2214 RIVERWOOD DR
AUBURN, AL 36830
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 83 of 170
JAMES SARKER                          JAMES STOCKFLETH ROTH IRA              JAMES T ABBATELLO
TOD                                   TD AMERITRADE CLEARING CUSTODIAN       IRA VFTC AS CUSTODIAN
73 COPLEY ST                          38 PUPPYWOOD TRL                       ROLLOVER ACCOUNT
STATEN ISLAND, NY 10314-6118          HATTIESBURG, MS 39402-3684             68 W 17TH ST
                                                                             DEER PARK, NY 11729-3904


JAMES T MURPHY JR                     JAMES T MURPHY JR                      JAMES T MURRAY
R/O IRA E*TRADE CUSTODIAN             4704 LEHIGH CT                         ROTH IRA E*TRADE CUSTODIAN
4704 LEHIGH CT                        WOODBRIDGE, VA 22193-4635              35 MEMORIAL DR
WOODBRIDGE, VA 22193-4635                                                    HOLYOKE, MA 01040-1015



JAMES T RIDENOUR                      JAMES T. DAVY &                        JAMES TARTAGLIA
PO BOX 911                            KATHRYN L. DAVY TRS                    405 EYER LANE
CARENCRO, LA 70520-0911               811 E MARION ST                        DAVIS, IL 61019
                                      ARLINGTON HEIGHTS, IL 60004-4946



JAMES THOMAS MORGAN                   JAMES THOMAS RYAN                      JAMES TRIVELLI
1 VENETIAN BLVD                       142 2ND ST W                           SIMPLE IRA HARRISDIRECT AS CUS
LINDENHURST, NY 11757-6105            KALISPELL, MT 59901                    6 LANTERN LANE
                                                                             NESCONSET, NY 11767-2632



JAMES VITO ELARDO                     JAMES W ACKERMAN &                     JAMES W ACKERMAN IRA ROLLOVER
293 TENNIS CT                         W JEAN ACKERMAN JT TEN                 CHARLES SCHWAB & CO INC CUST
FRANKLIN SQ, NY 11010-3052            7992 S AINGER RD                       7992 S AINGER RD
                                      OLIVET, MI 49076                       OLIVET, MI 49076



JAMES W MCNAMARA                      JAMES WALKER                           JAMES WALTER TARGETT (IRA)
106 HIAWATHA DR                       14815 CHENAL RD                        WFCS AS CUSTODIAN
CLARENDON HILLS, IL 60514             JARREAU, LA 70749-3506                 50 WOODSTOWN-DARETOWN ROAD
                                                                             ELMER, NJ 08318-2708



JAMES WHITNEY                         JAMESON C PETTEYS                      JAMIE CASCIO
2572 BROCKWAY RD                      510 W JAMES ST                         11210 RANCH ROAD 2222
WINSTON, OR 97496-9646                MOUNT OLIVE, NC 28365-1507             APT 11202
                                                                             AUSTIN, TX 78730-1009



JAMIE D NIEBLAS                       JAMIE KARPA                            JAMIE MARIE HUTTER
15311 ELMBROOK DR                     69 N BOXWOOD ST                        1 TOMS POINT LN APT 17J
LA MIRADA, CA 90638-4708              HAMPTON, VA 23669-2463                 UNIT 17J
                                                                             PORT WASHINGTON, NY 11050-2127



JAMIE RENAE WIELAND                   JANE DOWNS ROTH IRA TD AMERITRADE      JANE F YEATER
CHARLES SCHWAB & CO INC CUST          CLEARING CUSTODIAN                     105 CAYLEA DR
ROTH CONTRIBUTORY IRA                 34172 BLUE LANTERN ST                  FLORESVILLE, TX 78114-4812
2006 TROTTER LN                       DANA POINT, CA 926292503
BLOOMINGTON, IL 61704


JANE L WEBBER                         JANE M RECKER                          JANE SCHRAUDENBACH REV TR
374 CLIPPER DR                        43 WIMAN AVE                           JANE SCHRAUDENBACH TTEE
ATWATER, CA 95301-4744                STATEN ISLAND, NY 10308-3254           U/A DTD 05/10/2000
                                                                             14411 OPEN MEADOW CT WEST
                                                                             CHESTERFIELD, MO 63017-9627
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 84 of 170
JANET A HORAN                         JANET B MILLER TTEE                    JANET L RADKE
15 CHEVY CT                           JANET B MILLER REVOCABLE TRUST         SIMPLE IRA E*TRADE CUSTODIAN
OAKDALE, NY 11769-1348                U/A DTD 10/20/2016                     27430 GREENBERRY RD
                                      700 252ND AVE                          CORVALLIS, OR 97333-9420
                                      SPIRIT LAKE, IA 51360


JANET LEE WHITE                       JANET M MINK &                         JANET NIELSEN
CHARLES SCHWAB & CO INC CUST          KIMBERLY A MINK JTWROS                 R/O IRA E*TRADE CUSTODIAN
IRA ROLLOVER                          PO BOX 513                             6249 VICTORIA DRIVE
9105 RIDGEFIELD LN                    RIVERDALE, MD 20738-0513               OAK FOREST, IL 60452-2748
FREDERICK, MD 21701


JANET P WILBORN                       JANET REMBERT                          JANICE L SHAFER
R/O IRA E*TRADE CUSTODIAN             18904 64TH AVE APT 1B                  1083 BULLS HEAD RD
2223 TICE CREEK DR APT 1              FLUSHING, NY 11365-3850                AMSTERDAM, NY 12010
WALNUT CREEK, CA 94595-5208



JANICE LISLE                          JANICE M MEYER TTEE                    JANICE MARIE PENN
3412 SAGEHURST DR                     JANICE M MEYER LIVING TRUST            127 S BLUFF CREEK CIR
DUARTE, CA 91010                      U/A DTD 08/14/2008                     SPRING, TX 77382-5773
                                      5845 E JULEP ST
                                      MESA, AZ 85205


JANICE R UNDERWOOD-CHUTE              JANNETTE L SMITH                       JARED BOUCHEY
302 TAYLOR ST APT B                   6979 PALM CT                           4030 26TH AVE NE
BARNESVILLE, GA 30204-1690            131 J                                  OLYMPIA, WA 98506
                                      RIVERSIDE, CA 92506-2823



JARED SMITH ROTH IRA                  JARRETT M KERN                         JARROD LONG
TD AMERITRADE CLEARING CUSTODIAN      2115 MIVERVA WAY                       13100 THEODORE ST
5501 COMMANCHE DR                     ANCHORAGE, AK 99515                    MORENO VALLEY, CA 92555-7503
KINGSPORT, TN 37664-4217



JASON A CARTER                        JASON A DERSTLER &                     JASON A PETERSON
SARAH KRISTIN CARTER                  JILL L DERSTLER JTWROS                 13237 WHIPPOORWILL CT
4080 BLUFF RD                         52 CORTE VIDRIOSA                      SOUTH HAVEN, MN 55382
HERNANDO, MS 38632-9711               SAN CLEMENTE, CA 92673-7009



JASON C VERPLOEGEN                    JASON DAVID GABER SEP IRA TD           JASON DAVID PITTS
91 CAMPUS DRIVE 2617                  AMERITRADE CLEARING CUSTODIAN          PO BOX 4063
MISSOULA, MT 59801-4492               28102 142ND PL SE                      CLOVIS, CA 93613-4063
                                      KENT, WA 98042-7411



JASON E GOREE                         JASON GRAY &                           JASON HARRIS
12 HIGHLAND MEADOWS DR                KYNDRA GRAY COMMUNITY PROPERTY         1012 PINE MEADOWS GOLF COURSE
JACKSON, MS 39211-5963                4243 N MAROA AVE                       ROAD
                                      FRESNO, CA 93704-3847                  EUSTIS, FL 32726-6807



JASON HOEKSTRA                        JASON HOEKSTRA ROLLOVER IRA            JASON HOEKSTRA TOD
923 KALAMAZOO AVE                     TD AMERITRADE CLEARING CUSTODIAN       923 KALAMAZOO AVE
PETOSKEY, MI 49770-3218               923 KALAMAZOO AVE                      PETOSKEY, MI 49770
                                      PETOSKEY, MI 49770
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 85 of 170
JASON N STEINFELD                     JASON P RAMER                          JASON P WALAS
635 LINCOLN BLVD                      4250 CHADS PARK DR                     335 STONY HILL ROAD
WESTWOOD, NJ 07675                    POWDER SPRINGS, GA 30127-3571          WILBRAHAM, MA 01095-1513




JASON PAGE IRA                        JASON R HORMAN                         JASON REHDER
TD AMERITRADE CLEARING CUSTODIAN      2815 HIGHLAND WOODS RD                 612 4TH ST NE
103 INDIAN TRL                        IMPERIAL, MO 63052                     DILWORTH, MN 56529-1131
SEARCY, AR 72143-5919



JASON SMITH                           JASON WITKOSKI                         JAY FINESILVER
301 ALCOTT RD                         305 ILLINOIS AVE                       7624 S MADISON CIR
PALESTINE, AR 72372-9125              MC DONALD, OH 44437                    CENTENNIAL, CO 80122-3532




JAY FINESILVER ROTH IRA TD            JAY HOLMSTEAD &                        JAY JAKE ALICHANH
AMERITRADE CLEARING CUSTODIAN         SONDRA HOLMSTEAD JT TEN                1736 TORRID AVE
7624 S MADISON CIR                    1112 N 1190 E                          MODESTO, CA 95358
CENTENNIAL, CO 80122-3532             AMERICAN FORK, UT 84003



JAY MICHAEL MIKULSKI IRA              JAY R WEST IRA                         JAY RAMON WEST &
TD AMERITRADE CLEARING CUSTODIAN      RAYMOND JAMES & ASSOC INC CSDN         SHANDA HEZLEP WEST JT TEN
17949 S CRYSTAL LAKE DR               2108 STAR MEADOW CV                    2108 STAR MEADOW CV
MOKENA, IL 60448                      GERMANTOWN, TN 38139-5621              GERMANTOWN, TN 38139



JAYANT H MODI                         JAYMES R GILLIS                        JC ARMOTO
6967 W CLEVELAND ST                   ROTH IRA E*TRADE CUSTODIAN             1860 PARKVIEW AVE
NILES, IL 60714                       D2 LYDON LN APT 4                      NORFOLK, VA 23503-2618
                                      HALIFAX, MA 02338-1410



JEAN MARAIS ALFRED                    JEAN ROSS AS TTEE                      JEANNE MIKKELSEN
144 COCOANUT ST                       JEAN ROSS DEC OF TR                    13574 ADMIRAL CT
BRENTWOOD, NY 11717                   DTD 4-1-08                             FORT MYERS, FL 33912
                                      2721 NE 15TH ST
                                      POMPANO BEACH, FL 33062-8261


JEANNE NORTHUM                        JEANNE ST GERMAIN                      JEANNIE A TIMBLIN
WFCS CUSTODIAN TRAD IRA               74 GEORGE ST                           428 GREENBRIAR AVE
9689 VILLARREAL DR                    CUMBERLAND, RI 02864                   FOND DU LAC, WI 54935-1834
LA GRANGE, CA 95329-9628



JEANNINE MARTINES C/F                 JEANNINE MARTINES C/F                  JEFF A WILLIS
JOCELYN CHAMETZKY UTMA/NY             ALYSSA CHAMETZKY UTMA/NY               10538 JOHN CARTER CT
3771 SARAH DR                         3771 SARAH DR                          LIZTON, IN 46149-9371
WANTAGH, NY 11793                     WANTAGH, NY 11793



JEFF FRYE &                           JEFF HAHN ROTH IRA                     JEFF HOLDEN
GALE S FRYE JT TEN                    TD AMERITRADE CLEARING CUSTODIAN       201 VENDOLA DR
16309 N DURBIN DR                     510 W WASHINGTON ST                    SAN RAFAEL, CA 94903-2953
SURPRISE, AZ 85374                    YORKVILLE, IL 60560
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 86 of 170
JEFF L JENKINS                        JEFF PETERS & AMY LYNN                 JEFF R DOWELL
3157 HWY 64                           SCHMIDT-PETERS JT TEN                  1195 GREEN VISTA CIR
SUITE 200                             676 W 1800 S                           APOPKA, FL 32712-2182
EADS, TN 38028-3325                   PRICE, UT 84501-4422



JEFF TOMLINSON AS CUST FOR            JEFFEREY ROBERT SCHULTZ                JEFFERY ALLEN SHAMBLIN
NICHOLAS TOMLINSON UTMA OH            1545 JACOB RD APT G4                   1021 WEBSTER RD
6359 HEDGEROW DR                      CORTLANDT MANOR, NY 10567              SUMMERSVILLE, WV 26651-1141
WEST CHESTER, OH 45069-1899



JEFFERY L MARTIN &                    JEFFREY A SCHMELZEL                    JEFFREY ALAN WOELKE C/F
BROOKE JAE MARTIN TEN ENT             8022 CHARLESTON                        ASH ALLAN WOELKE UGMA/MI
17543 W IVY LN                        TROY, IL 62294-3632                    3032 SIGNATURE BLVD APT
SURPRISE, AZ 85388                                                           ANN ARBOR, MI 48103-6911



JEFFREY ANGEL                         JEFFREY C GREIG &                      JEFFREY CHARLES STONE
501 HILLSIDE TER                      LISA E GREIG JT TEN                    2512 E MARSHALL AVE
SOUTH ORANGE, NJ 07079-2906           4953 HIGHLAND DR                       PHOENIX, AZ 85016-2829
                                      WILLOUGHBY, OH 44094



JEFFREY D MOZENA                      JEFFREY D VICORY                       JEFFREY G FORBES &
CHARLES SCHWAB & CO INC CUST          2802 SEAPORT DR                        KATHLEEN D FORBES JTWROS
PO BOX 8054                           LEWISTON, ID 83501-8626                8237 MICHELLE LN
DES MOINES, IA 50301                                                         TINLEY PARK, IL 60477-1298



JEFFREY JEROME FLETCHER TOD           JEFFREY KAMINSKE &                     JEFFREY KOBYLARZ
4722 STRAIGHT GUT RD                  DEBORAH KAMINSKE JT TEN                R/O IRA E*TRADE CUSTODIAN
LAFAYETTE, GA 30728-6754              480 N RIVER RD                         61 W 62ND ST APT 14L
                                      VENICE, FL 34293                       NEW YORK, NY 10023-7019



JEFFREY L SKUKAN                      JEFFREY L SKUKAN AS CUST FOR           JEFFREY L SKUKAN IRA
PO BOX 585                            HAYLEE ELIZABETH SKUKAN UTMA OH        TD AMERITRADE CLEARING CUSTODIAN
SAINT CLAIRSVILLE, OH 43950-0585      PO BOX 585                             PO BOX 585
                                      SAINT CLAIRSVILLE, OH 43950-0585       SAINT CLAIRSVILLE, OH 43950-0585



JEFFREY M ADAIR                       JEFFREY M ADAIR                        JEFFREY N OKABAYASHI
IRA E*TRADE CUSTODIAN                 ROTH IRA E*TRADE CUSTODIAN             5930 ETIWANDA AVENUE
141 PELHAM DR.                        141 PELHAM DR.                         UNIT 2
SUITE F 159                           SUITE F 159                            TARZANA, CA 91356-1687
COLUMBIA, SC 29209-0601               COLUMBIA, SC 29209-0601


JEFFREY P PIERSON                     JEFFREY R MAUSS                        JEFFREY R SCHMIDT
5513 WHITAKER CIR                     4088 KARST ROAD                        2908 THUNDERBIRD DRIVE
LONGVIEW, TX 75605-3029               CARLSBAD, CA 92010-5559                MITCHELL, SD 57301-5113




JEFFREY REVELL                        JEFFREY RONALD SCHMIDT                 JEFFREY ROSENBERG
1535 COUNTY ROAD 600 N                2908 THUNDERBIRD DR                    SALLY ANNE ROSENBERG
TOLONO, IL 61880-9713                 MITCHELL, SD 57301                     6729 CORSICA DR
                                                                             MEMPHIS, TN 38120-3406
                    Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 87 of 170
JEFFREY RYAN BRENNICK                   JEFFREY S KIRSCHENMANN                 JEFFREY T GARRISON
2716 12TH ST APT 2C                     12603 CLAY CREEK CT                    8528 VIA CONSUELO
ASTORIA, NY 11102-4458                  BAKERSFIELD, CA 93312                  EL CAJON, CA 92021




JEFFREY W MCCLURE                       JEM LEE &                              JENA L ENGELBRECHT &
1028 1/2 SUNSET POINT ROAD              FRANKIE LEE JT TEN                     GARY ENGELBRECHT JT TEN
CLEARWATER, FL 33755-1441               11235 GOLF LINKS ROAD                  TOD
                                        OAKLAND, CA 94605-5715                 124 71 1/2 WAY NE
                                                                               FRIDLEY, MN 55432-3064


JENNA M LO                              JENNIFER D CARTER & ASA A REVELS JT    JENNIFER DIANNE LUCAS
2847 W 27TH ST                          TEN                                    9868 S CARPENTER AVE
BROOKLYN, NY 11224-2058                 PO BOX 372                             ODESSA, TX 79766-9206
                                        TIMBER LAKE, SD 57656-0372



JENNIFER EWING                          JENNIFER G WATKINS                     JENNIFER GOLDMAN REVOCABLE TST
404 HAMPTON COURT                       504 CRESTDALE DR                       UA 05 29 02 JENNIFER GOLDMAN
WEST CHESTER, PA 19380-6116             CLAYTON, NC 27520-5521                 & SANDY R GOLDMAN TR
                                                                               6549 LANDINGS CT
                                                                               BOCA RATON, FL 33496-4078


JENNIFER L CAMARA                       JENNIFER L LEVIN                       JENNIFER L MEYER
2030 ALPHA CT                           6231 NEWBURY DR                        CHARLES SCHWAB & CO INC CUST
MANHEIM, PA 17545-9684                  HUNTINGTON BEACH, CA 92647-6533        IRA ROLLOVER
                                                                               803 RICHARD WAY
                                                                               WAUNAKEE, WI 53597


JENNIFER L THOMAS                       JENNIFER M LAWRENCE &                  JENNIFER W KALKA
365 DEER CROSSING RD                    JEFFERY A LAWRENCE JT TEN              20550 CHAPIN COURT
ST AUGUSTINE, FL 32086-8422             1003 GILLETTE ST                       POTOMAC FALLS, VA 20165-3536
                                        HOUSTON, TX 77019



JENNIFER WATKINS                        JENNIPHER CHASEN                       JENNY A KAUFMAN
504 CRESTDALE DR                        4107 W HURLEY POND RD                  6691 RAPSON ROAD
CLAYTON, NC 27520                       WALL TOWNSHIP, NJ 07719-9620           HARBOR BEACH, MI 48441




JENNY A KAUFMAN                         JENNY HUOT &                           JEREMIAH D ZIELICKE
CHARLES SCHWAB & CO INC CUST            HELIJANI HALIM JTWROS                  ELISE W ZIELICKE
ROTH CONTRIBUTORY IRA                   2013 STACEY CT                         13 S WALBRIDGE AVE
6691 RAPSON ROAD                        WEST COVINA, CA 91792-2437             MADISON, WI 53714
HARBOR BEACH, MI 48441


JEREMY ADAM CLINE                       JEREMY D WILLIAMSON                    JEREMY DION ELLIS
818 WESTIN CT                           13744 MIDLAND RD                       1843 AZURE GROVE CT
CHATTANOOGA, TN 37421-4200              POWAY, CA 92064-4076                   MARIETTA, GA 30008-1001




JEREMY J LANCASTER                      JEREMY M BALE ROTH IRA                 JEREMY R NUNES
& LETICIA C LANCASTER JT WROS           TD AMERITRADE CLEARING CUSTODIAN       1005 E WASHINGTON ST
8407 SHADYWOOD DR                       4823 W 11TH CT                         RIVERTON, IL 62561-9525
AMARILLO, TX 79119-5018                 STILLWATER, OK 74074
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 88 of 170
JEREMY R TYSON                        JEREMY YEN                             JEROD L TROUBA
406 N MONROE ST                       1938 WATLINGTON DR                     3016 53RD ST
WATERTOWN, WI 53098-2516              CHARLOTTE, NC 28270                    COLUMBUS, NE 68601-8972




JEROME WELDON SCOTT                   JERRY A KERKAU IRA                     JERRY ANDREW PROSE
CHARLES SCHWAB & CO INC CUST          TD AMERITRADE CLEARING INC             384 WESTWOOD CIR W
ROTH CONTRIBUTORY IRA                 CUSTODIAN                              WEST PALM BEACH, FL 33411-4426
25443 E CONDOR CT                     2640 KITTY HAWK CIR
RIO VERDE, AZ 85263                   MIDLAND, MI 48642-4820


JERRY K BRIMNER AS TTEE               JERRY L WANG                           JERRY LYNN MEADOR &
JERRY KAY BRIMNER TR                  3256 FLEMINGTON CT                     CONNIE GAYLE MEADOR JT TEN
U/A DTD 4-29-09                       PLEASANTON CA 94588-3522               358 SOUTHWIND CIR
4955 STATE HIGHWAY 130                PLEASANTON, CA 94588-3522              ABILENE, TX 79602
CHARLESTON, IL 61920-6622


JERRY MICHAEL SMAHAY                  JERRY R CALLOWAY                       JERRY RITCHIE
410 KING RIDGE DR                     ROSE J CALLOWAY                        1322 CLEAR CREEK RD
COLLIERVILLE, TN 38017-1716           8480 W 116TH ST                        HAZARD, KY 41701
                                      OVERLAND PARK, KS 66210-2824



JERRY T FUJITA                        JERZY CHMIELEWSKI &                    JESSE ALEXANDER OBRIEN
CHARLES SCHWAB & CO INC CUST          MALGORZATA CHMIELEWSKI JT TEN          4309 MOLOKAI DR
IRA ROLLOVER                          7167 RIVERSIDE DRIVE                   AUSTIN, TX 78749-3131
17544 SE 55TH ST                      NILES, IL 60714
BELLEVUE, WA 98006


JESSE BLAIR ALLRED TRUSTEE FBO J W    JESSE KRONER                           JESSE RICKMON &
A                                     91 MAIN ST                             MELISSA RICKMON TEN ENT
U/A 04/03/1980                        GLEN GARDNER, NJ 08826-3604            1321 LELAND CT
305 GULLEDGE CEMETARY RD                                                     YORK, SC 29745
MOUNT CROGHAN, SC 29727


JESSE STILES                          JESSE TEDPAHOGO NAPUTI &               JESSE WATKINS
5512 E CHEERY LYNN RD                 ROSE SANNICOLAS NAPUTI JT TEN          316 OAK HAVEN DR
PHOENIX, AZ 85018-6608                4499A BEACON GROVE CIR                 MURRELLS INLT, SC 29576-6618
                                      FAIRFAX, VA 22033



JESSICA DOMINGUES                     JESSICA L EDWARDS                      JESSIE DICKENS
1320 BARBARA AVE                      4530 MAPLE ST                          5001 W WADLEY AVE APT G313
UNION, NJ 07083                       BELLAIRE, TX 77401-5811                MIDLAND, TX 79707-5152




JESUS M CARBAJAL &                    JIAN TING LI                           JIE GONG AND HONGYU WANG REV
THERESA G CARBAJAL JTWROS             256 SAINT NICHOLAS AVE                 JIE GONG &
1654 ATHERTON WAY                     BROOKLYN, NY 11237-5430                HONGYU WANG TTEES
SALINAS, CA 93906-3119                                                       4466 ROSECLIFF PLACE
                                                                             SAN DIEGO, CA 92130-8676


JIGNESH PATEL                         JILL E DICKSON                         JILL H FEE &
20145 EASTWAY VILLAGE DR              1455 SHERIDAN RD APT 8                 GREGORY S FEE JTWROS
HUMBLE, TX 77338-2404                 KENOSHA, WI 53140-4437                 149 REEDS GAP ROAD EAST
                                                                             NORTHFORD, CT 06472-1122
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 89 of 170
JIM DEIDEL                            JIM DOUGLAS POUNDS                     JIM KOKLAS
14312 WRIGHT WAY                      CHARLES SCHWAB & CO INC CUST           7611 BROOKBANK RD
BROOMFIELD, CO 80023-4045             671 GODLEY RD                          WILLOWBROOK, IL 60527-2314
                                      GRIMESLAND, NC 27837



JIMMY GERARD WURTH IRA TD             JIMMY GERARD WURTH ROTH IRA TD         JIMMY J SMITH
AMERITRADE CLEARING CUSTODIAN         AMERITRADE CLEARING CUSTODIAN          PO BOX 345
7255 MAYFIELD PADUCAH RD              7255 MAYFIELD-PADUCAH                  SHELBY, AL 35143
BOAZ, KY 42027-9501                   BOAZ, KY 42027



JIMMY L COLEMAN                       JIN W KIM &                            JING HONG MAI
10524 LORD DR                         CHONG A KIM JTWROS                     6406 16TH AVE
ST LOUIS, MO 63136-6034               4928 SPRINGWOOD CIR                    BROOKLYN, NY 11204
                                      COLUMBUS, GA 31909-2091



JOAN FORTNER REV TRUST                JOAN JOYCE IRA                         JOAN N JAMES
UA 5 4 98                             TD AMERITRADE CLEARING INC             IRA E*TRADE CUSTODIAN
JOAN FORTNER TR                       CUSTODIAN                              33 ONEIDA AVE
858 E GRANT DR                        8335 N SANTA MONICA BLVD               MOUNT VERNON, NY 10553-1724
DES PLAINES, IL 60016                 FOX POINT, WI 53217


JOAN ROACH 2000 REV                   JOAN S PETERSON &                      JOAN SERRANO
SEPARATE PROPERTY TRUST               JOHN R PETERSON JT TEN                 TOD
JOAN B ROACH TTEE                     203 W OAK ST                           2348 E 71ST ST
4104 COLDWATER DRIVE                  PERRY, FL 32347                        BROOKLYN, NY 11234
ROCKLIN, CA 95765-5614


JOANNE L PICHASKE                     JOANNE LUCIEN                          JOCELYN N WONG
11 RIVER MEADOW DR                    3916 TIDEWOOD RD                       27843 ORMOND AVE
HOPE VALLEY, RI 02832-1410            MIDDLE RIVER, MD 21220-2356            HAYWARD, CA 94544-5019




JODI PERAGALLO                        JODICUS W PROSSER &                    JODY S GARNER
418 BULLET HOLE RD                    RUTH A PROSSER JT TEN                  2406 BERMONDSEY DR
MAHOPAC, NY 10541-2603                1028 HOLLOW VALLEY CT                  BOWIE, MD 20721-4221
                                      CASEYVILLE, IL 62232-2838



JOE DON KOENIGSEDER & CANDIS S        JOEL DANIEL PASINSKI TOD               JOEL G GARCIA
KOENIGSEDER JT TEN                    21502 E ALYSSA CT                      ANNA M GARCIA
1540 E STATE HIGHWAY 288              QUEEN CREEK, AZ 85142                  1620 LAWTON AVE
SUBIACO, AR 728659088                                                        COLUMBUS, IN 47201-5168



JOEL GREG PETERSON                    JOEL M HUPFELD                         JOEL R APPLEBERRY
234 SHAMROCK DR                       ROTH IRA E*TRADE CUSTODIAN             152 S. MILTON AVE
FLORESVILLE, TX 78114-6733            4 SOUTH ST                             GLEN ELLYN, IL 60137-6321
                                      URBANA, IA 52345



JOELLE E DREIER SHEARIN AND           JOEY P CRAWFORD TR FBO                 JOHANNA BLOMBERG
ROBERT SHEARIN JTWROS                 JOEY P CRAWFORD REVOC LIVING           1500 BEVILLE RD # 606-219
1973 LACEY ST                         TRUST                                  DAYTONA BEACH, FL 32114-5646
GARDNERVILLE, NV 89410-7896           UA MAR 11 1997
                                      8880 LEWIS RD
                                      FARMINGTON, MO 63640
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 90 of 170
JOHN A DAMIANO                        JOHN A DAMIANO                         JOHN A DAMIANO &
CHARLES SCHWAB & CO INC CUST          20 NICOLOSI DR                         DENISE A KORCHAK JT TEN
SEP-IRA                               STATEN ISLAND, NY 10312-5834           433 ANNADALE RD
433 ANNADALE RD                                                              STATEN ISLAND, NY 10312
STATEN ISLAND, NY 10312


JOHN A HARTMANN                       JOHN A NARDOZZI                        JOHN A PROCHNOW
PAMELA HARTMANN                       CHARLES SCHWAB & CO INC CUST           2306 COUNTY HOME RD
172 JACK DELAIGLE RD LOT 52           IRA CONTRIBUTORY                       OKOBOJI, IA 51355-2512
WAYNESBORO, GA 30830                  2939 W SOUSA DR
                                      ANTHEM, AZ 85086


JOHN ALVES &                          JOHN ANTON &                           JOHN AUSTIN &
SUSAN ALVES JT TEN                    MARCIA ANTON JT TEN                    MARY B AUSTIN JTWROS
53 CANDLEWOOD DR                      1405 SWAN DR                           803 POTTER DR
AGAWAM, MA 01001-2466                 FLORISSANT, MO 63031                   KENNETT SQ, PA 19348-1644



JOHN B HEIL                           JOHN BURKE                             JOHN C KELLY
MARJORIE H HEIL                       8624 STARGAZER DR                      255 S RENGSTORFF AVE APT 132
N6288 CREEK RD                        MCKINNEY, TX 75070-2135                MOUNTAIN VIEW, CA 94040-1701
FOND DU LAC, WI 54937-7926



JOHN C TRIFIRO                        JOHN CRUSH CRUSH                       JOHN CUMMING MCCARTHY JR
234 S FIGUEROA ST APT 1436            3223 W LEDYARD WAY                     5707 NW 93RD ST
LOS ANGELES, CA 90012                 APTOS CA, CA 95003-3803                KANSAS CITY, MO 64154-2041




JOHN D ROBERSON                       JOHN E BOMAR JR                        JOHN E EYBERG
21822 NC 903                          IRA                                    2912 ARCHIE DR
ROBERSONVILLE, NC 27871-9209          TD AMERITRADE CLEARING CUSTODIAN       EL PASO, TX 79935
                                      100 BAGWELL FARM ROAD
                                      SPARTANBURG, SC 29302


JOHN E SCHOFIELD                      JOHN E STEVENS                         JOHN EARL GREEN & WILMA RUTH
ROTH IRA E*TRADE CUSTODIAN            4002 COOK FARM RD                      GREEN
77288 LUMBER CREEK BLVD               JAMESVILLE, NY 13078                   JT TEN
YULEE, FL 32097-3814                                                         1553 SCOTT RIDGE RD
                                                                             BEAVER, WV 258139467


JOHN F DUGAN                          JOHN F KUNZE                           JOHN F MCVEIGH &
8513 INNISFREE DR                     622 W 141ST ST APT 6C                  ANNE B MCVEIGH JT TEN
SPRINGFIELD, VA 22153-1713            NEW YORK, NY 10031-7141                611 W 111TH ST APT 28
                                                                             NEW YORK, NY 10025-1812



JOHN F RECIO                          JOHN FRANCISCO CROWNOVER               JOHN G HOPKINS
1629 LINCOLNWOOD DR                   508 MAIN STREET NE                     204 PARK ST
GLENWOOD SPRINGS, CO 81601-4240       APT.# 3328                             PORTSMOUTH, NH 03801-5033
                                      ATLANTA, GA 30324



JOHN GEORGE SAYAGE                    JOHN H ABINGTON                        JOHN H MEMORY IRA TD AMERITRADE
4043 SOMERSET AVE                     9770 LIPSEY CV                         CLEARING CUSTODIAN
CASTRO VALLEY, CA 94546               GERMANTOWN, TN 38139-8076              5112 SUNDERLAND RD
                                                                             JACKSONVILLE, FL 32210-4032
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 91 of 170
JOHN HOSE                             JOHN HOTCHKISS                         JOHN HUTTON ROTH IRA
8116 BRETON CIR                       5577 CRESTWOOD DR                      TD AMERITRADE CLEARING INC
FORT MYERS, FL 33912-4649             KANSAS CITY, MO 64110-2747             CUSTODIAN
                                                                             8 THE MARSHES
                                                                             DUXBURY, MA 02332-3832


JOHN I WILLIAMS                       JOHN J GOODLY TOD                      JOHN J HEMMER JR
4378 LIVORNO AVE                      6556 COVEVIEW CT                       & CATHERINE A HEMMER JT WROS
LAS VEGAS, NV 89141-4245              NEW ORLEANS, LA 70126                  362 MORNING STAR WAY
                                                                             CASTLE ROCK, CO 80108-9065



JOHN JOSEPH STYPULKOSKI               JOHN K NEISSER & LINDA A NEISSER JT    JOHN KNEEBONE &
5 TRAVELERS WAY                       TEN                                    ELIZABETH A PAGANO JTWROS
BAYVILLE, NJ 08721-1510               133 SKYVIEW DR                         187 WASHINGTON AVE
                                      SOUTHBURY, CT 06488-2422               CHATHAM, NJ 07928-1862



JOHN L KARMIRE III                    JOHN LAWRENCE FORSELL &                JOHN M BOZEK
321 FLATROCK LN                       LISA JEAN FORSELL JT TEN               & MARTHA A BOZEK
HOLLY SPRINGS, NC 27540-7419          1589 PEBBLE CREEK                      2900 THICKET WILLOW STREET
                                      ROCHESTER, MI 48307                    LAS VEGAS, NV 89135-2034



JOHN M DUPONT IV AND                  JOHN M STONER IRA                      JOHN M WITTERS &
LUCY S DUPONT TEN COM                 TD AMERITRADE CLEARING CUSTODIAN       DORIS A WITTERS JT TEN
103 EAST LAKESHORE DR                 2312 CALUMET AVE SE                    PO BOX 330
THIBODAUX, LA 70301                   DECATUR, AL 35601                      TEN MILE, TN 37880-0330



JOHN MICHAEL GLENN                    JOHN MICHAEL RICCIUTI ROLLOVER IRA     JOHN MORGUS & JAMES MORGUS JT TEN
1246 E HYLAND LAKE DR                 TD AMERITRADE CLEARING CUSTODIAN       72 HARDY RD
SALT LAKE CTY, UT 84121-1615          1606 BUTTONWOOD DR                     JOHNSON CITY, NY 13790-4012
                                      WILLIAMSTOWN, NJ 080941954



JOHN MORLEY &                         JOHN MOSHER                            JOHN NARDOZZI
JOY MORLEY JT TEN                     24 COMPASS LN                          2939 W. SOUSA DR
10216 CRANE ST                        WEST HAVEN, CT 06516                   ANTHEM, AZ 85086-1786
CRANESVILLE, PA 16410



JOHN P GOMEZ                          JOHN P KLUNK                           JOHN P REILLY
CHARLES SCHWAB & CO INC CUST          505 WINDY WAY                          IRA R/O ETRADE CUSTODIAN
IRA CONTRIBUTORY                      NEW CUMBERLAND, PA 17070               441 RUNYON AVE
8154 N PAINTED FEATHER DR                                                    MIDDLESEX, NJ 08846-2228
TUCSON, AZ 85743


JOHN P REILLY C/F                     JOHN P ROGERS TRUST                    JOHN P TEAHAN
CONOR P REILLY UTMA/NJ                UAD 01/04/1996                         147 RANDOLPH AVE
441 RUNYON AVE                        JOHN P ROGERS TRUST TTEE               S SAN FRAN, CA 94080-1752
MIDDLESEX, NJ 08846-2228              674 ELM ST, UNIT 29
                                      LACONIA, NH 03246-2377


JOHN R ESLICH                         JOHN R HOLLENBACK &                    JOHN R O'TOOLE JR
5073 LIMERICK AVENUE NW               NANCY A HOLLENBACK JT TEN              CATHY M O'TOOLE
NORTH CANTON, OH 44720-7438           133 WILLOW AVE                         2001 COLOGNE DR
                                      GREENFIELD TOWNSHIP, PA 18407          CARROLLTON, TX 75007-2335
                  Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 92 of 170
JOHN R SMOOT IRA                      JOHN R VIBERG                          JOHN RALPH KOVSKI TTEE
TD AMERITRADE CLEARING CUSTODIAN      PATRICIA J VIBERG                      ROSE ANNA KOVSKI FAMILY TRUST
909 ELMHURST RD                       53659 DEACON RD                        U/A DTD 04/12/2019
SEVERN, MD 21144                      GLENWOOD, IA 51534-6377                1205 SHANNON VALLEY DR
                                                                             HOUSTON, TX 77077


JOHN S MILLER ROTH IRA                JOHN SALVATORE JR ROTH IRA TD          JOHN SALVATORE ROTH IRA TD
TD AMERITRADE CLEARING CUSTODIAN      AMERITRADE CLEARING CUSTODIAN          AMERITRADE CLEARING CUSTODIAN
4901 S WADSWORTH BLVD #5              233 SHIRLEY RD                         233 SHIRLEY RD
LITTLETON, CO 80123                   ELMER, NJ 08318-2622                   ELMER, NJ 08318-2622



JOHN SEABAUGH                         JOHN SHELTON &                         JOHN SHELTON AS CUST FOR
51500 JAMES LAWRENCE PKWY             CAROL A SHELTON JT TEN                 ROWDY LEE JESTER UTMA LA
GRANGER, IN 46530                     3518 LACROSSE                          PO BOX 4
                                      BRYANT, AR 72022                       MCLEOD, TX 75565-0004



JOHN SIEGEL                           JOHN STEWART                           JOHN TANG
719 N MAPLE DR                        4308 65TH ST                           462 CENTURY OAKS WAY
BEVERLY HILLS, CA 90210-3480          URBANDALE, IA 50322-2816               SAN JOSE, CA 95111-1855




JOHN W REED IRA                       JOHN W SMITH                           JOHN WALTER CALVIN
TD AMERITRADE CLEARING CUSTODIAN      5315 S SANGRE RD                       812 W GASCON RD
15878 OLD STATE RD                    STILLWATER, OK 74074                   SAN TAN VALLEY, AZ 85143-4882
MIDDLEFIELD, OH 44062



JOHN WILLIAM BRENNAN JR               JOHN WITHERS                           JOHNNA D BELL AND
PO BOX 71715                          3547 W PONDEROSA ST                    TAMMY M LEGGETT JTWROS
FORT BRAGG, NC 28307-3715             WICHITA, KS 67203-4324                 72 ADAMS ST
                                                                             CHOCOWINITY, NC 27817-8550



JOLEEN J BAKER &                      JON A LUX                              JON A LUX ROTH IRA TD AMERITRADE
VICTOR C ESQUILLO                     7219 RAPIDS RD                         CLEARING CUSTODIAN
COMM/PROP                             LOCKPORT, NY 140949355                 7219 RAPIDS RD
2122 GOLDEN GATE DR                                                          LOCKPORT, NY 140949355
TRACY, CA 95377


JON BRICE RUMBLE                      JON LLEWYN SCOTT                       JON M RESTIVO
CHARLES SCHWAB & CO INC.CUST          2108 HARTFORD RD                       1 TURKS HEAD PL # 12
ROTH CONVERSION IRA                   HAMPTON, VA 23666                      PROVIDENCE, RI 02903-2219
1139 STRATFORD DR
ENCINITAS, CA 92024


JON ROBERT JARVILL                    JON W CUDDEBACK &                      JON WATSON &
1495 24TH ST NE                       MICHELLE M CUDDEBACK JTWROS            JENNIFER WATSON TEN ENT
SALEM, OR 97301-1548                  13409 133RD AVE NE                     190 POSSUM POINT DR
                                      KIRKLAND, WA 98034-5542                EATONTON, GA 31024-7547



JONATHAN A COOKE ROTH IRA TD          JONATHAN A SHAVER                      JONATHAN B SHAIVITZ
AMERITRADE CLEARING CUSTODIAN         JILLIAN T SHAVER                       910 N MARTEL AVE APT 104
PO BOX 7246                           20 POND MDW                            LOS ANGELES, CA 90046-6654
JACKSONVILLE, NC 28540-2246           OSWEGO, NY 13126
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 93 of 170
JONATHAN B WINANS                     JONATHAN D KOZIN                        JONATHAN FONTENOT &
1861 DEER CROSSING DR                 KAREN M KOZIN TTEE                      JENNIFER FONTENOT
MARYSVILLE, OH 43040                  JONATHAN& KAREN KOZIN IRREV TR          COMMUNITY PROPERTY
                                      PO BOX 159                              1470 W GUM AVE
                                      FRUITPORT, MI 49415-0159                EUNICE, LA 70535-4318


JONATHAN GARGER ROLLOVER IRA          JONATHAN J SPRECHER                     JONATHAN J THOMPSON
TD AMERITRADE CLEARING CUSTODIAN      W297S3061 BOETTCHER RD                  3251 BLUEMONT PARK
2305 CHINON ST                        WAUKESHA, WI 53188-9205                 HILLIARD, OH 43026-8752
BAKERSFIELD, CA 93311-2103



JONATHAN M REICH                      JONATHAN MASSO                          JONATHAN MICHAEL SPRECHER
541 BRITTANY DR                       5325 GOLDEN GOSSAMER ST                 W297S3061 BOETTCHER RD
STATE COLLEGE, PA 16803-1422          LAS VEGAS NV 89149-1235                 WAUKESHA, WI 53188-9205
                                      9840 TOTTENHAM AVENUE,



JONATHAN MIKEL YOUNKMAN               JONATHAN W PASTORE                      JONNATHAN E ELLIOTT
CHARLES SCHWAB & CO INC CUST          1910 E HAGERT ST                        6024 E WEST WAY
IRA ROLLOVER                          UNIT 2                                  MYRTLE BEACH, SC 29588-9668
5227 RESERVE DR                       PHILADELPHIA, PA 19125-1209
DUBLIN, OH 43017


JONNE H NGUYEN                        JORDAN A. BATSON                        JORDAN J MARKER
948 ROCKINGHAM RD                     3200 COLGATE AVE                        8314 CHICKASAW WAY
BIRMINGHAM, AL 35235                  TYLER, TX 75701-7905                    PLAIN CITY, OH 43064




JORDAN WHITE                          JORGE E SALAZAR                         JORGE VILLAGRANA JR
IRA R/O ETRADE CUSTODIAN              JUAN CARLOS SALAZAR TTEE                1335 N BARRANCA AVE APT 11
1701 NORTH SPRUCE                     6781 TANGLEBERRY LN                     APT. 11
KINGMAN, KS 67068-1051                MEMPHIS, TN 38119-6716                  COVINA, CA 91722-2049



JOSE ALFREDO ALVAREZ                  JOSE E BLANCO                           JOSE JOAQUIN ALMEDO IRA TD
1565 W 54TH ST                        13670 DOUBLETREE TRL                    AMERITRADE CLEARING CUSTODIAN
HIALEAH, FL 33012-2247                WELLINGTON, FL 33414-4017               8031 LAKE DR APT 104
                                                                              APT 104
                                                                              DORAL, FL 33166-4689


JOSE M MEDRANO                        JOSE M RAMIREZ                          JOSEPH A COGLIANO
480 WESTGATE ST                       ROTH IRA E*TRADE CUSTODIAN              PO BOX 205
PASADENA, CA 91103-2821               4001 PACKARD RIDGE RD                   OAK BLUFFS, MA 02557-0205
                                      ANTIOCH, CA 94531-8277



JOSEPH A ESPINOZA                     JOSEPH A JEMAL                          JOSEPH A LIZZI &
TOD ET AL                             285 NORWOOD AVE                         PAULA LIZZI JT TEN
33 SANTA ANA LOOP                     DEAL, NJ 07723-1038                     13014 KELVIN AVE
PLACITAS, NM 87043                                                            PHILADELPHIA, PA 19116



JOSEPH A SCLAFANI                     JOSEPH A SOARES &                       JOSEPH B CIUCCI ROLLOVER IRA
PO BOX 127                            CYDNEY SOARES JTWROS                    TD AMERITRADE CLEARING INC
CEDAR, MI 49621-0127                  2731 WOODBURY CT                        CUSTODIAN
                                      NAVARRE, FL 32566-7969                  5200 DARLINGTON RD
                                                                              HOLIDAY, FL 34690-4022
                   Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 94 of 170
JOSEPH CATANIA                         JOSEPH CIAGLIA &                        JOSEPH D JOHNSON
38728 S RUNNING ROSES LN               JULIA CIAGLIA JT TEN                    332 E PHIL ELLENA ST
TUCSON, AZ 85739                       185 AIRSDALE AVE                        PHILADELPHIA, PA 19119-1941
                                       LONG BRANCH, NJ 07740



JOSEPH D KENNEDY &                     JOSEPH DAVID KENNDY                     JOSEPH DON KOENIGSEDER TOD
XENIA SCHNEIDER JT TEN                 4004 SW FOUR WINDS AVE                  1540 EAST STATE HIGHWAY 288
1102 SW APACHE DR                      BENTONVILLE, AR 72712-4434              SUBIACO, AR 72865-9088
SPRINGDALE, AR 72762



JOSEPH DUBE &                          JOSEPH E DE MELLO &                     JOSEPH E MC NALLY
BARBARA A DUBE JT TEN                  DOLORES A DE MELLO TR                   CHARLES SCHWAB & CO INC CUST
1528 BELLE GLADE AVE                   UA 06/24/2004                           IRA CONTRIBUTORY
SUN CITY CENTER, FL 33573              17 HOWARD AVE                           3105 HIGHLAND AVE
                                       NORTHFIELD, NH 03276-1612               YOUNGSTOWN, OH 44514


JOSEPH EDWARD BOZZANO                  JOSEPH G DASTI                          JOSEPH G HUNN
431 FENWICK DR                         18 KNOLLWOOD ROAD                       EVELYN J HUNN
SUNNYVALE, TX 75182                    WHIPPANY, NJ 07981-1819                 19909 E 14TH ST N
                                                                               INDEPENDENCE, MO 64056



JOSEPH J FUSCALDO                      JOSEPH J FUSCALDO ROLLOVER IRA          JOSEPH J LIANG &
93 MILL RD                             TD AMERITRADE CLEARING CUSTODIAN        DIANA F LIANG JT TEN
STAMFORD, CT 06903-1628                93 MILL RD                              5200 BRITTANY DR S APT 409
                                       STAMFORD, CT 06903-1628                 ST PETERSBURG, FL 33715



JOSEPH JEAN MOULIA                     JOSEPH JEMAL                            JOSEPH L HULLINGS
CHARLES SCHWAB & CO INC CUST           285 NORWOOD AVE                         29326 FALLING WATER DR
IRA CONTRIBUTORY                       DEAL, NJ 07723-1038                     SUN CITY, CA 92585
87 WAWONA ST
SAN FRANCISCO, CA 94127


JOSEPH LUCIANO                         JOSEPH M BISCELLI &                     JOSEPH M REED
49 REGENCY CIRCLE                      LORI L BISCELLI TEN ENT                 MELISSA R REED
TRUMBULL, CT 06611-1391                62 STEERE DR                            425 SAWTOOTH CT
                                       JOHNSTON, RI 02919                      KATHLEEN, GA 31047



JOSEPH MARINO JR &                     JOSEPH MAZMANIAN                        JOSEPH MERTES &
DIANE MARY MARINO JT TEN               43 MCCOMBE DR                           MASON V PLACANICA JT TEN
22 DONLIN DR                           DELMAR, NY 12054-9705                   80 PICKETTS FORGE LN
ROCHESTER, NY 14624                                                            ACWORTH, GA 30101-4700



JOSEPH OVADIA                          JOSEPH PATRICK HEALY                    JOSEPH R BARONE JR
2960 NE 207TH ST UNIT 609              CHARLES SCHWAB & CO INC CUST            1 MONTGOMERY GLEN DR
MIAMI, FL 33180-1450                   ROTH CONTRIBUTORY IRA                   WEBSTER, NY 14580
                                       2027 SUNBURST WAY
                                       RENO, NV 89509


JOSEPH R GALLAGHER                     JOSEPH R HOPPER                         JOSEPH ROBERT LANGRIDGE JR &
7783 FOX CT                            7806 WATERING PL                        BEVERLY P LANGRIDGE TEN/COM
PASADENA, MD 21122                     LOUISVILLE, KY 40291-2962               122 TINSLEY DR
                                                                               BELLE CHASSE, LA 70037
                   Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 95 of 170
JOSEPH S GRASSO D.O. SC SEP IRA        JOSEPH S GRASSO IRA TD AMERITRADE       JOSEPH S GRASSO TOD
TD AMERITRADE CLEARING CUSTODIAN       CLEARING CUSTODIAN                      TOD
145 FORESTVIEW DR                      145 FOREST VIEW DR                      145 FORESTVIEW DR
ELGIN, IL 601207401                    ELGIN, IL 60120                         ELGIN, IL 60120-7401



JOSEPH T KEITH                         JOSEPH V PETROZOLA JR                   JOSEPH W BUCK
6048 UPPER AFTON ROAD                  1579 VALENCIA RD                        CHARLES SCHWAB & CO INC CUST
WOODBURY, MN 55125-1162                NISKAYUNA, NY 12309-4200                IRA CONTRIBUTORY
                                                                               216 GRANDE DR
                                                                               MINOOKA, IL 60447


JOSEPH W BUCK                          JOSEY SMITH                             JOSH G LEE
DESIGNATED BENE PLAN/TOD               830 W MAIN ST                           1485 55TH AVE
216 GRANDE DR                          GIBSON, GA 30810-4017                   PRINCETON, MN 55371-7104
MINOOKA, IL 60447



JOSH LAWRENCE                          JOSH SYTSMA                             JOSHUA A COHEN
ROTH IRA E*TRADE CUSTODIAN             7261 SE 45TH ST                         R/O IRA E*TRADE CUSTODIAN
1242 CUMBERLAND HEAD ROAD              CARLISLE, IA 50047-9735                 3290 19TH AVE SW
PLATTSBURGH, NY 12901-6917                                                     NAPLES, FL 34117-6132



JOSHUA B PAUL AND                      JOSHUA J GEPFORD                        JOSHUA J GERNATT &
ALEXANDRA L PAUL JTTEN                 5651 N CRAPO RD                         REBECCA A GERNATT JTWROS
187 GOLD STREET                        BRECKENRIDGE, MI 48615-9532             1665 PONTIAC RD
UNIT #1                                                                        ANGOLA, NY 14006-9527
BOSTON, MA 02127


JOSHUA KULMUS                          JOSHUA LUCK                             JOSHUA M EDGERLY
3816 MONTGOMERY LN                     4629 TYLER                              256 ELMWOOD CIR
PASCO, WA 99301-6061                   SIOUX CITY, IA 51108-1129               CHESHIRE, CT 06410




JOSHUA SUTTER                          JOSHUA T GARGUS                         JOSHUA W TYLER &
432 ONYX DR                            6348 SPRING ST                          STEPHANIE Y TYLER JTWROS
MORTON, IL 61550                       TRUSSVILLE, AL 35173-3814               11601 US HIGHWAY 165 E
                                                                               ENGLAND, AR 72046-8533



JOSIAH J SHUMAN                        JOUBIN HANAIE                           JOWID AZIM MIAZADA
6701 WHITE WATER CT UNIT 303           8730 WILSHIRE BLVD STE 412              10379 WESTWARD CT
GLEN BURNIE, MD 21060                  BEVERLY HILLS, CA 90211                 SAN DIEGO, CA 92131-6152




JOY A RHODES IRA                       JOY ISABELLE JAMES                      JOY ORLOWSKY &
TD AMERITRADE CLEARING CUSTODIAN       201 IVEY DR                             GERALD R ORLOWSKY JT TEN
11178 HUDSON DR                        BETHLEHEM, GA 30620-4740                4414 FOUR WINDS LANE
BROWNING, MO 64630                                                             NORTHBROOK, IL 60062



JOYCE ANN CHMIELEWSKI- DAVIS           JOYCE CASTLE WELLS                      JOYCE E MCGEE
11744 GRAY EAGLE DR                    TOD JAMES R LESKO                       IRA VFTC AS CUSTODIAN
FISHERS, IN 46037-8107                 765 ALLISON ST                          SEP ACCOUNT
                                       LAKEWOOD, CO 80214                      2430 MARLBOROUGH RD
                                                                               COLORADO SPRINGS, CO 80909-1341
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24     Page 96 of 170
Joyce G Tyson                         JOYCE L TSE                            JOYCE L TSE
8400 Revell Rd                        DESIGNATED BENE PLAN/TOD               CHARLES SCHWAB & CO INC CUST
Kenly, NC 27542                       1065 LORINDA LN                        IRA CONTRIBUTORY
                                      LAFAYETTE, CA 94549                    1065 LORINDA LN
                                                                             LAFAYETTE, CA 94549


JOYCE TSE DDS A DENTAL                JP MORGAN CHASE BANK N.A. TTE          JRV SOLUTIONS
CORPORATION                           SAVINGS PLUS PROGRAM 457               ATTN: JAMES CURTIS HARRIS PRES
ATTN: JOYCE TSE                       FBO DANIEL AMISTOSO                    9722 SHEPHERDS DR
1808 FRANKLIN STREET                  7201 OLD NAVE CT                       KANSAS CITY, MO 64131
OAKLAND, CA 94612                     SACRAMENTO, CA 95842


JTS INVESTMENTS INC                   JUAN ANTONIO GONZALEZ                  JUAN CARLOS SALAZAR
ATTN: JASON TAYLOR STRINGHAM PRES     3703 N OAKLEY AVE                      8666 LAKESPUR CV
2013 COLINA GRANDE                    CHICAGO, IL 60618                      GERMANTOWN, TN 38138-7342
EL CAJON, CA 92019



JUAN CARLOS SCHIANTARELLI             JUAN MIGUEL OLAZAGASTI                 JUAN R GARCIA SR AND
412 BAYVIEW AVE                       3768 STONY POINT RD                    MARLA J GARCIA JTWROS
MILLBRAE, CA 94030                    CHARLOTTESVILLE, VA 22911-6262         15231 BEDFORD GLEN DR
                                                                             CHANNELVIEW, TX 77530-2273



JUANIQUE WEBBER                       JUANITA H BOOKSH                       JUANITA R GAGNARD &
14006 WEDGEWOOD LAKES CT              TOD NAME ON FILE                       C GAGNARD JT TEN
PEARLAND, TX 77584-5171               10 TUDOR GLN                           21807 N 37TH TER
                                      SAN ANTONIO, TX 78257                  PHOENIX, AZ 85050



JUANITA RODRIGUES                     JUDE ANTHONY AUGUSTA                   JUDITH F TINGLEY
20360 PEACHLAND BLVD                  KRISTIN MARIA AUGUSTA                  57 CHURCH ST APT 4
PORT CHARLOTTE, FL 33954              29 OLD STAGE RD                        BELFAST, ME 04915
                                      HAMPTON FALLS, NH 03844-2022



JUDITH IRENE LANDIN SEP IRA           JUDITH JAMES ROTH IRA TD               JUDY ADAMS ROTH IRA
TD AMERITRADE CLEARING CUSTODIAN      AMERITRADE CLEARING CUSTODIAN          TD AMERITRADE CLEARING INC
91 LAZY DAISY DR                      1455 WOLVERTON AVE                     CUSTODIAN
BLUFFTON, SC 29909                    CAMARILLO, CA 93010-3730               436 STONEMEADOW RD
                                                                             CLARKSVILLE, TN 37043


JUDY L BARUFFALDI                     JUDY WHITE                             JUKE LAURA LEMAN
12901 TOURMALINE TER                  1430 SUMMERTIME LN.                    CHARLES SCHWAB & CO INC CUST
SILVER SPRING, MD 20904-5349          1430 SUMMERTIME LN.                    IRA ROLLOVER
                                      DALLAS, TX 75241                       2619 CORONADO DR
                                                                             FULLERTON, CA 92835


JULIA M CLARKE &                      JULIANA RATH & MARIE JIMENEZ JT        JULIANE VAN NOSTRAND TTEE
TIMOTHY R WALBERGER JT TEN            TEN                                    JULIANE VAN NOSTRAND REVOCABLE
5080 PALMER RD                        12 FAIRMOUNT RD                        U/A DTD 06/06/2013
MANLIUS, NY 13104                     HOLMDEL, NJ 07733-1421                 7050 E. SUNRISE DR. #12204
                                                                             TUCSON, AZ 85750


JULIE ANNE MILLS                      JULIE C MAXWELL                        JULIE HOMBERGER TOD
1919 W JAY AVE                        UTA CHARLES SCHWAB & CO INC            3585 CHIPPEWA RD
SPOKANE, WA 99208                     IRA ROLLOVER DTD 11/16/89              LORETTO, MN 55357
                                      15500 7TH STREET
                                      UNION GROVE, WI 53182
                    Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 97 of 170
JULIO DEHOYOS                           JULIO PEREZ IRA                        JUMAANE BENJAMIN
13314 BISCAYNE DR APT B                 TD AMERITRADE CLEARING INC             2904 NELSON PLACE SE APT#4
HOMESTEAD, FL 33033-1923                CUSTODIAN                              WASHINGTON, DC 20019-7705
                                        2329 W FARWELL AVE APT 3N
                                        CHICAGO, IL 60645-4761


JUNE S POWERS                           JURI BROCATO                           JUSTIN A GHARAVI
215 E AVENUE D                          5274 MARAUDER CT                       596 S COUNTY TRL
JEROME, ID 83338-3123                   LAS VEGAS, NV 89115-2506               NORTH KINGSTOWN, RI 02852-5205




JUSTIN COLLINS                          JUSTIN D MCDONNELL                     JUSTIN D NODDLE
12578 POINTER PL                        11 KENNETH AVE                         4500 DEL MORENO DR
FISHERS, IN 46038                       PARLIN, NJ 08859-1828                  WOODLAND HILLS, CA 91364-4638




JUSTIN D RATHBUN                        JUSTIN HIMENES                         JUSTIN KELLER
9175 W MOLLY LN                         6404 62ND ST NW                        827 W CRESTA LOMA DR
PEORIA, AZ 85383-5106                   GIG HARBOR, WA 98335                   TUCSON, AZ 85704-3705




JUSTIN KUSSOFF                          JUSTIN LEE ULIBARRI                    JUSTIN MARTELL SHIELDS
310 MOTTS COVE RD S                     1226 N EL CENTRO AVE                   1411 CANEEL CT
ROSLYN, NY 11576                        APT 2                                  IRVING, TX 75060-4495
                                        LOS ANGELES, CA 90038-1731



JUSTIN S SPARKS                         JUSTIN SUDDATH                         JUSTIN W PRUITT
6518 S JEFFERSON ST                     IRA E*TRADE CUSTODIAN                  51213 N 298TH LN
SALT LAKE CTY, UT 84107-7800            25548 EAST FAIR DRIVE                  WICKENBURG, AZ 85390-1549
                                        AURORA, CO 80016-6175



JWALANT R VADALIA C/F                   K VYROSTEK & T VYROSTEK TTEE           KAAREN E MARTIN &
ANUJ VADALIA UTMA/NH                    THOMAS A VYROSTEK LIVING TRUST         ARGIMIRO H MARTIN JTWROS
143 HIGH RIDGE ROAD                     U/A DTD 11/27/2000                     1514 BELLEVILLE WAY
MANCHESTER, NH 03104-3928               36 WHITE FOX TRL                       SUNNYVALE, CA 94087-3923
                                        MARIETTA, SC 29661


KAI QING CAO                            KAILASH MANDAL                         KALYANI SANKA
544 WAVERLY ST                          19515 94TH AVE NE                      4113 SNAP TURTLE DR
FRAMINGHAM, MA 01702                    BOTHELL, WA 98011-2381                 CARY, NC 27519




KARA M WAHL &                           KARAMAERIE RILEY RUBAKER               KAREN A TOMPKINS
CHANTRY J WAHL JTWROS                   312 PULASKI MERCER RD                  2 ELMWOOD PARK DR APT 508
410 10TH AVE S                          PULASKI, PA 16143-1126                 STATEN ISLAND, NY 10314-7529
CUT BANK, MT 59427-3532



KAREN A TRUNZO &                        KAREN ANN BENKOWSKI ROLLOVER IRA       KAREN ANN STEPHAN TOD
CHARLES V TRUNZO JTWROS                 TD AMERITRADE CLEARING CUSTODIAN       537 N QUEENS AVE
214 WALNUT DR                           2615 COASTAL RANGE WAY                 LINDENHURST, NY 11757
EIGHTY FOUR, PA 15330-8626              LUTZ, FL 33559-7345
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24     Page 98 of 170
KAREN HAMPTON                        KAREN I RYAN &                         KAREN I RYAN CUST FOR
5306 JULIET STREET                   RICHARD RYAN JTTEN                     DANIEL A RYAN
SPRINGFIELD, VA 22151                200 FOX HOLLOW DRIVE #302              UNDER OH UNIF TRAN TO MIN ACT
                                     MAYFIELD HEIGHTS, OH 44124             200 FOX HOLLOW DR APT 302
                                                                            MAYFIELD HTS, OH 44124-6100


KAREN L GUBA                         KAREN L HUNEKE                         KAREN LORAINE WILLIAMS
1839 RIDGE RD                        3028 N AVENIDA REPUBLICA DE            IRA VFTC AS CUSTODIAN
HINCKLEY, OH 44233                   CUBA APT 303                           LAS VEGAS, NV 89149-1601
                                     TAMPA, FL 33605



KAREN MAYER TOD                      KAREN S DAVIDSON                       KAREN SPINDEL
15439 JOST MAIN ST                   1184 OLD BOARDMAN RD                   61 SOUTH STREET UNIT 9
FLORISSANT, MO 63034                 EVERGREEN, NC 28438-9462               NORTHAMPTON, MA 01060-4029




KAREN V WRIGHT                       KARIN MONIKA CRUZ &                    KARIN MONIKA CRUZ ROTH IRA
1434 WASHAKIE CIRLE                  DANIEL RAYMOND CRUZ JT TEN             TD AMERITRADE CLEARING CUSTODIAN
OGDEN, UT 84403                      2573 WOODFIELD WAY                     2573 WOODFIELD WAY
                                     ROSEVILLE, CA 95747                    ROSEVILLE, CA 95747



KARINA G CASERO REVOCABLE TRUS       KARL E LILLIE &                        KARL F MILLER JR TRUSTEE FBO KARL &
KARINA G CASERO TTEE                 MELISSA J LILLIE JT TEN                U/A 11/04/2010
157 MARINE ST, UNIT 201              15214 N 7TH DR                         1127 STONEBROOKE LN
SAINT AUGUSTINE, FL 32084-5178       PHOENIX, AZ 85023                      LAKELAND, FL 33803



KARL H CLAUSS                        KARL H CLAUSS &                        KARL JOESEPH VANNOSTRAND
3430 FARM ROAD 275 N                 ROXANE B CLAUSS COMM PROP              2706 LONG BOW TRL
CUMBY, TX 75433-4644                 3430 FARM RD. 275 N                    AUSTIN, TX 78734
                                     CUMBY, TX 75433-4644



KARL LEE PHILHOWER                   KARL N CHRIST                          KAROL GRZEGORZ GRYCZYNSKI IRA TD
GWYNN KAY PHILHOWER                  PO BOX 283031                          AMERITRADE CLEARING CUSTODIAN
509 PAMLICO RIVER DR                 HONOLULU, HI 96828-3031                6808 GLEN MEADOW DR
WASHINGTON, NC 27889-9757                                                   FORT WORTH, TX 76132-3734



KAROL GRZEGORZ GRYCZYNSKI ROTH       KARRI JOYCE NICHOLSON                  KATHERINE C DILLON
IRA                                  505 S WALNUT ST                        IRA E*TRADE CUSTODIAN
TD AMERITRADE CLEARING CUSTODIAN     EASTLAND, TX 76448-2642                175 CHEROKEE RD
6808 GLEN MEADOW DR                                                         PINEHURST, NC 28374-9269
FORT WORTH, TX 76132-3734


KATHERINE D PELHAM                   KATHERINE D PELHAM ROLLOVER IRA        KATHERINE ELAINE DUNN
3 CATALPA CT                         TD                                     109 MCCALL DR
BALLSTON LAKE, NY 12019-9130         AMERITRADE CLEARING CUSTODIAN          COLLIERVILLE, TN 380179776
                                     3 CATALPA CT
                                     BALLSTON LAKE, NY 12019-9130


KATHERINE KERCHEVAL                  KATHERINE RINI                         KATHERINE STOCKMAN
16539 35TH AVE NE                    11799 GRANITE WOODS LOOP               CHARLES SCHWAB & CO INC CUST
LAKE FOREST PARK, WA 98155-6605      VENICE, FL 34292-4113                  IRA CONTRIBUTORY
                                                                            517 DAVIS ST
                                                                            PARK FOREST, IL 60466
                  Case 19-17921-mkn     Doc 1     Entered 12/15/19 17:30:24     Page 99 of 170
KATHLEEN DECOSMO                      KATHLEEN E LIEBMAN C/F                  KATHLEEN KAY MEYER
9321 ROLLING CIR                      JACOB M LIEBMAN UTMA/IL                 3005 17TH PL SE
SAN ANTONIO, FL 33576-4651            4630 MACKINAC ST                        ROCHESTER, MN 55904-5607
                                      LK IN THE HLS, IL 60156-1089



KATHLEEN M SCHAPER                    KATHLEEN M SCHAPER                      KATHLEEN MARIE WERBOWSKI
CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST            237 E 54TH ST 4D
IRA CONTRIBUTORY                      SEP-IRA                                 NEW YORK, NY 10022
3970 EDISON ST.NW                     3970 EDISON ST.NW
UNIONTOWN, OH 44685                   UNIONTOWN, OH 44685


KATHRYN ANN FURST                     KATHRYN L KISIEL                        KATHRYN L NILES
TOD REGISTRATION                      CHARLES SCHWAB & CO INC CUST            4586 SHISLER RD
10601 CHALK HILL RD                   IRA ROLLOVER                            CLARENCE, NY 14031-2118
HEALDSBURG, CA 95448-9517             4109 SHARON COMMONS LANE
                                      CHARLOTTE, NC 28210


KATHRYN M LAMONICA                    KATHRYN PRUSSACK IRA                    KATHRYN RILEY &
ROTH IRA                              TD AMERITRADE CLEARING INC              JOHN S RILEY III JT TEN
TD AMERITRADE CLEARING CUSTODIAN      CUSTODIAN                               TOD
5712 BRYNWOOD CIR NW                  1648 VIA LA PLAZA                       1296 WAGNER RD
ACWORTH, GA 30101-4583                SAN MARCOS, CA 92078                    VOLANT, PA 16156-2834


KATHRYN STAAB & CHARLES STAAB JR      KATHY JO FULLER ROTH IRA TD             KATIE U SNYDER
JT TEN                                AMERITRADE CLEARING CUSTODIAN           ALFRED C SNYDER
17 BRADEN DR                          1107 S SANDUSKY AVE                     923 31ST AVE
MARMORA, NJ 08223-1171                BUCYRUS, OH 44820-3247                  SEATTLE, WA 98122-5025



KATIUSCIA POTIER                      KAVITHA GANESAN                         KEELEN J HENSON
31 EDSON ST                           921 BUTTERNUT ST NW                     ROTH IRA E*TRADE CUSTODIAN
READVILLE, MA 02136-1950              APT 102                                 3157 CHAPELWOOD LANE
                                      WASHINGTON, DC 20012-2428               JACKSONVILLE, FL 32216-7132



KEESHA M ERCK                         KEITH KNOWLES AS CUST FOR               KEITH KNOWLES AS CUST FOR
15200 ELM RD                          KIYA ALEXIS KNOWLES UTMA FL             KEIANA T KNOWLES UTMA FL
MAPLE GROVE, MN 55311-3900            7604 COLONY PALM DR                     7604 COLONY PALM DR
                                      BOYNTON BEACH, FL 33436                 BOYNTON BEACH, FL 33436



KEITH MATTHEW LARSON                  KELLI A HEIST                           KELLY J BREAUX
7505 WESTWAY DR                       2291 AMERICUS BLVD W APT 35             4650 VEROT SCHOOL RAOD
ROWLETT, TX 75089                     CLEARWATER, FL 33763-2562               YOUNGSVILLE, LA 70592-6016




KELLY MICHAEL HAYES &                 KELLY SEARS & CHRISTINE SEARS JT        KELLY T SCOTT
MAUREEN G HAYES JT TEN                TEN                                     14212 S CANYON VINE CV
269 SILO LOOP                         1425 MEADOW DALE DR                     DRAPER, UT 840205631
FAIRHOPE, AL 36532                    LINCOLN, NE 68505-1940



KELVIN STASTNY                        KEN A KASPRZYK &                        KEN D FOSTER C/F
1891 DWORACZYK RD                     PAT J KASPRZYK JT TEN                   EVAN D DEIMLING UTMA/CA
YORKTOWN, TX 78164-5084               3134 FOX RUN DR                         1345 ENCINITAS BLVD. #11
                                      KINSTON, NC 28504                       SAN MARCOS, CA 92078
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 100 of 170
KEN DIETRICH CASCARELLA              KEN DIETRICH CASCARELLA                KEN P ROBINSON
3170 SEWARD DRIVE                    CHARLES SCHWAB & CO INC CUST           1265 BEACON ST
EADS, TN 38028                       IRA ROLLOVER                           APT 403
                                     3170 SEWARD DRIVE                      BROOKLINE, MA 02446-5288
                                     EADS, TN 38028


KEN WARMATH TOD                      KENDAL E GRASSO C/F                    KENDAL E GRASSO C/F
8003 GOOSE RIDGE DR. SE              SAMUEL R CARD UTMA/CA                  ERIN E CARD UTMA/CA
OWENS CROSS ROADS, AL 35763          16099 WHITECAP CIRCLE                  16099 WHITECAP CIRCLE
                                     FOUNTAIN VALLEY, CA 92708-1843         FOUNTAIN VALLEY, CA 92708-1843



KENDRA M SILBERMAN                   KENDRA SUE LIESTER                     KENNETH A HEGGIE
232 SIERRA VISTA AVE APT 2           640 W 10TH ST                          2192 PEACH LN SE
MOUNTAIN VIEW, CA 94043-4373         LOVELAND, CO 80537-4623                SMYRNA, GA 30080-6542




KENNETH A KOWICKI ROLLOVER IRA       KENNETH A KOWICKI ROLLOVER IRA TD      KENNETH A KOWICKI ROLLOVER IRA TD
TD AMERITRADE CLEARING CUSTODIAN     AMERITRADE CLEARING CUSTODIAN          AMERITRADE CLEARING CUSTODIAN
351 LAKE ARROWHEAD RD UNIT 3         351 LAKE ARROWHEAD RD                  351 LAKE ARROWHEAD RD UNIT 3
MYRTLE BEACH, SC 29572               UNIT 3                                 MYRTLE BEACH, SC 29572-5164
                                     MYRTLE BEACH, SC 29572-5164


KENNETH A KOWICKI ROTH IRA           KENNETH A KOWICKI ROTH IRA TD          KENNETH A OTTIS
TD AMERITRADE CLEARING CUSTODIAN     AMERITRADE CLEARING CUSTODIAN          783 KEENELAND PIKE
351 LAKE ARROWHEAD RD                351 LAKE ARROWHEAD RD                  LAKE MARY, FL 32746-5908
MYRTLE BEACH, SC 29572               UNIT 3
                                     MYRTLE BEACH, SC 29572-5164


KENNETH ALLEN SWEENEY                KENNETH ANDERSON                       KENNETH C WELGATT
1142 LAKE HOLLOW DR                  1619 SLOOP DR                          8115 HIGHLAND PLACE
HAYS, KS 67601                       ANNAPOLIS, MD 21409-6593               MUNSTER, IN 46321-1503




KENNETH D FOSTER C/F                 KENNETH D JONES                        KENNETH E ZAJKOWSKI
ELLA MAE DEIMLING UTMA/CA            2154 BRAVOS MANOR LN                   706 JOLIET ST
1345 ENCINITAS BLVD #115             FRESNO, TX 77545-1558                  DYER, IN 46311-1720
ENCINITAS, CA 92024-2845



KENNETH EDSON PEDERSEN               KENNETH G DOLMAN                       KENNETH G WHITNACK
1525 JOSEPH CIR                      PO BOX 554                             6724 PECAN AVE
GULF BREEZE, FL 32563-9132           VICTOR, ID 83455-0554                  ORANGEVALE, CA 95662




KENNETH GEORGE HEASLEY               KENNETH GREGORY                        KENNETH H HALLER
DESIGNATED BENE PLAN/TOD             3009 DANIEL ESTATES LN                 5501 W SAWGRASS WAY
26 FEDERAL AVE                       DEXTER, GA 31019                       MUNCIE, IN 47304-5989
CARNEGIE, PA 15106



KENNETH HASSMAN                      KENNETH I GREEN                        KENNETH J GEER
14 AUTUMNTIDE DR                     5010 AUGUSTA DR                        3750 CLARENDEN RD
LAKEWOOD, NJ 08701                   WESTERVILLE, OH 43082                  APT 14
                                                                            PHILADELPHIA, PA 19114
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 101 of 170
KENNETH JAMES LORGREN                KENNETH L BAUGHER                      KENNETH L BAUGHER
141 SEMINOLE LAKES DR                1403 PINE PRAIRIE RD                   TRAD IRA VFTC AS CUSTODIAN
ROYAL PALM BEACH, FL 33411-4211      SARASOTA, FL 34240-8301                1403 PINE PRAIRIE RD
                                                                            SARASOTA, FL 34240-8301



KENNETH L BELL                       KENNETH L KIENTZ AND NORMA R           KENNETH L PEYSER
473 SWEETPEA LN                      KIENTZ REVOCABLE TRUST                 3760 BERENSTAIN DR
ALTOONA, WI 54720-2171               KATHERINE MINCK TTEE                   SAINT AUGUSTINE, FL 32092-3448
                                     1673 E VIEWSIDE CIR
                                     HIDEOUT, UT 84036-3100


KENNETH MILOSHEVSKY                  KENNETH MILOSHEVSKY IRA TD             KENNETH O BAHR &
5040 HOMESTEAD AVE                   AMERITRADE CLEARING CUSTODIAN          MARY JANE BAHR JT TEN JTWROS
PENNSAUKEN, NJ 08109-1551            5040 HOMESTEAD AVE                     136 E SCHAPVILLE RD
                                     PENNSAUKEN, NJ 081091551               SCALES MOUND, IL 61075



KENNETH R PLAISANCE SR               KENNETH ROEST                          KENNETH S LISZEWSKI
163 OLD TUSCULUM RD                  435 MISHANNOCK WAY                     1505 BAY VEW DR
ANTIOCH, TN 37013                    CHESAPEAKE, VA 23323                   SARASOTA, FL 34239




KENNETH TAN                          KENT J VOILS                           KENT S WITBECK
1134 W COLUMBINE AVE                 213 S CEDAR ST                         9512 COUNTRY PATH TRL
SANTA ANA, CA 92707-3833             NOKOMIS, IL 62075                      MIAMISBURG, OH 45342-7405




KERRY G SCHOENLEBEN AS CUST FOR      KEVIN AMES ROBBINS                     KEVIN ARNOLD KARGE
GRANT JOSEPH SCHOENLEBEN UTMA OH     657 N CLARKSON ST                      CHARLES SCHWAB & CO INC CUST
6609 COUNTY ROAD 47                  DENVER, CO 80218-3201                  ROTH CONTRIBUTORY IRA
WEST LIBERTY, OH 43357                                                      10511 STATE ROAD 70
                                                                            SIREN, WI 54872


KEVIN CLARK &                        KEVIN CORDOVA                          KEVIN DOMENIC VLCEK
SHANTAYLE D CLARK JTWROS             PO BOX 8631                            713 E 4TH ST
1414 SUNRISE DR, SPC 85B             ASPEN, CO 81612-8631                   PORT ANGELES, WA 98362
AMARILLO, TX 79104-4333



KEVIN E COLEMAN II                   KEVIN F SLASINSKI                      KEVIN F. GUSE
8 VAN RENSSELAER BLVD                74 LONG HILL RD                        7415 S 95TH CT
ALBANY, NY 12204-1609                OAKLAND, NJ 07436-2520                 LINCOLN, NE 68526-9667




KEVIN GUO MA                         KEVIN J ROBBINS                        KEVIN JAMES MILLER &
8002 GOLF GREEN CIR.                 625 WOODRIDGE CT                       SHARON KAY WESCH JT TEN
HOUSTON, TX 77036                    ATLANTA, GA 30339-3660                 1924 CRYSTAL LANE LOOP SE
                                                                            PUYALLUP, WA 98372



KEVIN JOSEPH KAPS                    KEVIN L MILLER                         KEVIN L WELTY
20703 CLIFF PARK                     7053 LAKE RD                           ROTH IRA E*TRADE CUSTODIAN
SAN ANTONIO, TX 78258-4337           ATLANTIC, PA 161112617                 4523 BLYTHE RD
                                                                            COLUMBUS, OH 43224-1140
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 102 of 170
KEVIN MARTIN AND                     KEVIN MATTHEW ELLIOTT TOD             KEVIN MIN CHUANG
KARI L MARTIN JTWROS                 12611 HAMMERSMITH DR                  404 MISSION DR
541 5TH AVE W                        TOMBALL, TX 77377                     PLEASANTON, CA 94566-7632
KIRKLAND, WA 98033-4873



KEVIN NELSON LEUNG                   KEVIN P BURKE                         KEVIN P DEROUIN
JENNY LEUNG                          4808 N 24TH ST #324                   ANITA L DEROUIN JT TEN TOD
1865 AUGUSTA DR                      PHOENIX, AZ 85016-9122                6548 LITTLE FALLS RD
JAMISON, PA 18929-1085                                                     ARLINGTON, VA 22213-1209



KEVIN P EDWARDS IRA                  KEVIN W JENKINS                       KHACHATUR PAPYAN
TD AMERITRADE CLEARING CUSTODIAN     3515 FLAGSTONE ST                     315 N CEDAR ST APT 4
265 PYTHIAN AVE                      WALDORF, MD 20601-4656                APT 4
HAWTHORNE, NY 10532                                                        GLENDALE, CA 91206-3718



KICHUN KIM &                         KIDS STUFF INC                        KIM ATKINSON
CHUNGOK KIM JT TEN                   ATTN: RICHARD FRIED                   IRA E*TRADE CUSTODIAN
PO BOX 1301                          PO BOX 118                            371 ELAN VILLAGE LN UNIT 306
BEAVERTON, OR 97075                  SUGAR LOAF, NY 10981-0118             SAN JOSE, CA 95134-2508



KIM-MARIE FOSS                       KIMBALL CHESLEY TOD                   KIMBERLY A ROBERTS
154 CROW LN                          4565 38TH ST N                        335 PLAINS RD
NEWBURYPORT, MA 01950-3413           SAN DIEGO, CA 92116                   WESTFORD, VT 05494-9637




KIMBERLY ANN WHEELER-CA'ZEMBE        KIMBERLY ANNE MYERS                   KIMBERLY B WILLIAMS
18442 SNOWDEN ST                     CHARLES SCHWAB & CO INC CUST          3123 KAINER MEADOWS LN
DETROIT, MI 48235-1360               IRA CONTRIBUTORY                      HOUSTON, TX 77047-6231
                                     214 HIGH BANKS TRL
                                     ORTONVILLE, MI 48462


KIMBERLY D ADAMS                     KIMBERLY D READNOUR AS CUST FOR       KIMBERLY D SADECKY &
121 ATTIC CT                         CHASE R READNOUR UTMA IL              LAWRENCE SADECKY TEN ENT
WILMINGTON, DE 19808-1137            201 S WALNUT ST                       PO BOX 753
                                     GEORGETOWN, IL 61846-1957             ROEBUCK, SC 29376-0753



KIMBERLY DOWGIALLO                   KIMBERLY FLEMM &                      KIMBERLY READNOUR
7386 BARGELLO ST                     ERIC D FLEMM JTWROS                   TOD
ENGLEWOOD, FL 34224                  11855 WATERFORD DR                    201 S WALNUT ST
                                     NORTH HUNTINGDON, PA 15642            GEORGETOWN, IL 61846-1957



KIMBERLY READNOUR &                  KIRBY SCOTT ADAMS                     KIRK A CAVALIER SR
DARIN READNOUR JT TEN TOD            260 SYCAMORE GLN                      7580 CORONADO DR
201 S WALNUT ST                      PASADENA, CA 91105-1351               BUENA PARK, CA 90621-1206
GEORGETOWN, IL 61846-1957



KIRK JULIUS FREY & DIANE FREY JT     KIRSTEN DANA RANDALL                  KODY B KIDD
TEN                                  5414 S GREENWOOD AVE UNIT 5           800 HARRISON ST
388 STOROZYSYN RD                    CHICAGO, IL 60615-5133                MISSOULA, MT 59802-4839
DERIDDER, LA 70634-7690
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 103 of 170
KODY SHADE HARRELL                    KOURTNI KOMON RA MULAZIM              KRIS D LEWALLEN
1750 UNION RD                         6314 S GREENWOOD AVE                  3725 BUFFALO RD
SARDIS, MS 38666-2914                 CHICAGO, IL 60637                     ONEIDA, TN 37841-7407




KRIS K NAKAGAWA ROTH IRA              KRISTA L POTTS IRA                    KRISTI LYNN HUFFORD ROTH IRA
TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING INC
7902 S GRANDVIEW AVE                  6512 37TH ST E                        CUSTODIAN
TEMPE, AZ 85284                       SARASOTA, FL 34243                    4341 VEGA LOOP
                                                                            SHINGLE SPRINGS, CA 95682


KRISTIN A NEUMANN                     KRISTIN FERREIRA & JEFFREY            KRISTIN HOHENSEE
297 PARKER AVENUE                     FERREIRA JT TEN                       13267 W. PINE ST.
CLIFTON NJ 07011-1458                 185 MISS SAMS WAY                     SANDPOINT, ID 83864
CLIFTON, NJ 07011-1458                HUNTINGTOWN, MD 20639-3312



KRYSTLE FRANK                         KURT MOHNEY & KELLY MOHNEY JT         KYLE A KUCZYNSKI
460 E LINKERSHIM DR                   TEN                                   IRA E*TRADE CUSTODIAN
MERIDIAN, ID 83642-6635               1171 CHENANGO ST                      41 HANNAH LN
                                      BINGHAMTON, NY 13901                  JASPER, IN 47546-9044



KYLE BRICE KAUTZMAN                   KYLE DAVID POWNALL                    KYLE E STEVENS IRA TD AMERITRADE
784 S CANOSA CT                       149 RIVOLI RIDGE DR                   INC
DENVER, CO 80219-3549                 MACON, GA 31210-7429                  CUSTODIAN
                                                                            PO BOX 18
                                                                            KAILUA, HI 96734-0018


KYLE EVAN ALBINI                      KYLE HARRIS                           KYLE MCNAIR
3421 JEWELL ST                        10 PRIDES POINT WAY                   17 DOW ST APT 1
SAN DIEGO, CA 92109-6721              LACONIA, NH 03246-2096                1
                                                                            PORTLAND, ME 04102-3338



KYLE MICHAEL WARNER                   KYLE R HERMANN TOD                    KYLE TAYLOR
CHARLES SCHWAB & CO INC CUST          633 LAKEFIELD DR                      500 SAVANNAH LN
485 CENTRAL PARK WEST                 COLUMBIA, IL 62236                    BOLINGBROOK, IL 60440-5085
APT.#3F
NEW YORK, NY 10025


L DONDERO-MCCABE &                    LAKEAH ALEXANDER                      LAKESHA O WILLIAMS C/F
ROBERT JOHN MC CABE JT TEN            3556 SAMUEL AVE                       ISAIAH M WILLIAMS UTMA/OH
74 JEFFERSON AVE                      ROCHESTER HLS, MI 48309-4250          10187 REGATTA TRL
ISLAND PARK, NY 11558                                                       AURORA, OH 44202-8132



LAMONT H MARTIN                       LANA B RICHARDSON TTEE                LANCE E WALTERS JR
715 ASHFIELD DR                       LANA B. RICHARDSON TRUST              8517 SIDNEY CHERRY GROVE RD
FAYETTEVILLE, NC 28311-2089           U/A DTD 09/26/2017                    TABOR CITY, NC 28463-8727
                                      2412 FOOTHILL BLVD SPC 61
                                      CALISTOGA, CA 94515


LANCE HALL                            LANCE HECK                            LANDE MA
1933 UPPER RIM ROCK RD                10362 HEATHER GLEN DRIVE NORTH        IRA E*TRADE CUSTODIAN
LAGUNA BEACH, CA 92651-2836           JACKSONVILLE, FL 32256-9029           5 ROCKWOOD RD
                                                                            PLANDOME, NY 11030-1526
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 104 of 170
LANDE MA &                           LARRY D WAITS                          LARRY DALE LEDERMANN
MEIXIA LIN JTWROS                    1747 S LAKE DR                         CHARLES SCHWAB & CO INC CUST
5 ROCKWOOD RD                        LEXINGTON      SC 29073-7758           IRA ROLLOVER
PLANDOME, NY 11030-1526              LEXINGTON, SC 29073-7758               1096 JENKINS LN
                                                                            HENDERSONVILLE, TN 37075


LARRY DOUGLAS CATT &                 LARRY J SMITH &                        LARRY K LEONARD IRA TD AMERITRADE
ELLEN MARIE CATT                     LINDA AVAGNANO-SMITH JT TEN            CLEARING CUSTODIAN
FBO CATT REVOCABLE TRUST             PLEDGED FBO CSB & ASSIGNS              7024 NEWPORT CT
3496 HEATHERWOOD DR                  63 MERILINE AVE                        DUBLIN, CA 945681741
EL CAJON, CA 92019                   LITTLE FALLS, NJ 07424


LARRY L HOLLADAY &                   LARRY L KLINE                          LARRY MARK PETERSON
JASMINE HOLLADAY JTWROS              15433 WARWICK DR                       1607 WANGLER PL
16625 SW 99TH CT                     OAK FOREST, IL 60452-2029              GALLUP, NM 87301-6009
MIAMI, FL 33157-3254



LARRY ONEIL                          LARRY SPINA                            LARRY W BARNES
943 MCALLISTER ST                    2722 RICHMOND AVE                      8701 SKYPARK DRIVE
GREENVILLE, MS 38701-5808            DES MOINES, IA 50317                   FORT SMITH, AR 72903-7095




LARRY W WOOD                         LASZLO BODAK                           LATRELL GERMANY
CHARLES SCHWAB & CO INC CUST         IRA COR CLEARING CUST                  5835 LINDENWOOD AVE # 1
ROTH CONTRIBUTORY IRA                215 TWEED BLVD                         SAINT LOUIS, MO 63109-1449
3004 CANTER LN                       NYACK, NY 10960-5005
AUSTIN, TX 78759


LAURA A OTTEN AS CUST FOR            LAURA CHIN &                           LAURA L STEVENS
CHRIS M OTTEN UTMA PA                WING P CHIN JT TEN                     530 CLAY PIT RD
630 KENILWORTH RD                    2720 S PRINCETON AVE                   MONTEVALLO, AL 35115-4322
ARDMORE, PA 19003                    CHICAGO, IL 60616



LAURA M ESTEPHAN                     LAURA STEPHENSON                       LAUREN A STOTZ
407 E MARSHALL ST                    16550 E ON AVE                         500 DELAWARE ST APT 5
ITHACA, NY 14850                     CLIMAX, MI 49034-8705                  NEW CASTLE, DE 19720-5049




LAUREN FISHER CASCARELLA             LAURENT SANDER GRILL                   LAURETTA E WILLIAMS
3170 SEWARD DRIVE                    633 S BARRINGTON AVE APT 206           4810 OAHU ST
EADS, TN 38028                       LOS ANGELES, CA 90049                  CLINTON, MD 20735




LAURIE ESTEP TR FBO                  LAURIE HOPE LIVINGSTON TTEE            LAURIE KAHN BAROUCH IRA TD
LAURIE ESTEP FAMILY TRUST            LAURIE LIVINGSTON REVOCABLE TR         AMERITRADE CLEARING CUSTODIAN
UA APR 15 1999                       U/A DTD 11/01/1993                     33 HICKORY HILL RD
10940 JEFFREY CT                     111 SAINT MATTHEWS AVE APT 207         MONTVALE, NJ 07645
SAN DIEGO, CA 92126                  SAN MATEO, CA 94401


LAURIE MICHELLE DONDERO-MCCABE       LAVERNE H HINES TTEE                   LAWRENCE C ROSSA
CHARLES SCHWAB & CO INC CUST         2003 LAVERNE H HINES REV. TR           15022 S. WOODCREST AVE
IRA ROLLOVER                         DTD 03-19-03                           HOMER GLEN, IL 60491-8324
74 JEFFERSON AVE                     1007 AZURE COURT
ISLAND PARK, NY 11558                ROSEVILLE, CA 95678
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 105 of 170
LAWRENCE C SIGLER                    LAWRENCE C TSE                         LAWRENCE F KUNZ &
2764 N IRVINE CT                     CHARLES SCHWAB & CO INC CUST           KENNEDY F KUNZ MD JT TEN
CORNELIUS, OR 97113-7470             ROTH CONTRIBUTORY IRA                  725 BAILEY BROOK CIR
                                     1065 LORINDA LN                        HOOVER, AL 35244
                                     LAFAYETTE, CA 94549


LAWRENCE GRANT GEPHARDT              LAWRENCE J EUSTICE                     LAWRENCE J MCHUGH
62 SHADOW WOOD DR                    18017 TYDINGS RD                       ROBERTA V MCHUGH TTEE
EAST AMHERST, NY 14051-1734          JUSTIN, TX 76247-8706                  LAWENCE/ROBERTA MCHUGH RIVTA
                                                                            12 ELIZABETH CIR
                                                                            GREENBRAE, CA 94904-3032


LAWRENCE KING                        LAWRENCE P STEWART                     LAWRENCE WAYNE WEIGELT JR
2035WEST28TH STHEET                  1212 N 48TH ST                         11300 EAGLES GLEN DR
LOS ANGELES, CA 90018                MESA, AZ 85205-4706                    AUSTIN, TX 78732




LEAH ARMSTRONG                       LEANNE L READER                        LEE A BLOSSOM
3550 CROSSLOUGH TRL                  326 MOSER RD                           5 NORTH SQ, #4
ROSEMOUNT, MN 55068-4764             DANVILLE, PA 17821-6489                BOSTON, MA 02113-2421




LEE R FERRY &                        LEGENT CLEARING LLC                    LEIGH A SEATON
MARY E FERRY TEN/COM                 ATTN: MANAGING AGENT                   6359 RAYLENE CT
495 BRICKELL AVE APT 801             9300 UNDERWOOD AVE., #400              SIMI VALLEY, CA 93063-4352
MIAMI, FL 33131                      OMAHA, NE 68114



LEILA BALDOZ                         LEJON L ALDEN-BROWN                    LEKYCIA FULTON
9548 BLACKLEY ST                     8608 GANTTCREST DR                     13 HOLLY LN
TEMPLE CITY, CA 91780-3142           AUSTIN, TX 78749-3527                  WESTBURY, NY 11590-4015




LENA C MARTONE                       LENA LIU                               LENA LIU
30004 PACIFIC AVENUE                 2615 DEBBIE CT                         2615 DEBBIE CT
APT 1                                JACKSONVILLE, FL 32210-3431            JACKSONVILLE, FL 32210
VENICE, CA 90291



LENIE VANB LAWRENCE IRA              LEON H ZIMMER TOD                      LEONA M GOODMAN TOD
TD AMERITRADE CLEARING CUSTODIAN     63 PHILLIPS RD                         228 N TUNBRIDGE RD
10815 CHATHAM RIDGE WAY              RENSSELAER, NY 12144                   MIDWEST CITY, OK 73130
SPOTSYLVANIA, VA 22551-4694



LEONARD R CIAVARELLA JR              LEOPOLD WILLIAM MONTGOMERY II          LEROY O LUCERO
60 VIRGINIA RAIL DR                  3409 PREMIER DR APT 313                6504 ROSALIND NE
BETHANY, CT 06524                    PLANO, TX 75023                        ALBUQUERQUE, NM 87109-3608




LESIA H COX                          LESIA HOGAN COX                        LESLIE J FASTEEN
6330 VOLUNTEER RESCUE RD             6330 VOLUNTEER RESCUE RD               8330 5TH STREET NE
DENTON, NC 27239-9377                DENTON, NC 27239-9377                  SPRING LAKE PARK, MN 55432-1135
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 106 of 170
LESLIE K HANLIN ROTH IRA              LESLIE L GRIFFIN                       LESLIE R SCHULTZ
TD AMERITRADE CLEARING CUSTODIAN      45718 VICTORIA AVE                     CHARLES SCHWAB & CO INC CUST
9 SPRINGLAKE CT                       LANCASTER, CA 93534-5110               IRA CONTRIBUTORY
BALLWIN, MO 63011-3549                                                       45625 APACHE RD
                                                                             INDIAN WELLS, CA 92210


LESVIA D LUCAS                        LESVIA D LUCAS                         LET K WONG
ROTH IRA E*TRADE CUSTODIAN            1124 LOCUST ST                         TD AMERITRADE CLEARING CUSTODIAN
1124 LOCUST ST                        WEST DES MOINES, IA 50265-4433         1137 STONYLAKE CT
WEST DES MOINES, IA 50265-4433                                               SUNNYVALE, CA 94089



LET K WONG                            LET K WONG FBO                         LEWIS P LARRABEE III
TOD                                   WINSTON W WONG BENE                    14 WHITE FLOWER LN
1137 STONYLAKE CT                     COVERDELL SVNGS TD BK USA CUST         NORTH GRAFTON, MA 01536-1298
SUNNYVALE, CA 94089                   1137 STONYLAKE COURT
                                      SUNNYVALE, CA 94089


LI HWANG ROTH IRA                     LIA DESANTO                            LIAM J FANNING
TD AMERITRADE CLEARING CUSTODIAN      2166 HOLLY LANE                        3582 STRATH DRIVE
1839 SEVEN PINES DR                   CINNAMINSON, NJ 08077-3438             ALPHARETTA, GA 30005-2802
SAINT LOUIS, MO 63146



LIEM TRAN                             LILAVATI PATEL                         LILITH CHRAKIAN
6735 YELLOWSTONE BLVD APT 6U          6 CHACO CT                             18417 ARMINTA ST
FOREST HILLS, NY 11375-2611           SOUTH BARRINGTON, IL 60010             RESEDA, CA 91335-2013




LILLIAN REGEN                         LINA KURNIA                            LINCOLN B PARKER ROTH IRA
181-03 TUDOR ROAD                     8111 STANFORD AVE                      TD AMERITRADE CLEARING INC
JAMAICA ESTATES, NY 11432             SPC 110                                CUSTODIAN
                                      GARDEN GROVE, CA 92841-4361            PO BOX 7530
                                                                             CHICAGO, IL 60680


LINCOLN PARKER                        LINDA ALFORD IRA TD AMERITRADE         LINDA C WHITEMAN
PO BOX 7530                           CLEARING CUSTODIAN                     PO BOX 314
CHICAGO, IL 60680-7530                204 ALTA VISTA DR                      WINCHESTER, KY 40392
                                      MARION, AR 723642209



LINDA CARLSON IRA TD AMERITRADE       LINDA E RUIZ                           LINDA G HIPPENHAMMER TTEE
CLEARING CUSTODIAN                    2973 CASTLETON DR                      CRAIGHTON T HIPPENHAMMER IRRV TR
38 ENGLAND ST                         SAN JOSE, CA 95148-3005                U/A 2/28/06
CUMBERLAND, RI 02864-7616                                                    762 E SHORE DR
                                                                             CULVER, IN 46511


LINDA HUTCHINGS CUST                  LINDA HUTCHINGS CUST                   LINDA L HORTON
SEAMUS MARK HUTCHINGS UTMA CA         FIONA HUTCHINGS UTMA CA                2035 S INDIANA AVE
2846 HOLLAND ST                       2846 HOLLAND ST                        UNIT 209
SAN MATEO, CA 94403-1642              SAN MATEO, CA 94403-1642               CHICAGO, IL 60616-1312



LINDA M GANDER IRA                    LINDA M LONG                           LINDA MARY CANDELA &
TD AMERITRADE CLEARING CUSTODIAN      1409 SW 12TH TER                       ROBERT JOSEPH CANDELA JTWROS
10801 OLD CONCORD DR                  CAPE CORAL, FL 33991-4621              16 RUSCO STREET
BUNCETON, MO 65237                                                           HUNTINGTON, NY 11743-4128
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 107 of 170
LINDA PATTI                          LINDA RAE MC INTOSH                   LINDA S FERNYHOUGH
1177 CLARK ST                        CHARLES SCHWAB & CO INC CUST          TOD REGISTRATION
ENGLEWOOD, FL 34224                  16431 SE WINDSWEPT WATERS DR          1720 SHERMAN AVE.
                                     DAMASCUS, OR 97089                    HOOD RIVER, OR 97031-1460



LINDA SUE WILLIAMS                   LINDA V DONDERO                       LINDSEY BALE
110 HIGHLAND VW                      CHARLES SCHWAB & CO INC CUST          719 SHERWOOD DR
RICHMOND, KY 40475-9540              27 PINERIDGE STREET                   BOWLING GREEN, KY 42103-1422
                                     MELVILLE, NY 11747



LINDSEY E DUBOIS                     LINH NGOC NGUYEN &                    LINZIE FARMER
413 WINDWARD WAY                     THANH-VAN LAM TRAN JTWROS             3181 NW 14TH ST
DAVENPORT, FL 33837-5117             4093 LITTLEWORTH WAY                  LAUDERHILL, FL 33311-4909
                                     SAN JOSE, CA 95135-1172



LISA A DRAKE T O D                   LISA A WALKER                         LISA B MCCLELLAN IRA
309 WILLIAMS RD                      2233 CEDARWOOD CT                     TD AMERITRADE CLEARING CUSTODIAN
GLEN BURNIE, MD 21061-2516           ASHEBORO, NC 27205-2396               31150 SW COUNTRY VIEW LOOP
                                                                           WILSONVILLE, OR 97070



LISA F FERRETTI                      LISA GINTHER                          LISA H GOLDISH
ROTH IRA ETRADE CUSTODIAN            24072 WEEREN RD                       1606 3RD ST NE
1776 PHENIX AVE                      MONTGOMERY, TX 77316                  MINNEAPOLIS, MN 554131112
CRANSTON, RI 02921-1258



LISA JOHNSON                         LISA L ROBINS &                       LISA M CESCHIN C/F
JEFFERY WAYNE JOHNSON TTEE           JOSEPH B ANDERSON TEN/COM             NATASHA K CACACE UTMA/CA
JEFFERY & LISA JOHNSON REV TR        1150 GARFIELD AVE                     300 RIDGEWAY RD
6738 VARN RD                         VENICE, CA 90291                      WOODSIDE, CA 94062-2344
PLANT CITY, FL 33565-7379


LISA M KETRON                        LISA M LESCHINSKY                     LISA STANSBURY & DOUGLAS
TOD                                  15 WEATHERBY CT                       STANSBURY
8354 CARDNIA CT                      PETALUMA, CA 94954-4659               TEN COMM
LIBERTY TOWNSHIP, OH 45044-8352                                            682 NORRAINE LANE
                                                                           HUACHUCA, AZ 85616


LIVELY INC TR                        LIZA MARIE PASSANTE IRA TD            LOGAN PAUL MARCUS &
LIVELYHSA                            AMERITRADE CLEARING CUSTODIAN         C MARCUS JT TEN
FBO MIRIAM TOBIAS                    64 PEACH RD                           3001 NUTE WAY
814 SWAN RIDGE RD                    MILTON, NY 12547-5013                 SAN DIEGO, CA 92117
CHARLOTTESVLE, VA 22903


LOGAN READNOUR &                     LOIS LYNN KHALAF                      LOK C TSE
KIMBERLY READNOUR                    756 SPICER DR                         17 ROCKY KNOOK LN
710 VETERANS MEMORIAL PKWY W APT     BROOKLYN, MI 49230-8988               MARION, MA 02738-2223
141
APT 141
LAFAYETTE, IN 47909-6968

LOK C TSE                            LOK CHIU TSE ROTH IRA                 LON C HAY
17 ROCKY KNOOK LN                    TD AMERITRADE CLEARING CUSTODIAN      1304 W 14TH AVE
MARION, MA 02738                     17 ROCKY KNOOK LN                     INDIANOLA, IA 50125-4798
                                     MARION, MA 02738
                Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 108 of 170
LON PARTRIDGE                       LONNIE DYJEWSKI                        LOOSE CHANGE INVESTMENT CLUB
47 DOCK LN                          9821 FAIRBANKS ST                      (A PARTNERSHIP)
WANTAGH, NY 11793-1813              VAN BUREN TWP, MI 48111-3416           ATTN: SHIRLEY STRINGER
                                                                           509 SNAVELY RD
                                                                           RICHMOND HTS, OH 44143-2749


LOREEN MARTIN                       LOREEN SCHLOSSER (IRA)                 LOREN E HEINIGER&
1647 COLONIAL SHORES DR             WFCS AS CUSTODIAN                      CAROL A HEINIGER JT TEN
HIXSON, TN 37343-3406               165 SALOLI WAY                         1148 CALICO RIDGE DR
                                    LOUDON, TN 37774-2731                  HENDERSON, NV 89011-3043



LOREN ROSS                          LORENZO B GARCIA                       LORETTA MALAYANDY
4451 SW CREEKVIEW DR                1111 J ST APT 97                       7 SHIEL AVE
LEES SUMMIT, MO 64082               DAVIS, CA 95616-2163                   STATEN ISLAND, NY 10309-4279




LORI A MOREHEAD                     LORI S OLIJAR SEP IRA                  LORRAINE A GEHRING
4501 WALNUT ST                      TD AMERITRADE CLEARING CUSTODIAN       FRANK F GEHRING JR
OMAHA, NE 68106                     589 GRAND PARKE DR                     927 CIRCLE DR
                                    JACKSONVILLE, FL 32259                 HARRISONBURG, VA 22801-1613



LORRAINE ENG IRA TD AMERITRADE      LORRAINE ROCHE &                       LOU K CAIN &
CLEARING CUSTODIAN                  PHILLIP A ROCHE JT TEN                 THOMAS D CAIN JTWROS
109 COLONIAL DR                     940 JUANITA AVE                        400 OAK VALLEY DR
MORRISTOWN, NJ 07960-6611           LA VERNE, CA 91750                     LONGVIEW, TX 75605-7338



LOU K CAIN C/F                      LOU K CAIN C/F                         LOUIE J FERRARO
ADALYNN M MCKNIGHT UTMA/CA          EVERITT M MCKNIGHT UTMA/CA             53 MONROE STREET
400 OAK VALLEY DR                   400 OAK VALLEY DR                      FRANKLIN SQUARE, NY 11010-3620
LONGVIEW, TX 75605-7338             LONGVIEW, TX 75605-7338



LOUIS E HARDEN                      LOUIS J MURTHA &                       LOUIS LEE WYMAN
TOD                                 ALICE MURTHA JT WROS                   6602 S 200TH AVE
724 GRADY STREET                    TOD REGISTRATION                       OMAHA, NE 68135-3852
BLACKSHEAR, GA 31516                731 E 14TH AVE
                                    MITCHELL, SD 57301-1511


LOUIS PATRICK CHAUVIN               LOUISE HAMILTON                        LOWELL KEMP NICHOLAS
1111 23RD ST NW APT PH1G            CHARLES SCHWAB & CO INC CUST           PO BOX 430812
WASHINGTON, DC 20037-3327           ROTH CONTRIBUTORY IRA                  HOUSTON, TX 77243-0812
                                    3886 FAIRFAX SQ
                                    FAIRFAX, VA 22031


LOYD J JUNGLING                     LPL FINANCIAL                          LUCAS TOWEY
ROTH IRA E*TRADE CUSTODIAN          ATTN: MANAGING AGENT                   PO BOX 299
100 SANTA FE AVE, #5207             4707 EXECUTIVE DRIVE                   GRETNA, NE 68028-0299
BISMARCK, ND 58504-7656             SAN DIEGO, CA 92121-3091



LUCIANA FILIPPESCHI                 LUCILLE C PUKAS                        LUCIUS P DILLON III
CHRISTIAN SCHAFER JTWROS            16 CARLYLE CT                          IRA E*TRADE CUSTODIAN
COLINA DE LOS RUICES MUNI SUCR      CARLSTADT, NJ 07072-1811               175 CHEROKEE RD
MIRANDA, VENEZUELA,                                                        PINEHURST, NC 28374-9269
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 109 of 170
LUCY ARLAYNE TATE                     LUIS J MARTIN SR                      LUIS VELASQUEZ GARCIA &
340 LYNHAVEN DR                       32171 FALL RIVER RD                   SUNENA SABHARWAL JT TEN
WINSTON SALEM, NC 27104               TRABUCO CANYON, CA 92679-3316         312 RUGBY AVE
                                                                            KENSINGTON, CA 94708



LUISA D FELIX TOD                     LUKAS KRUL                            LUTHER A BROWN
1015 N CARIBE AVE                     608 SOUTH AVE                         108 SHILOH DR
TUCSON, AZ 85710                      SCHENECTADY, NY 12305                 CANON CITY, CO 81212-6103




LYNDELL CARMON                        LYNN A. BLECHA TRUST                  LYNNDA RACHEL DO COUTTO
13106 MONTAUK GREENFIELDS DR          UAD 07/15/2005                        CHARLES SCHWAB & CO INC CUST
BOWIE, MD 20720-6339                  LYNN BLECHA TTEE                      ROTH CONTRIBUTORY IRA
                                      6130 TUTTLE TERR                      1921 SOMERSET AVE
                                      MANHATTAN, KS 66503-8685              CARDIFF BY THE SEA, CA 92007


LYNNE ANN NAWROT                      LYNNE ANN NAWROT EX                   M NATESAN & M ARUNACHALAM TTEE
4586 SHISLER RD                       E/O ALDINE M TARBELL                  MURUGAPPAN NATESAN DBP PLAN
CLARENCE, NY 14031-2118               4586 SHISLER RD                       PLAN & TRUST DTD 12/22/2003
                                      CLARENCE, NY 14031-2118               3589 ROSINCRESS DRIVE
                                                                            SAN RAMON, CA 94582


M WAYNE BENTSON                       MABEL NOBLE                           MAC FAWCETT & LAURIE FAWCETT JT
THERESA BENTSON                       1019 SUTTON CIRCLE                    TEN
13381 COUCHTOWN COURT                 APT NO 223                            210 MASK RD
ROSEMOUNT, MN 55068                   DAYTONA BEACH, FL 32114               HICKORY VALLEY, TN 38042-5708



MAC HOWARD &                          MAGGIE J SAMUELS                      MAHARLIKA JOSE CABRERA
MATTIE HOWARD JT TEN                  659 ROCKBANK LOOP                     1514 SYRACUSE DR
1615 MARLTON ST                       WENDELL, NC 27591-6402                ROCKLIN, CA 95765-6256
SAN MARCOS, TX 78666



MAHESH BYLAPPA                        MALCOLM G HUFFMAN IRA TD              MALICIA CLAU THATCHER
7039 NUECES DR                        AMERITRADE CLEARING CUSTODIAN         366 SANDLEWOOD DR
IRVING, TX 75039-3340                 1 FRANK CT                            PAGOSA SPGS, CO 81147-7021
                                      WARREN, RI 02885-1155



MAMIE KAY PACK                        MAN KEUNG NG &                        MAN NGUYEN
1421 HIGHLAND AVENUE                  SUSAN CHENG NG JT TEN                 64 MURRAY ST
ASHLAND, KY 41101                     7792 GOLDFISH WAY                     LYNN, MA 01905-2169
                                      SAN DIEGO, CA 92129



MANDEEP K BRAR TOD                    MANUEL CRUZ &                         MANUEL FERREIRA &
8215 GOLDEN OAK CIR                   ELEANA JIMENEZ JTWROS                 MARIA FERREIRA JT TEN
WILLIAMSVILLE, NY 14221               630 MEADOW RD                         471 PLEASANT VIEW DR
                                      KINGS PARK, NY 11754-5010             LANCASTER, NY 14086



MANUEL L JOSEPH JR &                  MANUEL RELUCIO ROLLOVER IRA TD        MANUEL SILVA &
LAKEYSHA E JOSEPH JTWROS              AMERITRADE CLEARING CUSTODIAN         MARIA D SILVA TEN ENT
1347 HADEN LANE                       345 CHARLES ST                        1267 SW 117TH WAY
JACKSONVILLE, FL 32218-8078           NEW MILFORD, NJ 07646-1801            DAVIE, FL 33325-3955
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 110 of 170
MANUEL WYRON                         MARC ANTHONY YAKOU                     MARC BOMAN
TOD                                  110 5TH ST APT 8                       R/O IRA E*TRADE CUSTODIAN
5404 N GREENEFIELD DR                SANTA ROSA, CA 95401                   5868 BRIDLE BEND COURT
PORTSMOUTH, VA 23703                                                        PLANO, TX 75093-4567



MARC GARAFANO                        MARC GOTTLIEB                          MARC H BIRENKRANT &
104 DELAFIELD PL                     4444 YERBA SANTA DR.                   KRISTA BIRENKRANT JT TEN
STATEN ISLAND, NY 10310-1656         SAN DIEGO, CA 92115                    2 AUGUSTA DRIVE
                                                                            CORTLANDT MANOR, NY 10567



MARC TIMOTHY WAGNER                  MARCIA CURRY RESP INDV                 MARCIA DOMINEY ROTH IRA
525 SPRINGWOOD CT                    FBO LUKE CURRY ESA                     TD AMERITRADE CLEARING INC
WINDSOR, CO 80550-5979               TD AMERITRADE CLEARING CUSTODIAN       CUSTODIAN
                                     15768 GARFIELD RD                      331 CAMBORNE PL
                                     SALEM, OH 444609104                    PENSACOLA, FL 32506


MARCIA ROSE DOMINEY & JOHN M         MARCIE CURRY ROTH IRA TD               MARCO PALACIOS
DOMINEY                              AMERITRADE CLEARING CUSTODIAN          5116 W ROSCOE ST
JT TEN                               15768 GARFIELD RD                      CHICAGO, IL 60641
TOD                                  SALEM, OH 44460-9104
331 CAMBORNE PL
PENSACOLA, FL 325064921

MARGARET C WILLIAMS                  MARGARET M WILKINS                     MARGAUX POLILLO
1723 MOUNTAIN PINE TER               1590 FACTORY CREEK RD                  1003 FAWN ST
RICHMOND, VA 232355467               ETHRIDGE, TN 38456-7047                APT 2
                                                                            BALTIMORE, MD 21202-4415



MARIA ANTONIETTA BIANCO &            MARIA C LEEMAN IRA                     MARIA CRISTINA LAGNESE
N BIANCO JT TEN                      TD AMERITRADE CLEARING CUSTODIAN       935 HEBERTON ST
1453 COLONIAL DRIVE                  913 MARINA DR                          PITTSBURGH, PA 15206
CINCINNATI, OH 45238                 NAPA, CA 94559



MARIA R MONROE                       MARIA R SCHIAVONE                      MARIA TZORTZATOS
1909 HASBROOK CT                     R/O IRA E*TRADE CUSTODIAN              14736 9TH AVE
N LITTLE ROCK, AR 72116-5645         40 DAVENPORT AVE                       WHITESTONE, NY 11357-1628
                                     APT. 1-P
                                     NEW ROCHELLE, NY 10805-3658


MARIAN LEIGH BIRDSONG                MARIANNE CUMMISKEY ROTH IRA            MARIBEL HARDING
GEORGE WALDRIP BIRDSONG              TD AMERITRADE CLEARING INC             830 MAGNOLIA SHORES DR
1503 MAPLEWOOD CT                    CUSTODIAN                              NICEVILLE, FL 32578-3412
WOODSTOCK, GA 30189-1552             9845 HOLLINGSON ROAD
                                     CLARENCE, NY 14031


MARIBETH B WILCOX                    MARILYN JEAN DOLEZAL                   MARILYN L QUINBY
185 LAWN MARKET                      23737 DOUGLAS DRIVE                    PO BOX 41238
SHARPSBURG, GA 30277                 PLAINFIELD, IL 60585-8406              EUGENE, OR 97404-0324




MARILYN TAYLOR                       MARILYN WILSON                         MARINA PHILLIPS
260 W BROADWAY APT 3F                5401 JOEL LN                           R/O IRA E*TRADE CUSTODIAN
LONG BEACH, NY 11561-3905            TEMPLE HILLS, MD 20748                 9921 CARMEL MOUNTAIN RD
                                                                            STE 253
                                                                            SAN DIEGO, CA 92129-2813
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 111 of 170
MARIO S MORACA                        MARIO TODARO                          MARION J LANGGUTH
IRA VFTC AS CUSTODIAN                 717 NUTSWAMP RD                       TOD
ROLLOVER ACCOUNT                      RED BANK, NJ 07701                    6100 CABOT CT
437 WORTHINGTON DR                                                          MENTOR, OH 44060
MARS, PA 16046-7103


MARION SANFORD KARVAS                 MARIOTTE A CORSON ROLLOVER IRA        MARISA A FORDE ROLLOVER IRA TD
CHARLES SCHWAB & CO INC CUST          TD AMERITRADE CLEARING CUSTODIAN      AMERITRADE CLEARING CUSTODIAN
IRA ROLLOVER                          10 BLAKSLEE DR                        4807 SAINT ANDREWS DR
106 CARRIL DE CIRCULO                 NEWTOWN, CT 06470                     BAYTOWN, TX 77521-3015
WIMBERLEY, TX 78676


MARISSA ANN LUBOFF ROTH IRA           MARISSA YVONNE TORRES                 MARK A ATCHISON
TD AMERITRADE CLEARING CUSTODIAN      39678 OLD SPRING RD                   ROTH IRA E*TRADE CUSTODIAN
75 APRICOT ST                         MURRIETA, CA 92563-5550               9602 ASHMOND LN
OAK VIEW, CA 93022-9455                                                     TOMBALL, TX 77375-6713



MARK A DEWOLF                         MARK A FITZPATRICK &                  MARK ALLEN BERGERON & JONNIE
8050 NIWOT RD. APT. 3                 CHERYL L FITZPATRICK JTWROS           LYNN
NIWOT, CO 80503-8690                  1331 CREEK BEND CT                    BERGERON JT TEN
                                      ROSSFORD, OH 43460-1639               10610 NE 9TH PL UNIT 707
                                                                            BELLEVUE, WA 98004-8636


MARK ALLEN CONNELL                    MARK ANDREW FOSSUM                    MARK BERRY AS CUST FOR
CHARLES SCHWAB & CO INC CUST          100 SHADOW HAWK DR                    ALAN BERRY UTMA CO
IRA ROLLOVER                          DURHAM, NC 27713-3157                 1 WREN
7413 RAYMOND DR NE                                                          LITTLETON, CO 80127
ALBUQUERQUE, NM 87109


MARK BLAUVELT                         MARK D ANDERSON                       MARK D ANDERSON &
3329 SUNBURST DR                      CHARLES SCHWAB & CO INC CUST          JULIE V ANDERSON JT TEN
EVANSVILLE, WY 82636-9804             29 ANGELA AVE                         29 ANGELA AVE
                                      SAN ANSELMO, CA 94960                 SAN ANSELMO, CA 94960



MARK D CANFIELD IRA TD AMERITRADE     MARK D OGLE                           MARK D SIMMONS
IN                                    8706 N CREEKWOOD CT                   25420 HOPKINS ST.
CUSTODIAN                             MUNCIE, IN 47303-9381                 DEARBORN HEIGHTS, MI 48125
39 AVENIDA BRISA CT
CHICO, CA 95928-3844


MARK DALE JUNE                        MARK DEWOLF                           MARK DOMINIC MONACO IRA TD
3818 PETERS RD                        8050 NIWOT RD APT 3                   AMERITRADE CLEARING CUSTODIAN
COLUMBIAVILLE, MI 48421               NIWOT, CO 80503-8690                  795 JEFFREY CT
                                                                            WHEATON, IL 60189-817



MARK E HEGARTY                        MARK E MCNEMEE                        MARK E MCNEMEE C/F
THOMAS A HEGARTY                      1957 ARLINGTON ST                     JENA S MCNEMEE UTMA/KS
RICAHRD E HEGARTY                     EL DORADO, KS 67042-4105              1957 ARLINGTON ST
28 BEACON ST                                                                EL DORADO, KS 67042-4105
STONEHAM, MA 02180-2414


MARK E MCNEMEE C/F                    MARK EDWARD JOHNSTON                  MARK ERIC DAVIS
TREY W MCNEMEE UTMA/KS                CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
1957 ARLINGTON ST                     IRA ROLLOVER                          6129 PONTIAC ST
EL DORADO, KS 67042-4105              1052 BELVEDERE LN                     SAN DIEGO, CA 92115
                                      SAN JOSE, CA 95129
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 112 of 170
MARK GAMEL ROTH IRA TD               MARK HORNER                            MARK J BLEACH
AMERITRADE IN                        4307 N 7TH STREET                      1110 COLFAX AVE
CUSTODIAN                            TACOMA, WA 98406                       DORCHESTER, NE 68343
760 FORESTHILL DR
CRESCENT SPRINGS, KY 41017-4477


MARK J BUCCITELLI                    MARK J DVORAK                          MARK JASON NEWMYER &
212 EAST SLINGLUFF AVE               21695 53RD AVE                         HELENA P NEWMYER JTWROS
DOVER, OH 44622-1760                 SAINT CLOUD, MN 56301                  131 STONE POST ROAD
                                                                            LONGWOOD, FL 32779-2746



MARK JUNE                            MARK KORTENDICK                        MARK KROEHLER
3818 PETERS RD                       7311 N NATHAN PT                       252 S HAMPTON CLUB WAY
COLUMBIAVILLE, MI 48421              CRYSTAL RIVER, FL 34428-9645           ST AUGUSTINE, FL 32092-1028




MARK LEITHEM                         MARK LINDSAY &                         MARK MANTHEI &
28201 BLUEBELL DR                    ANNE LINDSAY JT TEN                    GWENDOLYN MANTHEI JTWROS
LAGUNA NIGUEL, CA 92677-7068         1106 LAKE RD                           1645 KILBORN DR
                                     MILTON, VT 05468                       PETOSKEY, MI 49770-8723



MARK MERLISS                         MARK MUDD                              MARK MULCAHY SOANE &
359 GRAVEL ST                        203 TEE PEE LN                         SARAH ROCKWELL SOANE JT TEN
MERIDEN, CT 06450-4650               FREDERICKSBURG, TX 78624-2389          3260 E FLOYD DR
                                                                            DENVER, CO 80210



MARK P BERMAN TOD                    MARK PUCKETT                           MARK R FRIELER
38 LANCASTER LN                      5802 67TH ST APT 2311                  TOD DTD 06/29/2018
LINCOLNSHIRE, IL 60069               LUBBOCK, TX 79424-2928                 311 BOULDER OAK DR
                                                                            NEW BRAUNFELS, TX 78132-3794



MARK R JASPERSON                     MARK R SLOAN CUST                      MARK R SUSSKIND
21521 OLSON RD                       JUDY M SLOAN UGMA SC                   LAURA B SUSSKIND
FRANKSVILLE, WI 53126-9737           371 CRAFTSMAN AVE                      2849 GANTON CT
                                     FAIRHOPE, AL 36532                     FAIRFIELD, CA 94534-7821



MARK S SHALLENBERGER                 MARK SHELDON                           MARK STEPHEN MOSLEY & DAWN
8400 PARSON RD                       104 TWILIGHT BAY DR                    AILEEN
ERIE, PA 16509-5036                  P C BEACH, FL 32407-2857               MOSLEY JT TEN
                                                                            20 N 2ND AVE
                                                                            KENVIL, NJ 07847-2520


MARK T CARO                          MARK W HOWELL                          MARLIN LAVERMAN
IRA R/O ETRADE CUSTODIAN             6774 LULU RD                           1319 TANAGER AVE
1807 CAMPBELL ROAD                   IDA, MI 48140-9754                     OCHEYEDAN, IA 51354
FOREST HILL, MD 21050-2347



MARSHALL SHEN                        MARSHNIL VIPIN DAVE                    MARTA A CREWS
5534 CLARET ST                       62 ABRAMS COURT                        35433 ASHMORE DR
SANTEE, CA 92071-5675                APT NO 115                             EUSTIS, FL 32736-9031
                                     STANFORD, CA 94305-7174
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 113 of 170
MARTHA ALI                           MARTHA JOAN FIRNSCHILD                MARTHA LYNN WILLIAMS
4311 GARDNER DR                      CHARLES SCHWAB & CO INC CUST          146 GARY RD
PORT CHARLOTTE, FL 33952-9726        17559 WHISLER DR                      MACON, GA 31217
                                     BROWNSTOWN, MI 48173



MARTHA W BALAZIK                     MARTIN L MAX                          MARTIN M DERRICK & PATRICIA F
ALEXANDER J BALAZIK III JT TEN       13838 S 450 W                         DERRICK TEN ENT
677 VILLAGE MANOR PL                 HANNA, IN 46340                       919 SKYLINE DR
SUWANEE, GA 30024                                                          SEARCY, AR 72143-6525



MARTIN R DUDA                        MARTY F BARTOSZEK                     MARVIN D MCLAUGHLIN
IRA ROLLOVER                         TOD ACCOUNT                           BARBARA L MCLAUGHLIN
TD AMERITRADE CLEARING CUSTODIAN     4296 K ROAD                           6755 S STATE ROAD 39
2402 WILLOW ST.                      BARK RIVER, MI 49807                  NORTH JUDSON, IN 46366-8409
PEKIN, IL 61554-3035


MARVIN HIBLER                        MARVIN JONES                          MARY ANN WEIGNER
1189 ERHART NORTHERN RD              468 VICTORIA LANE                     28235 WINDSOR DR
VALLEY CITY OH 44280-9553            ROMEO, MI 48065                       MENIFEE, CA 92586
VALLEY CITY, OH 44280-9553



MARY E CARTER                        MARY FRANCES HOGAN                    MARY HUNT ROLLOVER IRA TD
621 MISSIONARY RDG                   7176 NEW HOPE DR                      AMERITRADE
DESOTO, TX 75115                     DENTON, NC 27239                      INC CUSTODIAN
                                                                           12050 PARADISE ST
                                                                           GRAND TERRACE, CA 92313-5335


MARY JANE D ANDERSON                 MARY JANE KRAUSE                      MARY JANE LUNA
702 MAYFAIR DR                       1520 N 2ND ST                         825 OLD TUNNEL RD, #105
BRANDON, FL 33511-6532               MANKATO, MN 56001                     GRASS VALLEY, CA 95945




MARY JO                              MARY JO CHRISTIAN MCCOY               MARY K WHITE
108 KOEHLER ST                       IRA E*TRADE CUSTODIAN                 CHARLES SCHWAB & CO INC CUST
ETNA, PA 15223                       5194 DUNGANNON RD                     IRA ROLLOVER
                                     FAIRFAX, VA 22030-5414                14713 FAIRWAY ST.
                                                                           LEAWOOD, KS 66224


MARY K WHITE ROLLOVER IRA TD         MARY LOUISE CHAFFINS & THOMAS         MARY M HAMMOND &
AMERITRADE CLEARING CUSTODIAN        CLINTON CHAFFINS SR JT TEN            ROBERT C HAMMOND JT TEN
14713 FAIRWAY ST                     3769 PARK RIDGE LN                    23781 US HIGHWAY 27 BOX 303
LEAWOOD, KS 66224-4609               LEXINGTON, KY 40509-2939              LAKE WALES, FL 33859



MARY SMITH                           MARY T ZATZKE                         MARY TARASUK &
18515 E TELEPHONE RD                 CHARLES SCHWAB & CO INC CUST          PAUL TARASUK JT TEN
MONROE CENTER, IL 61052              IRA CONTRIBUTORY                      17629 WHEAT FALL DR
                                     350 W MARYLAND AVE                    DERWOOD, MD 20855
                                     PHOENIX, AZ 85013


MARY UHLIR                           MARYBETH BRADLEY                      MASON KLUCKOWSKI
TOD DTD 10/10/2016                   52 ELIZABETH CT                       10410 BARRETTS DELIGHT DR APT H
2448 FENWICK RD                      TRACY, CA 95376-1322                  COCKEYSVILLE, MD 21030-4248
UNIVERSITY HT, OH 44118-4464
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 114 of 170
MASON L DENDINGER                     MATHEW E DEMERS                       MATILDA POULSEN
603 MARIE DR                          51 MOURNING DOVE DR                   1831 FREDA LANE
HARRISBURG, SD 57032                  STAFFORD, VA 22554                    CARDIFF, CA 92007-1414




MATT WALTERS                          MATTHEW BIANCO                        MATTHEW BRACCO
109 WEST OAK LANE                     11760 SUNRISE VALLEY DR               1 FOREST AVE
SALEM, UT 84653-9495                  APT. 708                              MASSAPEQUA, NY 11758
                                      RESTON, VA 20191-1429



MATTHEW CASELLA &                     MATTHEW COHN                          MATTHEW D LERI
LISA A CASELLA JTWROS                 1560 HYDE STREET APT 31               3042 E 7180 S
47 HICKORY AVE                        SAN FRANCISCO, CA 94109-3191          SALT LAKE CITY, UT 84121-4346
WEST MILFORD, NJ 07480-2012



MATTHEW DAVID MCGEE                   MATTHEW DIPPOLD                       MATTHEW HALPIN
DESIGNATED BENE PLAN/TOD              5210 REDDINGTON DR                    3326 POLK AVE
4703 NATIVE DANCER DR                 DUBLIN, OH 43017-9662                 SAN DIEGO, CA 92104-2118
BAKERSFIELD, CA 93312



MATTHEW HODGES                        MATTHEW J CORDATOS                    MATTHEW J HENSON
9861 COUNTY ROAD 540                  225 NORTHWOOD AVENUE                  ROTH IRA E*TRADE CUSTODIAN
LAVON, TX 75166-1413                  SAN JACINTO, CA 92582                 3157 CHAPELWOOD LN
                                                                            JACKSONVILLE, FL 32216-7132



MATTHEW J SWISHER                     MATTHEW JOHN MCINTOSH                 MATTHEW K TAYLOR
9990 N STATE ROAD 25                  CHARLES SCHWAB & CO INC CUST          ROTH IRA E*TRADE CUSTODIAN
LUCERNE, IN 46950                     ROTH CONTRIBUTORY IRA                 1008 CRAPE MYRTLE CT
                                      15800 SE GEMSTONE CT                  MADISON, GA 30650-5083
                                      DAMASCUS, OR 97089


MATTHEW L MALONE SR &                 MATTHEW L NORTZ                       MATTHEW NEIL JOHNS &
PAMELA MALONE JTWROS                  ROTH IRA E*TRADE CUSTODIAN            TONYA RENAE JOHNS JT TEN
17643 DOVER CT                        7632 EAST STATE ST                    570 GROUP MILL RD
TINLEY PARK, IL 60487-8442            LOWVILLE, NY 13367-1423               NEW OXFORD, PA 17350



MATTHEW R OPPENHEIMER                 MATTHEW RITTENMEYER                   MATTHEW SIMPSON
100 OXFORD DR                         1625 TULIP AVE                        8149 ROYAL HART DR
SOUTH WINDSOR, CT 06074-1581          RIVERSIDE, IA 52327                   NEW PORT RICHEY, FL 34653-5055




MATTHEW T LEBE                        MAURA E BURNS                         MAURA ELIZABETH BURNS
142 WILSON AVE                        640 RIVERSIDE DRIVE                   640 RIVERSIDE DRIVE #2C
APT #3L                               APT. 2C                               NEW YORK, NY 10031-6941
BROOKLYN, NY 11237-2739               NEW YORK, NY 10031-6941



MAURA ELIZABETH BURNS                 MAURA ELIZABETH BURNS                 MAUREEN COONEY-MOORE
WFCS CUSTODIAN TRAD IRA               WFCS CUSTODIAN ROTH IRA               149 W MILTON RD
640 RIVERSIDE DRIVE #2C               640 RIVERSIDE DRIVE #2C               MILTON, VT 05468-3248
NEW YORK, NY 10031-6941               NEW YORK, NY 10031-6941
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 115 of 170
MAUREEN M. KEAST                      MAURICE MUSILLI                        MAURICE SCHWARTZ
1628 DAVIS                            48 S REGENT ST                         APEX C/F ROTH IRA ACCOUNT
WYANDOTTE, MI 48192-3539              PORT CHESTER, NY 10573                 2145 MCKINLEY
                                                                             PHILA, PA 19149-3536



MAURICIO SILVA                        MAURICIO SILVA                         MAX B BERRY
ROTH IRA E*TRADE CUSTODIAN            1401 S STATE ST UNIT 1105              12 ANITA DR
1401 SOUTH STATE ST, #1105            CHICAGO, IL 60605-3627                 CHARLESTON, SC 29407-6780
CHICAGO, IL 60605-3627



MAX NIXON &                           MAXIMILIAN E GERARD                    MEGAN GIBSON CASCARELLA
BETH H NIXON JTWROS                   2582 DEL MAR HEIGHTS RD #17            3170 SEWARD DRIVE
2615 BOB BETTIS RD                    DEL MAR, CA 92014-3139                 EADS, TN 38028
MARIETTA, GA 30066-5715



MEI TING WONG                         MEI TING WONG IRA TD AMERITRADE        MEL KARST
1137 STONYLAKE CT                     CLEARING CUSTODIAN                     2240 E 8TH ST
SUNNYVALE, CA 94089                   1137 STONEYLAKE CT                     HAYS, KS 676014534
                                      SUNNYVALE, CA 940892062



MELANIE E CISNEROS                    MELANIE M MONTEMARANO & MAXINE         MELINDA KIRSCHENMANN
IRA ETRADE CUSTODIAN                  T MONTEMARANO TRS FBO MARITZA          17388 S HALITE LOOP
284 HOYT ROAD                         MONTEMARANO IRREV TRUST UA 5/17/16     COEUR D ALENE, ID 83814
GILFORD, NH 03249-6925                5 COOPER PL
                                      WEEHAWKEN, NJ 07086-7106


MELISSA DAISY MIHOCKO                 MELISSA J GUFFY                        MELISSA K HENNON
9407 CROSSPOINTE DR                   1705 HORNBLEND ST # B                  2057 HIGH RIDGE RD
FAIRFAX STATION, VA 22039-2659        SAN DIEGO, CA 92109-4441               LIMA, OH 45805-4010




MELISSA MAZZARELLI                    MELISSA OSUCH                          MELISSA S ROBINSON
INDIVIDUAL RETIREMENT ACCOUNT         286 STONE FENCE ROAD                   1617 12TH AVE RD APT 3
183 N MAIN ST EXT                     VERNON HILLS, IL 60061                 NAMPA, ID 83686-6160
BROADALBIN, NY 12025-2113



MELISSA SNOPEK                        MELISSA VANDERSCHYFF IRA               MELLON BANK TTEE
10 BIRCH ST                           TD AMERITRADE CLEARING CUSTODIAN       ALCOA SAVINGS PLAN
WILBRAHAM, MA 01095-1524              PO BOX 231274                          FBO FREDRICK A HARRIS
                                      NEW YORK, NY 10023-0022                4521 22nd ave
                                                                             MOLINE, IL 61265


MELVIN L DABNEY                       MELVIN L DABNEY                        MELVIN S THOMPSON
4285 SPRING RUN RD                    3443 OLD CHURCH RD                     22590 BAY SHORE RD
MECHANICSVILLE, VA 23116-6638         MECHANICSVILLE, VA 23111-6227          CHESTERTOWN, MD 21620-4411




MENGHOR RONG                          MEREDITH BONI SHAPIRO                  MERILYN K EDWARDS
906 MERLIN ST                         3813 LISETER RD                        IRA ETRADE CUSTODIAN
BRISTOL, PA 19007-6408                NEWTOWN SQUARE, PA 19073-3525          8497 KILKENNY DRIVE
                                                                             CINCINNATI, OH 45244-2651
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 116 of 170
MERRILL LYNCH HEADQUARTERS           MERSEDEH MAHDI AS CUST FOR            META REGINA AUSTIN
ATTN: MANAGING AGENT                 ALIYA VAKS UTMA CA                    21761 GARDNER ST
250 VESEY STREET                     25781 FLETCHER PL                     OAK PARK, MI 48237-2681
NEW YORK, NY 10281                   LAGUNA HILLS, CA 92653



MIA KELLI HODGES                     MICHAEL A ALLMAN                      MICHAEL A BOYD
CHARLES SCHWAB & CO INC.CUST         PO BOX 30532                          272 WALTON RD
ROTH CONVERSION IRA                  SAVANNAH, GA 31410                    RADFORD, VA 24141-5636
3113 GREEN ACRES RD
METAIRIE, LA 70003


MICHAEL A CURTIS                     MICHAEL A GALLARDO                    MICHAEL A MAYLONE
901 STOETZEL ST.                     7549 MATTERHORN AVE                   124 W CHURCH ST
PINE BLUFFS, WY 82082                RCH CUCAMONGA, CA 91730-1622          CLINTON, MI 49236-9717




MICHAEL A NICKEL                     MICHAEL AFESI                         MICHAEL ALFRED ATLER & JENNIFER
9467 S WINDERMERE CT                 2250 W MOSSER ST                      VICT
SOUTH JORDAN, UT 84095-3354          ALLENTOWN, PA 18104                   ATLER JT TEN
                                                                           10527 BITTER CREEK DR NW
                                                                           ALBUQUERQUE, NM 87114-5947


MICHAEL ALFRED IGNACIO               MICHAEL ALLEN MEADOWS                 MICHAEL ANDREW BLACK
447 SUTTER ST                        CHARLES SCHWAB & CO INC CUST          1715 CAROL STREAM DR
STE 405                              IRA CONTRIBUTORY                      RICHARDSON, TX 75081
SAN FRANCISCO, CA 94108-4618         2111 PRIEST RD
                                     LAWRENCEBURG, IN 47025


MICHAEL ANGELO GRIECO                MICHAEL ANTHONY IARRAPINO JR IRA      MICHAEL ANTON
PO BOX 91012                         TD                                    6 MAPLEWOOD STREET
JOHNSTON, RI 02919-0851              AMERITRADE CLEARING CUSTODIAN         ALBANY, NY 12208
                                     86 BROOKS HILL RD
                                     WOLCOTT, CT 06716-2440


MICHAEL BAFITIS &                    MICHAEL BANN                          MICHAEL BROWN &
GEORGE BAFITIS JTWROS                18 THE STRAND                         MARGARET AURORA ROMERO JT TEN
235 ASHWOOD ROAD                     HERMOSA BEACH, CA 90254-5042          PO BOX 861
BALTIMORE, MD 21222-2302                                                   GLENDORA, CA 91740



MICHAEL BRYON PAPA                   MICHAEL C BURTON                      MICHAEL C MORGAN
14449 WILLOW CIR                     LORI L BURTON                         6164 LOOKOVER CT
STRONGSVILLE, OH 44136-2690          2690 NW MT HOOD DR                    TOLEDO, OH 43612-4230
                                     MCMINNVILLE, OR 97128-5482



MICHAEL C NESTLERODE                 MICHAEL C PARKER TOD                  MICHAEL C ROGERS
31 S GRANT ST                        2430 DENNISTON AVE SW                 655 BEAUPREZ AVE
HOMER CITY, PA 15748-1377            ROANOKE, VA 24015                     LAFAYETTE, CO 80026-3454




MICHAEL CALDWELL                     MICHAEL CAPILETS                      MICHAEL CHRISTOPHER CRUCE
10950 BLOOMFIELD ST PH 8             7 CARRIE CT                           714 E BELLVILLE ST
NORTH HOLLYWOOD, CA 91602-2292       SMITHTOWN, NY 11787-2720              MARION, KY 42064-1488
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 117 of 170
MICHAEL CROWNS                       MICHAEL D DZIURGOT                    MICHAEL D HAAS
JULIE A CROWNS                       7340 S TEMPE CT                       2424 MURDOCK RD
5817 TOLMAN TER                      AURORA, CO 80016-6082                 CEDARVILLE, OH 45314-9449
MADISON, WI 53711



MICHAEL D MCCORMICK ROTH IRA         MICHAEL D SLIFFE &                    MICHAEL DAVID WASMER
TD AMERITRADE CLEARING CUSTODIAN     MICHELLE SHYNE JTWROS                 135 S GROVE ST
324 W. HIGH ST.                      4185 N TOMSIK ST                      ASHEVILLE, NC 28801
MT. STERLING, KY 40353               LAS VEGAS, NV 89129-4825



MICHAEL DAY &                        MICHAEL DENNIS TEDESCO TTEE           MICHAEL DONALD STANGLAND
LISA DAY JT TEN                      THE MICHAEL DENNIS TEDESCO REV        PAMELA JEAN STANGLAND
105 CANARY DR                        U/A DTD 07/30/2016                    4200 MORNES RD
CROSSVILLE, TN 38555-5317            716 LEYTONSTONE AVE                   GRAND RAPIDS, MN 55744-8381
                                     MODESTO, CA 95355


MICHAEL E MCCARTHY                   MICHAEL E RALPH                       MICHAEL E SOKOLOFF
32433 NEWCASTLE DR                   62 WAYNE AVE                          501 HILL LANE
WARREN, MI 48093-6152                MIDDLETOWN, PA 17057                  MAULDIN, SC 29662




MICHAEL F MAREK                      MICHAEL FLOYD                         MICHAEL FORKOS
ROTH IRA ETRADE CUSTODIAN            928 CNTY RD 427                       100 W BROADWAY APT 6HH
2156 ROBIN DRIVE                     KINSTON, AL 36453-4451                LONG BEACH, NY 11561
WARRINGTON, PA 18976-1565



MICHAEL FRANK MORRIS IRA             MICHAEL FROESE &                      MICHAEL FS JOSEPH
TD AMERITRADE CLEARING CUSTODIAN     CARA FROESE JTWROS                    CHARLES SCHWAB & CO INC CUST
9507 LONGVALE DR                     2998 BAYVIEW AVENUE                   IRA CONTRIBUTORY
AUSTIN, TX 78729                     WANTAGH, NY 11793-4323                700 QUEENS HARBOR BLVD
                                                                           JACKSONVILLE, FL 32225


MICHAEL GEORGE COE                   MICHAEL HAAYEN                        MICHAEL HOLOCKER &
10317 CHERRY TREE LN                 47-21 39TH PLACE, #2                  CILIA HOLOCKER JT TEN
SILVER SPRING, MD 20901              SUNNYSIDE, NY 11104-4405              8118 N HILLS DR
                                                                           BROADVIEW HEIGHTS, OH 44147-1019



MICHAEL HOUCK ROLLOVER IRA TD        MICHAEL IANNACONE                     MICHAEL ISKOWITZ
AMERITRADE CLEARING CUSTODIAN        231 MEAGHER AVE                       6060 SEMINOLE GARDENS CIR
12008 ROCKLEDGE DR                   BRONX, NY 10465-3442                  RIVIERA BEACH, FL 33418-6581
BOWIE, MD 20715-3256



MICHAEL J BOZZO & MARILYN L BOZZO    MICHAEL J CALABRESE                   MICHAEL J CORBO TTEE
JT TEN                               10 SAN MIGUEL CT                      U/A DTD / /
317 MOORING LINE DR                  MANHATTAN BEACH, CA 90266             10 MARCY CT
NAPLES, FL 34102-4742                                                      SEWELL, NJ 08080-2189



MICHAEL J GAPINSKI                   MICHAEL J HICKEL                      MICHAEL J MACHADO
373 WISTERIA DRIVE                   118 HOISINGTON ST                     199 NEW MONTGOMERY ST
STREAMWOOD, IL 60107-2264            SUSANK, KS 67544                      UNIT 1108
                                                                           SAN FRANCISCO, CA 94105-3812
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 118 of 170
MICHAEL J MARSH                      MICHAEL J MCCORMICK                    MICHAEL J NEWMYER
111 RIVERTON ROAD                    411 S LOMBARD                          9301 SUMMIT CENTRE WAY UNIT 2108
UNIT 66                              ITASCA, IL 60143                       ORLANDO, FL 32810-6022
WINSTED, CT 06098-4340



MICHAEL J PACE                       MICHAEL J PARKS                        MICHAEL J SOKORAI
429 FOREST DR.                       317 MEADOW VISTA DR                    16 LANE OF ACRES
COLLEGE STATION, TX 77840-2078       TOWNSEND, DE 19734-9687                SHAMONG, NJ 08088-9463




MICHAEL J WASZAK II                  MICHAEL JACKSON                        MICHAEL JEFFREY JERKINS
421 NACHUSA AVE                      9922 WINTRY DAY PLACE                  4264 CAPPAHOSIC ESTATES LN
DIXON, IL 61021-3552                 LAUREL, MD 20723-5785                  GLOUCESTER, VA 23061




MICHAEL JOHN DILLON                  MICHAEL JOHN GATTERI                   MICHAEL JOHNSON
3975 MILLERS RUN RD                  2100 TULIP WAY                         7280 HILLSIDE AVE APT 407
MC DONALD, PA 15057-2860             LEWIS CENTER, OH 43035                 LOS ANGELES, CA 90046-2384




MICHAEL JONES ROTH IRA               MICHAEL JOSEPH CASTELLI                MICHAEL JOSEPH JONES
TD AMERITRADE CLEARING CUSTODIAN     ANNE CASTELLI JT TEN                   30 CARRIGAN AVE
8241 PANCHOY ST                      25 DE CHIARO LN                        WHITE PLAINS, NY 10605
LEMON GROVE, CA 91945                WILLISTON PK, NY 11596-1009



MICHAEL JOSEPH MOORE TOD             MICHAEL K CHUN                         MICHAEL K FLOYD
305 PRINCETON LN                     27944 HIGHGATE # 225                   308 FORREST ROAD
GLENVIEW, IL 60026-5908              MISSION VIEJO, CA 92692-4612           FORT OGLETHORPE, GA 30742-3811




MICHAEL K GIORDANO &                 MICHAEL L FREEMAN                      MICHAEL L GELB
PATRICIA V GIORDANO JT TEN           11008 SAGINAW DR                       PO BOX 87
619 STOKES AVE                       SAINT LOUIS, MO 63136                  UPTON, MA 01568
COLLINGSWOOD, NJ 08108



MICHAEL L LUNA                       MICHAEL L POWELL                       MICHAEL LAMB
3409 SANDOVAL AVE                    400 PLEASANTHILL DR                    3645 PRESERVATION CIR
PICO RIVERA, CA 90660-1442           NORTH CHESTERFIELD, VA 23236           LILBURN, GA 30047-2082




MICHAEL LEE CROWNS IRA               MICHAEL MCCARRAGHER &                  MICHAEL MEEHAN &
TD AMERITRADE CLEARING INC           ANN MCCARRAGHER JTWROS                 WENDY A NOBLES-MEEHAN
CUSTODIAN                            1872 TREETOP DR                        JT TEN WROS
5817 TOLMAN TER                      CASTLE ROCK, CO 80109-3779             15802 WHITEPOST LN
MADISON, WI 53711-3444                                                      LA MIRADA, CA 90638-3126


MICHAEL MILNER                       MICHAEL MILNER AS CUST FOR JACOB       MICHAEL MILNER CUST FOR DONOVAN
7423 LAS LUNAS                       LOUIS STEVEN GERBASI UTMA CA           MILNER UNDER CALIFORNIA UTMA
SAN DIEGO, CA 92127-3851             7423 LAS LUNAS                         7423 LAS LUNAS
                                     SAN DIEGO, CA 92127-3851               SAN DIEGO, CA 92127-3851
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 119 of 170
MICHAEL MORITZ                       MICHAEL PAPROCKI                      MICHAEL R DANA
5402 FM 1488 RD APT 825              S78W29764 CROSSGATE DR                PO BOX 434
MAGNOLIA, TX 77354-3569              MUKWONAGO, WI 53149-8772              FRYEBURG, ME 04037-0434




MICHAEL R DEAN &                     MICHAEL R GARCIA                      MICHAEL R SANDBERG &
LAYNE M DEAN JT TEN                  1480 HAMPTON HILL CIR                 SHELLEY M PRATT JTWROS
325 SYLVAN AVE SPC 137               MCLEAN, VA 22101-6013                 798 AVA COURT
MOUNTAIN VIEW, CA 94041                                                    HUBBARD, OH 44425-1293



MICHAEL R SHIZURU                    MICHAEL RAY WRIGHT                    MICHAEL ROSSONI
9223 RED KNOLL ST                    60 GREEN LEAF TER                     1530 KASHLAN RD
LAS VEGAS, NV 89113-6144             STAFFORD VA 22556                     LA HABRA HEIGHTS, CA 90631-8441
                                     STAFFORD, VA 22556



MICHAEL S HAYSON                     MICHAEL S KELBERG                     MICHAEL SANDOVAL
33 SENECA RD                         1037 HEARTWOOD DR                     1093 CHESAPEAKE
PITTSBURGH, PA 15241-1128            CHERRY HILL, NJ 08003                 ROCHESTER HILLS, MI 48307-4699




MICHAEL SCOTT NICHOLSON              MICHAEL SCOTT NICHOLSON SEP IRA       MICHAEL SCUDERI
5514 19TH AVE                        TD AMERITRADE CLEARING INC            99 WELDING WAY
SACRAMENTO, CA 95820-3144            CUSTODIAN                             HENDERSONVILLE, NC 28792-0086
                                     5514 19TH AVE
                                     SACRAMENTO, CA 95820-3144


MICHAEL T DONZELLA                   MICHAEL T GREENBERG ROLLOVER IRA      MICHAEL T LEITZEN IRA
18 DORMAN RD                         TD AMERITRADE CLEARING INC            TD AMERITRADE CLEARING CUSTODIAN
WHEELING, WV 26003                   CUSTODIAN                             15 N INDIAN RIVER DR APT 904
                                     67 LENT DR                            COCOA, FL 32922-4730
                                     PLAINVIEW, NY 11803-6433


MICHAEL T OGRADY                     MICHAEL T VEGA AND SANDRA L VEGA      MICHAEL TODD GREENBERG ROTH IRA
IRA SEP                              TRU                                   TD AMERITRADE CLEARING INC
TD AMERITRADE CLEARING CUSTODIAN     U/A 12/27/2016                        CUSTODIAN
10 SANTIAGO DRIVE                    14135 CLARKSVILLE PIKE                67 LENT DR
BRICK, NJ 08723                      HIGHLAND, MD 20777                    PLAINVIEW, NY 11803-6433


MICHAEL TODISCO AND                  MICHAEL TOURNEY ESQ                   MICHAEL VOUGHT
STACEY TODISCO JT                    1321 Upland Dr #10005                 CATHERINE H VOUGHT
31 RUBY LN                           HOUSTON, TX 77043                     39 WINDSWEPT RD
PLAINVIEW, NY 11803-3811                                                   HOLMDEL, NJ 07733-1169



MICHAEL WAYNE FOCO                   MICHAEL WAYNE MCMURRIN                MICHEAL LADDALE WHITE JR
4254 N MAIDA RD                      7201 201ST ST E                       8108 S 81ST WEST AVE
PINCONNING, MI 48650-8992            SPANAWAY, WA 983874741                TULSA, OK 74131-3633




MICHEL LAMOUREUX                     MICHEL SHLIMOWITZ                     MICHELE K AYRES
110 ELM ST                           2663 RIO DE JANEIRO AVE               162 BOYCE RD
AGAWAM, MA 01001                     HOLLYWOOD, FL 33026-4542              PINE BUSH, NY 12566-6832
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 120 of 170
MICHELLE G THOMPSON                  MICHELLE HANSEN                       MICHELLE L TURBIN
2000 ATLANTIC SHORES BLVD APT 505    5N871 WESTWOOD LN                     2141 HIGH ST
HALLANDALE BEACH, FL 33009           ST CHARLES, IL 60175                  OAKLAND, CA 94601




MICHELLE LEIGH DAVIS                 MICHELLE MARIE WARREN                 MICHOLAS A CREDLE
7694 W DESERT CACTUS WAY             ROTH IRA E*TRADE CUSTODIAN            13 STILLMAN AVE
TUCSON, AZ 85743                     1111 WEST 15TH ST UNIT319             NEW WINDSOR, NY 12553
                                     CHICAGO, IL 60608-2992



MICKEY E HAMILTON                    MIGUEL G LLOREDA                      MIGUEL MESA
52 ECHO LN                           URB PACIFICA                          7141 LAGO DR E
LEBANON, VA 24266                    PG136 VIA ARCOIRIS                    MIAMI, FL 33143
                                     TRUJILLO ALTO, PR 00976-6155



MIGUEL VILLAR                        MIHM JOINT REVOCABLE                  MIKAYLA D PIVEC
20401SW 48TH PLACE                   LIVING TRUST UAD 11/07/16             1831 152ND STREET SW
SW RANCHES, FL 33332                 DEWILDE & DENNIS M MIHM TTEES         LYNNWOOD, WA 98087-8765
                                     4738 FOX LN S
                                     SALEM, OR 97306-9725


MIKE ALLEN GROOMS                    MIKE D MCDANIEL                       MIKE RALEY
5019 YANKEE RD                       1710 W 5TH ST                         104 ELLIS DR
MIDDLETOWN, OH 45044                 COLBY, KS 67701-1510                  RINCON, GA 31326




MILDRED DUGAN                        MILES BASURTO TR FBO MARLEE           MILO F EISENSTEIN
57 STANWYCK RD                       WORLDWID                              9093 COUNTRYWOOD DR
MOUNT LAUREL, NJ 08054               INDIV 401K FBO MILES BASURTO          PLYMOUTH, MI 48170-5725
                                     TD AMERITRADE CLEARING CUSTODIAN
                                     1197 E KELSO AVE
                                     FRESNO, CA 93720-1850

MILTON CUSIRRAMOS                    MILTON J WARD III                     MILUTIN BABIC
3549 NOSTRAND AVE APT 6B             4 CHRISTY LN                          CHARLES SCHWAB & CO INC CUST
BROOKLYN, NY 11229-5233              RANDOLPH, MA 02368-1705               IRA CONTRIBUTORY
                                                                           22619 COLLINS ST
                                                                           WOODLAND HILLS, CA 91367


MIMOSE SANON SANZ                    MINDA TEICHER                         MINDY DUNCAN
16 44 RUGBY RD                       6434 102ND ST                         4562 OSPREY ST
EAST MEADOW, NY 11554                APT 9G                                SAN DIEGO, CA 92107-4033
                                     REGO PARK, NY 11374



MINH QUAN &                          MIRA DASKAL                           MIRIAM E MILLER
BOUAKEO H QUAN JT WROS               39-18 PELLINGTON DR                   130 E 18TH ST APT 9X
5262 FROST POINT CIR SE              FAIR LAWN, NJ 074104926               NEW YORK, NY 10003-2422
PRIOR LAKE, MN 55372-1904



MISTY LEE DUNN ROLLOVER IRA TD       MISTY LEE DUNN ROTH IRA               MITCH EBRAHIM
AMERITRADE CLEARING CUSTODIAN        TD AMERITRADE CLEARING INC            TOD
5019 FALLS CIR                       CUSTODIAN                             244 SUMMER HILL RD
MISSOURI CITY, TX 77459-4071         5019 FALLS CIR                        AUBURN, AL 36830
                                     MISSOURI CITY, TX 77459-4071
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 121 of 170
MITCHELL BARON                       MITCHELL E ADAMS                       MITCHELL E GOOZE
& MIYUKI BARON JT WROS               IRA SEP                                CHARLES SCHWAB & CO INC CUST
14260 WILDS DR NW                    TD AMERITRADE CLEARING CUSTODIAN       SEP-IRA DTD 05/01/1995
PRIOR LAKE, MN 55372-3213            630 GARDEN CT                          225 GREGORGIO CT
                                     GLENVIEW, IL 60025-4105                RENO, NV 89521


MITCHELL E OGI                       MITCHELL S DIAMOND &                   MITCHELL S EPSTEIN CUST
& TAMMY OGI JT WROS                  WENDY S DIAMOND JTWROS                 ALEXA L EPSTEIN UTMA NJ
21318 GRANT AVE                      20 COUNTRY WAY                         90 FAIRMOUNT RD E
TORRANCE, CA 90503-5426              SHREWSBURY, MA 01545-1687              CALIFON, NJ 07830



MITCHELL S EPSTEIN CUST              MITRA SANAI                            MJJ PROPERTIES LLC
ELISE D EPSTEIN UTMA NJ              1316 38TH ST LOWR                      ATTN: JACK E LENHART
90 FAIRMOUNT RD E                    SACRAMENTO, CA 95816-5463              2100 MIRACLE DR
CALIFON, NJ 07830                                                           CASPER, WY 826094610



MMM INVESTMENTS LLC                  MOHAMMAD E ETESAM &                    MOHAMMAD ISHFAQ PERACHA &
ATTN: SUSAN E WILCOX MEMBER AND      ZAFAR E KESHAVARZ JTWROS               RUKHSANA P PERACHA JT TEN
JENN                                 7703 CUMBERTREE COURT                  19185 RED OAK LN
54 WAGNER WAY POB 1471               SPRINGFIELD, VA 22153-2165             WYANDOTTE, MI 48193
DILLON, CO 80435


MOHAMMAD ISHFAQ PERACHA IRA          MOHAMMED NAEEM                         MOHAN GANESH KULKARNI
TD AMERITRADE CLEARING CUSTODIAN     1917 W GRANVILLE AVE                   3670 TIMS LAKE BLVD
19185 RED OAK LN                     APT 102                                GRASS LAKE, MI 49240
BROWNSTOWN, MI 48193                 CHICAGO, IL 60660-6206



MOHSEN GHARAVI                       MOJTABA ALAVI                          MOLLY MARIE FERGUSON
905 SOUTH MAIN STREET                9718 LEGEND TRL                        TYLER GENE FERGUSON
BELLINGHAM, MA 02019-1803            FRISCO, TX 75035-7145                  2026 CLEESE DR
                                                                            AUSTIN, TX 78741



MOLOKAI PARTNERSHIP                  MOMODU O ENADEGHE                      MONA GARGER SIMPLE IRA
4309 MOLOKAI DR                      4206 SAN GABRIEL                       TD AMERITRADE CLEARING CUSTODIAN
AUSTIN, TX 78749-3131                APT 2308                               8605 DINARD PL
                                     MISSION, TX 78572-6691                 BAKERSFIELD, CA 93311



MONA RAZIQ-JOYCE                     MONEY4FUN LLC                          MONICA BERLIN
118 BEHRENS DR                       A PARTNERSHIP                          11661 DOXDAM TER
EDWARDSVILLE, IL 62025               4109 SHARON COMMONS LANE               GERMANTOWN, MD 20876-4186
                                     CHARLOTTE, NC 28210



MONICA LAVERMAN                      MONICA PERME                           MONICA RODRIGUEZ
1443 W 67TH AVE                      871 NATHAN HALE RD                     11509 GARRICK CT
DENVER, CO 80221-2699                BERWYN, PA 19312-2006                  BAKERSFIELD, CA 93311-9218




MONIKA SCOTT MARK KERCE TTEE         MONIKA SCOTT & MARK KERCE TTEE         MONIQUE J MAHER
SCOTT KERCE PROPERTIES INC 401K      SCOTT KERCE PROPERTIES INC 401K        701 RUSTY ANCHOR RD
PFT SHRING                           2 DENIA                                UNIT 19
2 DENIA                              LAGUNA NIGUEL, CA 92677                OCEAN CITY, MD 21842-5170
LAGUNA NIGUEL, CA 92677
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 122 of 170
MONSIEUR DAVID GRENIER               MORGAN STANLEY, HEADQUARTERS           MORRIS AKERMAN
115 RTE WHITTOM                      ATTN: MANAGING AGENT                   IRA ROLLOVER
HOPE QC G0C 2K0                      1585 BROADWAY AVENUE                   TD AMERITRADE CLEARING CUSTODIAN
CANADA,                              NEW YORK, NY 10036                     1525 41ST STREET
                                                                            BROOKLYN, NY 11218


MORRIS AKERMAN & SUSAN AKERMAN       MOUNIR ALLITI                          MR ALBERT S FERRANDI
TEN                                  11000 THERESA CIRCLE                   50 NARROWS RD S
COM                                  2D                                     STATEN ISLAND, NY 10305
1525 41ST ST                         PALOS HILLS, IL 60465-2400
BROOKLYN, NY 112184417


MR ALFRED BUEHRER                    MR BRUCE MEYERS AND/OR                 MR EDUARDO LOPEZ
505-65 LADY-COLBORNE                 MRS MARILYN MEYERS JTWROS              2041 E PALMYRA AVE
GATINEAU QC J9H 0J8,                 5 PRIVATE ROAD BOX 545                 ORANGE, CA 92866-2512
                                     WATERDOWN ON L0R 2H0,



MR LASZLO J MESZAROS                 MR MICHAEL LORNE GAGLIARDI             MR RAJA S VARANASI
PLEDGED TO ML LENDER                 129 CARDINAL LANE                      1550 WHIPPOORWILL LN
640 ESSJAY RD # A                    MANDEVILLE, LA 70471-6769              BENTONVILLE AR 72713-8687
WILLIAMSVILLE, NY 14221-8239                                                BENTONVILLE, AR 72713-8687



MR STEVEN A BRENCKLE AND             MR WILLIAM E FAGET JR                  MR. ASHOK DHINGRA
MS LYNN K GRUBB JTWROS               1716 LAKE AVE                          107 HIGHGATE DR
1401 JACKSON DR                      METAIRIE, LA 70005-1314                MARKHAM ON L3R 3S2,
OWOSSO, MI 48867-2934



MR. LAFONTAINE TIEN VU               MR. TIM R ETSON                        MR. WILLIAM R WINSER
5607 205 ST NW                       PO BOX 5803 STN MAIN                   1183 HUNT CLUB RD
EDMONTON AB T6M 0B8,                 LACOMBE AB T4L 1X4                     CAMBRIDGE ON N3E 1A1,
                                     CANADA,



MRS PATRICIA L GEATENS               MUNECAS LEE PIMPTON &                  MURALIDHA SUNDARARAMAM
114 LAKEVIEW CIR                     STEPHANIE E PIMPTON TEN ENT            14150 CALMING WATERS
WALESKA, GA 30183-4436               621 AMROSE WAY                         FISHERS, IN 46038-6659
                                     MCDONOUGH, GA 30252



MURIEL C KENNEDY                     MUSTAFA P ANWAR                        MUTHUVELAN SWAMINATHAN
1857 PALMETTO ISLE DR                307 S RENO ST APT 202                  59 DEWITT LN
MT PLEASANT, SC 29466-8773           LOS ANGELES, CA 90057-1183             HILLSBOROUGH, NJ 08844-8111




MYESHEIA BARNES                      MYRALEE KHOURI                         N GUERENA & H GUERENA TTEE
855 MOUNT ZION RD APT E5             1116 S 6TH AVE                         GUERENA FAMILY TRUST
JONESBORO, GA 30236-1546             MAYWOOD, IL 60153-2058                 U/A DTD 04/17/2012
                                                                            20723 E WALNUT CANYON RD
                                                                            WALNUT, CA 91789


N PORATH & J PORATH & L SOARES       NADINE R TREON                         NAGA VENKATA M VOORA
PORATH FAMILY TRUST AGREEMENT        7207 SEA PINE DR                       1102 S ABEL ST APT 474
U/A DTD 07/01/1996                   INDIANAPOLIS, IN 46250-4140            MILPITAS, CA 95035-9052
4703 VAUGHN AVE
MERCED, CA 95341
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 123 of 170
NANCE CHRISMAN                       NANCY A VORDERSTRASSE                 NANCY ADAMS
7946 NANCY COURT                     820 MAPLEWOOD AVE                     28 LIND ST
NORFOLK, VA 23518-3318               HASTINGS, NE 68901                    QUINCY, MA 02169-3924




NANCY ANN HINES                      NANCY CAPPS                           NANCY CARROLL
1239 FORD ST                         1524 ROCK HILL CHURCH RD              597 KEENELAND LN
PITTSBURGH, PA 15205                 MATTHEWS, NC 28104                    GREENWOOD, IN 46142-7538




NANCY E LIVERANI                     NANCY F HANNA & DEBRA C HANNA JT      NANCY J YANCEY ROLLOVER IRA TD
9025 TAKELMA WAY                     TEN                                   AMERITRADE CLEARING CUSTODIAN
KELSEYVILLE, CA 95451-9694           10 SOUTH ESSEX AVE                    PO BOX 851
                                     BALTIMORE, MD 212213714               CHINA, TX 77613-0851



NANCY M HIGGINS                      NANCY MARIE GRANDE &                  NANCY MCDONOUGH
CHARLES SCHWAB & CO INC CUST         ANTHONY JOSEPH GRANDE JT TEN          2763 APPLE VALLEY LN
SEP-IRA                              8220 E GARFIELD ST UNIT M14           EAGLEVILLE, PA 19403-2201
1028 RIDGE AVENUE                    SCOTTSDALE, AZ 85257
STONE MOUNTAIN, GA 30083


NANCY R SHIVE                        NANCY S CLEMENTS TOD                  NAOMI D MAHON AS CUST FOR
2306 AMERICAN DR                     3608 SE ADAMS DR                      ALEXANDER P MAHON UTMA TN
LAGO VISTA, TX 78645-7406            BLUE SPRINGS, MO 64014                1807 E WARREN AVE
                                                                           VICTORIA, TX 77901-4228



NAOMI E ORTIZ & JOHN D PANZERA JT    NAOMI NANKIN                          NAOMI SUGANO
TEN                                  10580 E SAN SALVADOR DR               17544 SE 55TH ST
PO BOX 326                           SCOTTSDALE, AZ 852585744              BELLEVUE, WA 98006
CRAGSMOOR, NY 124200326



NARINDER S GOLEN                     NASROLLAH & GERALDINE RASHIDI         NASSIM BAYAT
620 FIELD CLUB CIR                   TTEE'S FBO N & G RASHIDI TRUST        33741 SHAMROCK LANE
CASSELBERRY, FL 32707                2212 PEBBLE BEACH TRAIL               SAN JUAN CAPISTRANO, CA 92675
                                     OXNARD, CA 93036



NATALE CAPUTO                        NATALIE T MANNING                     NATALIE TRUONG
335 S BASSWOOD RD                    INDIVIDUAL RETIREMENT ACCOUNT         4278 SAYOKO CIR
LAKE FOREST, IL 60045-2808           RBC CAPITAL MARKETS LLC CUST          SAN JOSE, CA 95136-2335
                                     6 KEHRSBORO CT
                                     CHESTERFIELD, MO 63005-6511


NATHAN F CHRISTENSEN &               NATHAN L HARRINGTON                   NATHAN L TEMPLIN
BRITTANY CHRISTENSEN JTWROS          4902 239TH ST SW                      1408 FIRE TOWER RD
11526 CREEKSTONE LN                  MOUNTLAKE TER, WA 98043-5619          PROSPERITY, SC 29127-8322
SAN DIEGO, CA 92128-6335



NATHAN SCOTT DUELL                   NATHAN T WARING                       NATHANIEL D JONES
ROTH IRA VFTC AS CUSTODIAN           120 TOWNE ST UNIT 221                 3102 BUNKER HILL RD
8190 TOWNLINE RD                     STAMFORD, CT 06902                    MOUNT RAINIER, MD 20712-1917
KINGSLEY, MI 49649-9635
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 124 of 170
NATHANIEL D NAKPIL                    NATHANIEL E LUTES                     NATHANIEL W SPEARS
CHARLES SCHWAB & CO INC CUST          22300 WALNUT ST                       1804 CARNEAL LN
IRA ROLLOVER                          WILDOMAR, CA 92595-8905               OAK GROVE, KY 42262-9310
12 VIA TIBERINA
HENDERSON, NV 89011


NATHANIEL WHITE                       NATIONAL BANK FINANCIAL.              NATIONAL BANK FINANCIAL.
4793 BRYANT DRIVE                     ATTN: MANAGING AGENT                  ATTN: MANAGING AGENT
SNELLVILLE, GA 30039-6773             130 KING STREET WEST, #3200           1155 METCALFE, 5TH FLOOR
                                      TORONTO ON MFX 1J9                    MONTREAL QUEBEC H3B 4S9
                                      CANADA,                               CANADA,


NATIONAL FINANCIAL SERVICES LLC       NATIONWIDE TRUST CO FSB CUST          NATIONWIDE TRUST CO FSB CUST
ATTN: MANAGING AGENT                  ST OF NM 457 DEF COMP PL #3           CITY OF SANTA MONICA 457 PLN
200 SEAPORT BLVD.                     FBO TAYLOR HENDRICKSON                FBO RYAN A DEMIRDJIAN
BOSTON, MA 02110                      2106 CONEJO DR                        PO BOX 1975
                                      SANTA FE, NM 87505                    SANTA MONICA, CA 90406


NDUNA GORA                            NEAL COUNTS                           NEERAJA TATINENI
12 BEAUMONT PL                        CHARLES SCHWAB & CO INC CUST          7039 GABLE STONE LN
IRVINGTON, NJ 07111-1425              SIMPLE IRA DTD                        NEW ALBANY, OH 43054-8373
                                      805 BRICKWOOD LN
                                      ALPHARETTA, GA 30004


NEIL E G SIMMONS                      NEIL GOLDROSEN                        NEIL N NELSON
PO BOX 798                            28 TOTTEN DR                          IRA ETRADE CUSTODIAN
WAXHAW, NC 28173-1004                 BRIDGEWATER NJ 08807                  9824 RUGGLES STREET
                                      BRIDGEWATER, NJ 08807                 OMAHA, NE 68134-3746



NEIL N NELSON                         NEIL N NELSON                         NEIL NELSON
9824 RUGGLES ST                       ROTH IRA ETRADE CUSTODIAN             9824 RUGGLES ST
OMAHA, NE 68134                       9824 RUGGLES STREET                   OMAHA, NE 68134-3746
                                      OMAHA, NE 68134-3746



NEIL NOEL NELSON                      NEIL NOEL NELSON                      NEIL NOEL NELSON
9824 RUGGLES ST                       CHARLES SCHWAB & CO INC CUST          9824 RUGGLES STREET
OMAHA, NE 68134-3746                  9824 RUGGLES STREET                   OMAHA, NE 68134
                                      OMAHA, NE 68134



NEIL ROOPRAM                          NEIL ROSENBLOOM &                     NELDA SKINNER
2691 E 11TH ST                        MAXINE ROSENBLOOM JTWROS              115 CREEKSIDE DR
BROOKLYN, NY 11235                    6599 BLUE BAY CIRCLE                  GEORGETOWN, KY 40324
                                      LAKE WORTH, FL 33467-7220



NELINA IBRAHIM                        NENO J AIELLO TOD                     NERISA J FORD
55 EVANSPARK RD NW                    842 HIGHLAND ST                       6301 ARBOR BANKS TERRACE
CALGARY AB T3P 0G6                    LIVERMORE, CA 94551-4838              CHESTER, VA 23831-7754
CANADA,



NETA SHATILIA ROUSE                   NFS/FMTC IRA                          NFS/FMTC IRA
28578 FAIRFAX ST                      FBO MARK SLIMAK                       FBO JESSE STILES
SOUTHFIELD, MI 48076-7110             5343 VINEYARD COURT                   5512 E CHEERY LYNN RD
                                      COMMERCE TWP, MI 48382                PHOENIX, AZ 85018
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 125 of 170
NFS/FMTC IRA                         NFS/FMTC IRA                          NFS/FMTC IRA
FBO BENITA C KYLE                    FBO LISA A DANIELS                    FBO ROBERT NICHOLAS MELATTI
1330 FOX GRAPE CV                    308 NW SUNDOWN WAY                    2517 CALUMET DR
GERMANTOWN, TN 38138                 PORTLAND, OR 97229                    VIRGINIA BEACH, VA 23456



NFS/FMTC IRA                         NFS/FMTC ROLLOVER IRA                 NFS/FMTC ROLLOVER IRA
FBO KAREN B STRICKLER                FBO THOMAS LEE SAMPSON                FBO ARLINE E SCHWARTZ
16105 N BROUGHAM DR                  957 INGALLS ST                        18 BARTON DR
CHILLICOTHE, IL 61523                CLIFTON FORGE, VA 24422               PITTSBURGH, PA 15221



NFS/FMTC ROLLOVER IRA                NFS/FMTC ROTH IRA                     NFS/FMTC ROTH IRA
FBO NEDRA D TONEY-JORDAN             FBO WILLIAM G ROBERTSON               FBO DAN D ECKER
6663 HILL CREEK CV                   200 HERITAGE RD                       1137 161ST AVE SE
LITHONIA, GA 30058                   ONEONTA, AL 35121                     GRANDIN, ND 58038



NFS/FMTC ROTH IRA                    NFS/FMTC SEP IRA                      NFS/FMTC SEP IRA
FBO JEFFREY E GUNN                   FBO DANIELLE B ROBERTSON              FBO PAOLO TUCCI
12 GUNNHAVEN LN                      200 HERITAGE RD                       325 N HILLCREST DR
CARTHAGE, TN 37030                   ONEONTA, AL 35121                     CLEARWATER, FL 33755



NFS/FMTC SEP IRA                     NICHOLAS ANTHONY BIANCO JR &          NICHOLAS ANTHONY BIANCO SR
FBO JIM E HUNTER JR                  N BIANCO JT TEN                       14 W 7TH ST
12806 WILLOW PARK DRIVE              1453 COLONIAL DRIVE                   CINCINNATI, OH 45202
LOUISVILLE, KY 40299                 CINCINNATI, OH 45238



NICHOLAS ARBUTINA                    NICHOLAS CASON                        NICHOLAS CASON ROTH IRA
KERRY ARBUTINA                       1037 CANTERBURY LN                    TD AMERITRADE CLEARING CUSTODIAN
143 GATHERING CT                     FORNEY, TX 75126                      1037 CANTERBURY LN
SUDLERSVILLE, MD 21668                                                     FORNEY, TX 75126



NICHOLAS E MURPHY JR                 NICHOLAS F PIGNATELLO JR              NICHOLAS GWIAZDOWSKI
4999 HYDE PARK                       81 BERGENDAHL DR                      5527 SKYLINE DR
TROY, MI 48085                       JEWETT CITY, CT 06351-2609            DELANSON, NY 12053




NICHOLAS J LAPERUTA                  NICHOLAS LEE WASMER                   NICHOLAS MEGYESI
42 LINDEN ST                         22 BURTON ST                          1759 LENOX NEW LYME RD
PLAINVILLE, CT 06062-2319            ASHEVILLE, NC 28806                   JEFFERSON, OH 44047




NICHOLAS P ENTZ                      NICHOLAS PAUL MEGYESI &               NICHOLAS R PETERGAL
2020 MOSSER AVE                      PATRICIA ANN MEGYESI TEN ENT          5103 RISADA ST
WILLIAMSPORT, PA 17701-5552          1759 LENOX NEW LYME RD                SAN ANTONIO, TX 78233
                                     JEFFERSON, OH 44047



NICHOLAS RICHARD YATES               NICHOLAS U SCARSELLA                  NICHOLE J SUBIA
707 TERRACE 49                       SIMPLE IRA-PERSHING LLC CUST          CHARLES SCHWAB & CO INC CUST
LOS ANGELES, CA 90042                17000 BROOKLANE BLVD                  SIMPLE IRA
                                     NORTHVILLE, MI 48168-8423             6705 LANDOVER CIR
                                                                           TALLAHASSEE, FL 32317
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 126 of 170
NICK CORREDOR                        NICKEY LAWSON                          NICOLA STAMPONE
955 EUDORA ST APT 207                7803 SILVER SPUR LOOP                  35 HALINA LN
DENVER, CO 80220                     IDAHO FALLS, ID 83406-5119             BUTLER, NJ 07405-1556




NICOLAS CHAMBERLAIN                  NICOLAS K BECK                         NICOLAS Z IZATT
13 THISTLE HOLW                      CHRISTINE E BECK                       32693 RITTER CT
AVON, CT 06001-3960                  CMR 467 BOX 979                        TEMECULA, CA 92592-3382
                                     APO, AE 09096



NICOLE A CONVERSE                    NICOLE ELIZABETH CUCCARO               NICOLE JULIET WILLIAMS
3349 HIGHLAND CT                     415 SONGBIRD WAY                       9B EMBASSY SQ APT 6
HIGHLAND, MI 48356-2343              APOPKA, FL 32712-3717                  TONAWANDA, NY 14150-6940




NICOLE M WHITE AND                   NIKOLAS CAPO                           NIKOS C KYRPIDES
MATTHEW H WHITE JTWROS               4723 ROLLING VIEW CT                   629 TRESTLE GLEN RD
2711 NE 46TH ST                      KINGWOOD, TX 77345                     OAKLAND CA 94610-2309
LIGHTHOUSE PT, FL 33064-7262                                                OAKLAND, CA 94610-2309



NINA ALBERTA MCBRIDE                 NINA L COKER TOD                       NINA SEVILLA ROTH IRA TD
3110 MORNINGSIDE RD                  PO BOX 6158                            AMERITRADE
RAPID CITY, SD 57702                 WAUCONDA, IL 60084-6158                INC CUSTODIAN
                                                                            P.O Box 26561
                                                                            LOS ANGELES, CA 90026


NINA YUKOV                           NOEMI D GARZA AND                      NOLENE L WRIGHT
ROTH IRA                             JUAN F GARZA SR JTWROS                 PO BOX 389
TD AMERITRADE CLEARING CUSTODIAN     1825 SAINT ANDREWS DR                  WRIGHT, WY 82732-0389
422 OLD COUNTRY RD                   CLOVIS, NM 88101-3091
ORANGE, CT 06477-2821


NOLVIA P MAJANO AS CUST FOR          NORBERT LEE BREGENZER SR TOD           NORDNET BANK AB
ANDREW J GARCIA - MAJANO UTMA CA     PO BOX 356                             ALSTROEMERGATAN 39
1414 E CENTURY DR                    CABAZON, CA 92230                      SE-112 47 STOCKHOLM
ORANGE, CA 92866                                                            SWEDEN,



NORMA FREGOSO                        NORMAN CHEUNG                          NORMAN J TAIRA
CHARLES SCHWAB & CO INC CUST         1313 PHILS DR                          ROTH IRA
4250 N VIA RAPOSA                    CHATTANOOGA, TN 37421-4038             TD AMERITRADE CLEARING CUSTODIAN
TUCSON, AZ 85718                                                            2217 WEST 233RD STREET
                                                                            TORRANCE, CA 90501-5727


NORMAN J TAIRA &                     NORMAN W DRASHER ROLLOVER IRA TD       NORTHERN TRUST COMPANY TTEE
SARA S TAIRA JT TEN                  AMERITRADE CLEARING CUSTODIAN          CENTURYLINK DOLLAR& SENS 401K
2217 W 233 ST                        309 BULL VALLEY RD                     FBO VENKAT TATINENI
TORRANCE, CA 90501-5727              ASPERS, PA 17304-9760                  7039 GABLE STONE LN
                                                                            NEW ALBANY, OH 43054


NOUSHIQUE MERZOIAN                   NURIJE KRASNIQI                        OGECHI H IWUANYANWU II
33 BILTMORE ST                       917 N ILLINOIS AVE                     4615 WESTERN BRANCH CT
SPRINGFIELD, MA 01108-2613           ARLINGTON HTS, IL 60004                HOUSTON, TX 77066-3350
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 127 of 170
OLEG KONOPLEV                        ONALEE RUTH GARMON                    OPES MANAGEMENT INC
10246 BRECONSHIRE ROAD               CHARLES SCHWAB & CO INC CUST          COLLIN EARDLEY
ELLICOTT CITY, MD 21042-5854         IRA ROLLOVER                          1804 GARNET AVE STE 372
                                     10837 FARRAGUT HILLS BLVD             SAN DIEGO, CA 92109
                                     CONCORD FARRAGUT, TN 37922


OPPENHEIMER & CO. INC.               ORONZO DAMORE                         ORVILLE R MARCH
ATTN: MANAGING AGENT                 IRA R/O ETRADE CUSTODIAN              903 CHERRY HILL LN
85 BROAD STREET                      112-19 15TH AVENUE                    POTTSTOWN, PA 19465
NEW YORK, NY 10004                   COLLEGE POINT, NY 11356-1427



OSCAR VALDEZ                         OSIAN MORRIS                          OSVALDO RAMOS
1931 PRISM LN                        1112 KINAU ST #1104                   85-10 151ST AVENUE
HOUSTON, TX 77043-2931               HONOLULU, HI 96814-1103               APT 4C
                                                                           HOWARD BEACH, NY 11414



OUMAR FOFANA                         OWEN D GRIFFITHS                      OWEN H RANFT
SUHAIM BIN HAMED STREET. POX 28028   71 ALBERTUS AVE                       PO BOX 355
QATAR FIRST BANK                     TORONTO ON M4R 1J6                    EAST QUOGUE, NY 11942-0355
DOHA 28028                           CANADA,
QATAR,


PAMELA CANALE MARTIN                 PAMELA H CAULDER                      PAMELA J MORRIS
1410 2ND ST                          3208 PANORAMA DR                      9002 NEW DELHI PL APT 37
NEW ORLEANS, LA 70130-5727           NASHVILLE, TN 37218-3123              DULLES, VA 20189-9002




PAMELA K HARTGERINK IRA TD           PAMELA W HAWKINS                      PANKAJ KHANNA &
AMERITRAD                            909 S. SCOTT ST.                      PADMAJA KHANNA JTWROS
INC CUSTODIAN                        ARLINGTON, VA 22204-4570              227 S BROOK HILL LN
10434 SARASOTA RD                                                          VERNON HILLS, IL 60061-3141
PORT CHARLOTTE, FL 33981-5167


PAOLO TUCCI                          PARAGON GROUP LLC                     PARUL M HIRPARA &
ADRIANA SCARPELLINI                  JEFFREY L HANNING                     MAYUR P HIRPARA JT TEN
TOD ON FILE                          1852 N HELM AVAE                      9713 WOLF CREEK DR.
325 N HILLCREST DR                   FRESNO, CA 93727                      IRVING, TX 75063
CLEARWATER, FL 33755


PARVATHI PERUMAREDDI                 PASCAL PEDERSEN                       PATIENCE AND PERSEVERANCE
1498 SW 19TH ST                      4016 AYLOR DR                         7234 RITA GRAY LOOP
BOCA RATON, FL 33486-6514            GULF BREEZE, FL 32563-5001            ALEXANDRIA, VA 22315-3400




PATRICE L GIBULA                     PATRICIA A KRUEGER & RICHARD A        PATRICIA ANN SPINELLI
1510 SOUTH FERNANDEZ AV              KRUEGER JT TEN                        87 PORTLAND AVE
ARLINGTON HTS, IL 60005-3547         490 WETTSTEIN AVE                     DOVER, NH 03820
                                     FOND DU LAC, WI 549352641



PATRICIA F WIGGINS                   PATRICIA T D MINCER TOD               PATRICK A BOHNE
104 SHEA CT                          3004 SAINT LOUIS CT                   9134 N HOLLAND RD
SIMPSONVILLE, SC 29681-4557          COLUMBIA, SC 29204                    SOUTHPORT, FL 32409
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 128 of 170
PATRICK A GOERTZ                     PATRICK BRUNNER                        PATRICK E FRITZ &
IRA R/O ETRADE CUSTODIAN             1785 BALVENIE CT                       JUDITH A FRITZ JT TEN
1096 HWY 95 SOUTH                    BRENTWOOD, TN 37027-1423               803 YORK CENTER RD
SMITHVILLE, TX 78957-5059                                                   MARSHALL, WI 53559



PATRICK J SORENSEN                   PATRICK J SULLIVAN                     PATRICK J SULLIVAN TR FBO
717 MCKINLEY ST                      CHARLES SCHWAB & CO INC CUST           LIBERTY REALTY IND 401K FBO P SULLIV
PLYMOUTH, MI 48170                   PATRICK J SULLIVAN 401K                TD AMERITRADE CLEARING CUSTODIAN
                                     300 SEA HORSE CT                       300 SEA HORSE COURT
                                     FOSTER CITY, CA 94404                  SAN MATEO, CA 94404


PATRICK JOSEPH GRIFFIN               PATRICK JUSSIF                         PATRICK L MARONA
PO BOX 426                           3 SILVESTRI CIR UNIT 14                374 INFLECTION ST
BERNVILLE, PA 19506-0426             DERRY, NH 03038                        HENDERSON, NV 89011-5416




PATRICK LOUIS WISHALL CUST FOR       PATRICK M MCCABE                       PATRICK M SHERIDAN
PEARL ANNZELLA WISHALL UTXUTMA       232 BEACH 118 STREET                   2063 FREEPORT RD
28338 HAWKS RIDGE DR                 ROCKAWAY PARK, NY 11694                NORTH EAST, PA 16428-1907
CANYON COUNTRY, CA 91351



PATRICK W WESTLOVE                   PATRICK WAGNER & MARJORIE GORDON       PATSY J CASSANO &
109 MAJESTIC CT                      JT                                     JOSEPHINE CASSANO JTWROS
LEXINGTON, SC 29072-6962             TEN                                    334 COLON AVE
                                     3749 WOODLAND AVE                      STATEN ISLAND, NY 10308-1416
                                     DREXEL HILL, PA 190263106


PATTI E FITZ ROTH IRA                PATTY J HEADRICK                       PAUL A HARDING
TD AMERITRADE CLEARING CUSTODIAN     CHARLES SCHWAB & CO INC CUST           12904 WAYNE SPUR LN
401 PATRIOTS POINT LN                IRA CONTRIBUTORY                       ELGIN, TX 78621-5990
SWANSBORO, NC 28584-8850             3699 AIRPORT ROAD SE
                                     DALTON, GA 30721


PAUL A MALONEY                       PAUL A MORREALE AS CUST FOR            PAUL A STAMATIS
CHARLES SCHWAB & CO INC CUST         NICHOLAS P MORREALE UTMA NY            5016 SPEDALE CT 212
ROTH CONTRIBUTORY IRA                6681 ST JOHNS PKWY                     SPRING HILL, TN 37174
1338 GRANDSTAFF                      VICTOR, NY 14564
LANCASTER, OH 43130


PAUL ALFONSI                         PAUL ANDERSON BIRDSONG                 PAUL BOATWRIGHT
JANICE ALFONSI JT TEN                4400 W SPRUCE ST APT 226               R/O IRA E*TRADE CUSTODIAN
2457 BELLMORE AVENUE                 TAMPA, FL 33607-4172                   120 OLD CHURCH RD
BELLMORE, NY 11710-4301                                                     ATHENS, GA 30601-4108



PAUL BRENT NORDHOFF                  PAUL C KRIKORIAN TTEE                  PAUL D THOMSON
104 QUAKER RD                        PAUL C KRIKORIAN 2007 TRUST            8 DARTON CT
LEWES, DE 19958-1709                 U/A 1/11/07                            BERTHOUD, WY 80513
                                     424 N PALM DR UNIT 302
                                     BEVERLY HILLS, CA 90210-3936


PAUL EDWARD KOVALSKY &               PAUL F PURDUE                          PAUL FEDERICO
DONNA JEAN KOVALSKY JT TEN           1155 GARREN CREEK RD                   127 WOODLAND ST
5412 CABOT RIDGE CT                  FAIRVIEW, NC 28730-7612                EAST ISLIP, NY 11730-1919
FAIRFAX, VA 22032
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 129 of 170
PAUL G VIDAMO                        PAUL GORMAN                           PAUL GRIBBLE &
306 THACKERY RD                      3432 ESTATE DR                        CHRISTIE ARP
ORMOND BEACH, FL 32174               SCHERTZ, TX 78154                     PO BOX 2501
                                                                           BLUE RIDGE, GA 30513-0043



PAUL H FEINBERG                      PAUL HAJDIN                           PAUL HAMILTON DURGIN
IRA E*TRADE CUSTODIAN                4050 MARLOWA DR                       6568 4TH AVE NE #37
147 LONGFELLOW DR.                   GROVEPORT, OH 43125                   SEATTLE, WA 98115
MILLERSVILLE, MD 21108-2701



PAUL I KIM                           PAUL J KENNEDY JR                     PAUL JASON RATCLIFFE
2090 FIELDSTONE DRIVE                501 WATTS HILL RD                     16822 ECHO HEIGHTS DR
LAFAYETTE, IN 47909-8507             HONESDALE, PA 18431                   CYPRESS, TX 77433-0222




PAUL M ROSS                          PAUL MAAKS ROLLOVER IRA               PAUL MINOLETTI
931 CYPRESS ST                       TD AMERITRADE CLEARING CUSTODIAN      629 MARSEILLE LN
BAREFOOT BAY, FL 32976-7321          54 TOWERLINE RD                       HALF MOON BAY, CA 94019-1438
                                     SAN JOSE, IL 62682



PAUL PATCH                           PAUL ROBERT KAELIN                    PAUL ROBERT KAELIN
1116 BAY 32ND PL                     CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
FAR ROCKAWAY, NY 11691-1720          IRA CONTRIBUTORY                      ROTH CONTRIBUTORY IRA
                                     3480 REEVES DR                        3480 REEVES DRIVE
                                     COVINGTON, KY 41017                   COVINGTON, KY 41017


PAUL ROBERT KAELIN CUST FOR          PAUL ROBERT KAELIN FBO                PAUL ROBERT KAELIN FBO
M KAELIN CUST ROTH CONT IRA          M KAELIN ED SAVINGS ACCT              C KAELIN ED SAVINGS ACCT
CHARLES SCHWAB & CO INC CUST         CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
3480 REEVES DR                       3480 REEVES DR                        3480 REEVES DR
FT MITCHELL, KY 41017                COVINGTON, KY 41017                   COVINGTON, KY 41017


PAUL SINGER                          PAUL T DOLES                          PAUL TRAMEL &
95 SPRAGUE AVE                       122 ROCMAR DR                         KARLA TRAMEL JT TEN
STATEN ISLAND, NY 103071931          ROCHESTER, NY 14626                   3217 N ROAD RUNNER CT
                                                                           GRANBURY, TX 76049



PAUL V LONG                          PAUL WEBER                            PAUL WILLIAM STECKLAIR
2542 N 2ND ST                        43 JOHN DYER WAY                      4255 FRANCIS WAY
HARRISBURG, PA 171101106             DOYLESTOWN, PA 18902-9615             LA MESA, CA 91942




PAULA A MURPHY                       PAULA KIRTLEY                         PAULETTE SEVIER PATTERSON
12011 TRALEE RD                      15070 BIRCH ST                        6173 W PINEDALE AVE
UNIT 102                             OMAHA, NE 681166175                   FRESNO, CA 93722
TIMONIUM, MD 21093-3843



PEDRO ESPINOZA                       PELLUMB BENGU                         PENNY CARMECI
901 CHAMPIONS WAY                    25 PARKER PL                          69 RUSSLING RD
ROANOKE, TX 76262-1317               UPPER SADDLE RIVER, NJ 07458          HACKETTSTOWN, NJ 07840-4833
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 130 of 170
PEOPLE'S SECURITIES INC.             PERRY CLARK                            PERRY L CANADA
ATTN: MANAGING AGENT                 528 KNOB VIEW DR                       7801 DREXELBROOK RD
850 MAIN ST.                         WINSTON SALEM, NC 27104-5139           CHESTERFIELD, VA 23832
BRIDGEPORT, CT 06604



PERSHING LLC                         PETE SOBCZUK AND                       PETER A SOTOLOTTO
ATTN: MANAGING AGENT                 JANET L SOBCZUK JTWROS                 5 FERN GLEN RD
ONE PERSHING PLAZA                   382 SKOOKUM MEADOW DR                  E LONGMEADOW, MA 01028-1350
JERSEY CITY, NJ 07399                NEWPORT, WA 99156-5180



PETER BARTOLOMEI                     PETER D SCHAEFFLER &                   PETER D WARD &
635 EAST STOTTLER DRIVE              MARCIE M SCHAEFFLER JTWROS             NANCY C WARD JT TEN
GILBERT, AZ 85296-3561               110 KENSINGTON LN                      262 E 7TH STREET
                                     OXFORD, PA 19363-3308                  NEW YORK, NY 10009-6048



PETER J BOHLIN                       PETER J NELSON & CAROLYN J NELSON      PETER J VALENTINE IRA
IRA E*TRADE CUSTODIAN                JT TEN                                 TD AMERITRADE CLEARING CUSTODIAN
19 SAGEWOOD CIR                      1250 CHICHADEE RD                      1255 PINE DR
HOLDEN, MA 01520-2431                MILLWOOD, GA 31552-9423                ORTONVILLE, MI 48462



PETER JOEL CWIK & KYLA SUE CWIK JT   PETER JOHN BOSCARINO                   PETER JOSEPH SCHANDUA &
TEN                                  7453 SADDLE CREEK PL                   JENNIFER SCHANDUA JT/TIC
2401 E STEPHENS PL                   SARASOTA, FL 34241                     304 MORNING GLORY DRIVE
CHANDLER, AZ 852254144                                                      FREDERICKSBURG, TX 78624-6732



PETER LEE                            PETER MARTORANA &                      PETER MAZZARACO &
1718 INGERSOLL ST                    HELEN MARTORANA JT TEN                 MARY MAZZARACO JTWROS
PHILADELPHIA, PA 19121-5013          24 SLEEPY HOLLOW RD                    6917 ASHLEY COVE DR
                                     STATEN ISLAND, NY 10314                MYRTLE BEACH, SC 29588-6493



PETER MICHAEL CARLSON IRA TD         PETER MORGANTINI                       PETER N KATZ
AMERITRADE CLEARING CUSTODIAN        123 PARKE ST                           BETH GLASBERG-KATZ
38 ENGLAND ST                        WEST PITTSTON, PA 18643-2451           2 BERGEN DR
CUMBERLAND, RI 02864-7616                                                   CRANBURY, NJ 08512-3148



PETER P CAVALCHIRE                   PETER PAUL CORBETT                     PETER R SIMON
6115 DUNZO DR                        89 PINES EDGE DR                       24919 PIKECREST DR
RALEIGH, NC 27617-8309               NORTHAMPTON, MA 01060-1562             SPRING, TX 77389




PETER RICHARD KOULY R                PETETTA M TAYLOR                       PHIL HAYWOOD JR
P.O. BOX 2500                        260 PEPPERMILL RD                      6588 FIELDS LANDING RD
SAINT LUCIA WEST INDIES              WEST BERLIN, NJ 08091-3824             HAYES, VA 23072
ST.LUCIA,



PHIL R POWELL                        PHILIP DOMINIC ORLANDO III             PHILIP G LINDGREN
3021 RIDGE RD                        61 ROWLAND RD                          8711 PLANTATION LN
SUITE A BOX 137                      OLD LYME, CT 06371-1520                MANASSAS, VA 20110-8322
ROCKWALL, TX 75032-5830
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 131 of 170
PHILIP HARPER                        PHILIP HOUSEAL                         PHILIP L HAYWOOD JR IRA
4864 HONEYSUCKLE BLVD.               1347 E MCCLERNON ST                    TD AMERITRADE CLEARING CUSTODIAN
COLUMBUS, OH 43230                   SPRINGFIELD, MO 65803                  6588 FIELDS LANDING RD
                                                                            HAYES, VA 23072



PHILIP RAPHAEL                       PHILLIP D KEMP JR                      PHILLIP JOSEPH MALEY
13415 PORTOFINO DR                   1004 WESTMONT DRIVE                    8506 251ST ST
DEL MAR, CA 92014                    ASHEBORO, NC 27205                     BELLEROSE, NY 11426




PHILLIP L VOLET                      PHILLIP LLOYD WESTOVER                 PHILLIP MONROE EARLYWINE
ROTH IRA ETRADE CUSTODIAN            1006 PERSIAN LN                        3006 STATE ROAD 121
P.O.BOX 3253                         SEBASTIAN, FL 32958                    RICHMOND, IN 47374
HOUMA, LA 70361-3253



PHILLIP PATRICK CAIN &               PHYLLIS D RAINES                       PHYLLIS ENGLISH
BARBARA L CAIN JT TEN                26 BRANDT DR                           4865 DONELSON DR
27 WINEBERRY DR                      TRAVELERS REST, SC 29690               EADS, TN 38028-3111
MECHANICSBURG, PA 17055



PHYLLIS EVELYN MILLER                PHYLLIS PINTO &                        PING YU
DESIGNATED BENE PLAN/TOD             ROBERT PINTO JTWROS                    544 WAVERLY ST
4863 SAN JACINTO CIR E               118 GALLOWAY AVE                       FRAMINGHAM, MA 01702
FALLBROOK, CA 92028                  STATEN ISLAND, NY 10302-2537



PO BOX 102                           PONNA LY                               PRABHULATHA KALPALA
MORGAN STANLEY                       3596 PLUM VISTA PL                     ROTH IRA VFTC AS CUSTODIAN
PO BOX 20                            ARLINGTON, TX 76005-1184               31 PINECREST VLG
NEW YORK, NY 10008-0020                                                     HOPKINTON, MA 01748-2173



PRAMOD SIRUR &                       PRASAD ALAPATI                         PRENTISS HAROLD HERNDON JR &
ARCHANA SIRUR JT TEN                 16212 TRAVIS SQ                        ANGEL KATHERINE HERNDON JT TEN
34277 ASPEN LOOP                     WEST WINDSOR, NJ 08550-5373            4824 DUSTY RD
UNION CITY, CA 94587                                                        EFFINGHAM, SC 29541



PRENTISS HERNDON &                   PRESTON K SHELDON JR                   PRESTON KRESOVICH
ANGEL HERNDON JTWROS                 CHARLES SCHWAB & CO INC CUST           138 ARCHERS GLEN RD
4824 DUSTY RD                        IRA ROLLOVER                           BELLEFONTE, PA 16823-6457
EFFINGHAM, SC 29541-3184             669 NW 15TH CT
                                     BOCA RATON, FL 33486


PRIYA KOTHARI                        PTC CUST 5305 SEP IRA FBO              PTC CUST IRA FBO
25754 LOCHMOOR LN                    ANTHONY F MITOLA                       LOUIS J. RADNOTHY
NOVI, MI 48374                       21 WINDING BROOK DR                    1543 SUNSET CIRCLE
                                     SARATOGA SPRINGS, NY 12866             MOUNT DORA, FL 32757-9531



PTC CUST IRA FBO                     PTC CUST IRA FBO                       PTC CUST IRA FBO
ROBERT L WHIPKEY                     DON J GUY                              SUSAN R. BREED
2662 OXFORD COURT                    8677 E STATE RD 218                    1 CAPITOLA ROAD
EUGENE, OR 97404                     WALTON, IN 46994                       DANBURY, CT 06811
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 132 of 170
PTC CUST IRA FBO                     PTC CUST IRA FBO                      PTC CUST IRA FBO
FRANK NEUTZLER                       PATRICIA SLANE                        GLENN A REID
87 E CROSSROADS LN                   S23W23040 BROADWAY                    1921 FAUST AVE
ARGYLE, MO 65001                     WAUKESHA, WI 53186-8123               LONG BEACH, CA 90815-4514



PTC CUST PROTOTYPE SEP IRA FBO       PTC CUST ROLLOVER IRA FBO             PTC CUST ROLLOVER IRA FBO
JAMES M GOSSETT                      KENNETH J WISNIEWSKI                  DAVID M VAUGHAN
1201 MUIRFIELD POINTE                4720 CARA MARIE CT UNIT A             W289S2391 COUNTY ROAD DT
CHAMPAIGN, IL 61822-8567             BROOKFIELD, WI 53005-7524             WAUKESHA, WI 53188-9209



PTC CUST ROLLOVER IRA FBO            PTC CUST ROLLOVER IRA FBO             PTC CUST ROLLOVER IRA FBO
ERIN MACIAS                          DALE W SITEK                          STEVEN E MAKOSKI
396 E MOSS STREET                    1350 PARRY LN                         83 OCEAN GATE AVE
CHULA VISTA, CA 91911                HARTLAND, WI 53029-9329               BAYVILLE, NJ 08721-1421



PTC CUST ROLLOVER IRA FBO            PTC CUST ROLLOVER IRA FBO             PTC CUST ROLLOVER IRA FBO
SUVARNA VALLALA                      PETE H. CURRAN III                    THOMAS W RHEA
1565 BECKHAM RIDGE CT                312 GULFTON                           1704 WOODHILL CT
SAINT LOUIS, MO 63146                PORTLAND, TX 78374                    BEDFORD, TX 76021



PTC CUST ROLLOVER IRA FBO            PTC CUST ROLLOVER IRA FBO             PTC CUST ROLLOVER IRA FBO
MARY E PERKINS                       MICHAEL SHENK                         GERALD M SHANE
6839 LAKEVIEW CIRCLE                 817 14TH ST. SW                       S45W25208 BLACK OAK CT W
ROWLET, TX 75089                     SIDNEY, MT 59270                      WAUKESHA, WI 53189-7802



PTC CUST ROTH IRA FBO                PTC CUST ROTH IRA FBO                 PTC CUST SEP IRA FBO
CONCETTA GILMORE                     SANJAY A RAMCHANDANI                  C SCOTT KOOISTRA
29 LAKE TRAIL                        5 WARMINGHAM CT                       7130 WELLER CT. NE
GREENWOOD LAKE, NY 10925-4236        CHESHIRE, CT 06410                    ROCKFORD, MI 49341



R & J RHODES LLC                     R MCMURTRIE & G BIGGS TTEE            R&B TUNES LLC
ATTN RICHARD G RHODES                SIGNAL HEATING & AIR COND 401K        211 EAST NORTHFIELD ROAD
27072 JAUNT DR                       FBO MOSES HERRERA                     LIVINGSTON, NJ 07039-4522
SAINT CATHARINE, MO 64628-8094       1288 SANTONA CT
                                     MANTECA, CA 95337


RAAKESH RAGOONANAN                   RACHAL ROACH & BRADLEY ROACH JT       RACHEL AMANDA MENTOR-WARNER
4130 NW 9TH ST                       TEN                                   44 GIPP RD
COCONUT CREEK, FL 33066-1606         6 SPIRIA CT                           ALBANY, NY 12203
                                     BLOOMINGTON, IL 617017819



RACHEL BENLEVI                       RACHEL J PACE                         RACHEL L SANTINE
6404 APOLLO DR APT F                 2108 WYOMING ST                       352 W 1ST AVE
BALTIMORE, MD 21209-2921             MISSOULA, MT 59801-1518               BUHLER, KS 67522-8175




RACHEL M WILKINSON                   RACHEL O ZUNDEL                       RACHEL PREHODKA-SPINDEL
16304 GALES CT                       200 HERITAGE DR                       61 SOUTH ST UNIT #9
LAUREL, MD 20707-2724                MADISON, MS 39110                     NORT HAMPTON, MA 01060-4029
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 133 of 170
RACHEL S RYAN                        RACHEL VINE                           RAD HOLDINGS INC
REBECCA A RYAN                       9 CHARLTON ST                         RYAN A DEMIRDJIAN
1 WALKER ST                          NEW YORK, NY 10014-4901               3729 YOSEMITE ST
WESTBOROUGH, MA 01581-1731                                                 SAN DIEGO, CA 92109-6751



RAFAEL A RAMOS C/F                   RAHIM VISRAM                          RAIDEL ALFONSO
ASHLEY M RAMOS UTMA/NY               4388 KINGS MOUNTAIN RDG               1103 SW 139TH PL
9038 75TH ST                         VESTAVIA, AL 35242-2242               MIAMI, FL 33184-2766
WOODHAVEN, NY 11421-2801



RAJI RAMADOSS ROTH IRA               RAJI RAMADOSS &                       RAJU KATTUMENU
TD AMERITRADE CLEARING INC           B RAMADOSS                            LATHA KATTUMENU
CUSTODIAN                            3437 GRANDVIEW                        5741 BERNAY LN
3437 GRANDVIEW DR                    SAN ANGELO, TX 76904                  PLANO, TX 75024-2905
SAN ANGELO, TX 76904


RAKESH PATEL                         RALPH KIRKWOOD JR &                   RALPH M CORRUBIA & HEATHER L
ROTH IRA E*TRADE CUSTODIAN           SUSANNE M KIRKWOOD JT TEN             CORRUBIA JT TEN
34560 COLLIER FALLS CRT              120 SUNSET LN                         1689 MCLAIN RD NW
TEMECULA, CA 92592-1514              ALIQUIPPA, PA 15001-1545              ACWORTH, GA 301018008



RALPH S JIMENEZ &                    RALPH T JOHNSON                       RAMA D PERUMAREDDI
TINA MARIE JIMENEZ JT TEN            SEP IRA E*TRADE CUSTODIAN             1990 JUANA RD
6353 N CHERYL AVE                    3420 FREEDOM BLVD                     BOCA RATON, FL 33486-6623
FRESNO, CA 93711                     CORRALITOS, CA 95076-0472



RAMA MANI VAISHYA &                  RAMON L CRUZ ROLLOVER IRA TD          RAMON L CRUZ ROTH IRA TD
VENU GOPAL VAISHYA JT TEN            AMERITRADE CLEARING CUSTODIAN         AMERITRADE
2450 WINDING BROOK CT                3210 PINELLAS PL                      CLEARING CUSTODIAN
ROCHESTER HILLS, MI 48309            TAMPA, FL 33619-6540                  3210 PINELLAS PL
                                                                           TAMPA, FL 33619-6540


RAMON LUIS CRUZ                      RANA V PRASAD                         RAND B GREENE
311 W ROSS AVE                       8920 W RUSSELL RD UNIT 2028           321 HIGH ST
TAMPA, FL 33602-2035                 UNIT 2028                             SOUTHBRIDGE, MA 01550-2323
                                     LAS VEGAS, NV 89148-1509



RANDALL DULIN                        RANDALL LEE PETRINI                   RANDALL SCOTT LARGE
PO BOX 1021                          202 BERRYESSA DR                      PO BOX 6311
LAKE HAVASU CITY, AZ 86405           NAPA, CA 94558                        FARMINGTON, NM 87499-6311




RANDALL W FINKEN &                   RANDI DEEN MARGOLIS                   RANDOLPH J CROCHET III &
KAREN K FINKEN JTWROS                3770 RIVERSIDE WAY                    ROBIN N CROCHET JT TEN
838 MISTY PINES CIR                  DELRAY BEACH, FL 33445-1284           48 SWALLOW ST
WOODLAND PARK, CO 80863-3332                                               NEW ORLEANS, LA 70124



RANDY EILERT &                       RANDY K. MOY                          RANDY LEE MROZEK
HEATHER EILERT JTWROS                57 RIVER AVE APT 2                    656 E MCKINLEY AVE
13008 E CHURCHILL                    PROVIDENCE, RI 02908                  HAUGHTON, LA 71037-9015
WICHITA, KS 67230-3000
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 134 of 170
RANDY S HARRISON                      RANDY S ZYLSTRA                        RANDY SYKORA TOD
16676 WOODLAKE DRIVE                  551 DARWIN CT                          640 16TH ST
COLLEGE STATION, TX 77845-8270        SALINE, MI 48176                       WINDOM, MN 56101




RANELL M PRIOLEAU                     RANJIT R SHAH                          RANJITA K GAUTAM
1077 FRIARTUCK TRAIL                  DAKSHA R SHAH                          7 CEDAR STREET
LADSON, SC 29456                      106 RACCOON PL                         WELLESLEY, MA 02481
                                      MEDIA, PA 19063-1179



RAPHAEL ANDRADES                      RAPHAEL J ST JOHNS                     RAQUEL J LINS CUST
3201 CONNIE DR                        2432 RIPPLING BROOK RD                 GAVIN MCCADE LINS UTMA CA
TALLAHASSEE, FL 32311-5209            FREDERICK, MD 21701-9382               6908 SCHUBERT CT
                                                                             HUGHSON, CA 95326-9488



RATHA HIN EANG &                      RAUL AGUILAR GODINEZ JR                RAUL KARPF
SOVANN EANG JT TEN                    18W163 HOLLY AVE                       ROSA BERMAN & DANIELA KARPF
2 LONG BOW DR                         DARIEN, IL 60561                       BASILIO PEREIRA DE LA LUZ
SEWELL, NJ 08080                                                             1185 MONTEVIDEO CP 11300
                                                                             URUGUAY,


RAY A FLOYD &                         RAY D LINE                             RAY MEILLEUR
SUMMER O FLOYD JTWROS                 11346 SURCO DR                         MARY MEILLEUR JTWROS
105 ARAPAHO CIR                       SAN DIEGO, CA 92126-1229               TOD
DARLINGTON, SC 29532-4215                                                    26285 MARTINDALE
                                                                             SOUTH LYON, MI 48178


RAY PODRAZA                           RAYMOND A GRADISHER &                  RAYMOND A RINGHOFF
CHARLES SCHWAB & CO INC CUST          ELEANORA E GRADISHER JT TEN            1135 GALE ST
IRA ROLLOVER                          3135 CACTUS SPRINGS                    ESCONDIDO, CA 92027-1232
2463 SURREY HILL PL                   LAUGHLIN, NV 89029
CORDOVA, TN 38016


RAYMOND C COLE AND                    RAYMOND C OLIVAS                       RAYMOND F EUGENE JR
DARLENE S COLE AS TTEES OF            2612 JANUARY DR                        723 OAK WEST DR
RAYMOND & DARLENE S COLE JT TR        BAKERSFIELD, CA 93313                  HOUSTON, TX 77073-5363
12317 COOK RD
GAINES, MI 48436-9704


RAYMOND H FUSSELL JR                  RAYMOND JAMES & ASSOCIATES INC.        RAYMOND JUMPP
80 HIGHWAY 49                         ATTN: MANAGING AGENT                   73 COUNTRY CLUB RD
TENNESSEE RIDGE, TN 37178             880 CARILLON PARKWAY                   WILLINGBORO, NJ 08046
                                      ST. PETERSBURG, FL 33716



RAYMOND L EDWARDS                     RAYMOND L MCALPINE & MARJORIE G        RAYMOND M MASSEY & CHERYL M
REBECCA D EDWARDS                     MCALPINE JT TEN                        MASSEY
900 VILLAGE LN APT 311                26096 PAINTBRUSH RD                    JT TEN
PASS CHRIS, MS 39571                  CEDAREDGE, CO 81413-8271               13763 RESTINA RD
                                                                             BRISTOW, VA 20136-5788


RAYMOND M PASTURA                     RAYMOND PRICE ARRINGTON JR &           RAYMOND STELTER ROLLOVER IRA TD
TOD                                   RAYMOND PRICE ARRINGTON III            AMERITRADE CLEARING CUSTODIAN
1214 NICKLAUS WAY                     2202 TWIN LAKE DRIVE                   59 CAMBRIDGE AVE
GIBSONIA, PA 15044-7702               BEDFORD, VA 24523                      SADDLE BROOK, NJ 076634504
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 135 of 170
RBC DOMINION SECURITIES INC          RBC WEALTH MANAGEMENT                  REANNA J LITTLEFIELD &
ATTN: MANAGING AGENT                 ATTN: MANAGING AGENT                   TIMOTHY F LITTLEFIELD JTWROS
77 KING STREET W.                    60 S. 6TH STREET                       5466 DOWS PRAIRIE RD
TORONTO ON M5W 1PG                   MINNEAPOLIS, MN 55402-4422             MCKINLEYVILLE, CA 95519-9421
CANADA,


REBECCA A BRYANT                     REBECCA DARLENE CARTER                 REBECCA J DAVIS ROTH IRA
836 EAGLE POINT DRIVE                675 SWARTZ RD                          TD AMERITRADE CLEARING CUSTODIAN
SAINT AUGUSTINE, FL 32092-1065       AKRON, OH 44319                        523 HEATHER KNOLL PL
                                                                            FORT WAYNE, IN 46804



REBECCA J PERSUI &                   REBECCA JUNE CUTRIGHT I                REBECCA L GOBER
THOMAS D PERUSI JTWROS               1253 TULLS CREEK RD                    TOD NAME ON FILE
4606 SE AZIMUTH WAY                  MOYOCK, NC 27958                       324 PICKETTS TRCE
STUART, FL 34997-1913                                                       ACWORTH, GA 30101



REBECCA T LITTLE &                   REBEKAH HESS                           REGINA BARBER
LINDA LUPTON LITTLE JT TEN           ROTH IRA E*TRADE CUSTODIAN             TOD
326 S OAK PARK AVE                   2618 CHERRY GROVE AVE                  205 HAWTHORN RD
OAK PARK, IL 60302                   MANTECA, CA 95336-5168                 KING OF PRUSSIA, PA 19406-1841



REGINA L CLAYMAN                     REGINA L CLAYMAN                       REGINALD N PEA
R/O IRA E*TRADE CUSTODIAN            8 DEER RUN LN                          UTA CHARLES SCHWAB & CO INC
8 DEER RUN LANE                      MALVERN, PA 19355-1614                 IRA ROLLOVER DTD 12/07/92
MALVERN, PA 19355-1614                                                      822 DUVALL HWY
                                                                            PASADENA, MD 21122


RENA D MORROW                        RENA M SCHOOLES AS TTEE                RENA R DAVENPORT
823 GYPSY LANE                       OF THE A MARTINI SUPP NEEDS TR         28830 OAK SPRING CANYON RD
WILLIAMSTOWN, NJ 08094-5717          U/A DTD 11-10-16                       CANYON COUNTRY, CA 91387-2156
                                     14980 SPRUCEVALE RD LOT 114
                                     EAST LIVERPOOL, OH 43920-9084


RENE E MOWRY                         RENE L MOLINA                          RENE RABOIN
PO BOX 257 PMB 3151                  12517 OFALLON ST                       31 ROSEMONT AVE
OLYMPIA, WA 98507-0257               SILVER SPRING, MD 20904-1654           BRISTOL, CT 06010-7217




RENEE M RUNNER                       RENEE WILLIAMS                         RHETT A BUTLER
2815 COMMERCIAL AVE                  43332 33RD ST W                        14245 E APPLEBY RD
MATTOON, IL 61938-3729               LANCASTER, CA 93536-5478               CHANDLER, AZ 85286-9507




RHETT A BUTLER ROLLOVER IRA TD       RHETT DANIEL                           RHONDA F DEMPSEY
AMERITRADE CLEARING CUSTODIAN        406 E CIRCLE DR                        PO BOX 326
14245 E APPLEBY RD                   NEW LENOX, IL 60451                    DUTTON, VA 23050-0326
CHANDLER, AZ 85286-9507



RHONDA J HALA                        RHONDA L RAFIJAH                       RHONDA LEIGH BETHMANN
19632 DELPHIN CIR                    2117 CHELSEA RD                        2909 ELMCREST DR
EAGLE RIVER, AK 99577-8706           PLS VRDS EST, CA 90274-2601            SAINT CHARLES, MO 63301-4624
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 136 of 170
RHONDA LEIGH BETHMANN ROTH IRA       RIBEK COMPANY                         RICARDO LEE TORRES TOD
TD                                   A PARTNERSHIP                         9 SHEEP PASTURE WAY
AMERITRADE CLEARING CUSTODIAN        720 GOODLETTE RD N STE 202            EAST SANDWICH, MA 02537
2909 ELMCREST DR                     NAPLES, FL 34102
SAINT CHARLES, MO 63301-4624


RICARDO ORTIZ                        RICH PERNA                            RICHARD A BLOOM AND JANIS L BLOOM
212 BRUCE ST                         ROTH IRA E*TRADE CUSTODIAN            TR
LAFAYETTE, LA 70503-6102             12 LEXINGTON CIRCLE                   U/A 10/31/2005
                                     HOLDEN, MA 01520-1404                 302 W MARION ST
                                                                           EDINA, MO 63537


RICHARD A FANKHAUSER TOD             RICHARD ALAN TORBERT JR &             RICHARD B GLISSON
455 LONGWOOD RD                      WHITNEY JO TORBERT JT TEN             PO BOX 323
SEBRING, FL 33870                    705 ZION CHURCH RD                    ERWIN, TN 37650
                                     RED LION, PA 17356-8402



RICHARD BROWN ROTH IRA               RICHARD C BRITTAIN                    RICHARD C EDWARDS
TD AMERITRADE CLEARING INC           707 AVENUE A APT C207                 ROTH IRA
CUSTODIAN                            SNOHOMISH, WA 98290                   TD AMERITRADE CLEARING CUSTODIAN
9086 JENA RD                                                               8 VINEYARD HILL
SPRING HILL, FL 34608-4620                                                 FAIRPORT, NY 14450


RICHARD C LEIFELD TRUSTEE FBO        RICHARD CATALANO                      RICHARD CATALANO IRA TD
RICHAR                               253 RAMBLING RD                       AMERITRADE
U/A 02/13/2015                       EAST AMHERST, NY 14051-1358           CLEARING CUSTODIAN
18625 BABLER MEADOWS DR                                                    253 RAMBLING RD
WILDWOOD, MO 63038                                                         EAST AMHERST, NY 14051-1358


RICHARD CONNER                       RICHARD D TRIVETTE                    RICHARD E BLAND
5459 W JOLENO LN                     400 GRASSY BRANCH ROAD                665 MANZANITA AVE
MILWAUKEE, WI 53223-1623             RACCOON, KY 41557                     CORTE MADERA, CA 94925




RICHARD E EVANS                      RICHARD G HUGHES &                    RICHARD G SCHIAVONE
4 GOLDEN WILLOW CIR                  KARI M HUGHES JTWROS                  IRA E*TRADE CUSTODIAN
HAMPTON, VA 23666-6805               14010 OLD JAMESTOWN RD                40 DAVENPORT AVE
                                     BLACK JACK, MO 63033-4524             APT. 1-P
                                                                           NEW ROCHELLE, NY 10805-3658


RICHARD GALEN WATTS                  RICHARD GRANIERI                      RICHARD GUY O'STEEN
889 B ST SE                          2612 LIGHTHOUSE LN                    3607 OXWED CT
LINTON, IN 47441                     CORONA DEL MAR, CA 92625              WESTMINSTER, MD 21157




RICHARD H BRISBON &                  RICHARD H DAVIS                       RICHARD HOERZ AND GALE HOERZ
HENRIETTA K BRISBON JTWROS           976 BEUTIFUL RUN ROAD                 TRUSTEE
5 DUTCH BRANDY RD                    ARODA, VA 22709                       U/A 06/11/1999
STAFFORD, VA 22556-6669                                                    2825 CENTURY HARBOR RD APT 4
                                                                           MIDDLETON, WI 53562


RICHARD J BERNIER JR                 RICHARD J CONTAXES                    RICHARD J EDWARDS
4042 142ND ST                        281 PLEASANT ST                       2430 6TH ST
CRESTWOOD, IL 60418-2304             LUNENBURG, MA 01462                   EAST MEADOW, NY 11554-3136
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 137 of 170
RICHARD J FRIED                      RICHARD J SLEEZER                     RICHARD J WOODS
MICHAELE FRIED/RICHARD FRIED         305 TENNYSON AVENUE                   TOD ET AL
PO BOX 118                           TOMS RIVER, NJ 08753                  5419 COLUMBIA AVE
SUGAR LOAF, NY 10981-0118                                                  SAINT LOUIS, MO 63139



RICHARD K SALYER & SARAH L SALYER    RICHARD L CREAN                       RICHARD L DENEVE &
JT TEN                               69 CROWEL ROAD                        BARBARA J DENEVE JT TEN
547 N NICHOLS AVE                    CHATHAM, MA 02633-1965                35041 SAINT JOE RD
DINUBA, CA 93618-3214                                                      DADE CITY, FL 33525-8135



RICHARD L JAMES                      RICHARD L KNAPPE                      RICHARD LARSON
11825 VONNIE CLAIRE RD               7938 DEER ACRES CT                    1808 ROBIN CREST DR
GOLDEN, CO 80403                     CLARKSTON, MI 48348-2680              WEST COLUMBIA, SC 29169-5435




RICHARD LEMANSKY                     RICHARD NYE ROLLOVER IRA TD           RICHARD P MILLER
235 PROSPECT ST                      AMERITRADE CLEARING CUSTODIAN         ROTH IRA VFTC AS CUSTODIAN
AUBURN, MA 01501                     908 BAKERSTOWN RD                     1058 STONE PINE LN
                                     POLAND, ME 04274-6938                 LINCOLN, CA 95648-8416



RICHARD P TOMASOVIC                  RICHARD S MANGANO                     RICHARD SADIGUR
439 GRAY HAWK                        16 JOHN RD                            TOD
SPRING BRANCH, TX 78070-5995         PEABODY, MA 01960-5151                1054 STRATTON DR
                                                                           VISTA, CA 92083



RICHARD SADIGUR IRA                  RICHARD SANTANGELO                    RICHARD SCHAEFER
TD AMERITRADE CLEARING INC           274 SEAFORD AVENUE                    31484 500TH ST
CUSTODIAN                            MASSAPEQUA, NY 11758-6349             CASS LAKE, MN 56633
1054 STRATTON DR
VISTA, CA 92083


RICHARD SCOTT WILLIAMS               RICHARD SEIFERD                       RICHARD SILVA &
3695 SOUTH POINTE CIR                372 1/2 MARTELLO DR                   SALLY SILVA JT TEN TOD
LAUGHLIN, NV 89029-0421              GRAND JUNCTION, CO 81507-4710         930 HOBIE LN
                                                                           SAN JOSE, CA 95127



RICHARD VERNON DANIELSEN JR ROTH     RICHARD VINCENT SCHMITZ               RICHARD W NILES
IRA TD AMERITRADE CLEARING           5505 S STEELE ST                      1510 COATS DR
CUSTODIAN                            GREENWOOD VILLAGE, CO 80121-1904      YUBA CITY, CA 95993-1702
16615 HIGHWAY 59
CARSON, IA 51525-4111


RICHARD W WILLIAMS                   RICK A DIVITO                         RICK D WATHEN
WFCS CUSTODIAN SEP IRA               417 HIAWATHA TRL                      5975 N SR 236
15263 OCEANVIEW DR                   WOOD DALE, IL 60191-2408              NORTH SALEM, IN 46165
BROOKINGS, OR 97415-9312



RICK JURASKY                         RICK LAWSON                           RICK M SCOTT
3448 FEDERAL AVE                     310 LOGAN LN                          345 TANYARD TRCE
LOS ANGELES, CA 90066                NICHOLASVILLE, KY 40356               BENTON, LA 71006-9735
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 138 of 170
RICKEY BIRCHER                       RICKY CLEVELAND HOGAN &               RICKY CLEVELAND HOGAN ROLLOVER
4518 WILDACRES DR                    ANN BUMGARNER HOGAN JT TEN            IRA
HOUSTON, TX 77072-1944               3380 SUMMERVILLE CH RD                TD AMERITRADE CLEARING CUSTODIAN
                                     DENTON, NC 27239                      3380 SUMMERVILLE CH RD
                                                                           DENTON, NC 27239


RICKY S ALESSI &                     RITA A PFINGSTEN                      RIYAD A SILMI
CATHERINE ALESSI JT TEN              13324 TRESTLE RD                      23398 OUTER DR
4 MEADOW GATE E                      HIGHLAND, IL 62249-3028               ALLEN PARK, MI 48101-3127
SAINT JAMES, NY 11780-1349



ROBB HOPPER                          ROBERT KULP &                         ROBERT A ALOISI JR ROTH IRA
12034 N 145TH EAST AVE               JODY KULP JT TEN                      TD AMERITRADE CLEARING CUSTODIAN
COLLINSVILLE, OK 74021-5156          334 KULP RD                           5 LUCY RD
                                     DORNSIFE, PA 17823                    BURLINGTON, MA 01803



ROBERT A ALOISI ROTH IRA             ROBERT A HOEHN                        ROBERT A HUNT
TD AMERITRADE CLEARING CUSTODIAN     126 CLIFF LN                          135 LIN SNYDER RD
11 DAVIDA RD                         ELIZABETHTOWN, PA 17022-1700          GRAY, TN 37615-2741
BURLINGTON, MA 01803



ROBERT A KERR &                      ROBERT A MILNER                       ROBERT A MOORS
TONI T KERR TEN ENT                  1632 VISTA LUNA                       7851 W WASHBURN RD
29350 W 153RD TER                    SAN CLEMENTE, CA 92673-3660           LAS VEGAS, NV 89149
GARDNER, KS 66030



ROBERT A NOBBS TRUSTEE FBO R &       ROBERT A SIMS                         ROBERT A VICIOSO
BEVER                                R/O IRA E*TRADE CUSTODIAN             112 SARATOGA CT
U/A 11/08/2005                       PO BOX 446                            SOUTH ELGIN, IL 60177-1829
104 PHEASANT LN                      BOWLING GREEN, OH 43402-0446
SUMMERVILLE, SC 29485


ROBERT ALEXANDER BUTLER (IRA)        ROBERT ALMON                          ROBERT ANDRADE &
WFCS AS CUSTODIAN                    5764 US HIGHWAY 93 S                  MARIA ANDRADE JTWROS
814 1/2 DUNLAP STREET UNIT A         THOMASVILLE, GA 31792-0443            4422 GLEN WAY
SANTA FE, NM 87501-2829                                                    CLAREMONT, CA 91711-2121



ROBERT ANTHONY ALOISI IRA            ROBERT B CHRISTOPHER                  ROBERT B DAVIDSON &
TD AMERITRADE CLEARING CUSTODIAN     710 WEST WASHINGTON ST                JOAN E DAVIDSON JTWROS
11 DAVIDA RD                         MONTICELLO, IN 47960-2045             14948 SHILOH CHURCH RD
BURLINGTON, MA 01803                                                       LAUREL, DE 19956-2806



ROBERT B MARSHALL                    ROBERT B TAMBINI                      ROBERT BANTA
IRA VFTC AS CUSTODIAN                559 BREWSTER HILL RD                  STACEY M BANTA JT TEN
4314 VALPARAISO CIR                  BREWSTER, NY 10509                    12 SHEA CIRCLE
PASADENA, TX 77504-2410                                                    MANSFIELD, MA 02048-3299



ROBERT BROWN                         ROBERT BRUCE GOLDSTEIN SEP IRA TD     ROBERT BUCHANAN II
10207 CLEARANCE                      AMERITRADE CLEARING CUSTODIAN         829 CIMARRON DR
BOERNE, TX 78006-8665                17028 S FAIRVIEW LOOP                 REDLANDS, CA 92374-6374
                                     KENNEWICK, WA 99338-8380
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 139 of 170
ROBERT BURGHOLZER                    ROBERT CAMILLERI AND                  ROBERT CHET KNIERIM
TOD                                  TAMMY M CAMILLERI JTWROS              NORMA M KNIERIM TTEE
3012 SW 10 TH ST                     PO BOX 35                             ROBERT & NORMA KNIERIM JT TRUST
FT. LAUDERDALE, FL 33312             SOUTHBURY, CT 06488-0035              534 REDDICK RD
                                                                           NEWPORT NEWS, VA 23608-1152


ROBERT CLARENCE ALLOMONG             ROBERT CONROY TRUSTEE FBO ROBERT      ROBERT D PAGNOTTA
2210 BLUCHER VLY. RD.                CON                                   351 DIVOT RD
SEBASTOPOL, CA 95472                 U/A 04/25/2000                        OCEANSIDE, NY 11572-5606
                                     50 GROUSE LN
                                     DORSET, VT 05251-9608


ROBERT DAVID HINRICHSEN SR           ROBERT DOMENICK CATALANO              ROBERT E CALDWELL
811 W COLLEGE AVE                    3335 SO 20 TH                         IRA ROLLOVER
SPC 15                               PHILADELPHIA, PA 19145-5810           TD AMERITRADE CLEARING CUSTODIAN
LOMPOC, CA 93436-5224                                                      720 SW 27TH ST
                                                                           PENDLETON, OR 97801-3901


ROBERT E FRASER                      ROBERT E STARKEY                      ROBERT E STARKEY IRA
1613 WILDLIFE RD                     ROTH IRA                              TD AMERITRADE CLEARING CUSTODIAN
WHITE RIVER JUNCTION, VT 050019847   TD AMERITRADE CLEARING CUSTODIAN      5335 SEMINARY RD
                                     5335 SEMINARY RD                      ALTON, IL 620027551
                                     ALTON, IL 62002


ROBERT E SUTER                       ROBERT E SUTER &                      ROBERT E WILLIAMS
JOANN E SUTER                        JOANN E SUTER JT TEN                  ROTH IRA E*TRADE CUSTODIAN
471 WOODED CROSSING CIR              471 WOODED CROSSING CIRCLE            203 NE 11TH AVE
ST AUGUSTINE, FL 32084-6547          ST AUGUSTINE, FL 32084                MULBERRY, FL 33860-2720



ROBERT ELLIOTT TOD                   ROBERT ELON GANDER IRA                ROBERT EUGENE RUDISILL JR
12905 PINEFOREST WAY W               TD AMERITRADE CLEARING CUSTODIAN      ROLLOVER I
LARGO, FL 33773                      10801 OLD CONCORD DR                  TD AMERITRADE CLEARING CUSTODIAN
                                     BUNCETON, MO 65237                    265 HILL VIEW RD
                                                                           YORK, PA 17406


ROBERT F THOMAS                      ROBERT G ALLEN                        ROBERT G KONDAKOR
407 WABASH AVE. NORTH                10956 COLONEL WINN LOOP               9440 JAMES ST
BREWSTER, OH 44613-1043              AUSTIN, TX 78748-2517                 HENRICO, VA 23231-8513




ROBERT HAMM & GWENDOLYN HAMM         ROBERT HENDRICKS                      ROBERT HEWITT
JT TEN                               712 S BROAD ST                        104 SUGARWOOD DR
3900 LEROY STEVENS                   MECHANICSBURG, PA 17055-4006          PHILIPSBURG, PA 16866-8704
MOBILE, AL 36619



ROBERT J BROWN                       ROBERT J COLE TR                      ROBERT J EDMONDSON
10207 CLEARANCE                      UAD 02/02/1994                        9 TALL PINES RD
BOERNE, TX 78006-8665                ROBERT J COLE TTEE                    HENDERSONVILLE, NC 28739
                                     938 PORTSMOUTH DR
                                     TROY, MI 48084-1643


ROBERT J FERNBACHER                  ROBERT J FOGARTY IRA                  ROBERT J JOYCE &
501 GOLF VIEW DR                     TD AMERITRADE CLEARING CUSTODIAN      AMY A JOYCE JT TEN
PEACHTREE CTY, GA 30269-1217         694 58TH PL                           142 GREENLAWNS DR
                                     WEST DES MOINES, IA 50266             LAKEWOOD, NJ 08701-7357
                 Case 19-17921-mkn     Doc 1    Entered 12/15/19 17:30:24    Page 140 of 170
ROBERT J KLEESPIE & MARY J KLEESPIE   ROBERT J MCPEAK C/F                   ROBERT J MCPEAK C/F
JT TEN                                BRADY G MCPEAK UTMA/KY                ANDREW R MCPEAK UTMA/KY
20496 470TH AVE                       11319 SHEFFIELD LANE                  11319 SHEFFIELD LANE
MORRIS, MN 56267-4514                 WALTON, KY 41094-8357                 WALTON, KY 41094-8357



ROBERT J SHERWOOD                     ROBERT J SPINNICHIO TRUSTEE FBO       ROBERT JAMES MLINARCHIK & ANGEL
1310 SONG SPARROW WAY                 ROBE                                  RANEE EPPERSON JT TEN
HANAHAN, SC 29410                     U/A 10/17/2007                        315 10TH AVE NE
                                      PO BOX 523                            LONSDALE, MN 55046-3455
                                      CHASE, MD 21027-0523


ROBERT JAMES VAN SCHAACK &            ROBERT JEFFREY BROWN                  ROBERT JENNINGS WALLACE TRUST
KAREN E V SCHAACK JT TEN              10207 CLEARANCE                       UAD 11/30/2011
3040 HURLEY POND RD                   BOERNE, TX 78006-8895                 ROBERT J WALLACE TTEE
WALL TOWNSHIP, NJ 07719                                                     1869 LAKEWOOD DR S
                                                                            ST PETERSBURG, FL 33712-4935


ROBERT KANE                           ROBERT KIM ILLINGWORTH                ROBERT L BARKER
45 OLD ORCHARD DR                     3211 ACACIA ST                        15960 INTERSTATE 35 S
SICKLERVILLE, NJ 08081-3057           LUTZ, FL 33558                        ATASCOSA, TX 78002-5776




ROBERT L GLOEDE & CYNTHIA S           ROBERT L HODGES SR                    ROBERT L MEYER
GLOEDE                                6315 HATTERAS CLUB DR                 60 S CALLA LILY CT
JT TEN                                LAKE WORTH, FL 33463-6540             LAKE JACKSON, TX 77566
76 TAYCO ST
MENASHA, WI 54952-3054


ROBERT L PRAH                         ROBERT LANE &                         ROBERT M CHASSON TTEE
W188S7688 OAK GROVE DR                AMY LANE JT TEN                       ROBERT M CHASSON REVOCABLE TRU
MUSKEGO, WI 53150-9208                4200 NE SUWANNEE DR                   U/A DTD 12/09/1994
                                      LEES SUMMIT, MO 64064                 9608 HAWICK LN
                                                                            KENSINGTON, MD 20895


ROBERT M ERNESTI                      ROBERT M GRATTAN II                   ROBERT M GRIFFIN JR
7000 NW 3RD STREET                    5423 LONG BOAT CT                     8353 PALOMINO DR
LINCOLN, NE 68521-3809                FAIRFAX, VA 22032                     LAKE WORTH, FL 33467-1185




ROBERT M HANCOCK                      ROBERT M OKANE                        ROBERT M SELLARS &
TOD                                   7422 MARKET ST                        PATRICK SELLARS JT TEN
207 MILLENIA ST                       SOUTHPORT, FL 32409-3325              PATRICK SELLARS JT TEN
ENTERPRISE, AL 36330-8597                                                   PO BOX 132
                                                                            PAULINE, SC 29374


ROBERT MATHERS                        ROBERT N PROUGH                       ROBERT N SADIGUR
8297 WOODSPUR DR                      11481 SPRING AVE                      86 MANCHESTER CT
COMMERCE TWP, MI 48382-4568           MOUNT UNION, PA 17066                 RED BANK, NJ 07701-5498




ROBERT O WALKER &                     ROBERT P FANNING &                    ROBERT POLANECKI
BETTY R WALKER JTWROS                 SUSAN L FANNING JTWROS                ROTH IRA ETRADE CUSTODIAN
3063 PAINTERS WALK                    68 HONEYDEW PLACE                     7633 ORANGE TREE LN
FLAGLER BEACH, FL 32136-2710          NINDERRY, QUEENSLAND 4561             ORLANDO, FL 32819-4634
                                      AUSTRALIA,
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 141 of 170
ROBERT PRENTICE III                  ROBERT R HATTON & KATHRYN M            ROBERT R HATTON ROTH IRA TD
5770 STEVENS DR                      HATTON                                 AMERITRADE CLEARING CUSTODIAN
ORIENT, OH 43146                     TRS FBO ROBERT AND KATHRYN             99 LARKSPUR LN
                                     HATTON                                 SMYRNA, DE 19977
                                     FAMILY TRUST UA FEB 05 2015
                                     99 LARKSPUR LN
                                     SMYRNA, DE 19977-4326
ROBERT R WECHTER TOD                 ROBERT S DUNCAN                        ROBERT S SAVERA
7520 W 500 N                         PO BOX 20265                           IRA SEP
LIGONIER, IN 46767                   LOUISVILLE, KY 40250-0265              TD AMERITRADE CLEARING CUSTODIAN
                                                                            5327 PROGESSO ST
                                                                            LAS VEGAS, NV 89135


ROBERT SCHMALING &                   ROBERT SEABOLT &                       ROBERT SHNAYDER
ELIZABETH SCHMALING JT TEN           LISA M SEABOLT JTWROS                  196 ADMIRALTY LOOP
W6131 N THORNAPPLE CT                4145 S 331ST PL                        STATEN ISLAND, NY 103093964
FORT ATKINSON, WI 53538              FEDERAL WAY, WA 98001-5171



ROBERT SPENCER GARLAND               ROBERT SZCZEPANSKI                     ROBERT SZTACHELSKI
1015 STEELE ST                       24319 GREYDALE ST                      MONIKA SZTACHELSKI
LARAMIE, WY 82070                    CLINTON TOWNSHIP, MI 48036             24 SPRING VALLEY RD
                                                                            WESTON, CT 06883-1510



ROBERT T MOELLER JR                  ROBERT TAYLOR                          ROBERT W ELLIS
12404 133RD AVE                      PO BOX 451                             362 NEW BYHALIA RD STE 201
SOUTH OZONE PARK, NY 11420           ROUND LK BCH, IL 60073-0451            SUITE 201
                                                                            COLLIERVILLE, TN 38017-3731



ROBERT W HICKS                       ROBERT W JOSEPH                        ROBERT W KOELBEL
1461 WILMAR AV                       20 GEORGIAN LANE                       IRA ROLLOVER
MERRITT ISLAND, FL 32952-5750        DARIEN, CT 06820                       TD AMERITRADE CLEARING CUSTODIAN
                                                                            34 LONGVIEW WAY
                                                                            PALM COAST, FL 32137-4566


ROBERT W LONGAMORE                   ROBERT W PIEPER                        ROBERT W WEYDA
4303 PAUL DR                         330 CHESTERFIELD                       IRA VFTC AS CUSTODIAN
NORTH DINWIDDIE, VA 23803-8398       VERNON HILLS, IL 60061-2909            ROLLOVER ACCOUNT
                                                                            7155 ALERT NEW LONDON RD
                                                                            OKEANA, OH 45053-9763


ROBERT W. BAIRD & CO. INC.           ROBERT WALLACE                         ROBERT WEBSTER KLEPINGER &
ATTN: MANAGING AGENT                 R/O IRA E*TRADE CUSTODIAN              MARILYN
777 EAST WISCONSIN AVE.              1869 LAKEWOOD DR S                     JEAN KLEPINGER JT TEN
MILWAUKEE, WI 53202                  ST PETERSBURG, FL 33712-4935           3068 N PRESIDIO PARK PL
                                                                            TUCSON, AZ 85716


ROBERT WEBSTER KLEPINGER ROTH IRA    ROBERT WEBSTER KLEPINGER SEP IRA       ROBERT YANIK
TD AMERITRADE CLEARING CUSTODIAN     TD                                     926 CHURCHILL CIR
3068 N PRESIDIO PARK PL              AMERITRADE CLEARING CUSTODIAN          ROCHESTER, MI 48307
TUCSON, AZ 85716                     3068 N PRESIDIO PARK PL
                                     TUCSON, AZ 85716


ROBERTA A ULIBARRI                   ROBIN J BOGGS                          ROBIN SLATE
45722 SHASTA LN                      4771 NE 32ND ST                        141 EAGLETON CIR
TEMECULA, CA 92592                   DES MOINES, IA 50317-5421              MOYOCK, NC 27958
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 142 of 170
ROBYN J REY                          ROCCO A COSTABILE &                   ROCIO SANTOS
CHARLES SCHWAB & CO INC CUST         MARSHA M COSTABILE JTWROS             1712 MARGARITA LN
IRA ROLLOVER                         234 TIVERTON LANE                     LAREDO, TX 78046-7836
2 BROOKSIDE LN                       HARRISBURG, PA 17112-7005
SHERMAN, CT 06784


RODNEY W RAY                         ROGELIO FRANSUAN TORRES               ROGELIO POSADAS
CHARLES SCHWAB & CO INC CUST         39678 OLD SPRING RD                   EMMA POSADAS
10351 FOUR WINDS DR                  MURRIETA, CA 92563-5550               24102 EAGLE SAGE LN
SAVANNAH, MO 64485                                                         KATY, TX 77493-2938



ROGER A HOEY &                       ROGER B PANARA & IRENE C PANARA       ROGER B PANARA ROLLOVER IRA TD
MARY F HOEY JT TEN TOD               TRS FBO PANARA LIVING TRUST UA AUG    AMERITRADE CLEARING CUSTODIAN
3028 HAGER LN                        406 WEST SYCAMORE ST                  406 W SYCAMORE ST
GLENWOOD SPRINGS, CO 81601           ROME, NY 13440                        ROME, NY 13440-2630



ROGER C GORHAM                       ROGER C HALL                          ROGER DUNCAN BROWN
4421 RIDGEMONT DR                    R/O IRA E*TRADE CUSTODIAN             4021 MELCHOR AVE
EVERETT, WA 98203                    14812 772ND. AVE.                     CHARLOTTE, NC 28211-1207
                                     ALBERT LEA, MN 56007-7045



ROGER F BRADFORD                     ROGER OELKE                           ROGER REYNOLDS & TERI REYNOLDS JT
5101 INDIAN CABIN RD                 1270 OAK CREEK DR.                    TEN
EGG HARBOR CITY, NJ 08215-4315       COLLIERVILLE, TN 38017                6724 CHERRY LAUREL DR
                                                                           LIBERTY TOWNSHIP, OH 45044



ROLAND D TWEED                       ROLAND W MORGAN JR & ESTHER GAIL      ROLFE NASR
ELENA GORBUNOVA TWEED                MORGAN JT TEN                         8257 E. KINGSDALE LANE
1912 SILVERWOOD CIR                  11932 JEFFREY LN                      ANAHEIM HILLS, CA 92807
CORONA, CA 92881-7446                PRINCESS ANNE, MD 21853-2126



ROMAN R SARWAS                       RON C BOUCHER IRA                     RON CARL OWEN
7395 BIRCH BAY DR                    TD AMERITRADE CLEARING CUSTODIAN      18615 CLOVERSTONE CIR
BLAINE, WA 98230                     130 E 13TH ST                         CORNELIUS, NC 28031-5632
                                     LAUREL, MT 59044



RON WEICKS                           RONALD & SHIRLEY COLE LIVING          RONALD C DORGAY (IRA)
JESSICA KROGH WEICKS                 TRUST UA 4 28 06 RONALD E COLE        WFCS AS CUSTODIAN
132 BUTTERNUT LN                     AND SHIRLEY M COLE TR                 3663 E OBRIEN RD
MANDEVILLE, LA 70448-1096            4220 ENGLISH WAY                      OAK CREEK, WI 53154-6016
                                     YORK, PA 17402-7212


RONALD C NEWMAN                      RONALD D FISCHER IRA                  RONALD D LAIDLAW
2329 TREETOP CT                      TD AMERITRADE CLEARING CUSTODIAN      426 CAMPGROUND RD
MELBOURNE, FL 32934                  9 LOGO VISTA                          HARRISVILLE, PA 16038
                                     DANA POINT, CA 92629



RONALD E HLAVAC ROTH IRA             RONALD E PEASE &                      RONALD GEORGE TURNER JR
TD AMERITRADE CLEARING CUSTODIAN     SARAH E KITTS JT TEN                  2 WILD BRUSH TRL
12981 CEDAR CREST LN                 5313 IRONWOOD DR NW                   SPENCERPORT, NY 14559-2085
GRASS VALLEY, CA 95945               ALBUQUERQUE, NM 87114
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 143 of 170
RONALD H CARR TOD TO                 RONALD J SMIT                          RONALD KICZENSKI AND CORRINE
BENEFICIARIES ON FILE WITH           IRA VFTC AS CUSTODIAN                  LOUISE
AMERITRADE INC                       ROLLOVER ACCOUNT                       U/A 11/21/2008
882 S DYER CIR                       961 TAYLOR LN                          40344 INDIAN SPRINGS RD
INCLINE VILLAGE, CA 89451-9106       FILLMORE, CA 93015-1056                OAKHURST, CA 93644


RONALD LEE ALLEN                     RONALD LEE RILEY &                     RONALD PEKARSKI
232 GRANDVIEW AVE NW                 MARIE LYNETTE RILEY JT TEN             701 LIVE OAK ST
CANTON, OH 44708                     9575 SW MORRISON ST                    GATESVILLE, TX 76528-2369
                                     PORTLAND, OR 97225



RONALD S DIDONATO                    RONALD S HARRIOTT                      RONALD SHORTELL &
IRA ETRADE CUSTODIAN                 DOROTHY L HARRIOTT                     JENNIFER SHORTELL JTWROS
4768 FELSPAR ST                      712 BEDFORD RD                         250 W 15TH ST APT #1-F
RIVERSIDE, CA 92509-3038             BEL AIR, MD 21014-4425                 NEW YORK, NY 10011



RONALD SLADE                         RONALD T KEELER                        RONALD T PRINCIPE JR
7230 N RANGE LINE RD                 13408 S MOHAWK RD                      90 IRA AVE
MILWAUKEE, WI 53209-2026             HUTCHINSON, KS 67501-8416              COLONIA, NJ 07067-2435




RONG C FANG                          RONG C FANG &                          RONG FANG
IRA                                  WEN JIN FANG JT TEN                    5650 SW 35TH TER
TD AMERITRADE CLEARING CUSTODIAN     5650 SW 35TH TER                       TOPEKA, KS 66614
5650 SW 35TH TER                     TOPEKA, KS 66614
TOPEKA, KS 66614


RONIT SUCOFF                         RONNIE ADKINS JR ROLLOVER IRA TD       RONNIE K LEWIS
2155 S OCEAN BLVD APT 2              AMERITRADE CLEARING CUSTODIAN          89 CYPRESS RUN
DELRAY BEACH, FL 33483               2405 SANDPIPER DR                      BLUFFTON, SC 29909
                                     BLANCHARD, OK 73010-8902



RONNIE WHEELER                       ROOSEVELT M CAMPOS                     ROSCOE THEOLPHALUS JOHNSON SR
LAURA T WHEELER                      15 SCUPPO RD                           2 WALTON RD
515 MAPLE RUN                        UNIT 203                               MOUNT HOLLY, NJ 08060
ROUND ROCK, TX 78664-7709            DANBURY, CT 06811-5304



ROSELINE D'SOUZA ROTH IRA TD         ROSLIND J WALANKA ROLLOVER IRA         ROSLIND J WALANKA TRUSTEE FBO
AMERITRADE CLEARING CUSTODIAN        TD AMERITRADE CLEARING CUSTODIAN       ROSLIN
51 KINGSTON AVE                      81906 AVENIDA BAHIA                    U/A 12/02/1997
HICKSVILLE, NY 11801-4737            INDIO, CA 92203                        81906 AVENIDA BAHIA
                                                                            INDIO, CA 92203


ROSLYN TILLMAN HORWITZ TTEE          ROSS D VAN DYN HOVEN &                 ROSSANA MARTINA HERNANDEZ
STEWART A HORWITZ TRUST              PAULA VAN DYN HOVEN JT TEN             1525 W SUMMIT AVE
U/A DTD 07/05/2001                   N4618 VINE RD                          SAN ANTONIO, TX 78201-5151
323 SOUTHGATE DR                     KAUKAUNA, WI 54130
VERNON HILLS, IL 60061


ROTH HOLDINGS LLC                    ROXANNE C GREEN                        ROXANNE E NORDQUIST
ATTN:KRISTIANN APP                   73 MOUNTAIN GREEN CIRCLE               5126 LOG WAGON RD
1712 PIONEER AVE STE 960             BALTIMORE, MD 21244-2602               OCOEE, FL 34761
CHEYENNE, WY 82001-4406
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 144 of 170
ROY A STAVENGER &                     ROY C KIRKMAN &                       ROY E LINDERMAN
KAREN M STAVENGER JT TEN              SHARON L KIRKMAN JT TEN               3440 SHADY BROOK LN
1569 SWALLOW                          56320 HOLLY RD                        SARASOTA, FL 34243-4832
NAPERVILLE, IL 60565                  OLATHE, CO 81425-9607



ROY H HERMANN                         ROY PATRICK HANEY ROLLOVER IRA        RUBEN A CONTRERAS
IRA ETRADE CUSTODIAN                  TD AMERITRADE CLEARING CUSTODIAN      43 ONTARIO ST
7350 FLORA AVENUE                     1555 HURD                             HUNTINGTON, NY 11743-5539
MAPLEWOOD, MO 63143-3219              ORTONVILLE, MI 48462



RUBEN A DUENAS                        RUBEN CONTRERAS                       RUBEN M HUDSON
724 S YNEZ AVE                        43 ONTARIO ST                         1632 HARWICH RD
MONTEREY PARK, CA 91754               HUNTINGTON, NY 11743-5539             CLEVELAND, OH 44124-2766




RUDY HARRISON                         RUEBEN O BARNES &                     RUI N SALDANHA SIMPLE IRA
8611 S PRAIRIE AVE                    MILAGROS BARNES JT/TIC                TD AMERITRADE CLEARING INC
CHICAGO, IL 60619-6043                129 REDCLIFFE DRIVE NW                CUSTODIAN
                                      HUNTSVILLE, AL 35806-4017             920 38TH ST
                                                                            DES MOINES, IA 50312-3110


RUKHSANA PERVEEN PERACHA SEP IRA      RUSSELL A CURTSINGER                  RUSSELL ROBERT FALLIS
TD AMERITRADE CLEARING CUSTODIAN      350 STONEYRIDGE WYNDE                 PO BOX 52716
19185 RED OAK LN                      SHEPHERDSVILLE, KY 40165              KNOXVILLE, TN 37950
BROWNSTOWN, MI 48193



RUTH A ADAMS &                        RUTH M SMITH                          RUTH VARDA SCHWIGER
RONALD C ADAMS JTWROS                 3500 E 60TH ST N                      2604 SMITH AVE
1083 AIRPORT DR                       SIOUX FALLS, SD 57104                 BALTIMORE, MD 21209
S BURLINGTON, VT 05403-6014



RYAN ALLEN RIVERA &                   RYAN CHICHIRICO                       RYAN D TERRY
MICHELLE RAE RIVERA JT TEN            10936 AMMONS ST.                      1034 SNOWDON CT
2516 NOTTINGHAM LN                    WESTMINSTER, CO 80021-2686            ASHEBORO, NC 27203-4055
NAPERVILLE, IL 60565



RYAN FERRY                            RYAN FOSTER                           RYAN G BARRON
495 BRICKELL AVE #801                 2418 NW IRIS CT                       23 SAND HILL RD
MIAMI, FL 33131                       CAMAS, WA 98607-5001                  ANNANDALE, NJ 08801-3111




RYAN GEORGE JOHNSON                   RYAN JIALANELLA                       RYAN JOFFE
114 NAUTICO WAY                       5944 DUEBER AVE SW                    4692 S ONYX DR
PORTSMOUTH, VA 23703-5469             EAST SPARTA, OH 44626                 CHANDLER, AZ 85249-6074




RYAN K LEEMAN &                       RYAN LARRY POLK                       RYAN MICHAEL LAMONICA
MARIA C LEEMAN JT TEN                 ANGELA RENEE POLK                     ROTH IRA
913 MARINA DR                         9632 BRYNMAR DR                       TD AMERITRADE CLEARING CUSTODIAN
NAPA, CA 94559                        VILLA PARK, CA 92861-2655             5712 BRYNWOOD CIR NW
                                                                            ACWORTH, GA 30101-4583
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 145 of 170
RYAN STECKLAIR                       RYAN T KING                            RYAN THOMAS GOLEC SEP IRA
9985 EL CAPITAN REAL ROAD            1509 JAMES LNDG                        TD AMERITRADE CLEARING CUSTODIAN
EL CAJON, CA 92021                   CHESAPEAKE, VA 233211875               6327 WOODS CREEK CT
                                                                            RENO, NV 89519-7310



RYAN TRAVIS FARLEY                   RYAN W FERRY                           RYAN W FERRY
3624 SOUTH AVE W                     495 BRICKELL AVE, #801                 ROTH IRA E*TRADE CUSTODIAN
MISSOULA, MT 59804-6310              MIAMI, FL 33131-2774                   495 BRICKELL AVE, #801
                                                                            MIAMI, FL 33131-2774



RYAN WILKERSON                       S NOFSINGER & S NOFSINGER TTEE         S NOFSINGER & S NOFSINGER TTEE
10528 FARLEY ST                      CHARLOTTE D NOFSINGER IRR TRUST        MATTHEW S NOFSINGER IRR TRUST
OVERLAND PARK, KS 66212-5602         7008 OLD DAIRY LN                      7008 OLD DAIRY LN
                                     CHARLOTTE, NC 28211                    CHARLOTTE, NC 28211



SAAD SAMI RAZOOK                     SABIHA YACOUB KIZY &                   SABRINA H DESPAIN
2846 PLYMOUTH DR                     JOHN JAMIL KIZY JTWROS                 3940 BROAD ST # 104
SHELBY TWP, MI 48316                 3290 QUAIL WAY                         SAN LUIS OBISPO, CA 93401-7017
                                     JAMUL, CA 91935-3329



SADE MCLEAN                          SAL J SABIA                            SALLY A STRATMOEN &
3060 STONE RD                        7 LEJEUNE COURT                        DAVID MICHAEL STRATMOEN JT TEN
EAST POINT, GA 30344-5636            OLD GREENWICH, CT 06870-1206           11729 E RENO BEACH DR
                                                                            GLENWOOD, MN 56334



SALLY W SILVA ROTH IRA               SAMCO INC                              SAMEER OHRI
TD AMERITRADE CLEARING CUSTODIAN     2304 CEDARDALE PL                      8366 DEW DROP CT
930 HOBIE LN                         LAS VEGAS, NV 89134                    EASTVALE, CA 92880-1058
SAN JOSE, CA 95127



SAMEER ZAVERI & RIDHI WAHI JT TEN    SAMIR I SHAH                           SAMIR I SHAH
44 HONEY LOCUST                      IRA VFTC AS CUSTODIAN                  CHARLES SCHWAB & CO INC CUST
IRVINE, CA 92606-4505                ROLLOVER ACCOUNT                       IRA ROLLOVER
                                     2921 GREY MOSS PASS                    2921 GREY MOSS PASS
                                     DULUTH, GA 30097-6274                  DULUTH, GA 30097


SAMIRA KARANDISH                     SAMMY H ALVERSON                       SAMUEL CARL BITNER JR
4820 FAR COUNTRY CT                  177 CLOVER RD                          6524 PERDIDO DR
MOORPARK, CA 93021                   RUFFIN, NC 27326-9222                  WATAUGA, TX 76148-2903




SAMUEL G ROSENFELD                   SAMUEL G ROSENFELD                     SAMUEL KEVIN FOWLER TOD
IRA VFTC AS CUSTODIAN                ROTH IRA VFTC AS CUSTODIAN             19121 FAWN CRK
3186 WHARTON DR                      3186 WHARTON DR                        FLINT, TX 75762
YORKTOWN HEIGHTS, NY 10598-2525      YORKTOWN HEIGHTS, NY 10598-2525



SAMUEL N WILSON &                    SAMUEL STEWART                         SANDHYA SHARMA ROLLOVER IRA
PATRICIA A WILSON COMMUNITY          6 W MARKET ST                          TD AMERITRADE CLEARING CUSTODIAN
PROPERTY                             LEWISTOWN, PA 17044                    1120 KERPER ST
28401 MERRIDY AVENUE                                                        PHILADELPHIA, PA 191114926
HIGHLAND, CA 92346
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 146 of 170
SANDRA MERCED                        SANDRA A BURGOS                       SANDRA A POLZ
7822 CANTERBURY CIR                  40-5 LITTLE PUNKUP ROAD               12267 WHITE TAIL LN
LAKELAND, FL 33810-3405              OXFORD, CT 06478-2734                 HUNTLEY, IL 60142-7717




SANDRA B KARAMBELA                   SANDRA D STEPHENSON IRA TD            SANDRA G ELLINGTON
325 BRENTWOOD DR                     AMERITRADE CLEARING CUSTODIAN         TOD REGISTRATION
WATSONVILLE, CA 95076                213 S MOODY AVE APT 2                 2770 BACK HAMPDEN SYDNEY RD
                                     UNIT #2                               FARMVILLE, VA 23901-5508
                                     TAMPA, FL 33609-3373


SANDRA GALT GUNTHER &                SANDRA J WILLIAMS &                   SANDRA K BRACKMANN
KIM GUNTHER JT TEN                   MICHAEL SPEICHER JT TEN               PO BOX 102
310 EMERALD CITY WAY                 393 FRIES RD                          GORDONVILLE, TX 76245
WATSONVILLE, CA 95076-8802           TONAWANDA, NY 14150



SANDRA K CAVENDER                    SANDRA KATHLEEN KERCHEVAL             SANDRA L MCALLISTER
WFCS CUSTODIAN TRAD IRA              16539 35TH AVE NE                     111 6TH AVE # A
6102 S COURSE VW                     LAKE FOREST PARK, WA 98155-6605       SEASIDE HGTS, NJ 08751-1232
FRANKLIN, TN 37067-6113



SANDRA L PAINE TR FBO                SANDRA M RAMIREZ                      SANDRA NG CASSIDY
PAINE FAMILY REVOCABLE TRUST         ROTH IRA E*TRADE CUSTODIAN            33 N STAR DR
UA 02/01/2011                        2008 62 ND ST                         MORRISTOWN, NJ 07960-2512
284 HURST RD NE                      DES MOINES, IA 50322-5946
PALM BAY, FL 32907


SANDRA V GILLIS                      SANDY HOWRY                           SANDY WILLIAMS
100 HEIRLOOM AVE APT 309             633 GRANDVIEW BLVD                    393 FRIES RD
HUDSON, WI 54016-8780                LANCASTER, PA 17601-4501              TONAWANDA, NY 14150




SANGEETHA MAHESHWARI                 SANTIAGO C MANALANG                   SANTOS R CONTRERAS
2518 ANDRIA CT                       CHARLES SCHWAB & CO INC CUST          43 ONTARIO STREET
ATCO, NJ 08004-2800                  IRA CONTRIBUTORY                      HUNTINGTON, NY 11743-5539
                                     32290 1ST AVE S APT 305
                                     FEDERAL WAY, WA 98003


SARA J RUPP                          SARA L BEACH                          SARA MIRAREFI IRA
1451 GREEN HILL BLVD                 14 SOFTWINDS CT                       TD AMERITRADE CLEARING CUSTODIAN
BRENTWOOD, TN 37027-7492             OWINGS MILLS, MD 21117-1368           240 E ILLINOIS ST APT 2804
                                                                           CHICAGO, IL 60611



SARA ROCKETT GSCHWIND ROTH IRA       SARA S TAIRA                          SARA V HALELOOYA
TD AMERITRADE CLEARING CUSTODIAN     ROTH IRA                              1683 LOS ALTOS RD
129 MEADOW WOOD DR                   TD AMERITRADE CLEARING CUSTODIAN      SAN DIEGO, CA 921091322
BRISTOL, TN 37620-4449               2217 W 233RD ST
                                     TORRANCE, CA 90501-5727


SARAH C KELLY                        SARAH I APPIAH &                      SARAH KAY BLUNT
4060 SE THELMA LN                    CHARLES APPIAH JTWROS                 TOD
PORT ORCHARD, WA 98367-4523          12806 ARYA DR                         138 WILSON AVE
                                     BRANDYWINE, MD 20613-5654             GLENSIDE, PA 19038-3422
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 147 of 170
SARATHY SELVAM                       SATA M SAMMUR                          SATYA V GARIMELLA
7774 NW 70TH WAY                     73 NESTICO DR                          4105 WOODSTONE WAY
PARKLAND, FL 33067-3954              CUYAHOGA FALLS, OH 44223               LOUISVILLE, KY 40241-5868




SCOTIA CAPITAL INC                   SCOTT ALLEN BOWYER                     SCOTT BERRY &
ATTN: MANAGING AGENT                 3989 IVORY CT                          CYNTHIA BERRY TEN ENT
40 KING ST W.                        WESTFIELD, IN 46074-8325               875 VZ COUNTY ROAD 4409
TORONTO ON M5H 3Y2                                                          BEN WHEELER, TX 75754
CANADA,


SCOTT BOOTH                          SCOTT BRIAN STRECKER                   SCOTT BRYER
DESIGNATED BENE PLAN/TOD             ALISON CLAUDIA STRECKER                216 GARLAND DR
1407 S HIDDEN CREEK DR               338 QUAIL RIDGE                        CARLISLE, PA 17013-4271
SALINE, MI 48176                     MULVANE, KS 67110-1135



SCOTT C DIECKMANN                    SCOTT CHRISTMAS                        SCOTT COLLINS
7206 CATTLE BARRON CT                5069 STAPLE RD                         10 APPLEMAN WAY
MIDLOTHIAN, TX 76065                 N MUSKEGON, MI 49445-9538              BRIDGEWATER, NJ 08807




SCOTT GILDAY                         SCOTT H KENIG                          SCOTT HUBBARD ROBERTS &
6702 OLD STATION DR                  DEBRA KENIG                            CATHERINE ROBERTS J JTWROS
WEST CHESTER, OH 45069               1028 CHEROKEE RD                       3704 E CHATSWORTH RD
                                     WILMETTE, IL 60091-1323                FAYETTEVILLE, AR 72703-4773



SCOTT J TURNER &                     SCOTT JOBBER &                         SCOTT JOHNSON
BETTY J FRIEND COMMUNITY PROPERTY    JULIA DEZARN JTWROS                    1361 HAMPTON HILLS RD
12101 N ANTELOPE RD                  1233 REGATTA ST APT 208                OREGON, WI 53575-2588
MARANA, AZ 85653                     FAYETTEVILLE, NC 28301-3736



SCOTT JOHNSON                        SCOTT M ANDERSON JR                    SCOTT M ANDERSON JR
22821 W 44TH TER                     ROTH IRA E*TRADE CUSTODIAN             26 WATERS AVE
SHAWNEE, KS 66226                    26 WATERS AVE                          GREENVILLE, SC 29605-1236
                                     GREENVILLE, SC 29605-1236



SCOTT NICKEL                         SCOTT R HEILMANN                       SCOTT SMITH
29 UPLAND WAY                        137 JOHNSON BAYOU DR                   3917 COUNTY RD 233
ELLSWORTH, ME 04605                  P C BEACH, FL 32407-2546               RIFLE, CO 81650-8742




SCOTT SUNDHEIM                       SCOTT T SHIBAYAMA                      SCOTT TRINH
14149 COUNTY ROAD 342                INDIVIDUAL 401(K) ETRADE CUST          649 LINCOLN ST
FAIRVIEW, MT 59221-9430              7105 ORBITAL LN                        WALTHAM, MA 02451-2165
                                     ROSEVILLE, CA 95747-8393



SCOTT ZANDSTRA                       SCOTTIE BENNETT WILKERSON &            SCOTTY L HOLLAND ROTH IRA
& JANICE ZANDSTRA JT WROS            BURTON L WILKERSON SR JT TEN           TD AMERITRADE CLEARING CUSTODIAN
429 ALTA VISTA DR                    101 PEACOCK HOLW                       31 COUNTY 8
RAPID CITY, SD 57701-2326            RIPLEY, MS 38663-1032                  GOLDEN, MS 38847
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 148 of 170
SEAN DAVID BEAUREGARD                SEAN E WARD                           SEAN EISENBERG
1620 MARIPOSA DR                     950 ANNETTE DRIVE                     7535 185TH ST
WIXOM, MI 48393-1539                 WANTAGH, NY 11793-1008                FRESH MEADOWS, NY 11366




SEAN FARRELL                         SEAN HEATH WILLIAMS &                 SEAN J MILLS ROLLOVER IRA
1102 AUDAS CT                        LESLIE ANNE WILLIAMS                  TD AMERITRADE CLEARING CUSTODIAN
INDEPENDENCE, KY 41051-8582          DESIGNATED BENE PLAN/TOD              3 SUPERIOR ST APT 3
                                     P.O. BOX 450                          SWAMPSCOTT, MA 01907
                                     MCCRORY, AR 72101


SEAN M FERRY                         SEAN MAUCERI                          SEAN PATRICK O'NEILL
495 BRICKELL AVE APT 801             30 INDIANA AVE                        44866 TIVERTONSQUARE UNIT 122
MIAMI, FL 33131-2774                 SOMERVILLE, MA 02145                  ASHBURN, VA 20147-5986




SEAN RICHARD HOOPER                  SEAN ROBERT SWIDER                    SEAN ROBERTS
1745 S 13TH ST APT 1                 3660 BRIDPORT LN                      3116 100TH ST
LINCOLN, NE 68502-2363               OAKLAND, MI 48363-2360                LUBBOCK, TX 79423




SEAN T. TEAGUE &                     SEBASTIANO ADDALLI                    SECURITIES LLC
DANIELLE TEAGUE JT TEN               525 BUCK JERSEY RD                    ATTN: PRIMARY LLC MANAGER AND
2748 COACHMAN CIRCLE                 BEAR, DE 19701                        STEPHE
ROANOKE, VA 24012-6936                                                     120 S HOUGHTON RD 138-349
                                                                           TUCSON, AZ 85748


SEEMA BOMMIREDDYPALLI                SEGEV KENNER                          SELINDA JOYCE HICKS ROLLOVER IRA
1117 CHICORY ST                      830 S 326TH ST                        TD AMERITRADE CLEARING CUSTODIAN
CARY, NC 27519-2588                  FEDERAL WAY, WA 98003-5935            PO BOX 912232
                                                                           SHERMAN, TX 75091-2232



SEP FBO CHRISTOPHER J DITCH          SEP FBO JAMES M DYE JR                SETH D SCHNEIDER
NM WEALTH MGMT CO AS CUSTODIAN       PERSHING LLC AS CUSTODIAN             200 E ILLINOIS ST APT 3801
116 POND VIEW DR                     10 MACKAYS POINT                      CHICAGO, IL 60611-6307
CENTREVILLE, MD 21617-2594           COLUMBIA, SC 29209-5723



SETH G CARVER                        SHAD D BERRY                          SHAE BENNETT
3812 SEATTLE PL NW                   2500 HORSHAM DR                       AUSTIN JAY BENNETT
KENNESAW, GA 30144                   GERMANTOWN, TN 38139-6660             504 W SUNPARK LN
                                                                           DRAPER, UT 84020-4715



SHAGHAYEAGH LOREI                    SHAHZAD DHANANI                       SHAINDY B POMERANTZ
2205 DEWEY LN                        DESIGNATED BENE PLAN/TOD              ABRAHAM POMERANTZ
ENOLA, PA 17025                      6205 MIRAMONTE DR., #106              54 GERANIUM DR
                                     ORLANDO, FL 32835                     LAKEWOOD, NJ 08701-2422



SHANDA P GOMES                       SHANE A SHORNOCK                      SHANE GERAGHTY
1774 LAJOLLA RANCHO RD               1130 12TH ST SE                       70A GRENWICH AVE, #123
LA JOLLA, CA 92037                   OWATONNA, MN 55060-4147               NEW YORK, NY 10011-8300
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 149 of 170
SHANE NIELSEN                        SHANEEN NICOLE JOHNSON                SHANNON L SAXON
942 FRANCIS CIR                      240 DOG LEG DR                        818 UPTON ROAD
KAYSVILLE, UT 84037-9661             LAS VEGAS, NV 89148-2693              YOUNGSTOWN, OH 44509-3039




SHANNON MANARINO                     SHANTAYLE D CLARK                     SHAO-LEE CHANG
4 JAMAICA AVE                        IRA E*TRADE CUSTODIAN                 17705 SE 12TH DR
HOLTSVILLE, NY 117422108             1414 SUNRISE DR                       VANCOUVER, WA 98683
                                     SPC 85B
                                     AMARILLO, TX 79104-4333


SHARADA BHAT &                       SHARADA S BHAT                        SHARADA S BHAT IRA
SRINIVASA S BHAT JT TEN              21 SILVERWOOD LN                      TD AMERITRADE CLEARING INC
21 SILVERWOOD LANE                   POMONA, CA 91766-4896                 CUSTODIAN
POMONA, CA 91766                                                           21 SILVERWOOD LN
                                                                           POMONA, CA 91766-4896


SHARI COHEN                          SHARI L KAYSER AND                    SHARI L MOE
MARK STEVEN COHEN                    JOE M KAYSER JTWROS                   ROTH IRA
3217 LA COSTA AVE                    1327 TRACY DRIVE                      RBC CAPITAL MARKETS LLC CUST
CARLSBAD, CA 92009                   SAN ANTONIO, TX 78260-5706            9880 KING RD
                                                                           SPRING ARBOR, MI 49283-9684


SHARMAN KANTER                       SHARON COOPER IRA                     SHARON FRIEDLANDER ROTH IRA
REGAL LODGE                          TD AMERITRADE CLEARING INC            TD AMERITRADE CLEARING CUSTODIAN
1012 S OXNARD BLVD                   CUSTODIAN                             PO BOX 22856
OXNARD, CA 93030                     464 SONGBIRD WAY                      SAN DIEGO, CA 92192-2856
                                     APOPKA, FL 32712-3714


SHARON K REED                        SHARON KAY FALCIANO                   SHARON L HAMMOCK
63 CHEROKEE RD                       CHARLES SCHWAB & CO INC CUST          3824 RANCHO NIGUEL PKWY
CHEROKEE VILLAGE, AR 72529-2001      ROTH CONTRIBUTORY IRA                 LAS VEGAS, NV 89147-8015
                                     32235 VIA SALTIO
                                     TEMECULA, CA 92592


SHARON L KIRKMAN & ROY C KIRKMAN     SHARON M BLITZ                        SHARON NORTH
JT                                   277 UNION ST                          3023 COLUMBUS AVE
TEN                                  APT 2                                 ROYAL OAK, MI 48073
56320 HOLLY RD                       BROOKLYN, NY 11231-4361
OLATHE, CO 81425-9607


SHARON WHITEHEAD ROLLOVER IRA        SHASHI BHUSHAN SINGH                  SHAUN ALLEN DELAGE
TD AMERITRADE CLEARING CUSTODIAN     ANUPAMA VATSAYAN                      350 SPENDLEY ST
2629 KENSINGTON DR                   1237 ANDREAS WAY                      CROOKSTON, MN 56716-2226
DULUTH, GA 30096-3629                SAN RAMON, CA 94582-4684



SHAUN CLANCY SMITH                   SHAUN DEGGES                          SHAUNA WHALEN
3248 TOOPAL DR                       547 E LOULA ST                        825 NE 107TH ST
OCEANSIDE, CA 92058-7492             OLATHE, KS 66061                      MIAMI, FL 33161




SHAWANDA MATTHEWS                    SHAWN J LYNAM                         SHAWN KENNETH POLING
204 CHERRY STONE DR                  CHARLES SCHWAB & CO INC CUST          CHARLES SCHWAB & CO INC CUST
COLUMBIA, SC 29229                   7740 MARKER RD                        ROTH CONTRIBUTORY IRA
                                     SAN DIEGO, CA 92130                   18531 45TH DR SE
                                                                           BOTHELL, WA 98012
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 150 of 170
SHAWN MCCREA                         SHAWN P QUINN &                       SHEILA L HICKEY TOD
94 TIDEVIEW DRIVE                    VIRGINIA S QUINN JT TEN               N6773 STATE HIGHWAY 42
DOVER, NH 03820-4580                 4 GREENVIEW DR                        ALGOMA, WI 54201
                                     PORTLAND, CT 06480



SHEILA M HARPER &                    SHEILA SLOAN                          SHELDON C PIERRE
WILLIAM J HARPER JT TEN              2412 N KILBOURN AVE UNIT 2            1705 GRAVENHURST DRIVE
13548 CANTERBURY CT                  CHICAGO, IL 60639-1910                VIRGINIA BEACH, VA 23464-8650
PLYMOUTH, MI 48170



SHELDON C PIERRE                     SHELIA BENSON &                       SHELLY R MADRID &
IRA E*TRADE CUSTODIAN                STEPHEN B BENSON JTWROS               COLIN A MADRID JTWROS
1705 GRAVENHURST DRIVE               11 CAMPDEN HILL RD                    406 COUNTY ROAD 3061
VIRGINIA BEACH, VA 23464-8650        SHERWOOD, AR 72120-6536               ORANGE GROVE, TX 78372-9352



SHERI ROBIN CARLSON                  SHERLEY EDOUARD VANCE IRA             SHERLEY EDOUARD-VANCE
CHARLES SCHWAB & CO INC CUST         RAYMOND JAMES & ASSOC INC CSDN        617 ROCKWOOD DR
IRA CONTRIBUTORY                     804 OAKWELL FARMS LN                  HERMITAGE, TN 37076-2819
41748 OLYMPUS AVE                    HERMITAGE, TN 37076-4155
FREMONT, CA 94539


SHERLONN K ABRAHAM                   SHERRI LEE STRICKLAND SEP IRA         SHERRI WEBER
63 ARLINGTON AVE                     TD AMERITRADE CLEARING CUSTODIAN      340 JUDY
BROOKLYN, NY 11207-2225              107 CHIMNEY ROCK DR                   BURLINGTON, CO 80807
                                     VICTORIA, TX 77904



SHERRIE COHEN MARBIN & EVAN R        SHERWOOD SHAFFER TOD                  SHERYL D CRADER &
MARBIN TEN ENT                       4583 CHESTNUT RIDGE RD APT 7          LESLIE A GENTRY JTWROS
1950 NE 198TH TER                    AMHERST, NY 14228                     5501 SASSAFRAS LN
MIAMI, FL 331793130                                                        HIGH RIDGE, MO 63049-3022



SHUO-YU JAMES HUANG                  SHUO-YU JAMES HUANG                   SHUXUAN TONG &
4523 SE BAKKEN CT                    CHARLES SCHWAB & CO INC CUST          MIN CHANG JT TEN
PORT ORCHARD, WA 98366               ROTH CONTRIBUTORY IRA                 3330 SPRING LANE, D-44
                                     4523 SE BAKKEN CT                     FALLS CHURCH, VA 22041
                                     PORT ORCHARD, WA 98366


SI HONG CHEONG                       SID ALLEN CARPENTER                   SIDNEIA REED
4756 HALLOWED STREAM                 8124 RISING MEADOW RD                 2960 6TH AVE
ELLICOTT CITY, MD 21042              CHARLOTTE, NC 28277                   LOS ANGELES, CA 90018




SIDNEY BECKER ROTH IRA               SIGRID BONNER                         SJ INC
TD AMERITRADE CLEARING CUSTODIAN     828 MICHIGAN AVE UNIT D1              2217 SW 119 AV
1621 HOTEL CIR S                     EVANSTON, IL 60202-2541               MIRAMAR, FL 33025-5662
UNIT E220
SAN DIEGO, CA 92108-3340


SLAVAMIR SOKALAW                     SMDMM FUNDING LLC                     SOMSAK KANARAK ROTH IRA TD
7 BERNARD RD                         ATTN: KEVIN BRIAN COX MGR             AMERITRADE CLEARING CUSTODIAN
EAST BRUNSWICK, NJ 08816             3124 BROTHER BLVD #104                401 TRINITY AVE
                                     BARTLETT, TN 38133                    ALTAMONTE SPRINGS, FL 32714-4131
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 151 of 170
SONG POL                             SONIA BANSAL                           SONIA DUFF
4905 PACKARD RD                      ROTH IRA E*TRADE CUSTODIAN             482 OAKVALE CT
GLEN ALLEN, VA 23060-3536            5314 CHATHAM HILL LANE                 BATTLE CREEK, MI 49014-4509
                                     HOUSTON, TX 77084-2096



SONJA REDDING                        SOUTH SOUND INVESTMENT GROUP           SRINIVAS S HOLALI
6318 TAYLOR CIR                      AN INVESTMENT CLUB                     TRAD IRA VFTC AS CUSTODIAN
OMAHA, NE 68104-2673                 PO BOX 5022                            467 HAWTHORNE PL
                                     LACEY, WA 98509                        MORGANVILLE, NJ 07751-1745



SSBT TTEE                            STAN CARL PELOZA TOD                   STANFORD N MEAD
BARRY WEHMILLER CO 401K              16003 CAMINITO DE LINDA                HC 35 BOX 180
FBO JOSEPH M NEERDAELS               SAN DIEGO, CA 92128-3348               KENILWORTH, UT 84529-9517
W7478 POINT RD
PHILLIPS, WI 54555


STANLEY A COLLINS                    STANLEY D MILLER &                     STANLEY D MILLER AND
5214 CARMEN ST                       DELCIE R MILLER JT TEN                 DELCIE R MILLER JTWROS
HOUSTON, TX 77033-3204               5053 PAINTED PONY LN                   5053 PAINTED PONY LN
                                     LOVES PARK, IL 61111-7161              LOVES PARK, IL 61111-7161



STANLEY JOHN ZABORNIAK JR            STANLEY MCDILL                         STANLEY MONTGOMERY SR
15244 PORTICO LN                     1270 OLD HIGHWAY 80                    5146 CASTOR AVE
FONTANA, CA 92336-1020               FOREST, MS 39074-8975                  PHILADELPHIA, PA 19124-1741




STANLEY RAY FOREMAN TRUSTEE FBO      STANLEY SOFFERMAN                      STATE STREET BANK & TR AS CUST
STAN                                 CHARLES SCHWAB & CO INC CUST           FBO PETER DEPAIVA
U/A 08/18/2013                       ROTH CONTRIBUTORY IRA                  1714 CROWN POINT WOODS CIR
1034 FULLER DR                       4793 ESEDRA CT. , #202                 OCOEE, FL 34761
CLAREMONT, CA 91711                  LAKE WORTH, FL 33467


STATE STREET BANK & TR AS CUST       STATE STREET BANK & TR AS CUST         STATE STREET BANK & TR CO
FBO CLAYTON SALLEY                   LMC HSP                                UPS 401(K) SAVINGS PLAN
6131 FOREST BROOK LN                 FBO LARRY BOSWELL                      FBO MICHAEL LAMONICA III
ACWORTH, GA 30102-1548               548 DOVE ST                            85 CARRIAGE DR
                                     NORTH AUGUSTA, SC 29841                STRATFORD, CT 06614-2225


STATE STREET BANK & TR CO            STATE STREET BANK & TRUST CO TR        STATE STREET BANK & TRUST
UPS 401(K) SAVINGS PLAN              MICHIGAN STATE EMP 457 PLAN            COMPANY
FBO JEANETTE BOLL                    FBO LORI FRANZ                         TR MICHIGAN STATE EMPLOYEES 401K
6719 NW 48TH CT                      601 BEECHWOOD ST                       PLAN FBO KURT FRITZ
JOHNSTON, IA 50131                   LANSING, MI 48910-5309                 16267 WILDWOOD VALLEY DR
                                                                            CEDAR SPRINGS, MI 49319

STATE STREET BANK & TRUST            STATE STREET TTEE                      STEPHANIE BERLIANT
COMPANY                              NORTHROP GRUMMAN SAVINGS PLAN          2122 SUFFOLK AVE
TR MICHIGAN STATE EMPLOYEES 401K     FBO SETH J MILLER                      WESTCHESTER, IL 60154-4442
PLAN FBO CALVIN REHKOPF              1701 BELT ST
12970 23 MILE RD                     BALTIMORE, MD 21230-4707
HERSEY, MI 49639

STEPHANIE ELAINE HUNT BENEFICIARY    STEPHANIE F REMO                       STEPHANIE JEANNE GOSDIS
IRA OF SARAH ELLEN RUDISILL IRA      136 MOUNTAIN RD                        CHARLES SCHWAB & CO INC CUST
8 CEDAR TREE WAY                     FARMINGTON, CT 06032                   ROTH CONTRIBUTORY IRA
OCALA, FL 34472                                                             4787 S BARKE CIRCLE
                                                                            TAYLORSVILLE, UT 84123
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 152 of 170
STEPHANIE R HUNT                     STEPHEN A DEPAIVA IRA                  STEPHEN A YOUNG
8 CEDAR TREE WAY                     TD AMERITRADE CLEARING CUSTODIAN       WEDBUSH SECS CTDN
OCALA, FL 34472-2821                 6453 TIMBERWIND PL                     IRA ROTH 10/26/98
                                     ORLANDO, FL 32818                      600 RIDGEWOOD RD NW
                                                                            TILLAMOOK, OR 97141


STEPHEN ANTHONY STONE                STEPHEN CHU                            STEPHEN CLAIRMONT
3000 W 93RD ST                       740 BARNUM WAY                         27 KIMBERLEY DR
BLOOMINGTON, MN 55431-2148           MONTEREY PARK, CA 91754-2425           LAUREL, MS 39440-2184




STEPHEN D MOCK IRA TD AMERITRADE     STEPHEN DEHORN                         STEPHEN DUMAN
CLEARING CUSTODIAN                   KATHLEEN URBAN DEHORN                  30 S ADELAIDE AVE 4L
359 HENDERSON RD                     3910 FOXGLOVE DR NE                    HIGHLAND PARK, NJ 08904
MACON, GA 312172312                  GRAND RAPIDS, MI 49525-9527



STEPHEN F KYLE                       STEPHEN JOHN MCINTOSH                  STEPHEN JONES
BENITA C KYLE                        CHARLES SCHWAB & CO INC CUST           PO BOX 3786
1330 FOX GRAPE CV                    16431 SE WINDSWEPT WATERS DR           GULF SHORES, AL 36547
GERMANTOWN, TN 38138                 DAMASCUS, OR 97089



STEPHEN K HARRIS                     STEPHEN KEARNS                         STEPHEN KEEN
MARGARET F HARRIS                    331 BEACH 92ND ST                      DEBRA K KEEN
815 OLD CAMP RD                      ROCKAWAY BEACH, NY 11693-1412          1104 LAKESHORE DR
DENTON, NC 27239-7447                                                       INVERNESS, FL 34450-6038



STEPHEN M ARNOLD                     STEPHEN M LAMPL                        STEPHEN M SCHMIDT &
7480 AGUILA DR                       ROTH IRA ETRADE CUSTODIAN              DONNA J SCHMIDT JT/TIC
SARASOTA, FL 34240-1464              520 SUGAR RIDGE CT                     347 OAKGROVE DRIVE
                                     LONGWOOD, FL 32779-2622                WILLIAMSVILLE, NY 14221-6842



STEPHEN O OKWILAGWE                  STEPHEN OBRIEN IRA                     STEPHEN ROY TINKLE CUST FOR
5074 FORTMAN DR                      TD AMERITRADE CLEARING INC             NOAH A TINKLE UMSUTMA
DAYTON, OH 45418                     CUSTODIAN                              UNTIL AGE 21
                                     3300 26TH AVE E LOT 161                74 STIERS RD
                                     BRADENTON, FL 34208-7208               CABOT, AR 72023


STEPHEN S KIM &                      STEPHEN SIMKO &                        STEPHEN W KRULISH &
SOHYEON LEE JT TEN                   STEPHEN J SIMKO TEN COM                MARGARET A KRULISH JTWROS
7823 LOUGHRAN RD                     3301 W STREETSBORO RD                  137 TRAVER RD
MC LEAN, VA 22102                    RICHFIELD, OH 44286                    GANSEVOORT, NY 12831-1439



STEVE ALVAREZ                        STEVE BARNETT                          STEVE BRENT FRANCONE
448 DELAWARE AVE                     12365 FLAMINGO CT                      350 W MARYLAND AVE
ALBANY, NY 12209                     FRISCO, TX 75034-0986                  PHOENIX, AZ 85013




STEVE CLIPPINGER                     STEVE STUDER &                         STEVE SWE
105 FIORD DR                         LINDA STUDER JT TEN                    4812 CLEARVIEW EXPY
EATON, OH 45320-2707                 149 E 200 S                            OAKLAND GARDENS, NY 11364
                                     RUPERT, ID 83350
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 153 of 170
STEVE VANCE ROTH IRA                 STEVE WRAY                             STEVEN & DIANA GUGLIELMETTI TTEE
TD AMERITRADE CLEARING CUSTODIAN     6509 LONG ISLAND RD                    STEVEN & DIANA GUGLIELMETTI
6025 MEININGER DR                    CATAWBA, NC 28609                      JOINT TR U/A 6/24/05
MISSOULA, MT 59808                                                          16409 DUNLINDALE DR
                                                                            LITHIA, FL 33547


STEVEN A FALK OR                     STEVEN A GADZINSKI                     STEVEN ALAN SHAPIRO &
ALISON L FALK AS TTEE                41714 GARDEN WAY DR                    SHARON DENISE FRIDRICK JT TEN
STEVEN & ALISON FALK REV TR          STERLING HEIGHTS, MI 48314             3403 TACOMA AVE S
31 SCHWINN DR                                                               TACOMA, WA 98418-6848
NASHUA, NH 03062-2180


STEVEN ALTSCHULER                    STEVEN B DANIELS                       STEVEN C APRILE
1555 TAYLOR MOUNTAIN DR              325 LINDEN DRIVE                       11523 STARBOARD DR
LONGMONT, CO 80503-2705              DANVILLE, VA 24541-3525                JACKSONVILLE, FL 32225-1014




STEVEN C MAIER                       STEVEN C TRISKER                       STEVEN D MEYLINK &
608 16TH ST NW                       PO BOX 19                              LINDA J MEYLINK JT TEN
JAMESTOWN, ND 58401                  BERKELEY HEIGHTS, NJ 07922-0019        2265 DEVONPORT LOOP
                                                                            ROSEVILLE, CA 95747



STEVEN G. HART                       STEVEN GEORGE RADOS                    STEVEN IRA AGELOFF IRA
STEPHANIE S. HART JT TEN             1531 WALNUT AVE                        TD AMERITRADE CLEARING CUSTODIAN
2635 QUAIL LN                        LAKE PLACID, FL 33852-5614             5127 BARTHOLOW RD
NORTHBROOK, IL 60062-7626                                                   SYKESVILLE, MD 21784



STEVEN J JORDAN ROTH IRA             STEVEN JASON TURAI                     STEVEN L MERCER
TD AMERITRADE CLEARING CUSTODIAN     CHARLES SCHWAB & CO INC CUST           8029 RAVEN OAKS DR
41722 ONAWAY DR                      ROTH CONTRIBUTORY IRA                  OMAHA, NE 68152-1800
NORTHVILLE, MI 48167                 30279 N 124TH DR
                                     PEORIA, AZ 85383


STEVEN L OEIKE                       STEVEN M KRIHA                         STEVEN OREN THOMAS
1041 MARCIA RD                       16742 ROBERT LANE                      CHARLES SCHWAB & CO INC CUST
MEMPHIS, TN 38117                    HUNTINGTN BCH, CA 92647-4243           SEP-IRA
                                                                            24006 E OLIVE LN
                                                                            LIBERTY LAKE, WA 99019


STEVEN OREN THOMAS &                 STEVEN P GONIWIECHA ROLLOVER IRA       STEVEN T OLDFORD
SHELLEY WILSON THOMAS JTWROS         TD AMERITRADE CLEARING CUSTODIAN       37 FOX ST
24006 E OLIVE LN                     912 MESQUITE SPRINGS DR UNIT 201       PORTLAND, ME 04101-2538
LIBERTY LAKE, WA 99019-9446          MESQUITE, NV 89027-2328



STEVEN TALIA                         STEVEN VU                              STEVEN W CASPER IRA
R/O IRA E*TRADE CUSTODIAN            1574 ORANGEWOOD DR                     TD AMERITRADE CLEARING CUSTODIAN
2708 LAKE POINTE DR                  SAN JOSE, CA 95121-1727                11330 77TH ST
UNIT 209                                                                    BURR RIDGE, IL 605275104
SPRING VALLEY, CA 91977-3482


STIFEL NICOLAUS & COMPANY            STIFEL NICOLAUS CUSTODIAN FOR          STIFEL NICOLAUS CUSTODIAN FOR
INCORPOR                             EUGENE H RENNER IRA                    BRADFORD KYLE USTIN IRA
ATTN: MANAGING AGENT                 111 BILLION PL                         4611 VESPER AVENUE
1901 ORANGE TREE LN., #110           BOZEMAN, MT 59715-6100                 SHERMAN OAKS, CA 91403-2834
REDLANDS, CA 92374
                  Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 154 of 170
STIFEL NICOLAUS CUSTODIAN FOR         STIFEL NICOLAUS CUSTODIAN FOR         STIFEL NICOLAUS CUSTODIAN FOR
CORINNE USTIN IRA                     SUSAN A LAURIE ROTH IRA               EDWIN CLEMENT ROTH IRA
157 LA CRESCENTA DR                   3011 WILSON AVENUE                    4904 SPARKS AVE
CAMARILLO, CA 93010-8409              WANTAGH, NY 11793-3234                SAN DIEGO, CA 92110-1359



STIFEL NICOLAUS CUSTODIAN FOR         STIFEL NICOLAUS CUSTODIAN FOR         STOCKCROSS FINANCIAL SERVICES INC.
JULIA C ANDERSON ROTH IRA             JIM FEENEY IRA                        ATTN: MANAGING AGENT
416 RENPOINT CT                       9208 CLARION POINT COURT              9464 WILSHIRE BLVD.
ROSEVILLE, CA 95661-4081              ELK GROVE, CA 95624-3929              BEVERLY HILLS, CA 90212



SUELLEN E TEAL                        SUHEIR MAY KHALAF                     SUMEET KISHNANI &
3751 W 136TH AVE UNIT O2              DESIGNATED BENE PLAN/TOD              NEELAM T KISHNANI JT TEN
BROOMFIELD, CO 80023                  10 PARKVIEW TER                       2031 HOPEWELL DR
                                      SAN PABLO, CA 94806                   ALLEN, TX 75013



SUMEET SHARMA                         SUMMER L CHAPMAN                      SUMMERS W DOONAN
240 E 47TH ST APT 11G                 91 DEURO DR                           14660 TANJA KING BLVD
NEW YORK, NY 10017                    NIAGARA FALLS, NY 14304-3039          ORLANDO, FL 32828-4802




SUMMERS W DOONAN                      SUNANDA SINGH                         SUNILKUMAR TRIPATHI
ROTH IRA ETRADE CUSTODIAN             ANJALI SINGH                          16 BAYLOR ROAD
14660 TANJA KING BLVD                 4708 RUE BORDEAUX                     NEW CITY, NY 10956-7008
ORLANDO, FL 32828-4802                LUTZ, FL 33558-5366



SUSAN COHEN                           SUSAN DERMODY ROTH IRA                SUSAN K THIELEN
3105 RIVERFRONT DR                    TD AMERITRADE CLEARING CUSTODIAN      1106 PINE ST UNIT A
PITTSBURGH, PA 15238-3184             60 GRAHAM AVE                         MENLO PARK, CA 94025-3481
                                      METUCHEN, NJ 088402310



SUSAN L MORISSETTE IRA TD             SUSAN LADUE ROLLOVER IRA              SUSAN MASON STEVENS IRA TD
AMERITRADE CLEARING CUSTODIAN         TD AMERITRADE CLEARING CUSTODIAN      AMERITRAD
1410 W PERDIZ ST                      5714 HONEY GLEN CT                    INC CUSTODIAN
TAMPA, FL 33612-7613                  NEW MARKET, MD 21774                  PO BOX 18
                                                                            KAILUA, HI 967340018


SUSAN T. KITCHEN                      SUSANNE SHEPHERD                      SUZANNA M KELTON
2803 GARRETT DR                       789 SPRINGBROOK LN                    722 JEFFERS ROAD
BOWLING GREEN, KY 42104-4333          EVANS, GA 30809-4525                  FREEPORT, TX 77541-8667




SUZANNE BARBARA POLLARD IRA           SUZANNE BARBARA POLLARD ROTH IRA      SUZANNE BARBARA POLLARD TOD
TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING CUSTODIAN      124 WESTSIDE DR
124 WESTSIDE DR                       124 WESTSIDE DR                       BALLSTON LAKE, NY 12019
BALLSTON LAKE, NY 12019               BALLSTON LAKE, NY 12019



SUZANNE COUNTRYMAN ROTH IRA           SUZANNE D JONES &                     SUZANNE L TURKINGTON &
TD AMERITRADE CLEARING INC            DEREK E JONES JT TEN                  KENNETH E TURKINGTON JT TEN
CUSTODIAN                             8836 FLANDERS DR                      2333 ORMOND BLVD
12702 POSSUM HOLLOW DR                SAN DIEGO, CA 92126-2818              DESTREHAN, LA 70047
AUSTIN, TX 78729
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 155 of 170
SUZANNE M CUMMINGS                    SUZANNE RONCKA                         SVEND V KOCH
CHARLES SCHWAB & CO INC CUST          TOD DTD 06/16/2006                     AND ELIN M KOCH JT WROS
IRA ROLLOVER                          212 SOUTH ST.                          5018 S MAIN ST, #2
3247 PERKINS LN W                     BAD AXE, MI 48413-1342                 CEDAR FALLS, IA 50613-7494
SEATTLE, WA 98199


SYLVAIN YAAKOV                        SYLVIA BEATRIZ CASTILLO-SILVA          SYLVIA P BUNTON
38 BISMARK ST                         4829 SW 147TH PL                       52 FAIRFIELD ACRES RD
MANCHESTER, NH 03102-4611             MIAMI, FL 33185-4049                   TAYLORSVILLE, NC 286817910




T W WHITE &                           T WOJTOWYCH CUST FOR                   T. ROWE PRICE TRUST TTEE
TERRY RASHAD WHITE JT TEN             J SCHREIBER UWAUTMA                    BOARDWALK PIPELINE PARTNERS LP
1430 SUMMERTIME LN                    UNTIL AGE 21                           FBO JONATHAN FONTENOT
DALLAS, TX 75241                      PO BOX 145                             1470 W GUM AVE
                                      GENESEE, ID 83832                      EUNICE, LA 70535


TAD M CAHOW                           TAM HOANG                              TAM T PHAN
17945 W AGAVE RD                      4945 DURHAM CT                         7656 CLOVERDALE LANE
GOODYEAR, AZ 85338                    DENVER, CO 80239-6451                  JONESBORO, GA 30236-2032




TAMMY C SACHER ROLLOVER IRA           TAMMY C SACHER ROTH IRA TD             TAMMY KAY VANCE ROTH IRA
TD AMERITRADE CLEARING INC            AMERITRAD                              TD AMERITRADE CLEARING CUSTODIAN
CUSTODIAN                             INC CUSTODIAN                          2105 HALLMARK AVE N
N16177 COUNTY ROAD K                  N16177 COUNTY ROAD K                   OAKDALE, MN 55128
GALESVILLE, WI 54630-8787             GALESVILLE, WI 54630-8787


TAMMY LEE SIMMONS AS CUST FOR         TAMMY M LEGGETT AND                    TAMMY NICHOLSON &
LARA HOPE HARTLEY UTMA NC             MICHAEL T LEGGETT JTWROS               TERRY EDWARD NICHOSON TEN ENT
1200 BEESTON CT                       72 ADAMS ST                            240 LEE SMITH LN
WILMINGTON, NC 28411                  CHOCOWINITY, NC 27817-8550             KERNERSVILLE, NC 27284



TAMMY ROWE                            TAMRA C VINCENT                        TAMRA L MALOUSEK
604 W CENTER                          5170 HEBRON DR                         1101 NORTON DR
BRIGHTON, IL 62012                    MERRITT ISLAND, FL 32953-8120          PAPILLION, NE 68046-7011




TANYA JULIANA WOJTOWYCH               TANYA M DOLINISH                       TARA LYNN HOWARTH
PO BOX 145                            417 PHILLIPS ST                        4742 N OAKLEY AVE
GENESEE ID        83832               OLD FORGE, PA 18518                    CHICAGO, IL 60625-2098
GENESEE, ID 83832



TARIQ MALIK                           TARJA LEHTIO                           TAWNIA K WEISS
15 MARKHAM RD                         R/O IRA E*TRADE CUSTODIAN              155 LONG POINT DR
EDISON, NJ 08817-4114                 P.O BOX 3714                           FERNANDINA, FL 32034-6410
                                      SANTA BARBARA, CA 93130-3714



TAYLOR CHAPIN                         TAYLOR HENDRICKSON &                   TD AMERITRADE CLEARING INC
1249 MELBA RD                         SHARON L HENDRICKSON JTWROS            ATTN: MANAGING AGENT
ENCINITAS, CA 92024-4050              2106 CONEJO DR                         200 SOUTH 108TH AVE.
                                      SANTA FE, NM 87505-6110                OMAHA, NE 68154
                 Case 19-17921-mkn       Doc 1    Entered 12/15/19 17:30:24    Page 156 of 170
TD WATERHOUSE                           TED AMOS MIDDAUGH                     TED GLENN MORGAN &
ATTN: MANAGING AGENT                    1761 VALE STREET                      TERRI MORGAN JT TEN
3500 STEELES AVE. EAST, TR 2, 2ND FLR   RENO, NV 89509                        40 Northcrest Drive
MARKHAM, ON L3R 0X1                                                           NEWNAN, GA 30265
CANADA,


TED T NAKAGAWA &                        TED T NAKAGAWA IRA                    TED T NAKAGAWA ROTH IRA
BETTY S NAKAGAWA JT TEN                 TD AMERITRADE CLEARING CUSTODIAN      TD AMERITRADE CLEARING CUSTODIAN
7902 S GRANDVIEW AVE                    7902 S GRANDVIEW AVE                  7902 S GRANDVIEW AVE
TEMPE, AZ 85284                         TEMPE, AZ 85284                       TEMPE, AZ 85284



TED TEDESCO                             TEHMOURES KIANI                       TERESA A HINES IRA
CHARLES SCHWAB & CO INC CUST            23540 39TH PL W                       TD AMERITRADE CLEARING CUSTODIAN
5057 ARCHCREST WAY                      BRIER, WA 980368252                   9754 CHESTNUT LN
SACRAMENTO, CA 95835                                                          INDIANAPOLIS, IN 46239-9420



TERESA L UMINN &                        TERESA NGUYEN                         TERESA NGUYEN IRA TD AMERITRADE
DOUGLAS DANIEL UMINN JT TEN             16008 SE 170TH PL                     INC
3132 SILOAM SPRINGS RD                  RENTON, WA 98058-8662                 CUSTODIAN
WEST PLAINS, MO 65775                                                         16008 SE 170TH PL
                                                                              RENTON, WA 98058-8662


TERI REYNOLDS ROTH IRA TD               TERRENCE STANLEY                      TERRIKA JOHNSON
AMERITRADE                              8 ROLLING LN                          602 GLYNOCK PL
INC CUSTODIAN                           LEVITTOWN, NY 11756                   REISTERSTOWN, MD 21136-1723
6724 CHERRY LAUREL DR
LIBERTY TWP, OH 45044


TERRILL LAWRENCE LANTZ                  TERRY ALLEN FREDRICK IRA              TERRY EUGENE CREASMAN
12501 TECH RIDGE BLVD                   TD AMERITRADE CLEARING CUSTODIAN      DESIGNATED BENE PLAN/TOD
APT 2116                                18869 MAYES RD                        1501 SW 22ND WAY
AUSTIN, TX 78753-1179                   FAYETTEVILLE, AR 72703                BOYNTON BEACH, FL 33426



TERRY FAUNTLEROY                        TERRY G GWINN                         TERRY L FURST
6903 WADE AVE                           7224 COTTONWOOD CT                    TOD REGISTRATION
CLINTON, MD 20735-2750                  KING GEORGE, VA 22485-7557            2004 ALLEGRO DRIVE SE
                                                                              OLYMPIA, WA 98501-3749



TERRY L SANCHEZ JR                      TERRY L WYATT &                       TERRY L WYATT ROTH IRA
9468 PRYOR DR                           GLENDA L WYATT JT TEN                 TD AMERITRADE CLEARING CUSTODIAN
SANTEE, CA 92071                        667 W MAIN ST APT 7                   667 W MAIN ST APT 7
                                        PIGGOTT, AR 72454                     PIGGOTT, AR 72454



TERRY L. BUSH IRA TD AMERITRADE         TERRY OUTZEN                          TERRY QUAGLIATA
CLEARING CUSTODIAN                      1482 E MAPLE AVE                      353 HEMINGWAY DR
1058 MUIRFIELD AVE                      SALT LAKE CTY, UT 84106-3367          ROCHESTER, NY 14620-3317
CLEMMONS, NC 27012-8991



TERRY SANCHEZ                           TERRY W SEALOCK &                     THE BANK OF NEW YORK MELLON TTEE
9498 W RIM CT                           DEBRA F SEALOCK JT TEN                AT&T RETIREMENT SAVINGS PLAN
LAKESIDE, CA 92040                      2095 LUCAS CREEK DR                   FBO RICHARD W WICKER
                                        ALLEN, TX 75002-1424                  1312 ROGERS RD
                                                                              ANNAPOLIS, MD 21409-5725
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 157 of 170
THE BANK OF NEW YORK MELLON TTEE     THE BANK OF NEW YORK MELLON TTEE      THE CLANEY FAMILY TRUST
AT&T RSP                             AT&T RSP                              UAD 01/05/1990
FBO NELSON G SLAUGHTER               FBO AUGUST A LEGEAUX                  THE CLANEY FAMILY TRUST TTEE
230 INDIAN TRL                       3424 PRESIDENT DAVIS DR               516 NATOMA ST
CEDAR HILL, TX 75104-1223            BATON ROUGE, LA 70816-2978            FOLSOM, CA 95630-2524


THE POHLKAMP FAMILY TRUST            THEODORE J BURGIN AND                 THEODORE SELLAROLE & NANCY
RICHARD ANS SUSAN POHLKAMP TTEES     DEBORAH J BURGIN JTTEN                SELLAROLE JT TEN
6668 PLANTATION WAY                  5002 CHESTNUT GROVE DR                54 RUDDY DUCK LANE
CINCINNATI, OH 45224-1255            CHAMPAIGN, IL 61822                   BRIDGEVILLE, DE 19933



THEODORE SPILDE                      THERESA A ELLBOGEN                    THERESA ANNE ELLBOGEN
13540 HEMLOCK CT                     903 8TH ST                            903 8TH STREET
APPLE VALLEY, MN 55124-9580          BOULDER, CO 80302-7103                BOULDER, CO 80302




THERESA GAVIN                        THERESA HECHLER                       THERESA L SMITH ROTH IRA TD
8829 WINCHESTER AVE                  3753 ELK RIVER CT                     AMERITRADE CLEARING CUSTODIAN
PHILADELPHIA, PA 19115-5104          ANTELOPE, CA 95843-5437               7237 PIGEON HILL RD
                                                                           SPRING GROVE, PA 17362-8686



THOMAS A CHAPMAN &                   THOMAS ALBERT SPIES                   THOMAS B MANN
MICHELLE C CHAPMAN JTWROS            6531 NE 21ST WAY                      2115 COLES KNOB RD NE
19446 GALLANT LANE                   FORT LAUDERDALE, FL 33308-1062        CHECK, VA 24072-3175
VANCE, AL 35490-1828



THOMAS BROWN                         THOMAS BUCKLIN                        THOMAS CONVERSE &
7689 W OSBORN RD                     SIMPLE IRA-PERSHING LLC CUST          SANDRA CONVERSE JT TEN
EMPIRE, MI 49630                     102 NOBLES LANDING RD                 26339 LAFAVE RD
                                     YORKTOWN, VA 23692-3126               WATERTOWN, NY 13601-5135



THOMAS COYNE                         THOMAS E BALLARD JR &                 THOMAS E BEAUDRY
2126 DWIGHT STREET                   BRIDGETTE M BALLARD JT TEN            618 N LAKE DR
SAN DIEGO, CA 92104-4008             452 OLD ALABAMA RD SE                 WATERTOWN, SD 57201-5516
                                     CARTERSVILLE, GA 30120



THOMAS E DAVIS                       THOMAS E GREEN                        THOMAS E MCCHESNEY
404 SYCAMORE DR                      3603 AVENUE D                         THOMAS E MCCHESNEY SEP-IRA
LOUISVILLE, OH 44641-2431            BROOKLYN, NY 11203-5605               RBC CAPITAL MARKETS LLC CUST
                                                                           1830 NW RIVERSCAPE ST, #102
                                                                           PORTLAND, OR 97209-1839


THOMAS E PRITCHARD                   THOMAS E REAHARD                      THOMAS EDWARD MCINTOSH IRA
715 HERITAGE ROAD                    1206 VANDERPOOL RD                    TD AMERITRADE CLEARING INC
CINNAMINSON, NJ 08077-3701           VILAS, NC 28692-8918                  CUSTODIAN
                                                                           7245 SCOTSHIRE WAY
                                                                           CUMMING, GA 30040-7396


THOMAS ENG                           THOMAS ENG                            THOMAS ENG IRA TD AMERITRADE
109 COLONIAL DR                      ROTH IRA                              CLEARING CUSTODIAN
MORRISTOWN, NJ 07960-6611            TD AMERITRADE CLEARING CUSTODIAN      109 COLONIAL DR
                                     109 COLONIAL DRIVE                    MORRISTOWN, NJ 07960-6611
                                     MORRISTOWN, NJ 07960-4728
                  Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 158 of 170
THOMAS F HOVORKA                      THOMAS F HOVORKA                       THOMAS F SIEMS
CHARLES SCHWAB & CO INC CUST          337 COLONIAL AVENUE                    3601 FLAGSTONE DR
ROTH CONTRIBUTORY IRA                 COLLEGEVILLE, PA 19426                 CARROLLTON, TX 75007
337 COLONIAL AVENUE
COLLEGEVILLE, PA 19426


THOMAS F VICKERS                      THOMAS G ARNOLD &                      THOMAS GREEN
PATRICIA J CANADA-VICKERS             BETT L ARNOLD JT TEN                   3603 AVENUE D
8206 SCENIC RIDGE CV                  44490 TILLOTSON DR                     BROOKLYN, NY 11203-5605
AUSTIN, TX 78735-1626                 CANTON, MI 48187



THOMAS H. VEENKER                     THOMAS HILL HAUGHTON III               THOMAS HUBEART
CHARLES SCHWAB & CO INC CUST          MARGARET I HAUGHTON                    4455 NW 17 AVE
ROTH CONTRIBUTORY IRA                 17 HERITAGE DR                         OAKLAND PARK, FL 33309-4512
38211 STATE HIGHWAY 18                LAKE WYLIE, SC 29710
AITKIN, MN 56431


THOMAS J GUANELLA                     THOMAS J GUANELLA                      THOMAS J GUANELLA &
406 SUMMIT                            IRA E*TRADE CUSTODIAN                  PATTY A GUANELLA COMM PROP
BOSSIER CITY, LA 71111-2268           406 SUMMIT                             406 SUMMIT
                                      BOSSIER CITY, LA 71111-2268            BOSSIER CITY, LA 71111-2268



THOMAS J REESE                        THOMAS J STOBBE                        THOMAS J WILBURN JR
ANN MARIE REESE                       5026 S 184TH PLZ                       804 HEADROW TER
3012 KINGS MANOR DRIVE                OMAHA, NE 68135-1908                   HAMPTON, VA 23666-2003
MATTHEWS, NC 28104



THOMAS J WILBURN SR &                 THOMAS JOSEPH                          THOMAS JOSEPH RIVAS
GINA M WILBURN JTWROS                 3826 SOUTH 54TH GLEN                   26701 BUCKINGHAM
8077 FOUNDERS MILL WAY                PHOENIX, AZ 85043-4762                 SAN JUAN CAPISTRANO, CA 92675
GLOUCESTER, VA 23061-5288



THOMAS KELLY ROLLOVER IRA             THOMAS L RICE IRA                      THOMAS LEE RICE AND
TD AMERITRADE CLEARING INC            TD AMERITRADE CLEARING CUSTODIAN       GLORIA JEAN RICE
CUSTODIAN                             3440 MOCK ORANGE CT S                  3440 MOCK ORANGE CT S
5230 39TH DR, APT 6V                  SALEM, OR 97302                        SALEM, OR 97302
WOODSIDE, NY 11377-4061


THOMAS LEE SULLIVAN &                 THOMAS M BEAUFELTER JR &               THOMAS M ELLBOGEN TRUSTEE FBO
HONG THANH SULLIVAN COMMUNITY         ALLISE BEAUFELTER JT TEN               THOMAS
PROPER                                2329 EASTRIDGE RD                      U/A 11/01/2013
TOD                                   TIMONIUM, MD 21093                     PO BOX 3281
316 GREEN MOOR PL                                                            CASPER, WY 82604
THOUSAND OAKS, CA 91361-1139

THOMAS M FRANK                        THOMAS MASTERS PRINGLE                 THOMAS MEDEIROS
292 BROOKSIDE TER                     210 FOREST DR                          210 STAPLES ST
TONAWANDA, NY 14150-5904              LONGS, SC 29568-5804                   EAST TAUNTON, MA 027181447




THOMAS MUNDINGER                      THOMAS NELSON BENNETT IRA              THOMAS O DESIMONE
266 SADDLE RIDGE DR                   TD AMERITRADE CLEARING CUSTODIAN       SEP IRA E*TRADE CUSTODIAN
WILLOW SPRING, NC 27592-7639          5218 SWIFT HILL LN                     1361 TUGGLES LANE
                                      SANDSTON, VA 23150                     BATAVIA, IL 60510-8600
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 159 of 170
THOMAS ODONNELL                      THOMAS R BRONCZYK                      THOMAS REEVES &
4994 MASCARO DR                      7A INDIAN LN                           HEATHER KNOPF REEVES JT TEN
LAS VEGAS, NV 89122-8108             WEBSTER, MA 01570                      331 MARVIN RD
                                                                            ELKINS PARK, PA 19027



THOMAS S LEACH & PATRICIA A LEACH    THOMAS SCOTT BROBERG                   THOMAS SCOTT OMAHEN
JT TEN                               TOD BENES ON FILE                      5575 DUGAN AVE
2113 SW 3RD AVE                      5583 S MALTA ST                        LA MESA, CA 91942
OKEECHOBEE, FL 34974-6154            CENTENNIAL, CO 80015



THOMAS SCOTT OMAHEN ROTH IRA         THOMAS W NELSON ROLLOVER IRA TD        THOMAS W NELSON ROTH IRA TD
TD AMERITRADE CLEARING CUSTODIAN     AMERITRADE CLEARING CUSTODIAN          AMERITRADE CLEARING CUSTODIAN
5575 DUGAN AVE                       44954 KARBAN RD                        44954 KARBAN RD
LA MESA, CA 91942                    HETLAND, SD 57212-7600                 HETLAND, SD 57212-7600



THOMAS WEINKAM                       THOMAS WOODRUFF                        THUY HOA TRAN ROTH IRA TD
STE 112                              13018 157TH CT N                       AMERITRADE CLEARING CUSTODIAN
3230 OAKLEY STATION BLVD             JUPITER, FL 33478-8581                 11414 STOCKWOOD CV
CINCINNATI, OH 45209-1280                                                   SAN DIEGO, CA 92131-4254



TIFFANY P TSE                        TIM D KNAPP &                          TIM F KENNEDY
CHARLES SCHWAB & CO INC CUST         CHRISTINE A KNAPP JT WROS              1084 GAUGUIN DRIVE
ROTH CONTRIBUTORY IRA                10000 OAK MILL CT                      VIRGINIA BEACH, VA 23454-6745
1065 LORINDA LN                      FORT WORTH, TX 76135-9630
LAFAYETTE, CA 94549


TIMOHTY PAUL TASZAREK                TIMOTHY ADICKES                        TIMOTHY CURRY
16840 63RD ST SE                     6608 HOLLYBROOK LN                     9 COLES ST APT 7
WALCOTT, ND 58077-9752               GLOUCESTER, VA 23061-4284              JERSEY CITY, NJ 07302-3779




TIMOTHY D DIRESTA TTEE               TIMOTHY D MCCARTY                      TIMOTHY D ROSS
DIRESTA HERITAGE IRREVOCABLE T       112 TAPP PT                            2033 HIGHVIEW ST.
U/A DTD 11/23/2010                   CHAPIN, SC 29036-7500                  KILL DEVIL HL, NC 27948-9325
9 PINEHURST ST
LIDO BEACH, NY 11561


TIMOTHY D WOODSIDES                  TIMOTHY F SWADE RESP INDIV             TIMOTHY FABEK
CHARLES SCHWAB & CO INC CUST         FBO EMMA LOUANNE SWADE ESA             5673 GOVERNORS AVE NW
ROTH CONTRIBUTORY IRA                TD AMERITRADE CLEARING CUSTODIAN       CANTON, OH 44718-1474
975 THE 16TH FAIRWAY                 3140 VENETIAN WAY
ATLANTA, GA 30350                    MONTGOMERY, IL 60538


TIMOTHY I MCDONALD                   TIMOTHY J FARAG                        TIMOTHY J MATTHEWS
221 W GENEVA ST                      11545 VIA PLAYA DE CORTES              IRA E*TRADE CUSTODIAN
WILLIAMS BAY, WI 53191-9602          SAN DIEGO, CA 92124                    306 RIVER ROCK LN
                                                                            MURRELLS INLET, SC 29576-9141



TIMOTHY J ROSS                       TIMOTHY J THOMPSON                     TIMOTHY JAMES ROWLEY
148 OLDHAM DR                        12906 SOUTH CANCUN WAY                 1457 CAYTON ROAD
JACKSON, TN 38305-9484               RIVERTON, UT 84065-6681                FLORENCE, KY 41042
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 160 of 170
TIMOTHY JAY SUTICH &                 TIMOTHY LANIER &                      TIMOTHY M THOMAS &
SUSAN SMITH SUTICH TEN/COM           NANCY DONOVAN JT TEN                  HILAL SUNA THOMAS
8819 NE 2ND PL                       9001 ROYAL OAK DR                     JT TEN WROS
MEDINA, WA 98039                     HOLLAND, OH 43528                     3877 TAYSIDE CT
                                                                           TIMNATH, CO 80547-2248


TIMOTHY MICKELSON                    TIMOTHY P STONE & KRISTEN R STONE     TIMOTHY PETER PETERSEN ROLLOVER
CHARLES SCHWAB & CO INC CUST         JT TEN                                IRA
ROTH CONTRIBUTORY IRA                13730 ABBEY MANOR LANE                TD AMERITRADE CLEARING CUSTODIAN
7388 SEAFARER PL                     GAINESVILLE, VA 20155                 12085 RICH RD
CARLSBAD, CA 92011                                                         LOVELAND, OH 45140


TIMOTHY R KEENAN &                   TIMOTHY SEAN FREY                     TIMOTHY SWADE AS CUST FOR
KELLI L KEENAN JT TEN                N5683 TANGLEWOOD DR                   MADISYN M SWADE UTMA IL
937 S LEYDEN STREET                  SPOONER, WI 54801-8480                3140 VENETIAN WAY
DENVER, CO 80224                                                           MONTGOMERY, IL 60538



TIMOTHY THOMAS & HILAL SUNA          TIMOTHY W HANSEN                      TINA BONO
THOMAS                               ROTH IRA E*TRADE CUSTODIAN            17811 ELM CT
JT TEN                               W8651 HWY 11                          CARSON, CA 90746
3877 TAYSIDE CT                      DELAVAN, WI 53115-2852
TIMNATH, CO 80547-2248


TINA M MAYHEW                        TINA M WADDELL                        TINA R CHERVENY
746 W DOMINICK ST                    3639 PERRY AVE SW                     PO BOX 105
ROME, NY 13440-3948                  WYOMING, MI 49519-3647                VAN HORNE, IA 52346-0105




TINA RENE KELLOCK &                  TOBIAS J MOEVES                       TOBY BRUSSEAU
DOUGLAS WADE KELLOCK JTWROS          629 WASHINGTON AVE                    10652 CANYON PL
40907 N. PARKER COURT                NEWPORT, KY 41071-2486                RAPID CITY, SD 57702-7787
ANTHEM, AZ 85086-2712



TOBY J MOEVES                        TODD B SEHON                          TODD BARNES
10814 US HIGHWAY 42                  671 W U ST                            210 VERNON DRIVE
UNION, KY 41091-9588                 WASHOUGAL, WA 98671-5189              FATE, TX 75087-6740




TODD JENSEN                          TODD JOSPEH LANDRY                    TODD M NORDTVEDT
270 GLACIER MEADOWS WAY              101 FALLOW LN                         8340 DRESSAGE RD
KIMBERLY, ID 83341                   BROUSSARD, LA 70518-5324              LITTLETON, CO 80125-7952




TODD P STEPHENS &                    TODD T NAKAGAWA ROTH IRA              TODD W LARGE
DANN D STEPHENS JTWROS               TD AMERITRADE CLEARING CUSTODIAN      3300 N CORONADO AVE
1144 SPRINGWATER DR                  7902 S GRANDVIEW AVE                  FARMINGTON, NM 87401-4178
MANDEVILLE, LA 70471-7434            TEMPE, AZ 85284



TODD WILLIAM BLUHM KOLLER            TODD YODERS                           TODE RUBENSTEIN
124 CAVALRY DR                       1900 VICTORIAN RD                     2625 ALCATRAZ AVE STE 150
FRANKLIN, TN 37064                   COLUMBIA, TN 38401                    BERKELEY, CA 94705
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 161 of 170
TOM L BARBER                         TOM MCHENRY                            TOM N BIAS
170 N INDIAN CAVE RD                 82 WINDJAMMER CT                       150 MUIRFIELD DRIVE
MADISON, IN 47250                    UNIT 1D                                SAN JOSE, CA 95116-2612
                                     LAKE OZARK, MO 65049-9010



TOM W WAGNER                         TOMMIE J BAUGH JR                      TOMMY HAGGARD
TAMMY A WAGNER                       IRA E*TRADE CUSTODIAN                  307 W BRANNON RD
1150 BONNIE VIEW DR                  195 RIDGEVIEW DR                       NICHOLASVILLE, KY 40356
STURGEON BAY, WI 54235-1140          JOHNSON CITY, TX 78636-4163



TOMMY HARDIN & CAROL HARDIN JT       TOMMY RAMON MUNOZ JR                   TONIA L GIBSON
TEN                                  481 PANDA LOOP                         3940 NW 108TH DR
295 BRINSWORTH DRIVE                 EUGENE, OR 97401                       CORAL SPRINGS, FL 33065
SUWANEE, GA 30024



TONY BRACY                           TONY E GOOLESBY                        TONY M AKBARNIA
6604 TERRACE GLEN DR                 JOHNNIE BELINDA GOOLESBY               11241 EBY ST
ARLINGTON, TX 76002-3650             175 COUNTY ROAD 197                    OVERLAND PARK, KS 66210-1794
                                     HENAGAR, AL 35978-7307



TONY P LOOMIS                        TONY RANDALL LYBRAND                   TONYA YOLANDA COLLINS
11011 DUVALL COURT                   2301 NANCE ST                          693 S BARKSDALE ST
MINOCQUA, WI 54548-9760              NEWBERRY, SC 29108-1916                MEMPHIS, TN 38104




TRACEY O'DONNELL                     TRACY A MOGONYE                        TRACY K MURPHY &
CAROL D PORTILLO                     211 WARNER DR                          JAMES EUGENE MURPHY JR JT TEN
500 COUNTY ROAD 431                  ELGIN, TX 78621-2030                   13005 THUNDERBOLT DR
TAYLOR, TX 76574-3968                                                       RENO, NV 89511



TRACY MARIE YANTA &                  TRAUVELL A CRAWFORD                    TRAVIS PRITCHETT
JOHN CONRAD GRATZEK SR JT TEN        3137 W. HOLDEN CIRCLE                  6600 WARNER AVE UNIT 224
10891 ELLINGWOOD AVE NW              MATTESON, IL 60443-4430                HUNTINGTON BEACH, CA 92647-5278
MAPLE LAKE, MN 55358



TRAYCIE KEPHART C/F                  TRAYCIE KUSAL                          TREMON BELL
THOMAS K KEPHART UTMA/CA             3053 CALVERT CT                        216 W IMPERIAL AVE APT 3
3053 CALVERT CT                      SANTA ROSA VALLEY, CA 93012-9342       EL SEGUNDO, CA 90245-2246
SANTA ROSA VA, CA 93012-9342



TRIDELTA INVESTMENT COUNSEL INC      TROY ALSOP                             TROY GIBSON
RE: TRIDELTA GROWTH EQUITY           3772 INGRAHAM ST APT 5                 7664 LYDIA DRIVE
2 SHEPPARD AVE E SUITE 410           SAN DIEGO, CA 92109-6749               LEWIS CENTER, OH 43035-8078
NORTH YORK ON M2N 5Y7,



TROY HALLY                           TROY N WILKE                           TROY N WILKE SEP IRA
1323 S SPRINGS CIR                   3109 GRAND AVE, #446                   TD AMERITRADE CLEARING CUSTODIAN
SAINT GEORGE, UT 84790-6178          MIAMI, FL 33133-5103                   3109 GRAND AVE, STE 446
                                                                            MIAMI, FL 33133
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 162 of 170
TSAI-JUAN HUNG                       TSUNG-LUN LEE                          TUFAIL KHAN
5 CHILMARK COURT                     CHARLES SCHWAB & CO INC CUST           IRA VFTC AS CUSTODIAN
BEAR, DE 19701                       ROTH CONTRIBUTORY IRA                  ROLLOVER ACCOUNT
                                     1911 SE 189TH CT                       14 WOOD OAKS DR
                                     VANCOUVER, WA 98683                    SOUTH BARRINGTON, IL 60010-1092


TUNG HUYNH                           TUYET ANH NGUYEN IRA                   TUYET ANH NGUYEN ROLLOVER IRA
10104 SUNN AVE                       TD AMERITRADE CLEARING CUSTODIAN       TD AMERITRADE CLEARING CUSTODIAN
FOUNTAIN VALLEY, CA 92708-1018       3210 PLEASANT COVE CT                  3210 PLEASANT COVE CT
                                     HOUSTON, TX 77059                      HOUSTON, TX 77059



TYLER GRAVES                         TYLER GUALDONI TOD                     TYLER LYERLY
1722 5TH AVE APT 4                   861 HALE AVE                           628 RIVER FALLS LN
SAN RAFAEL, CA 94901                 EDWARDSVILLE, IL 62025-2309            LEXINGTON, SC 29072-6508




TYLER S SLOVE                        TYRONE E DUTTON                        U.S. BANCORP INVESTMENTS
7400 BURNING TREE DR                 1606 SW LEXINGTON DR                   ATTN: MANAGING AGENT
MCHENRY, IL 60050-7477               PORT ST LUCIE, FL 34953-1629           60 LIVINGSTON AVENUE
                                                                            ST. PAUL, MN 55107



U.S. BANK N.A. IRA CUSTODIAN FOR     UBALDO CRUZ IRA                        USAA FEDERAL SAVINGS BANK
JOSEPH A ESPINOZA                    TD AMERITRADE CLEARING CUSTODIAN       ROTH IRA
33 SANTA ANA LOOP                    3824 W ALICE AVE                       FBO WILLIAM M BLAND
PLACITAS, NM 87043                   PHOENIX, AZ 85051                      7900 STACY LYNN CT
                                                                            LOUISVILLE, KY 40291


USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK              USAA FEDERAL SAVINGS BANK
TRADITIONAL IRA                      IRA ROLLOVER                           IRA BDA
FBO CHERYL L KUNY                    FBO DEBORAH M SLOAN                    NSPS MEREDITH B MUSICK
1329 LAKE MIJA CT                    371 CRAFTSMAN AVE                      1124 FRANK WHITEMAN BLVD
SEABROOK, TX 77586                   FAIRHOPE, AL 36532                     NAPLES, FL 34103


USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK              USAA FEDERAL SAVINGS BANK
TRADITIONAL IRA                      TRADITIONAL IRA                        TRADITIONAL IRA
FBO ROBERT E STEWART                 FBO CRAIG L DALLE                      FBO DANIEL E KELLEY
14408 VIENNA RD                      1401 CHASE OAKS DR                     7318 PRESERVE POINTE DR
COKER, AL 35452                      KELLER, TX 76248                       MERRITT IS, FL 32953


USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK              USAA FEDERAL SAVINGS BANK
TRADITIONAL IRA                      ROTH IRA                               TRADITIONAL IRA
FBO HOSSEIN AZADNIA                  FBO VINH N CHAU                        FBO FRANCISCO R RENDON
20 EDDY ST                           373 DANDY POINT RD                     635 KENTLAND AVE
NORTH DARTMOUTH, MA 02747            HAMPTON, VA 23664                      DOVER, DE 19901


USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK              USAA FEDERAL SAVINGS BANK
TRADITIONAL IRA                      ROTH IRA                               ROTH IRA
FBO SHAUN L IRVINE                   FBO JUNE N KIM                         FBO HOLLY A OCONNOR
1150 RIPLEY ST APT 213               3225 SHADOW WOOD CIR                   740 ENTERPRISE AVE
SILVER SPRING, MD 20910              HIGHLAND VILLAGE, TX 75077             LOMPOC, CA 93436


USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK              USAA FEDERAL SAVINGS BANK
ROTH IRA                             TRADITIONAL IRA                        ROTH IRA
FBO STEPHANIE J FAUGHT               FBO AGNES INGARRA                      FBO JONATHAN E MACKEY
207 DUSTY TRL                        14752 LITTLE GREENHORN RD              3118 HERON LAKE CT
MADISON, AL 35758                    GRASS VALLEY, CA 95945                 FAYETTEVILLE, NC 28306
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 163 of 170
USAA FEDERAL SAVINGS BANK            USAA FEDERAL SAVINGS BANK             V GOPALAKRISHNA PILLAI
ROTH IRA                             FBO ARVELLA J GARDNER                 5193 GRANBY CT
FBO DARIUS C HARRIS                  911 PINE MILL CT                      DUBLIN, CA 94568
CMR 414 BOX 74                       NEWPORT NEWS, VA 23602
APO, AE 09173


VAHE ANTIKADJIAN &                   VAISHALI S DESHMUKH                   VALERIA D'ANGELO
SARA ANTIKADJIAN JT TEN              8173 E MORNING SUN LN                 2741 170TH ST
18784 TRIBUNE ST                     ANAHEIM, CA 92808-2512                FLUSHING, NY 11358-1132
NORTHRIDGE, CA 91326



VALERIE COUGHLIN                     VALERIE LADUE AS CUST FOR             VALERIE SIERCHIO
265 MEDLOCK LN                       BROOKE POWELL UTMA MD                 106 SIXTH AVE
ALEXANDRIA, VA 22304-8615            1585 SAINT LAWRENCE CT                ORTLEY BEACH, NJ 08751-1233
                                     FREDERICK, MD 21701



VANESSA S PEDERSEN                   VANGUARD BROKERAGE SERVICES           VARGHESE K PHILIPOSE
4016 AYLOR DRIVE                     ATTN: MANAGING AGENT                  IRA E*TRADE CUSTODIAN
GOLF BREEZE, FL 32563                455 DEVON PARK DRIVE                  5202 HEATH RIVER LN
                                     WAYNE, PA 19087-1815                  SUGAR LAND, TX 77479-3380



VARGHESE KANAVIL PHILIPOSE &         VAUGHN RINGLE LOOMIS                  VAUGHN Y HAIGHT
ANNAMMA VARGHESE JTWROS              1326 OSAUKA RD NE                     CHARLES SCHWAB & CO INC CUST
5202 HEATH RIVER LN                  SAUK RAPIDS, MN 56379-4561            IRA CONTRIBUTORY
SUGAR LAND, TX 77479-3380                                                  2907 GREY OAKS BLVD
                                                                           TARPON SPRINGS, FL 34688


VAUGHN Y HAIGHT &                    VENITA I SMITH                        VENKATA SURESH TAMMINIEDI
MARGARET B HAIGHT JTWROS             7400 BURNING TREE DR                  2921 DANCOURT DR
2907 GREY OAKS BLVD                  MCHENRY, IL 60050-7477                IRVING, TX 75063-3445
TARPON SPRINGS, FL 34688-8158



VENTURA RAMIREZ                      VERONICA F SALAS                      VICKI BLITENTHAL
404 GALAHAD RD                       1619 112TH CT W                       TOD ON FILE
BOLINGBROOK, IL 60440-2111           INVER GROVE, MN 55077-5413            7 MICHEL AVENUE
                                                                           FARMINGDALE, NY 11735



VICTOR A LUBAWSKY                    VICTOR C GONZAGA                      VICTOR DALE DYER CUST FOR
TD AMERITRADE CLEARING CUSTODIAN     ROTH IRA VFTC AS CUSTODIAN            COLE CORTHUM UNCUTMA
11011 72ND AVE, APT 7C               1081 EUCALYPTUS LN                    5417 GGO DR
FOREST HILLS, NY 11375               PASADENA, CA 91103-3006               GREENSBORO, NC 27406



VICTOR DALE DYER CUST FOR            VICTOR EASTMAN                        VICTOR EASTMAN
EMILY CORTHUM UNCUTMA                1150 AMERICANA AVE                    P.O. BOX 83413
5417 GGO DR                          PINGREE GROVE, IL 60140-6141          PHOENIX, AZ 85071-3413
GREENSBORO, NC 27406



VICTOR J SANTIAGO                    VICTOR LUBAWSKY                       VICTOR OLOWO
LA VILLA GARDENS APTS                110-11 72ND AVE APT 7C                909 HIGHLAND DR
26 ROAD 833 APT 804S                 FOREST HILLS, NY 11375                KILGORE, TX 756624040
GUAYNABO, PR 00971
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 164 of 170
VICTOR WILLIAM PICCOLOMINI &         VIJAYA BALAN                          VIKRAM S JAYANTY
DANEA                                104 CATSKILL COUR                     SEP IRA E*TRADE CUSTODIAN
MICHAELE ROSS PER REP EST SANDRA     BELLE MEAD, NJ 08502                  415 STREY LANE
JANE PICCOLOMINI                                                           HOUSTON, TX 77024-5065
10502 BRENDA AVE
IJAMSVILLE, MD 21754

VINCENT ANDERSON                     VINCENT ANTHONY DEMARTIS CUST         VINCENT ANTHONY DEMARTIS CUST
2307 LADYMEADE DR                    VINCENT N DEMARTIS UTMA CT            MARC V DEMARTIS UTMA NY
SILVER SPRING, MD 20906-5736         15 REYNOLDS PL                        15 REYNOLDS PL
                                     GREENWICH, CT 06831-5111              GREENWICH, CT 06831-5111



VINCENT DA CUNHA                     VINCENT EDWARDS                       VINCENT G APICELLA
18018 ALMENDRO LANE                  5602 CEDARBURG DR                     211 SHUGHART AVE
SAN DIEGO, CA 92127-1139             HOUSTON, TX 77048-1821                BOILING SPGS, PA 17007-9783




VINCENT HILL &                       VINCENT PAUL SERRANI                  VINCENT ROLAND TWEED
ANNMARIE HILL JT TEN                 4437 PEMBROKE LN                      2218 KARENDALE CIR
16915 UNDERHILL AVE                  FORT WAYNE, IN 46807-2543             RIVERSIDE, CA 92506-5548
FRESH MEADOWS, NY 11365



VINCENT TRUPIA                       VINCENZA MARIA TRUPIA                 VIRGINIA ANN HADD
384 N 7TH ST                         384 N 7TH ST                          DESIGNATED BENE PLAN/TOD
NEWARK, NJ 07107-1731                NEWARK, NJ 07107-3694                 443 ALBERTO WAY
                                                                           APT B121
                                                                           LOS GATOS, CA 95032


VIRGINIA T SHELTON                   VISION FINANCIAL MARKETS LLC          VITO DELEONIBUS
TOD REGISTRATION                     ATTN: MANAGING AGENT                  14 BLACK WALNUT WAY
2623 CUB CREEK RD                    1900 W. SEVERS RD.                    MARLBORO, NJ 07746
APPOMATTOX, VA 24522-9575            LA PORTE, IN 46350



VITO JOSEPH ESPOSITO                 VLADIMIR BOROVINSKI IRA TD            VONDA DESOUSA C/F
CHARLES SCHWAB & CO INC CUST         AMERITRADE CLEARING CUSTODIAN         CHRISTOPHER DESOUSA
950 FULTON AVE                       494 MOUNTAINVIEW AVE                  UND CA UTMA
SAN LEANDRO, CA 94577                STATEN ISLAND, NY 10314-6483          2519 MANZANA WAY
                                                                           SAN DIEGO, CA 92139


VU H DAO IRA                         VYRON K MULLIGAN                      W. BANKHEAD
TD AMERITRADE CLEARING CUSTODIAN     20420 ELKHART ST                      TOD
6775 MARLOWE DR                      HARPER WOODS, MI 48225-2238           200 RIVIERA DR
SAN DEIGO, CA 92115                                                        MCKINNEY, TX 75070-2787



WADE L WISHNESKI ROTH IRA TD         WAEL N. AHWAL ROLLOVER IRA            WALLACE WEST
AMERITRADE CLEARING CUSTODIAN        TD AMERITRADE CLEARING CUSTODIAN      1726 CLENDENIN LN
410 KNIGHTSBRIDGE LN                 404 WHISPERING WILLOW DR              RIVERWOODS, IL 60015
HATFIELD, PA 19440-3600              SANTEE, CA 92071



WALTER HORZEMPA &                    WALTER J RAINES III                   WALTER TAYLOR III
DENISE HORZEMPA JT TEN               1022 HIGHLAND RD                      12025 LAKE CYPRESS CIR APT 106E
5 NATHANIEL DR                       SALEM, VA 24153-6449                  ORLANDO, FL 32828-7079
MILLSTONE TWP, NJ 08535
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 165 of 170
WALTER W COX &                       WANA K BAEZ                            WANDA S RAY
ARMIDA T COX JT TEN                  7734 CREEKMERE DRIVE                   12090 SWEITZER ROAD
56 GREENVIEW TER                     FRISCO, TX 75035-8942                  CARLETON, MI 48117
MIDDLETOWN, CT 06457



WARREN CHRISTOPHER GEORGE            WAYNE A JONES TTEE                     WAYNE BRADLEY YOKIE
16 WINDING LN                        THE WAYNE A. JONES FAMILY TRUS         PO BOX 26
ISLANDIA, NY 11749-6145              U/A DTD 09/14/2007                     CAMPBELLSBURG, KY 40011-0026
                                     1604 SHADY COVE LN
                                     FLORENCE, KY 41042


WAYNE D WIGHTMAN                     WAYNE DONALD KIES                      WAYNE LANGERHOLC
18931 MESA DR                        1221 W 6TH ST APT 2103                 413 OLD FARM LANE
VILLA PARK, CA 92861-1336            PAPILLION, NE 68046-3178               JOHNSTOWN, PA 15904-3648




WAYNE ROY THOMPSON                   WAYNE S STORIE                         WEAAM MANQUERUOOS &
17210 133 AVE.                       27 WILBURTHA RD                        VIVIAN GERGES JTWROS
JAMAICA, NY 11434                    EWING, NJ 08628                        25 PARK KNOLL DR
                                                                            EAST BRUNSWICK, NJ 08816-5281



WEB DESIGN HOUSE INC                 WEDBUSH SECURITIES INC.                WELLS FARGO CLEARING SERVICES
ATTN AJAY K ARORA                    ATTN: MANAGING AGENT                   ATTN: MANAGING AGENT
7 WTC 250 GREENWICH STREET           1000 WILSHIRE BLVD.                    1 NORTH JEFFERSON AVE.
SUITE 4660                           LOS ANGELES, CA 90017                  ST. LOUIS, MO 63103
NEW YORK, NY 10007


WENDELL H CARR                       WENDELL H CARR &                       WENDELL H CARR C/F
17900 SW 160TH AVENUE                ERNESTINE A CARR JTWROS                ANGELLICA E CARR UTMA/FL
MIAMI, FL 33187-4916                 17900 SW 160TH AVENUE                  17900 SW 160TH AVENUE
                                     MIAMI, FL 33187-4916                   MIAMI, FL 33187-4916



WENDY ANN ROSE                       WENDY EIDE                             WENDY M LYNCH
230 MEADOWLARK WAY                   5465 PORT CLINTON                      37637 PARK AVE
LODI, CA 95240-8837                  LONG GROVE, IL 60047                   WILLOUGHBY, OH 44094-6054




WENDY MEKHAIEL                       WENDY WESTWOOD TOD                     WENONA RENEE MOTEN
4128 LINCOLN AVE                     1568 COOK ST                           CHARLES SCHWAB & CO INC CUST
EL MONTE, CA 91731-2108              DENVER, CO 80206                       IRA CONTRIBUTORY
                                                                            11036 OUTPOST DR
                                                                            NORTH POTOMAC, MD 20878


WENXING QIAN                         WESLEY A MCCOY                         WESLEY D BARTON
1104 PALOMA AVE                      1303 GENESIS DRIVE                     600 SO ADAMS PLACE
BURLINGAME, CA 94010                 MANSFIELD, TX 76063-8653               MOUNT PLEASANT, IA 52641-2533




WESLEY F BERGSTROM                   WESLEY J SNYDER                        WESLEY JOHN ADAM'S JR
25789 GOLDFINCH AVE                  R/O IRA E*TRADE CUSTODIAN              156 WILD OAK LANE
WYOMING, MN 55092-7324               1072 LEMON AVE                         ROXBORO, NC 27574
                                     MANNING, SC 29102-7996
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 166 of 170
WESLEY T DENEVE                      WESTON TEICHMANN                      WHITNEY D KING &
27518 PINKSTONE CT                   9976 GOLDEN FIELD LN                  JEFF KING JTWROS
KATY, TX 77494                       BROOKSHIRE, TX 77423                  717 BRIGHTON WAY
                                                                           NEW HOPE, PA 18938-9548



WHITNEY R HAMMOND &                  WHITNEY R HAMMOND C/F                 WHITNEY R HAMMOND C/F
MARGARET W HAMMOND JTWROS            SPENCER K HAMMOND UTMA/CO             CARTER N HAMMOND UTMA/CO
9962 PINEDALE DR                     9962 PINEDALE DR                      9962 PINEDALE DR
COLORADO SPGS, CO 80920-2427         COLORADO SPGS, CO 80920-2427          COLORADO SPGS, CO 80920-2427



WHITNEY R HAMMOND C/F                WIAN VAN BLOMMESTEIN                  WIL DEAHL ROTH IRA
HUNTER J HAMMOND UTMA/CO             12473 LUCAS DR                        TD AMERITRADE CLEARING CUSTODIAN
9962 PINEDALE DR                     FAIRFAX, VA 22033                     2121 LAKEWOOD DR
COLORADO SPGS, CO 80920-2427                                               SEGUIN, TX 78155-6634



WILBERT J GAHLER &                   WILBUR JAMES SCHICK                   WILFRED J MELANCON &
CAROL E GAHLER JT TEN                11314 SE HENDERSON ST                 PATRICIA T MELANCON JT TEN
510 NO. CRAIG ST.                    PORTLAND, OR 97266-4939               1153 CORNERSTONE DR
JANESVILLE, MN 56048                                                       BATON ROUGE, LA 70810-4774



WILLARD P GRABER &                   WILLEM TIJMEN MALESTEIN & CARLINA     WILLIAM A GARRISON ROTH IRA TD
GERALDINE K GRABER JT TEN            LONDO JT TEN                          AMERITRADE CLEARING CUSTODIAN
265 WREN CT                          19312 LA SERENA DR                    5259 CHEYENNE CT
LANSDALE, PA 19446-5848              FORT MYERS, FL 33967-0525             INDEPENDENCE, KY 41051-9221



WILLIAM A OWENS                      WILLIAM BEN EMBRY II                  WILLIAM BRAMBLET TTEE
CYNTHIA E OWENS                      PO BOX 346                            TRADITIONAL BANK INC. 401K PSP
1260 CIBOLO TRL                      MALDEN, MO 63863-0346                 FBO SPEARS STILZ
UNIVERSAL CITY, TX 78148                                                   1001 THE LN
                                                                           MT STERLING, KY 40353


WILLIAM BRAMBLET TTEE                WILLIAM C KENNEDY                     WILLIAM C PARSON IRA
TRADITIONAL BANK INC. 401K PSP       2001 NEWBURG RD                       TD AMERITRADE CLEARING CUSTODIAN
FBO WILLIAM CLARK                    LOUISVILLE, KY 40205-1863             1634 CAROL DR
106 EVERETT CT                                                             MEMPHIS, TN 38116-5744
MT STERLING, KY 40353


WILLIAM CARHART &                    WILLIAM CARHART SEP IRA               WILLIAM D GROSSI
ROSEMARIE CARHART JT TEN TOD         TD AMERITRADE CLEARING CUSTODIAN      504 BEACON STREET
8 MINUTEMAN CT                       8 MINUTEMAN CT                        APT 56
MILLER PLACE, NY 11764               MILLER PLACE, NY 11764                BOSTON, MA 02115-1032



WILLIAM D WILKES                     WILLIAM DOWELL                        WILLIAM EF BLANTON
2039 SONNING DRIVE                   16554 EUCLID AVE. NE                  2121 HEAVENS CT
GERMANTOWN, TN 38139                 BAINBRIDGE ISLAND, WA 98110           TALLAHASSEE, FL 32310




WILLIAM ERIC SIGLER ROTH IRA TD      WILLIAM F LEPPING TOD                 WILLIAM FAMILIA & EILEEN FAMILIA JT
AMERITRADE CLEARING CUSTODIAN        1720 RICHMOND DR RM 109               TEN
19405 DONORA AVE                     LOUISVILLE, KY 40205-1412             68 PEQUOT LANE
TORRANCE, CA 90503-1334                                                    EAST ISLIP, NY 11730
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 167 of 170
WILLIAM FARMER                       WILLIAM FUSSELL                       WILLIAM G PULLEY C PHELPS TTEE
620 APALACHEE DR NE                  500 NEW CASTLE RD                     WILLIAM G PULLEY REV TRUST
SAINT PETERSBURG, FL 33702           SOMERVILLE, TN 38068-6668             1711 BELLEVUE AVE
                                                                           APT D1210
                                                                           RICHMOND, VA 23227-3953


WILLIAM G ROBERTSON &                WILLIAM H CONNER                      WILLIAM H JOHNSTON III
DANIELLE B ROBERTSON JTWROS          1000 BUMBLE BEE DR                    1607 SANDLIN AVE SE
200 HERITAGE RD                      LANCASTER, TX 75134-4625              HUNTSVILLE, AL 35801
ONEONTA, AL 35121-3029



WILLIAM H KENNEDY ROTH IRA           WILLIAM H WING                        WILLIAM HARPER
TD AMERITRADE CLEARING CUSTODIAN     3369 MAYFLOWER ST                     13548 CANTERBURY CT
417 S 6TH ST                         SARASOTA, FL 34231                    PLYMOUTH, MI 48170-2448
DEKALB, IL 60115-3826



WILLIAM HESTER                       WILLIAM J BUTLER                      WILLIAM J CRAWFORD
6357 STOCKTON CT                     129 WIDGEON DR                        834 KIRKLAND RD
LOVELAND, OH 45140-6050              LEESBURG, GA 31763-4196               CHIPLEY, FL 32428-6916




WILLIAM J MCREYNOLDS AS CUST FOR     WILLIAM J MITCHELL                    WILLIAM J POSTON
SAMUEL PITT MCREYNOLDS UTMA KY       CHARLES SCHWAB & CO INC CUST          4251 EAST NATIONAL CEMETERY RD
2011 HILLGATE DR                     IRA ROLLOVER                          FLORENCE, SC 29506-5213
LEXINGTON, KY 40515                  3562 BLACKS RD SW
                                     HEBRON, OH 43025


WILLIAM J VATCHER                    WILLIAM K ABINGTON                    WILLIAM K WATKINS
37 BENHARDT RD                       615 WARWICK OAKS LN W                 1956 MIDDLEVILLE ROAD
MILLTOWN, NJ 08850-1350              COLLIERVILLE, TN 38017-7333           BRIDGEPORT, WV 26330




WILLIAM KLEIN                        WILLIAM L BONHAM                      WILLIAM L GOLDSTEIN
45 SWANBOURNE CV                     DIANA G BONHAM                        BARBARA J GOLDSTEIN
JACKSON, TN 38305-3163               3036 LONGWOOD LN                      7751 OCEAN SUNSET DR
                                     DICKINSON, TX 77539-4413              LAKE WORTH, FL 33467-6959



WILLIAM LARSON                       WILLIAM LINDELOF &                    WILLIAM M EWING
1428 PINE AVE                        ROBIN L LINDELOF JT TEN               CORNER OF CHURCH STREET AND
CARLSBAD, CA 92008-1942              5021 N EVERGREEN RD                   NICHOLS
                                     SPOKANE, WA 99216                     P.O. BOX 136
                                                                           EAST SMITHFIELD, PA 18817-0136


WILLIAM M ZOLGA                      WILLIAM MCUMBER & CHERYL              WILLIAM MCUMBER ROTH IRA TD
235 OVERLOOK DR                      MCUMBER JT                            AMERITRA
RAYNHAM, MA 02767-1863               TEN                                   INC CUSTODIAN
                                     3600 PERRINE RD.                      3600 PERRINE RD.
                                     RIVES JCT., MI 48277                  RIVES JCT., MI 48277


WILLIAM MCUMBER SEP IRA TD           WILLIAM N ANDREWS                     WILLIAM P BUTLER TOD
AMERITRAD                            610 LATTICE BND                       3400 ALDERWOOD WAY
INC CUSTODIAN                        BONAIRE, GA 31005                     CHESTER, VA 23831
3600 PERRINE RD
RIVES JCT, MI 49277
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 168 of 170
WILLIAM P DALY III                   WILLIAM P DILJAK ROLLOVER IRA         WILLIAM POLK GLOVER LIV TRUST
IRA E*TRADE CUSTODIAN                TD AMERITRADE CLEARING CUSTODIAN      UA 01 16 95
907 LAKEWOOD CT S                    7225 BLANNIE FARMS LN                 WILLIAM POLK GLOVER TR
MAPLEWOOD, MN 55119-5859             WILLOW SPRING, NC 27592-9077          10 HAMPTON PLACE
                                                                           DYERSBURG, TN 38024-2958


WILLIAM R BRASCH AND                 WILLIAM R PARTRIDGE &                 WILLIAM RAYMOND GILL
ERIKA R BRASCH JT TOD                IVY L PARTRIDGE JT TEN                559 CROSSBRIDGE DR
39 MILDRED CT                        1120 LASAL AVE                        WESTMINSTER, MD 211589408
NESCONSET, NY 11767-1605             MOAB, UT 84532-3146



WILLIAM RICHARD STRUTZ &             WILLIAM S BARD                        WILLIAM S MILFORD
MARY KATHLEEN STRUTZ COMM PROP       3648 LAKE ST                          1224 N EISENHOWER DR
N7393 LEE ANN LN                     HOUSTON, TX 77098-5520                JUNCTION CITY, KS 66441
ELKHORN, WI 53121-2650



WILLIAM S TAYLOR                     WILLIAM S TAYLOR                      WILLIAM S TAYLOR C/F
IRA E*TRADE CUSTODIAN                ROTH IRA E*TRADE CUSTODIAN            SKYLAR E TAYLOR UTMA/GA
1008 CRAPE MYRTLE CT                 1008 CRAPE MYRTLE CT                  1008 CRAPE MYRTLE CT
MADISON, GA 30650-5083               MADISON, GA 30650-5083                MADISON, GA 30650-5083



WILLIAM S TAYLOR C/F                 WILLIAM S TAYLOR C/F                  WILLIAM S TAYLOR C/F
BOWAN N TAYLOR UTMA/GA               CLAIRE I TAYLOR UTMA/GA               JULIA P TAYLOR UTMA/GA
1008 CRAPE MYRTLE CT                 1008 CRAPE MYRTLE CT                  1008 CRAPE MYRTLE CT
MADISON, GA 30650-5083               MADISON, GA 30650-5083                MADISON, GA 30650-5083



WILLIAM T FITZGERALD &               WILLIAM THOMAS                        WILLIAM THOMAS LONG III
RACHEL L FITZGERALD JT TEN           804 PLANTATION BLVD                   251 WATERDOWN DR
370 RUSTIC RIDGE RD                  GALLATIN, TN 37066-4495               APT 8
STUART, VA 24171                                                           FAYETTEVILLE, NC 28314-7913



WILLIE C MERRELL                     WILLIE G BANDY                        WILLIS W WIPF AS TTEE
823 HALLOWELL CIRCLE                 616 MEADOWLARK DR.                    OF THE WILLIS W WIPF REV TR
ORLANDO, FL 32828-8665               ALEXANDRIA, LA 71303-3824             U/A DTD 9-27-11
                                                                           4700 E MAIN ST SPC 614
                                                                           MESA, AZ 85205-7911


WILLLIAM WALLICK IRA                 WILMA COLE                            WILSON-DAVIS & CO. INC
TD AMERITRADE CLEARING INC           TOD                                   ATTN: MANAGING AGENT
CUSTODIAN                            167 VALLEY FARM RD                    236 MAIN ST.
41 CHAPEL ST                         MILLBROOK, NY 12545-5310              SALT LAKE CITY, UT 84101
WINDSOR, NY 13865


WINSTON HUEY                         WINSTON WILLS                         WINSTON WILLS
123 RACHEL LIN LANE                  BARBARA WILLS                         275 STONY HILL CIR
SAINT CLOUD, FL 34771-8265           881 CORAL RIDGE CIR                   OAKLEY, CA 94561-3130
                                     RODEO, CA 94572-1805



WINSTON WONG                         WM R O'NEILL                          WOMEN OF WISDOM LLC A
3022 CAPP ST                         10 CHEYENNE WAY                       PARTNERSHIP
OAKLAND, CA 94602                    CORTE MADERA, CA 94925-1025           ATTN: PATRICIA T D MINCER MEMBER
                                                                           3004 SAINT LOUIS CT
                                                                           COLUMBIA, SC 29204
                 Case 19-17921-mkn    Doc 1     Entered 12/15/19 17:30:24    Page 169 of 170
XAVIER DAVILA SR                     XING ZHANG &                           XIOMARA SALDANA &
206 NEPTUNE LN                       JUN MING MAI JT TEN                    ARTHUR J ATWOOD JR JTWROS
BRONX, NY 10473-2460                 7 WHITWELL PL                          27 CREASEY RD APT SUITE
                                     STATEN ISLAND, NY 10305-1315           BROOKLYN, CT 06234-2300



YALE JAY WIESBERG &                  YAP WAN SING                           YASEN BISEROV ASENOV
LAURIE BETH MARIN JT TEN             198 BOON LAY DRIVE                     2216 GATEWAY OAKS DR APT 366
11215 SEVEN LOCKS RD UNIT 105        #11-57 BOON LAY GARDENS                SACRAMENTO, CA 95833
POTOMAC, MD 20854                    SINGAPORE 640198,



YEN CHEN LIN TOD                     YI ZENG                                YOLANDA M TRIPP
919 FLOWER ST                        3102 MIRKWOOD LN                       PSC 851 BOX 1786
STOCKTON, CA 95215                   FRANKSVILLE, WI 53126                  FPO, AE 09834-0018




YOLANDA R CHEESEBORO AS CUST FOR     YOLANDA WILLIS                         YONG FU ZHANG
CHRISTINA F CHEESEBORO UTMA IL       3646 147TH PL APT 1S                   CHARLES SCHWAB & CO INC CUST
507 HILLSIDE DR                      MIDLOTHIAN, IL 60445-3590              IRA CONTRIBUTORY
COLLINSVILLE, IL 62234                                                      272 BEACH RD
                                                                            ALAMEDA, CA 94502


YOOGOO KANG                          YOUK CHONG                             YU WANG
YOUNG H KANG                         19777 SOLANA DR                        IRA R/O ETRADE CUSTODIAN
879 COX RD                           SARATOGA, CA 95070-3945                1923 BOULDER DRIVE
MOORESTOWN, NJ 08057-3939                                                   ANN ARBOR, MI 48104-4165



YUK HEUNG YUEN                       YUKARI NAKATSUJI                       YURI Y BURHAN
54 CHAPPAQUIDDICK RD                 2222 CITRON ST APT 1904                21819 COLTER STONE DR
CENTERVILLE, MA 02632-2817           HONOLULU, HI 96826                     SPRING, TX 77388-6933




YUSEF F CLARK                        YUSOOF HAMUTH MD                       YVONNE ANDREA CYRUS
5149 UNIVERSITY AVE NE               201 NW 82ND AVE STE 506                1408 KEMP BRIDGE DR
MINNEAPOLIS, MN 55421                PLANTATION, FL 33324-1857              CHESAPEAKE, VA 23320




YVONNE DUNKLE                        ZACHARY L JOHNSON                      ZACHARY L WILLIAMS
9509 PAMPLONA RD                     4683 HALLOWED STREAM                   13452 HOOSIER HILL DR
COLUMBIA, MD 21045-3919              ELLICOTT CITY, MD 21042-5962           APARTMENT 211
                                                                            CARMEL, IN 46032



ZACHARY M BOYKO                      ZACHARY R TOLLIVER                     ZACHARY ROBERT ERNESTI
185 PAULEY HEIGHTS                   2333 N HILLCREST RD                    7000 N.W. 3RD STREET
CHARLESTON, WV 25312                 VINCENNES, IN 47591                    LINCOLN, NE 68521




ZACHARY ROCKWELL                     ZACHARY WILLIAM REICHLE                ZACHERY PHARES
61 COUNTRY CLUB BLVD                 6655 SW LANDOVER DR                    12215 BRAXFIELD CT APT 16
UNIONTOWN, PA 15401-4704             WILSONVILLE, OR 97070                  ROCKVILLE, MD 20852-2056
                 Case 19-17921-mkn    Doc 1    Entered 12/15/19 17:30:24    Page 170 of 170
ZARA KYLE                            ZI LIN                                ZIPORA ASHKENAZI
TOD                                  535 LANCASTER PL                      281 HOOPER ST APT 2
619 CLARENDON DR                     FREDERICK, MD 21703                   BROOKLYN, NY 11211-7339
LONGMONT, CO 80504-2510



ZULLY ECHEVERRY                      ZURI P THOMPSON                       ZURI P THOMPSON ROTH IRA TD
20634 WIL KING RD                    4904 S DREXEL BLVD # 3                AMERITRADE CLEARING CUSTODIAN
LEWES, DE 19958-6025                 CHICAGO, IL 60615-2710                4904 S DREXEL BLVD
                                                                           CHICAGO, IL 60615-2710
